               EXHIBIT 2

                         Part 3




Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 1 of 260
        LexisNexis              Q




UserName:T8PVBDU
Date and Time: Monday, October 22, 2018 11 :50:00 AM EDT
Job Number: 75984271


Documents (50)

 1. Name That Company
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                        Narrowed by
            News                                Timeline: Apr 21,2012 to Dec 31, 2018

 2. No Headline In Original
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                        Narrowed by
            News                                Timeline: Apr 21,2012 to Dec 31,2018

 3. The Motley Fool   I
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                        Narrowed by
            News                                Timeline: Apr 21, 2012 to Dec 31, 2018

 4. The Motley Fool
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                        Narrowed by
            News                                Timeline: Apr 21,2012 to Dec 31,2018

 5. Eating on the Go
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
   Narrowed by:


         •• LexisNexis' I About LexisNexis I Privacy Policy I Terms & Conditions I Copyright © 2018   LexisNexis

      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 2 of 260
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

6. Snyder's-Lance to Present at Barclays Global Consumer Staples Conference
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

7. Press Release: Snyder's-Lance to Present at Barclays Global Consumer Staples Conference
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

8. Snyder's-Lance to Present at Barclays Global Consumer Staples Conference
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

9. To Present at Barclays Global Consumer Staples Conference
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

10. AMC to launch new Feature Fare at D-FW locations
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

11. Here's Which Brands Really Make Your Favorite Trader Joe's Foods
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:

            LexisNexis' I About LexisNexis I Privacy Policy I Terms & Conditions I Copyright © 2018   LexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 3 of 260
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

12. SMART EATS
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

13. Ways to tame the back-to-school madness;FAMILY TALK
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

14. Snack Factory's range of Pretzel Crisps in Organic Original variety available in USA
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

15. Snack Factory's range of Pretzel Crisps in Organic Original variety available in USA
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

16. Snack Factory's range of Pretzel Crisps in Organic Original variety available in USA
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

17. Family Time
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors


            LexisNexis' I About LexisNexis I Privacy Policy I Terms & Conditions I Copyright © 2018 LexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 4 of 260
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

18. Family Time
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21 , 2012 to Dec 31, 2018

19. Snyder's-Lance feels bite of 79% profit drop due to severance and other charges
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

20. Snyder's-Lance, Inc. - Value Analysis (NASDAQ:LNCE) : August 9, 2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21 , 2012 to Dec 31, 2018

21. *Snyders-Lance 2Q EPS 4c >LNCE
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

22. Snyder's-Lance, Inc. Reports Second Quarter 2017 Financial Results and Provides 2020 Financial Targets
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21 , 2012 to Dec 31, 2018

23. Snyder's-Lance, Inc. Reports Second Quarter 2017 Financial Results and Provides 2020 Financial Targets
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp


            LexisNexis'l About LexisNexis I PrivacY' Policy I Terms & Conditions I Copyright © 2018 LexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 5 of 260
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21,2012 to Dec 31,2018

24. Snyder's-Lance Reports Second Quarter 2017 Financial Results and Provides 2020 Financial Targets
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21,2012 to Dec 31, 2018

25. Ways to tame the back-to-school madness;Family Time
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21,2012 to Dec 31, 2018

26. DINING NOTES;Beer garden coming soon to Benson
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21,2012 to Dec 31, 2018

27. Declares Regular Quarterly Dividend
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21,2012 to Dec 31, 2018

28. Press Release: Snyder's-Lance Declares Regular Quarterly Dividend
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                            Narrowed by
           News                                    Timeline: Apr 21, 2012 to Dec 31, 2018

29. Schmear campaign Millennials give cream cheese a Wonka whirl
 Client/Matter: 23756-1001


            Lt'xisNexis'l Aboui   LexisNexi~   I Priv3crrQllQ.::L I Terms & Conditiqr& I Copyright © 2018 LexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 6 of 260
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

30. Snyder's-Lance Declares Regular Quarterly Dividend
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

31. Snyder's-Lance Declares Regular Quarterly Dividend
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

32.5 ways to tame the back-to-school madness;FAMILY TIME:
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

33. Family Time: 5 ways to tame the back-to school madness;MORE CONTENT NOW
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

34. Ways to tame back to school madness
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

35. 5 ways to tame back-to-school madness


            Ll'xisNexis·1 About lexisNexis I Privacy Policy I Terms & Conditions I QQQYright © 2018 lexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 7 of 260
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

36. 5 ways to tame the back-to-school madness
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

37.5 ways to tame the back-to-school madness
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

38. Snyder's-Lance Begins Performance Transformation Plan
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

39. Snyders-Lance Begins Performance Transformation Plan
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

40. Snyder's-Lance to Report Second Quarter 2017 Financial Results on August 8, 2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018




            LexisNexis"   About LexisNexis' Privacy Policy' Terms & Conditions' Copyright © 2018 LexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 8 of 260
41. Begins Performance Transformation Plan
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

42. Press Release: Snyder's-Lance Begins Performance Transformation Plan
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

43. Press Release: Snyder's-Lance to Report Second Quarter 2017 Financial Results on August 8, 2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

44. Snyder's-Lance Begins Performance Transformation Plan
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

45. Snyder's-Lance to Report Second Quarter 2017 Financial Results on August 8, 2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

46. That Cream Cheese-Centric Cafe Opens Friday In The East Village
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

            LexisNexis' I About LexisNexis I Privacy Policy I Terms & Conditions I CopyJight © 2018 LexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 9 of 260
47. State of the Industry 2017: Pretzels get a flavor makeover
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

48. Product Spotlight
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

49. AMC's Columbus theaters to get major food upgrade as ticket prices rise
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31, 2018

50. Pretzels get a new twist: Pretzels seek growth through diversification, often marrying better-for-you, clean-
   label attributes with indulgent flavors.(STATE OF THE INDUSTRY Snacks 2017 PRETZELS)(Statistical
   data)
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018




             LexisNexis' I About LexisNexis I Privacy- Policy I Terms & Conditions I Copyright © 2018 LexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 10 of 260
                                                    Name That Company
                                                    The Repository (Canton, Ohio)
                                                     September 3, 2017 Sunday


Copyright 2017 GateHouse Media, Inc.
Distributed by Newsbank, Inc. All Rights Reserved

Section: NEWS; Pg. E7
Length: 111 words

Body


I'm the product of a 2010 merger of two companies, both of which trace their roots to the early 1900s, when one
was making pretzels and the other selling peanuts. I introduced peanut butter sandwich crackers in 1913. Today,
based in Charlotte, North Carolina, I'm a snack giant, with brands such as Kettle Brand, KETILE Chips, Cape Cod,
Snack Factory Pretzel Crisps, Pop Secret, Emerald, Late July, Krunchers!, Tom's, Archway, Jays, Stella D'oro,
Eatsmart Snacks, O-Ke-Doke, Metcalfe's skinny and my own names.

My market value recently topped $3.5 billion, and I employ more than 6,500 people. Who am I?

Think you know the answer? We'll announce it in next week's edition.


Load-Date: September 4, 2017


  End of Document




        Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 11 of 260
                                                No Headline In Original
                                                Sunday Telegram (Massachusetts)
                                       September 3, 2017 Sunday, Worcester TG Edition


Copyright 2017 Worcester Telegram & Gazette, Inc. All Rights Reserved

Section: NEWS; 14
Length: 204 words

Body


I'm the product of a 2010 merger of two companies, both of which trace their roots to the early 1900s, when one
was making pretzels and the other selling peanuts. I introduced peanut butter sandwich crackers in 1913. Today,
based in Charlotte, North Carolina, I'm a snack giant, with brands such as Kettle Brand, KETTLE Chips, Cape Cod,
Snack Factory Pretzel Crisps, Pop Secret, Emerald, Late July, Krunchers!, Tom's, Archway, Jays, Stella D'oro,
Eatsmart Snacks, O-Ke-Doke, Metcalfe's skinny and my own names. My market value recently topped $3.5 billion,
and I employ more than 6,500 people. Who am I?

Last Week's Trivia Answer

I trace my roots back to 1872, when I started the first paper mill in Wisconsin. I introduced Kotex napkins in 1920
and Kleenex in 1924. Today, based in Dallas and sporting a market value recently topping $40 billion, I'm a
consumer products giant, with more than 40,000 employees worldwide and brands such as Depend, Poise, Little
Swimmers, Viva and Pull-Ups. Five of my brands - Huggies, Scott, Kleenex, Cottonelle and Kotex - each
generate more than $1 billion in annual sales. Almost a quarter of the world's population buys one or more of my
products each day. Who am I?

(Answer: Kimberly-Clark)


Load-Date: September 3, 2017


   End of Document




        Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 12 of 260
                          t\
                          ~ \
                          I '
                           \)                         The Motley Fool        I
                                                    Plain Dealer (Cleveland, OH)
                                                     September 3, 2017 Sunday


Copyright 2017 Plain Dealer Publishing Co. All Rights Reserved

Section: BUSINESS; Pg. F2
Length: 350 words
Byline: © 2017 THE MOTLEY FOOL· DIST. BY UNIVERSAL UCLICK

Body


Understanding how to assess a company's return on assets (ROA) can help you see how capital intensive it is and
how much value it wrings from its resources. Capital-intensive companies require a lot of costly assets to generate
their earnings. Examples include manufacturers, oil companies, retailers, railroads and airlines. Businesses with
lighter business models (financial services and internet companies, for example) don't have lots of factories,
storefronts or inventory and can be more attractive, often sporting higher profit margins, too.

To determine a company's ROA, you'll find all the numbers you need on its recent balance sheet and income
statement (sometimes called a statement of

Fool's School

Return on assets, explained

earnings). As an example, let's review Walmart's fiscal-year 2017 results.

Return on assets is determined by dividing net income for a period by total assets during that period. Before we
proceed further, know that net income is reported on a company's income statement, and income statements reflect
a period of time, such as a quarter or year. Net assets are found on the company's balance sheet, which reflects
the state of the company at one moment in time.

For fiscal year 2017, Walmart reported $13.6 billion in net income. To get its total assets during that period, we'll
have to average its total assets as of the end of fiscal 2017 and 2016. Those numbers are $198.8 billion and $199.6
billion, respectively. Their average is $199.2 billion. So dividing $13.6 by $199.2, we get .068, or 6.8 percent. This
shows that Walmart creates 6.8 cents of earnings from each dollar of assets. The higher the ROA, the better, of
course. (In contrast, eBay, not weighed down with stores and inventory, recently sported an ROA of 35 percent.)

It's good to compare a company's ROA to ROAs of other companies in the same industry. and to track how it's
changing over time, as that can show it getting more or less productive. You can often find a company's ROA (both
current and past numbers) calculated for you at websites that feature stock data, such as morningstar .com.



Notes
Ask the Fool Bond timing Q: When is it a good time to buy bonds? - A.M., Portland, Oregon A: First, understand
that bond prices tend to fall as interest rates rise, because when new bonds are issued at higher rates, older bonds
with lower rates will be less attractive. Right now, interest rates are more likely to rise than fall, as they've been near
historic lows. Also, know that over most long periods, stocks have outperformed bonds. Despite all that, it can be



        Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 13 of 260
                                                  The Motley Fool   I
worth adding some bonds to your portfolio for diversification. When the stock market tanks, bonds can offset some
losses, though that's not guaranteed. There are many kinds of bonds. If you expect interest rates to rise, you might
invest in shorter-term bonds instead of getting locked into a low rate for decades. You might also invest in actual
individual bonds instead of bond mutual funds and ETFs, because if you hold them to maturity, you'll get your
principal back. (Funds and ETFs offer diversification, though, spreading your money across many bonds.) While
government bonds are safest, they offer lower interest rates than, say, corporate bonds. Alternatively, consider
CDs, as they can offer interest rates competitive with those of high-quality bonds. Look up CD rates at
bankrate.com. 0: Where can I find the earnings reports that companies file with the SEC? - J.C., Ashland,
Kentucky A: Many financial websites offer these filings in their stock data offerings, but you can go right to the
horse's mouth at www.sec.gov/edgar.shtmI.Click on "Search for Company Filings," after which you can look up
filings using a company's name or ticker symbol. It's smart to regularly review 10-K (annual) and 10-0 (quarterly)
reports, as they can tell you a lot about a company. Name That Company I 'm the product of a 2010 merger of two
companies, both of which trace their roots to the early 1900s, when one was making pretzels and the other selling
peanuts. I introduced peanut butter sandwich crackers in 1913. Today, based in Charlotte, North Carolina, I'm a
snack giant, with brands such as Kettle Brand, KETTLE Chips, Cape Cod, Snack Factory Pretzel Crisps, Pop
Secret, Emerald, Late July, Krunchers! , Tom's, Archway, Jays, Stella D'oro, Eatsmart Snacks, O-Ke-Doke,
Metcalfe's skinny and my own names. My market value recently topped $3.5 billion, and I employ more than 6,500
people. Who am I? Think you know the answer? We'll announce it in next week's edition. LAST WEEK'S TRIVIA
ANSWER I trace my roots back to 1872, when I started the first paper mill in Wisconsin. I introduced Kotex napkins
in 1920 and Kleenex in 1924. Today, based in Dallas and sporting a market value recently topping $40 billion, I'm a
consumer products giant, with more than 40,000 employees worldwide and brands such as Depend, Poise, Little
Swimmers, Viva and Pull-Ups. Five of my brands - Huggies, Scott, Kleenex, Cottonelle and Kotex - each
generate more than $1 billion in annual sales. Almost a quarter of the world's population buys one or more of my
products each day. Who am I? Answer: Kimberly-Clark. Want to Invest? Email usatfool@fool.com. and we'll send
you some tips to start investing. Sorry, we can't provide individual financial advice. A trip to Profitopolis My Dumbest
Investment My dumbest investment was buying one of your recommendations, Trip-Advisor, at $55 per share. It's
now trading for around $40 per share. Ugh. - O.C., online The Fool responds: Even the best investors have gotten
some calls wrong. That said, many solid investments can look like dogs for a while. Will TripAdvisor be a long-term
winner? It's too early to say, but critics can reasonably worry about the growing competition it faces and how well it
can monetize the more than 530 million user reviews on its site that cover more than a million hotels and
accommodations, four million restaurants and much more. Still, believers have a lot to be hopeful about. Last
quarter, TripAdvisor's average monthly unique visitors reached nearly 390 million, up 14 percent year-aver-year. It's
building a profit center via travel bookings and restaurant reservations, and it recently onboarded IHG and Expedia
to its Instant Booking platform, which now includes all major Western hotel chains and both of the major online
travel agencies. It's also beefing up its advertising spending in order to attract more customers and fuel long-term
growth. How well the company will ultimately do remains to be seen, though, and anyone not confident that it has a
good chance of succeeding should probably not be holding on to shares. The Motley Fool Take Balm in Gilead
 Rapidly sinking sales of drugs that essentially cure hepatitis C have hammered Gilead Sciences stock (Nasdaq:
GILD) so hard you'd think it's bleeding money. But nothing could be further from the truth. While its hepatitis C drug
 revenue has been shrinking and HIV drug competition is heating up, the drugmaker's balance sheet still boasted a
whopping cash balance of $36.6 billion at the end of June after its operations generated a stunning $2.6 billion in
free cash flow during the second quarter alone. At this pace, the world's leading seller of antiviral drugs would
 produce about $0.12 of distributable profits for every $1 used to purchase shares at recent prices. Gilead has used
 its massive cash flows to lower its share count by about 14 percent over the past three years, plus the stock offers a
 tempting 2.8 percent dividend yield at recent prices. Its cash can also let it spend a lot acquiring other companies
 (or just some of their drugs) or inking profitable partnerships with smaller companies developing promising drugs.
 With double-digit sales growth in its HIV treatment segment and a diverse clinical pipeline that sports candidates in
 high-value areas such as rheumatoid arthritis, Gilead's stock is arguably a great value buy for any investor right
 now because of its immense cash position. (The Motley Fool owns shares of and has recommended Gilead
 Sciences.)


Load-Date: September 4,2017


       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 14 of 260
                                  The Motley Fool   I


End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 15 of 260
                                                     The Motley Fool
                                                  The San Diego Union Tribune
                                           September 3,2017 Sunday, Final Edition


Copyright 2017 The San Diego Union-Tribune All Rights Reserved

Section: BUSINESS; C; Pg. 2
Length: 1222 words

Body


The Fool's Take

Balm in Gilead

Rapidly sinking sales of drugs that essentially cure hepatitis C have hammered Gilead Sciences stock so hard
you'd think it's bleeding money. But nothing could be further from the truth.

While its hepatitis C drug revenue has been shrinking and HIV drug competition is heating up, the drugmaker's
balance sheet still boasted a whopping cash balance of $36.6 billion at the end of June after its operations
generated a stunning $2.6 billion in free cash flow during the second quarter alone. At this pace, the world's leading
seller of antiviral drugs would produce about $0.12 of distributable profits for every $1 used to purchase shares at
recent prices.

Gilead has used its massive cash flows to lower its share count by about 14 percent over the past three years, plus
the stock offers a tempting 2.8 percent dividend yield at recent prices. Its cash can also let it spend a lot acquiring
other companies (or just some of their drugs) or inking profitable partnerships with smaller companies developing
promising drugs.

With double-digit sales growth in its HIV treatment segment and a diverse clinical pipeline that sports compelling
candidates in high-value areas such as rheumatoid arthritis, Gilead's stock is arguably a great value buy for any
investor right now simply because of its immense cash position.

Fool's School

Return on assets, explained

Understanding how to assess a company's return on assets (ROA) can help you see how capital-intensive it is and
how much value it wrings from its resources. Capital-intensive companies require a lot of costly assets to generate
their earnings. Examples include manufacturers, oil companies, retailers, railroads and airlines. Businesses with
lighter business models (financial services and Internet companies, for example) don't have lots of factories,
storefronts or inventory and can be more attractive, often sporting higher profit margins, too.

To determine a company's ROA, you'll find all the numbers you need on its recent balance sheet and income
statement (sometimes called a statement of earnings). As an example, let's review Walmart's fiscal 2017 results.

Return on assets is determined by dividing net income for a period by total assets during that period. Before we
proceed further, know that net income is reported on a company's income statement, and income statements reflect
a period of time, such as a quarter or year. Net assets are found on the company's balance sheet, which reflects
the state of the company at one moment in time.



        Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 16 of 260
                                                     The Motley Fool

For fiscal 2017, Walmart reported $13.6 billion in net income. To get its total assets during that period, we'll have to
average its total assets as of the end of fiscal 2017 and 2016. Those numbers are $198.8 billion and $199.6 billion,
respectively. Their average is $199.2 billion. So dividing $13.6 by $199.2, we get .068, or 6.8 percent. This shows
that Walmart creates 6.8 cents of earnings from each dollar of assets. The higher the ROA, the better, of course. (In
contrast, eBay, not weighed down with stores and inventory, recently sported an ROA of 35 percent.)

It's good to compare a company's ROA to ROAs of other companies in the same industry and to track how it's
changing over time, as that can show it getting more or less productive. You can often find a company's ROA (both
current and past numbers) calculated for you at websites that feature stock data, such as morningstar.com.

Ask the Fool

Bond timing

Q:When is it a good time to buy bonds?

- A.M., Portland, Ore.

A:First, understand that bond prices tend to fall as interest rates rise, because when new bonds are issued at higher
rates, older bonds with lower rates will be less attractive. Right now, interest rates are more likely to rise than fall, as
they've been near historic lows. Also, know that over most long periods, stocks have outperformed bonds. Despite
all that, it can be worth adding some bonds to your portfolio for diversification. When the stock market tanks, bonds
can offset some losses - though that's not guaranteed.

There are many kinds of bonds. If you expect interest rates to rise, you might invest in shorter-term bonds instead
of getting locked into a low rate for decades. You might also invest in actual individual bonds instead of bond mutual
funds and ETFs, because if you hold them to maturity, you'll get your principal back. (Funds and ETFs offer
diversification, though, spreading your money across many bonds.) While government bonds are safest, they offer
lower interest rates than, say, corporate bonds.

Alternatively, consider CDs, as they can offer interest rates competitive with those of high-quality bonds. Look up
CD rates at bankrate.com.

Q:Where can I find the earnings reports that companies file with the SEC? - J.C., Ashland, Ky.

A:Many financial websites offer these filings in their stock data offerings, but you can go right to the horse's mouth
at www.sec.gov/edgar.shtmI.Oncethere.click on "Search for Company Filings," after which you can choose to look
up filings using a company's name or ticker symbol. It's smart to regularly review 10-K (annual) and 10-Q (quarterly)
reports, as they can tell you a lot about a company.

My Dumbest Investment

A trip to Profitopolis

My dumbest investment was buying one of your recommendations, TripAdvisor, at $55 per share. It's now trading
for around $40 per share. Ugh. - O.C., online

The Fool responds: Our services are, overall, beating the market, but that doesn't mean that every recommended
stock will perform as expected or hoped. Even the best investors have gotten some calls wrong.

That said, many solid investments can look like dogs for a while. Will TripAdvisor be a long-term winner? It's too
early to say, but critics can reasonably worry about the growing competition it faces and how well it can monetize
the more than 530 million user reviews on its site that cover more than a million hotels and accommodations, four
million restaurants, and much more.




       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 17 of 260
                                                 The Motley Fool

Still, believers have a lot to be hopeful about. Last quarter, TripAdvisor's average monthly unique visitors reached
nearly 390 million, up 14 percent year-aver-year. It's building a profit center via travel bookings and restaurant
reservations, and it recently onboarded IHG and Expedia to its Instant Booking platform, which now sports all major
Western hotel chains and both of the major online travel agencies. It's also beefing up its advertising spending in
order to attract more customers and fuel long-term growth.

How well the company will ultimately do remains to be seen, though, and anyone not confident that it has a good
chance of succeeding should probably not be holding on to shares.

Foolish Trivia

Name that company

I'm the product of a 2010 merger of two companies, both of which trace their roots to the early 1900s, when one
was making pretzels and the other selling peanuts. I introduced peanut butter sandwich crackers in 1913. Today,
based in Charlotte, N.C., I'm a snack giant, with brands such as Kettle Brand, KETTLE Chips, Cape Cod, Snack
Factory Pretzel Crisps, Pop Secret, Emerald, Late July, Krunchers! , Tom's, Archway, Jays, Stella D'oro, Eatsmart
Snacks, O-Ke-Doke, Metcalfe's skinny and my own names. My market value recently topped $3.5 billion, and I
employ more than 6,500 people. Who am I?

Last week's trivia answer: Kimberly-Clark


Load-Date: September 3,2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 18 of 260
                                                    Eating on the Go
                                                Progressive Grocer's Store Brands
                                                        September 2017

Copyright 2017 EnsemblelQ All Rights Reserved

Length: 2326 words
Byline: Carolyn Schierhorn

Body


Consumers are snacking like never before, spurring innovations in a range of categories that offer growth
opportunities for store brands

It's 2 o'clock in the afternoon and hunger gnaws at the young office worker who last ate at around 11 a.m., when he
enjoyed a microwaved samosa and a hard-boiled egg at his standing desk. "Should I eat a buffalo bar now or some
lentil chips with salsa and a handful of cashews on the side?" he asks himself.

This hypothetical millennial represents one aspect of today's snack food market. Just as significant, though, are
consumers of all ages who nosh on potato chips, cheesy popcorn, doughnuts, chocolate candy and rich, premium
ice cream. In fact, sometimes the individual who "behaves" and snacks lightly on nutrient-dense food throughout the
day is the same person who binges on high-calorie confections in the evening.

It's really a free-for-all in the snack foods market right now, which presents both challenges and product
development opportunities for retailers with store brands. Fortunately, a number of market research firms have
recently released reports on snacking trends, which help cut through the clutter.

First, retailers need to understand that the distinction between snacks and meals has become ever blurrier in terms
of what is eaten and when. Many American consumers nowadays will eat traditional snacks and hors d'oeuvres
such as veggies and dip, cheese and crackers, and mixed nuts as a quick meal, while others will grab a
cheeseburger or a grilled chicken wrap for a portable "dashboard dining" snack.

Top 10 reasons for snacking

Mintel Group's May 2017 report "Snacking Motivations and Attitudes - US" reveals that 94 percent of U.S. adults
snack daily, while 15 percent snack at least four times a day.

Those who consume snacks do so for many reasons, reports Mintel, which identified the following top 10 motivating
factors based on a survey of nearly 1,900 adults who snack.
     • To treat myself (selected by 50 percent of respondents).
     • To give myself a break during the day (37 percent).
     • To eat on the go (27 percent).
     • To eat healthier (26 percent).
     • To relieve stress (24 percent).
     • To refuel when exercising (21 percent).
     • To avoid overindulging at meals (19 percent).
     • To control my weight (17 percent).


       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 19 of 260
                                                  Eating on the Go

    • To socialize with friends or family (14 percent) .
    • To get through late nights (14 percent).

Source: Mintel"Snacking Motivations and Attitudes - US," May 2017.

Millennials and the oldest members of Generation Z, in particular, have been driving the trend toward eating
whenever hungry and eating on the go, pressured by their busy multi-tasking lifestyles and expectations of
immediate gratification, according to The NPD Group's new report "A Generational Study: The Evolution of Eating."

Furthermore, millennials, who tend to be foodies and champions of health-promoting and sustainable ingredients,
have spurred the launch of a number of alternative plant-based snacks such as Hippeas organic chickpea puffs and
BRAMi lupini beans. It's not that most millennials are vegan or even vegetarian - only a small minority are. But
many are "flexitarians"; they believe they are improving their own health and that of the planet by eating plant-based
food on a regular basis.

Segments with strong sales potential for store brands

Quite often the categories in which private brands already perform well or have significant market share are not the
ones with the most growth potential. Industry experts and market research firms have determined that private
brands are underrepresented and could flourish in the following segments:

Pork snacks and corn chips. National brands constitute 92 percent of dollar share in the salty snacks category,
notes Jordan Rost, vice president of consumer insights for New York-based Nielsen. But salty snack mixes and
pretzels are two segments in which store brands have notable market share, with 30 percent and 15 percent retail
dollar share, respectively. Nevertheless, these are not "the segments to watch out for at the moment," Rost says.

"Pork snacks and corn chips are the snacks seeing the largest growth specific to store brands, gaining 21.1 percent
and 22.6 percent in retail sales dollars," he explains.

Frozen sandwiches. Overall, according to Nielsen data, frozen sandwiches have experienced flat 0 percent
growth, Rost says. However, store brand frozen sandwiches are growing at a 16 percent rate in dollar sales.

"Right now, store brands comprise just 5 percent of frozen sandwich sales," Rost observes. "But with growth
outpacing that of the national branded varieties, there is certainly room to grow [even further]," he says.

Pulse-based snacks. Chickpea-based pulse snacks "did phenomenally well in 2016," increasing more than 150
percent in the 52 weeks ending Oct. 30, 2016, according to Packaged Facts' January 2017 report "Snack Food
Nutrition Trends: Pulses, Vegetables and Grains in Salty Snacks & Crackers." Lentil and pea snacks also
experienced double-digit growth.

Refrigerated hand-held non-breakfast entrees. Portability is a key factor in the healthful snack segments that are
on the rise, states Chicago-based IRl's report "2017 New and Emerging Snacking Trends." Two popular high-
protein snacks that can be fresh- or commissary-prepared by grocery retailers include refrigerated hand-held non-
breakfast entrees, such as ready-to-eat wraps and heat-and-eat burritos, and refrigerated appetizers and snack
rolls that resemble egg rolls but have various fillings and carriers.

Meat snacks. High in protein and easy to eat on the go, meat snacks remain a robust segment. There has been
considerable innovation in this space by specialty brands, which spells opportunity for store brands. Among the
branded items to watch are Wild Zora bars, meat and vegetable bars that come in a variety of flavors such as
Mediterranean Lamb; Epic Bars, meat bars available in such flavors as Chicken Sriracha, Smoked Salmon Maple,
Lamb Currant Mint and Venison Sea Salt Pepper; and Tanka Bars, which are bison-based and have intriguing
flavor combinations such as Cranberries and Pepper Blend.

Millennials, moreover, have influenced older generations to demand health-related benefits in their snacks.




       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 20 of 260
                                                   Eating on the Go

"Consumers today expect snacks to work for them; the snack is no longer just a reward," observes David Portalatin,
NPD Group's vice president of industry analysis, in his introduction to the generational study.

Indeed, the better-for-you and clean label movements are having a sizeable impact on the traditional "treat yourself'
segments, from chips to frozen novelties. Be that as it may, indulgent snacks as a whole are growing faster than
health-oriented ones, reports Chicago-based IRI in its "2017 New and Emerging Snacking Trends" publication.

In fact, dollar sales of "core indulgent snacks" increased 3.4 percent over the past year compared to a 0.9 percent
gain for "core healthy snacks," states Sally Lyons Wyatt, IRl's executive vice president and practice leader, who
authored the snacking trends study.

Private brands, however, have only begun to scratch the surface of the growth potential in both the indulgent and
healthful snacking realms. Accounting for just 6.4 percent of market share in the $17.6 billion salty snacks category
per IRI data, private brands have had trouble competing with the aggressive multichannel distribution strategy of
major national brands, explains marketing expert Jerry Cole of Chicago-based Starpoint Consulting Group.

Millennial tastes influence baby and toddler snacks

As millennials begin to settle down and have children, their penchant for snacking and for better-for-you and clean
label foods is having a significant impact on packaged baby and toddler snacks. And this bodes well for innovative
store brands.

Montreal, Quebec-based Private Brands Consortium (PBC), for one, offers an organic finger-food snack line for
young toddlers that includes whole grain puffs, mini rice cakes and fruit bites.

With unit sales of 30.5 million, according to 2017 data by Statista, private brands collectively rank No.5 in total baby
food and snacks sales, behind the Gerber, Gerber Second Foods, Beech-Nut Stage 2 and Gerber Second Foods
Nature Select brands. Clearly, the time is ripe for store brands to consider this category.

It's time for retailers to become more aggressive themselves and place their store brand snack foods in off-site
vending machines and other convenience settings, Cole contends.

In addition, inherently nutritious fresh fruits have become increasingly popular snacks, and in this arena grocery
retailers already have a strong private brand identity. Nonetheless, retailers could do much more in the fresh-
prepared space, leveraging their success with individually portioned packaged snacks such as crudites and dip,
pre-cut fruit, and pita chips and hummus. There is also room for much more creativity in shelf-stable and frozen
snacks.

Revealing numbers

In its May 2017 report "Snacking Motivations and Attitudes - US," Mintel Group notes that 94 percent of U.S. adults
snack daily, while 66 percent snack at least twice a day and 15 percent snack four or more times a day.

Although contemporary U.S. consumers are increasingly health-conscious in their food choices, the top reason
Americans snack is to treat themselves, states the Mintel report (see the list on p. 32).Also noteworthy, more than
one-quarter (28 percent) of American consumers agree that taste is more important than healthfulness when
choosing a snack.

That said, nearly one-third of consumers say that most of the snacks they eat are healthy, Mintel reports.

"While health is a factor for consideration in food and drink decisions, the majority of snackers do so for a treat,
meaning that even health-focused snacks should appeal with messages about enjoyment and indulgence," says
Beth Bloom, associate director of U.S. Food and Drink Reports at Mintel.




       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 21 of 260
                                                   Eating on the Go

Further complicating the issue, consumer perceptions of what is healthful have been changing significantly. For
example, multigrain snacks have been declining, dropping nearly 10 percent in dollar sales during the 52 weeks
ending July 1, according to Nielsen data.

"Looking more broadly across the retail landscape, this aligns with the downward trend we've seen in products
boasting 'multigrain' health and well ness claims on packaging," says Jordan Rost, vice president of consumer
insights for Nielsen.

"Grains, in general, appear to be losing their clout, as amaranth, whole grain and brand claims have all shrunk in
dollar sales - by 2.0 percent, 2.3 percent and 1.4 percent, respectively," he elaborates. "Conversely, gluten-free,
grain-free and carb-conscious claims have grown substantially - by 6.0 percent, 40.8 percent and 3.6 percent,
respectively. "

On the other hand, alternative vegetable-based snacks, such as those made from pulses and sweet potatoes, have
experienced strong growth - rising 5.2 percent from 2015 to 2016, according to a January 2017 report by Packaged
Facts titled "Snack Food Nutrition Trends: Pulses, Vegetables and Grains in Salty Snacks & Crackers."

Salty snacks remain consumer favorites

In its September 2016 report "Better for You Snacks - US," Mintel Group states that half of U.S. consumers
purchase snacks for their health and well ness properties. That may be a significant proportion, but better-for-you
snacks are surpassed in popularity by seven varieties of salty snacks, according to a Mintel survey of roughly 2,000
adult Internet users, asked to identify the salty snacks they've purchased in the past six months:

    • Cheese-flavored snacks (purchased by 73 percent of respondents).

    • Corn snacks (73 percent).
    • Microwaveable popcorn (71 percent).

    • Regular pretzels (66 percent).

    • Pretzel thins/pretzel crisps (55 percent).

    • Ready-to-eat popcorn (54 percent).

    • Meat snacks such as beef jerky (53 percent).

What's more, full-fat dairy products, including cheese and yogurt, are now in vogue as snacking options, thanks to
recent epidemiological research showing that fat slows down the body's absorption of sugar, helping to reduce the
risk of diabetes mellitus. Fat in food also contributes to a sense of fullness, which helps prevent weight gain.

Trending snack products

Anything can be considered a snack, say 38 percent of consumers, according to Mintel's "Snacking Motivations"
study. The size of this mega-food category is staggering.

IRI's "2017 New and Emerging Snacking Trends" report offers many insights that should be helpful to retailers in
developing private brand snack lines and products.

In the indulgent realm, IRI points to six snack segments where innovation is driving strong growth:

    • Regular cookies.

    • Whole-fat yogurt.
    • Whole-fat freezer novelties.

    • Regular salty snacks.

    • Sweet popcorn.



      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 22 of 260
                                                   Eating on the Go

    • Refrigerated dips.

In the natural realm, the IRI report identifies three snack trends that will be growth contributors in 2017 and beyond:

Portability. Fresh juices, nut-based smoothies, and hand-held farmer's cheese are predicted to be star performers.

Meat snacks. Animal welfare and environmental factors will influence this category. Look for free-range chicken
chips and no-waste "snout-to-tail" usage claims for pork rinds.

Holistic health. Farming practices will be emphasized more in snacks as will functional ingredients such as
probiotics. "In fact, probiotic chips, pretzels and snacks are showing exceptional growth across all channels," writes
IRI's Lyons.

Prospering in the snack foods sphere is all about "seizing the opportunity," insists the IRI report.

What can retailers with private brands do? Consider implementing the following suggestions:

"Leverage new flavors and forms to retain loyal consumers and capture new ones," IRI recommends. "Continue to
communicate ingredients and sourcing in simple and effective ways. And ensure that innovative packaging and
design are part of your portfolio."

Although it seems like anything goes in today's snack food market, a systematic approach to product development
and marketing can payoff for private brands.


Load-Date: October 15, 2018


  End ofDocnmc-llt




       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 23 of 260
Snyder's-Lance to Present at Barclays Global Consumer Staples Conference
                                                      Financial Buzz
                                           September 1, 2017 Friday 7:22 AM EST


Copyright 2017 Newstex LLC All Rights Reserved

Length: 350 words

Body


Sep 01, 2017( Financial Buzz: http://www.financialbuzz.com Delivered by Newstex) CHARLOTTE, N.C., Aug. 31,
2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE), today announced Brian Driscoll, President
and Chief Executive Officer, and Alexander Pease, Executive Vice President and Chief Financial Officer, will
present at the Barclays Global Consumer Staples Conference on Thursday, September 7,2017, at 9:00 a.m. EDT.
The presentation will be audio webcast live on the investor relations section of Snyder's-Lance's website at
ir.snyderslance.com[1]. The replay will be available on the Company's website for approximately 180 days.

About Snyder's-Lance, Inc. Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other
snacks. Products are sold under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®,
Snack Factory® Pretzel Crisps®, Pop Secret®, Emerald®, Late July®, Krunchers! ®, Tom's®, Archway®, Jays®,
Stella D'oro®, Eatsmart Snacks TM, O-Ke-Doke®, Metcalfe's skinny®, and other brand names along with a number
of third party brands. Products are distributed nationally through grocery and mass merchandisers, convenience
stores, club stores, food service outlets and other channels. For more information, visit the Company's corporate
web site: www.snyderslance.com[2]. LNCE-E Investor Contact Kevin Powers, Senior Director, Investor Relations
and      Communications       Kpowers@snyderslance.com,           (704)     557-8279;
https://www.globenewswire.com/NewsRoom/AttachmentNg/3f45292f-225b-4ce6-ba48-db6c6fb8d250 [ 1]:
https://www.globenewswire.com/Tracker?data=2rzIIS-Ea5QtRxJDVRjqq48pn1ekEpfMXn6BOW3rWdGv-
ly3JZOHZZdCkLeXhNLlvFpmhZIAtaLOlfocw5szVrKiEIEkBPx631kycFWIMI=                      [   2]:
https:llwww.globenewswire.com/Tracker?data=UMs7QH4HB7odOHiW8HUtT4sgMyrB1xbL21DEG5WUulXKuqpEg
GdmuHsNPo6JpY2Luyi7 J3Y1 SzkwGfJsh4RFUn1 umqrjV083NxihFxCtfAo=


Load-Date: September 1, 2017


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 24 of 260
    Press Release: Snyder's-Lance to Present at Barclays Global Consumer
                             Staples Conference
                                                Dow Jones Institutional News
                                           August 31,2017 Thursday 8:05 PM GMT


Copyright 2017 Factiva ®. from Dow Jones
All Rights Reserved




                           I
Copyright © 2017. Dow Jones & Company. Inc.



        DOW JONES


Length: 299 words

Body


Snyder's-Lance to Present at Barclays Global Consumer Staples Conference

CHARLOTTE, N.C., Aug. 31, 2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE), today
announced Brian Driscoll, President and Chief Executive Officer, and Alexander Pease, Executive Vice President
and Chief Financial Officer, will present at the Barclays Global Consumer Staples Conference on Thursday,
September 7, 2017, at 9:00 a.m. EDT.

The presentation will be audio webcast live on the investor relations section of Snyder's-Lance's website at
ir.snyderslance.com. The replay will be available on the Company's website for approximately 180 days.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover(R) , Lance(R) , Kettle Brand(R) , KETTLE(R) Chips, Cape Cod(R) , Snack
Factory(R) Pretzel Crisps(R) , Pop Secret(R) , Emerald(R) , Late July(R) , Krunchers! (R) , Tom's(R) , Archway(R)
, Jays(R) , Stella D'oro(R) , Eatsmart Snacks(TM), O-Ke-Doke(R) , Metcalfe's skinny(R) , and other brand names
along with a number of third party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels. For more information, visit
the Company's corporate web site: www.snyderslance.com.

LNCE-E
Investor Contact
Kevin Powers, Senior Director, Investor Relations and Communications
Kpowers@snyderslance.com, (704) 557-8279


(END) Dow Jones Newswires




        Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 25 of 260
           Press Release: Snyder's-Lance to Present at Barclays Global Consumer Staples Conference

August 31,201716:05 ET (20:05 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.


Load-Date: September 1, 2017


 End ofDocllment




     Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 26 of 260
f'\
l\
\) Snyder's-Lance to Present at Barclays Global Consumer Staples Conference
                                                               GlobeNewswire
                                                   August 31,2017 Thursday 1:05 PM PT


      Copyright 2017 GlobeNewswire, Inc. All Rights Reserved

      Section: CALENDAR OF EVENTS
      Length: 271 words

      Body


      CHARLOTTE, N.C., Aug. 31, 2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE), today
      announced Brian Driscoll, President and Chief Executive Officer, and Alexander Pease, Executive Vice President
      and Chief Financial Officer, will present at the Barclays Global Consumer Staples Conference on Thursday,
      September 7, 2017, at 9:00 a.m. EDT.

      The presentation will be audio webcast live on the investor relations section of Snyder's-Lance's website at
      ir.snyderslance.com. The replay will be available on the Company's website for approximately 180 days.

      About Snyder's-Lance, Inc.Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
      foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
      crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other
      snacks. Products are sold under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®,
      Snack Factory® Pretzel Crisps®, Pop Secret®, Emerald®, Late July®, Krunchers! ®, Tom's®, Archway®, Jays®,
      Stella D'oro®, Eatsmart Snacks ™ O-Ke-Doke®, Metcalfe's skinny®, and other brand names along with a number of
      third party brands. Products are distributed nationally through grocery and mass merchandisers, convenience
      stores, club stores, food service outlets and other channels. For more information, visit the Company's corporate
      web site: www.snyderslance.com.

      LNCE-E
      Investor  Contact     Kevin    Powers,   Senior             Director,    Investor   Relations   and   Communications
      Kpowers@snyderslance.com, (704) 557-8279



      Load-Date: September 1, 2017


         End of Docnment




              Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 27 of 260
                To Present at Barclays Global Consumer Staples Conference
                                                              Market News Publishing
                                                    August 31,2017 Thursday 7:19 AM PST


Copyright 2017 Market News Publishing. Inc. All Rights Reserved.



j\'IARKET NE\VS pUBlJSHlNti
          fl.fJUt.ichtl (~mh.+fll in <.tmli.i;){{




Length: 333 words

Body


SNYDER'S LANCE INC ("LNCE-Q") - To Present at Barclays Global Consumer Staples Conference

Snyder's-Lance, Inc. announced Brian Driscoll, President and Chief Executive Officer, and Alexander Pease,
Executive Vice President and Chief Financial Officer, will present at the Barclays Global Consumer Staples
Conference on Thursday, September 7,2017, at 9:00 a.m. EDT.

The presentation will be audio webcast live on the investor relations section of Snyder's-Lance's website at
ir.snyderslance.com. The replay will be available on the Company's website for approximately 180 days.

About Snyder's-Lance, Inc. Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other
snacks. Products are sold under the Snyder's of Hanover(R), Lance(R), Kettle Brand(R), KETTLE(R) Chips, Cape
Cod(R), Snack Factory(R) Pretzel Crisps(R), Pop Secret(R), Emerald(R), Late July(R), Krunchers! (R), Tom's(R),
Archway(R), Jays(R), Stella D'oro(R), Eatsmart Snacks(TM), O-Ke-Doke(R), Metcalfe's skinny(R), and other brand
names along with a number of third party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels. For more information, visit
the Company's corporate web site: www.snyderslance.com. Investor Contact Kevin Powers, Senior Director,
Investor Relations and Communications E-mail: Kpowers@snyderslance.com NASDAQ closing price for LNCE-Q
Date: 2017/08/30 Closing Price: 35.83



(c)2017 Market News Publishing Inc. All rights reserved. Toronto:(416)366-8881 Vancouver:(604)689-1101
Fax: (604 )689-1106


CONTACT:                                TEL:          (704)             557-8279




Load-Date: September 1, 2017


   End or Document




        Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 28 of 260
                       AMC to launch new Feature Fare at O-FW locations
                                                    Fort Worth Business Press (TX)

                                                           24 August 2017


Copyright 2017 Fort Worth Business Press
Distributed by Newsbank, Inc. All Rights Reserved

Section: NEWS
Length: 330 words
Byline: FWBP Staff

Body


Dallas-Fort Worth AMC locations have something new to offer movie-goers, Feature Fare is now available.

Feature Fare has been debuting in all AMC locations across the country throughout the summer and has finally
reached North Texas. This is the largest menu revamp in AMC Theatres history.

"AMC Theatres has enhanced nearly every aspect of the movie-going experience over the last few years and this
new menu launch is a continuation of our long-standing history of innovation, with a tasty spin," said George
Patterson, AMC's Senior Vice President of Food & Beverage, in a news release.

"AMC Feature Fare represents AMC's first true restaurant-style menu launch in a non-dine-in-theatre setting, with a
menu selection sure to delight the taste buds," Patterson said. "By incorporating these new menu items together
with new marketing, branding, and packaging, AMC Feature Fare will feed our guests' ever-increasing hunger for
unique and satisfying menu choices to enjoy at AMC."

AMC Feature Fare items include:

Chicken & Waffle Sandwiches

Cheeseburger Sliders

Chicken Tenders

The Bavarian Legend, 1.5 lb., Pretzel

Stone-Fired Flatbread Pizzas - Four Cheese, Pepperoni, BBQ Chicken and Buffalo Chicken

Oven-Baked Soft Pretzel bites - Cinnamon Sugar, Honey Mustard, Parmesan Garlic, Plain, and Salted

All-Beef Hot Dogs - Loaded Chili Cheese, Mustard and Kraut, Royal Garden, and Spicy Sriracha

Triple Feature meals, featuring Cheeseburger Sliders, Chicken & Waffle Sandwiches, Chicken Tenders, or a Hot
Dog (available Loaded) that each comes with curly fries and a warm chocolate chip cookie

 Gourmet popcorn in Cheese, Salted Caramel, Cheddar Crunch and Original, with the ability to mix and match
flavors

Gluten Free Pre-packaged Snacks-Chocolate Covered Pretzel Crisps, Harvest Crisp Snap Peas, Parmesan
Whisps and four Sa hale nut blends



        Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 29 of 260
                             AMC to launch new Feature Fare at D-FW locations

 and Hillshire Small Plates-Calabrese, Wine-Infused Salame, Italian Salame, Genoa Salame, each coming with
toast points and premium sliced cheese


Load-Date: August 26, 2017


  End of Docilment




       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 30 of 260
        Here's Which Brands Really Make Your Favorite Trader Joe's Foods
                                                 Indian Food and beverages news
                                                     August 17, 2017 Thursday


Copyright 2017 FFC Information Solution All Rights Reserved




Length: 360 words
Dateline: New Delhi

Body


 New Delhi, Aug. 17 -- Trader Joe's has earned the kind of obsessive following normally reserved for baby-faced
lead singers of boy bands and Pumpkin Spice Lattes. The devotion is real, and that's largely due to the fact that the
shop offers all kinds of specialty foods at a price much lower than the country's name brands.

 Everything's packaged under the T J's name, but that doesn't mean the supermarket chain makes them all in-
house. Many of its products are ordered through third-party manufacturers - including industry behemoths, like
PepsiCo. - and everyone involved's essentially sworn to secrecy, never to reveal who makes what. After all, it's not
a good look for a major company to admit they strip the label off one of their popular foods and sell it for less
through the chain.
 Eater conducted a sweeping investigation into the brand's products, using a combination of Freedom of Information
Act (FOIA) requests, recall records, and comparing nutritional information to uncover the big businesses that create
some of your favorite snacks. Out of the several treats they revealed, these five in particular surprised us.
 1. Trader Joe's Pretzel Slims

 Their look, texture, and taste is nearly identical, and while it hasn't been confirmed, Pretzel Slims have almost the
same ingredient listing as Snack Factory's Pretzel Crisps, Eater noted - only they're $2 cheaper than the name
brand.
 2. Hummus
 A 2015 recall revealed that Tribe hummus made the chickpea spread for Trader Joe's, too.
 3. Smoothies
 A FOIA request revealed that Naked Juice has supplied Trader Joe's with beverages in the past. Its green juices
are only slightly different, and its mango smoothie lists the same ingredients.
 4. Chocolate Chip Cookies



        Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 31 of 260
                        Here's Which Brands Really Make Your Favorite Trader Joe's Foods

 Those extra crispy, ultra-thin cookies that Tate's made famous are eerily similar - from packaging to ingredients - to
TJ's, the food website reported. Whether Tate's truly makes the grocery store's gluten-free cookies is unconfirmed,
though.
 5. Pistachios
 Wonderful Pistachios, the company behind those kooky Stephen Colbert Super Bowl ads, also supplied the
'stachios for Trader Joe's, according to recall records. The more you know!


Load-Date: August 17, 2017


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 32 of 260
                                                     SMART EATS
                                                         Gambit, The
                                                   August 15, 2017 Tuesday


Copyright 2017 ProQuest Information and Learning
All Rights Reserved
Copyright 2017 Gambit Weekly Aug 15, 2017

Section: Pg. S5; Vol 38; No. 33
Length: 536 words
Byline: Katherine M Johnson
Dateline: New Orleans

Body


FULL TEXT

Making healthy food choices for kids and families on the go

Shannon Robertson, registered dietitian at Curahealth Hospital New Orleans, says many families struggle to find
time for even one home-cooked meal a week. No matter the provenance of your repast, a well-rounded meal
should include protein, fruits and veggies. She suggests both ideal and realistic options for breakfast, lunch, dinner
and snacks. And don't forget dessert.

Breakfast

Cereals can contain a lot of processed ingredients, so choose cereals with a lot of whole grains, especially ancient
grains, or oatmeal.

The ideal: Set aside at least one morning a week as a brunch day, when everyone can sit down and eat a hot
breakfast together.

The real: Portability reigns. Robertson recommends cereal bars or yogurt with a little added granola, but says to
check the nutrition label for excessive sugars (the American Heart Association recommends no more 6 to 9
teaspoons of sugar per day). For an easy hot breakfast, scramble two eggs in a mug wijth a little milk and
microwave for a inmute and a half. Serve with an Eriglish muffin.

Lunch

Robertson suggests making lunch fun. To drink, sne likes water or juice pouches with no added sugar - the more
natural the better.

The ideal: Make lunch kebabs. Skewer cheese cubes, grapes, cut-up veggies and deli meat or cubes of chicken
breast with pretzel sticks or bamboo skewers (cut in half to reduce the chance the kids will weaponize them).

The real: String cheese sticks and a simple sandwich will get the job done nicely. And don't forget a serving of fruit.

Dinner




        Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 33 of 260
                                                    SMART EATS

Portion control is the name of the game, Robertson says. Make sure dinner includes a lean protein such as pork
loin or seafood, a vegetable and a source of fiber. It's OK to indulge in a little bread or even a baked potato, but be
wary of adding too many salty, fatty condiments. There are ways to sneak in veggies - dishes like cauliflower rice
and zucchini "pasta" make great substitutes for starchy white rice. Stay away from meal-in-a-box dinners - they're
full of unhealthy preservatives, she says.

The ideal: Dishes like stuffed bell peppers cover most food groups. Robertson suggests exchanging the rice in the
stuffing with quinoa or another whole grain.

The real: Opt for low-fat and low-sodium takeout, such as a rotisserie chicken and a big green salad from the salad
bar. Steam-in-the-bag veggies make a great side dish.

Snacks

"Look for things that are high in fiber and protein," Robertson says. "Any snacks that (kids) can help make is a big
plus, such as frozen banana pops - they're really easy and good for summertime."

The ideal: Robertson loves hummus and guacamole cups accompanied by carrot sticks or other sliced raw veggies.
Fruit kebabs also are filling, as are roasted chickpeas.

The real: Substitute pretzel crisps for the veggies with hummus or guacamole. String cheese is another go-to, or
healthier snacks like Veggie Straws.

Dessert

Fresh fruit is preferable to refined sugar-loaded items. Strawberries topped with whipped cream top Robertson's list.

The ideal: Bake fruits, such as apples and pears, sprinkle with a little sugar substitute and serve warm.

The real: "Once in a while, you just need a cookie," she says.


Load-Date: September 5,2017


  End ofDoClImcllt




       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 34 of 260
                 Ways to tame the back-to-school madness; FAMILY TALK
                                                    The Daily Leader (Pontiac, Illinois)
                                                        August 15, 2017 Tuesday


Copyright 2017 The Daily Leader
Distributed by Newsbank, Inc. All Rights Reserved

Section: NEWS; Pg. B4
Length: 440 words

Body


It seems like you just adjusted to managing your children's summer schedules, juggling camps and making sure all
that free time doesn't get them in trouble. Now it's time to switch gears. Summer is nearly over and school is about
to begin.

Back-to-school time might mean new outfits, reconnecting with old friends and fun new classes for your kids, but it
is not uncommon to feel like your brain is in a bit of a scramble.

 Despite the impending chaos, with a little planning you can glide right into back-to-school mode and be on top of
your game. Here are some tips to make the transition seamless.

 1. Start early. You've probably heard that it's never too early to get your back-to-school shopping done. This is true
- in fact, the number one rule for back-to-school success is: Don't procrastinate! Before summer is over, start
getting the kids back on a normal sleep schedule and make sure they know where the bus stop is or what route to
take to get to school. The earlier you start, the easier their first day will be!

 2. Prepare lunches ahead of time. Who wants to go through the mad dash of packing a lunch in the morning when
you're already pressed for time? Take 15 or 20 minutes on Sunday to make sandwiches (for freshness, keep the
bread separate from meat or other toppings) and divide snack items like Snack Factory Original Pretzel Crisps into
small bags. You'll be amazed at how much easier it will be to get your kids out the door!

 3. Digitize and post schedules. There have probably been times that you thought you might need a personal
assistant to keep track of everyone's activities and schedules. In addition to hanging up a calendar you can easily
mark up, take advantage of calendar software that allows you to sync with your entire household so everyone gets
automated reminders and updates.

 4. Keep after-school snacks on hand. The last thing you want is to come home to hungry kids after a long day at
work, especially if you have teenagers who seem to always be asking for something to eat. Keeping a well-stocked
pantry is the simple and tasty way to keep your kids satisfied.

 5. Set up a command center for your kids. Parenting is largely a battle against chaos. What is clean and tidy one
minute is a mess the next. This is not a situation you want to be in the first week of school! Set up designated
stations in your home where your kids can keep school supplies, shoes and outerwear.

 By rolling up your sleeves and staying organized, you might even find that getting the school year off to a smooth
start can be surprisingly easy. Now, if you can just make doing homework and bedtime so simple!

- Brandpoint




        Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 35 of 260
                            Ways to tame the back-to-school madness; FAMILY TALK



Graphic


Back-to-school time might mean new outfits, reconnecting with old friends and fun new classes for your kids, but it
is not uncommon to feel like your brain is in a bit of a scramble. (BRANDPOINT)


Load-Date: August 16, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 36 of 260
 / ' Snack Factory's range of Pretzel Crisps in Organic Original variety available
/ \                                    in USA
                                                           Product Launch Tracker
                                                           August 11, 2017 Friday


     Copyright 2017 Progressive Media Group Limited All Rights Reserved




     Length: 184 words

     Body


     In the USA, the pretzel segment is forecasted to experience volume growth at 3.47% over the 2016-2021 period. In
     this growing segment, every brand tries to offer different benefits to the consumers to make the product appealing
     to them. Due to awareness on a maintaining healthy diet and lifestyle, consumers tend to choose natural, organic,
     local, fresh, "free-from", and "real" food products and ingredients. To fulfill this demand of consumers, recently in
     the USA, Snack Factory has begun distributing a Pretzel Crisps in an Organic Original variant under the Snack
     Factory brand. With 100 calories per serving, the product is free from saturated fat, trans-fat, cholesterol,
     preservatives, genetic modification, artificial colors and flavors. This launch is also USDA organic certified and Non
     GMO Project verified. These certification about the authenticity of the product being organic is likely to appeal to
     consumers who would like to consume healthy without compromising on their taste. This launch is presented in a
     265g plastic stand-up pouch and is priced at 4.99 USD.
            Distributor:                                                  Snack Factory



     Load-Date: August 18, 2017


       End of Document




             Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 37 of 260
r\~. ~   Snack Factory's range of Pretzel Crisps in Organic Original variety available
                                           in USA
                                                               Product Launch Tracker
                                                               August 11,2017 Friday


         Copyright 2017 Progressive Media Group Limited All Rights Reserved




         Length: 184 words




         In the USA, the pretzel segment is forecasted to experience volume growth at 3.47% over the 2016-2021 period. In
         this growing segment, every brand tries to offer different benefits to the consumers to make the product appealing
         to them. Due to awareness on a maintaining healthy diet and lifestyle, consumers tend to choose natural, organic,
         local, fresh, "free-from", and "real" food products and ingredients. To fulfill this demand of consumers, recently in
         the USA, Snack Factory has begun distributing a Pretzel Crisps in an Organic Original variant under the Snack
         Factory brand. With 100 calories per serving, the product is free from saturated fat, trans-fat, cholesterol,
         preservatives, genetic modification, artificial colors and flavors. This launch is also USDA organic certified and Non
         GMO Project verified. These certification about the authenticity of the product being organic is likely to appeal to
         consumers who would like to consume healthy without compromising on their taste. This launch is presented in a
         265g plastic stand-up pouch and is priced at 4.99 USD.
                Distributor:                                                  Snack Factory



         Load-Date: August 18, 2017


           End of Docmucnt




                 Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 38 of 260
Snack Factory's range of Pretzel Crisps in Organic Original variety available
                                  in USA
                                                      Product Launch Tracker
                                                      August 11, 2017 Friday


Copyright 2017 Progressive Media Group Limited All Rights Reserved




          r
Length: 184 words

Body


In the USA, the pretzel segment is forecasted to experience volume growth at 3.47% over the 2016-2021 period. In
this growing segment, every brand tries to offer different benefits to the consumers to make the product appealing
to them. Due to awareness on a maintaining healthy diet and lifestyle, consumers tend to choose natural, organic,
local, fresh, "free-from", and "real" food products and ingredients. To fulfill this demand of consumers, recently in
the USA, Snack Factory has begun distributing a Pretzel Crisps in an Organic Original variant under the Snack
Factory brand. With 100 calories per serving, the product is free from saturated fat, trans-fat, cholesterol,
preservatives, genetic modification, artificial colors and flavors. This launch is also USDA organic certified and Non
GMO Project verified. These certification about the authenticity of the product being organic is likely to appeal to
consumers who would like to consume healthy without compromising on their taste. This launch is presented in a
265g plastic stand-up pouch and is priced at 4.99 USD.
       Distributor:                                                  Snack Factory



Load-Date: August 18, 2017


  End of Document




        Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 39 of 260
                                                           Family Time
                                                    Woburn Advocate (Massachusetts)
                                                            August 11, 2017


Copyright 2017 Woburn Advocate
Distributed by Newsbank. Inc. All Rights Reserved

Section: MA NEWS; Pg. B2
Length: 441 words

Body


It seems like you just adjusted to managing your children's summer schedules, juggling camps and making sure all
that free time doesn't get them in trouble. Now it's time to switch gears. Summer is nearly over and school is about
to begin.

Back-to-school time might mean new outfits, reconnecting with old friends and fun new classes for your kids, but it
is not uncommon to feel like your brain is in a bit of a scramble.

 Despite the impending chaos, with a little planning you can glide right into back-to-school mode and be on top of
your game. Here are some tips to make the transition seamless.

 1. Start early. You've probably heard that it's never too early to get your back-to-school shopping done. This is true;
in fact, the number one rule for back-to-school success is: Don't procrastinate! Before summer is over, start getting
the kids back on a normal sleep schedule and make sure they know where the bus stop is or what route to take to
get to school. The earlier you start, the easier their first day will be.

  2. Prepare lunches ahead of time. Who wants to go through the mad dash of packing a lunch in the morning when
you're already pressed for time? Take 15 or 20 minutes on Sunday to make sandwiches (for freshness, keep the
bread separate from meat or other toppings) and divide snack items like Snack Factory Original Pretzel Crisps into
small bags. You'll be amazed at how much easier it will be to get your kids out the door.

  3. Digitize and post schedules. There have probably been times that you thought you might need a personal
assistant to keep track of everyone's activities and schedules. In addition to hanging up a calendar you can easily
mark up, take advantage of calendar software that allows you to sync with your entire household so everyone gets
automated reminders and updates.

 4. Keep after-school snacks on hand. The last thing you want is to come home to hungry kids after a long day at
work, especially if you have teenagers who seem to always be asking for something to eat. Keeping a well-stocked
pantry is the simple and tasty way to keep your kids satisfied.

  5. Set up a command center for your kids. Parenting is largely a battle against chaos. What is clean and tidy one
minute is a mess the next. This is not a situation you want to be in the first week of school! Set up designated
stations in your home where your kids can keep school supplies, shoes and outerwear.

 By rolling up your sleeves and staying organized, you might even find that getting the school year off to a smooth
start can be surprisingly easy. Now, if you can just make doing homework and bedtime so simple!

 -Brandpoint




        Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 40 of 260
                                      Family Time


Load-Date: August 12, 2017


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 41 of 260
                                                           Family Time
                                                    Woburn Advocate (Massachusetts)
                                                            August 11, 2017


Copyright 2017 Woburn Advocate
Distributed by Newsbank. Inc. All Rights Reserved

Section: MA NEWS; Pg. E92
Length: 441 words

Body


It seems like you just adjusted to managing your children's summer schedules, juggling camps and making sure all
that free time doesn't get them in trouble. Now it's time to switch gears. Summer is nearly over and school is about
to begin.

Back-to-school time might mean new outfits, reconnecting with old friends and fun new classes for your kids, but it
is not uncommon to feel like your brain is in a bit of a scramble.

 Despite the impending chaos, with a little planning you can glide right into back-to-school mode and be on top of
your game. Here are some tips to make the transition seamless.

 1. Start early. You've probably heard that it's never too early to get your back-to-school shopping done. This is true;
in fact, the number one rule for back-to-school success is: Don't procrastinate! Before summer is over, start getting
the kids back on a normal sleep schedule and make sure they know where the bus stop is or what route to take to
get to school. The earlier you start, the easier their first day will be.

  2. Prepare lunches ahead of time. Who wants to go through the mad dash of packing a lunch in the morning when
you're already pressed for time? Take 15 or 20 minutes on Sunday to make sandwiches (for freshness, keep the
bread separate from meat or other toppings) and divide snack items like Snack Factory Original Pretzel Crisps into
small bags. You'll be amazed at how much easier it will be to get your kids out the door.

  3. Digitize and post schedules. There have probably been times that you thought you might need a personal
assistant to keep track of everyone's activities and schedules. In addition to hanging up a calendar you can easily
mark up, take advantage of calendar software that allows you to sync with your entire household so everyone gets
automated reminders and updates.

 4. Keep after-school snacks on hand. The last thing you want is to come home to hungry kids after a long day at
work, especially if you have teenagers who seem to always be asking for something to eat. Keeping a well-stocked
pantry is the simple and tasty way to keep your kids satisfied.

  5. Set up a command center for your kids. Parenting is largely a battle against chaos. What is clean and tidy one
minute is a mess the next. This is not a situation you want to be in the first week of school! Set up designated
stations in your home where your kids can keep school supplies, shoes and outerwear.

 By rolling up your sleeves and staying organized, you might even find that getting the school year off to a smooth
start can be surprisingly easy. Now, if you can just make doing homework and bedtime so simple!

 -Brandpoint




        Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 42 of 260
                                     Family Time


Load-Date: August 12, 2017


 End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 43 of 260
    Snyder.s-Lance feels bite of 79% profit drop due to severance and other
                                    charges
                                                      BakeryAndSnacks.com
                                          August 10, 2017 Thursday 3:33 PM GMT+1


Copyright 2017 William Reed Business Media Ltd. All Rights Reserved

Section: MANUFACTURERS
Length: 463 words
Byline: Gill Hyslop, , GiII.Hyslop@wrbm.com

Body


INTRODUCTION

The CEO of Kettle Chips maker Snyder's Lance says he is 'not satisfied' with the company's H1 2017 performance
despite a 3% revenue increase in the second quarter.

STORY

Snyder's-Lance reported a plummet in operating income from $41.9m to $22.4m in Q2, incurred by $29.8m in costs
in relocating its Emerald production from the Stockton facility to a new manufacturing plant in Charlotte, as well as
severance and impairment charges.

Earlier this month, this site reported that Snyder's-Lance plans to as part of its plans to streamline its processes.

Conversely, the snack maker posted a 3% rise in revenue to $579.6m for the three months to July 1, versus
$565.9m a year prior.

'We have not delivered on expectations'

Brian Driscoll, CEO of Snyder's-Lance, said he was "not satisfied with the company's aggregate financial
performance" and has "spent significant time diagnosing the root causes underlying our below-average margin
performance. and constructing an expansive profitability improvement plan designed to substantially improve
operating margins and profitability over time."

Driscoll outlined his plan to increase profitability by 2020, which is targeting a 14% operating margin and earnings
per share to grow at a CAGR of 11 % -13% (currently, 9% of net revenue).

"We have constructed an expansive profitability improvement program we believe will unlock operating profit
improvement of approximately $175m over the next three plus years," he added.

Snyder's-Lance six-point transformation plan

          Greater efficiency in selling, general and administrative (SG&A) expenses.

          Addressing manufacturing and supply chain productivity

          Optimising products and portfolio

          Price realisation


        Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 44 of 260
                   Snyder's-Lance feels bite of 79% profit drop due to severance and other charges

         Marketing investment

According to Driscoll, the company has identified approximately 750 SKUs of its total 2,000 branded product
portfolio that can be eliminated in the three-year timeframe.

          Improving the performance of the "existing independent, business-owner, direct-store delivery partnership.

"We are targeting full plan completion by 2019, which will allow us to achieve the full benefits of the plan in 2020,"

said Driscoll.

Q2 financial results

On a positive note, branded net revenue increased 4.9% as a result of a 6.6% increase in the company's Allied
Brands and a 4.7% increase in Core Brands.

Core Brand's growth was led by Late July, Snack Factory Pretzel Crisps, Lance, Snyder's of Hanover, Cape Cod,
Pop Secret and Kettle Brand. Kettle Chips.

Allied Brands include Krunchers!, Tom's, Archway, Jays, Stella D'oro, Eatsmart Snacks, O-Ke-Doke and Metcalfe's
skinny.

Revised full year outlook

Alex Pease, executive VP and CFO reported that FY 2017 capital expenditure is expected to rise from $75m to
$85m.


Load-Date: August 10, 2017


  End nfDncnment




       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 45 of 260
    Snyder's-Lance, Inc. - Value Analysis (NASDAQ:LNCE) : August 9, 2017
                                                      CapitalCube
                                          August 9, 2017 Wednesday 8:41 PM EST


Copyright 2017 Newstex LLC All Rights Reserved

Length: 976 words

Body


Aug 09, 2017( CapitalCube: http://www.capitalcube.com/blog/ Delivered by Newstex} Capitalcube gives Snyder's-
Lance, Inc. a score of 44. Our analysis is based on comparing Snyder's-Lance, Inc. with the following peers - J
... Snack Foods Corp., Mondelez International, Inc.

Class A, Hain Celestial Group, Inc., John B. Sanfilippo ... n, Inc., Hershey Company, General Mills, Inc., Inventure
Foods, Inc. and PepsiCo, Inc. (JJSF-US, MDLZ-US, HAIN-US, JBSS-US, HSY-US, GIS-US, SNAK-US and PEP-
US}.lnvestment OutlookSnyder's-Lance, Inc. has a fundamental score of 44 and has a relative valuation of
NEUTRAL.Access our research and ratings on Snyder's-Lance, Inc. Company Overview Considering peers,
relative outperformance over the last year and the last month suggest a leading position. It trades at a lower
Price/Book multiple (2.00) than its peer median (3.54). The market expects faster earnings growth from LNCE-
US[1] than from its peers and also a turnaround in its current ROE. LNCE-US[2]'s relatively low net margins and
poor asset turns suggest a problematic operating strategy. Changes in annual revenues (relative to peers) are
better than the change in its earnings (relative to peers), implying the company is focused more on revenues.
LNCE-US[3]'s return on assets currently and over the past five years has trailed the peer median and suggests the
company might be operationally challenged relative to its peers. The company's median gross margin and relatively
low pre-tax margin suggest high operating costs versus peers. Compared with the peers chosen, LNCE-US[4] has
had faster revenue growth in prior years and a current PIE ratio that suggests faster growth in the future suggesting
superior growth expectations. The company's capital investment program and to-date returns suggest that the
company is likely making big bets on the future. LNCE-US[5] has additional debt capacity.Access our research and
ratings on Snyder's-Lance, Inc. Leverage ... quidityLNCE-US[6] has additional debt capacity.With debt at a
reasonable 26.07% of its enterprise value compared to an overall benchmark of 25% (Note: The peer median is
currently 20.90%), and a well-cushioned interest coverage level of 4.33x, LNCE-US[7] has the capacity to borrow
some more. All 8 peers for the company have an outstanding debt balance.LNCE-US[8] has maintained its
relatively high liquidity profile from the recent year-end.LNCE-US[9]'s interest coverage is its lowest relative to the
last five years and compares to a high of 14.94x in 2012. The decrease in its interest coverage to 4.33x from 5.27x
(in 2016) was also accompanied by a decrease in its peer median during this period to 7.53x from 11.32x. Interest
coverage rose 2.85 points relative to peers. LNCE-US[10]'s debt-EV is similar to last year's high of 26.07%, which
compares to a low of 13.86% in 2015. Compared to 2016, debt-EV has remained relatively stable for both the
company (26.07%) and the peer median (20.90%}.Access the detailed analysis for Snyder's-Lance, Inc.Key
Liquidity Items Looking for more metrics and analysis for Snyder's-Lance, Inc.?Company ProfileSnyder's-Lance, Inc.
engages in the manufacture, marketing, and sale of snack food products. The company offers pretzels, crackers,
kettle cooked chips, pretzel crackers, cookies, potato chips, tortilla chips, and nuts. It brands include Snyder's of
Hanover, Lance, Kettle, Cape Cod, Snack Factory Pretzel Crisps, Late July, Tom's, Archway, Jays, Stella,
EatSmart, Pop Secret, Krunchers, and O-Ke-Doke. The company was founded on December 6, 2010 and is
headquartered in Charlotte, NC.DisciaimerThe information presented in this report has been obtained from sources
deemed to be reliable, but Analytixlnsight does not make any representation about the accuracy, completeness, or
timeliness of this information. This report was produced by Analytixlnsight for informational purposes only and
nothing contained herein should be construed as an offer to buy or sell or as a solicitation of an offer to buy or sell
any security or derivative instrument. This report is current only as of the date that it was published and the



       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 46 of 260
                       Snyder's-Lance, Inc. - Value Analysis (NASDAQ:LNCE) : August 9, 2017

opinions, estimates, ratings and other information may change without notice or publication. Past performance is no
guarantee of future results. Prior to making an investment or other financial decision, please consult with your
financial, legal and tax advisors. Analytixlnsight shall not be liable for any party's use of this report. Analytixlnsight is
not a broker-dealer and does not buy, sell, maintain a position, or make a market in any security referred to herein.
One of the principal tenets for us at Analytixlnsight is that the best person to handle your finances is you. By your
use of our services or by reading any our reports, you're agreeing that you bear responsibility for your own
investment research and investment decisions. You also agree that Analytixlnsight, its directors, its employees, and
its agents will not be liable for any investment decision made or action taken by you and others based on news,
information, opinion, or any other material generated by us and/or published through our services. For a complete
copy of our disclaimer, please visit our website www.analytixinsight.com. [ 1]:
http://online.capitalcube.com/#!/stock/US/NASDAQ/LNCE               [       2]:
http://online.capitalcube.com/#!/stock/US/NASDAQ/LNCE               [       3]:
http://online.capitalcube.com/#!/stock/US/NASDAQ/LNCE               [       4]:
http://online.capitalcube.com/#!/stock/US/NASDAQ/LNCE               [       5]:
http://online.capitalcube.com/#!/stock/US/NASDAQ/LNCE               [       6]:
http://online.capitalcube.com/#!/stock/US/NASDAQ/LNCE               [       7]:
http://online.capitalcube.com/#!/stock/US/NASDAQ/LNCE               [       8]:
http://online.capitalcube.com/#!/stock/US/NASDAQ/LNCE               [       9]:
http://online.capitalcube.com/#!/stock/US/NASDAQ/LNCE               [       10]:
http://online.capitalcube.com/#!/stock/US/NASDAQ/LNCE


Load-Date: August 9, 2017


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 47 of 260
                                    *Snyders-Lance 2Q EPS 4c >LNCE
                                               Dow Jones Institutional News
                                           August 8,2017 Tuesday 12:30 PM GMT


Copyright 2017 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2017, Dow Jones & Company, Inc.



  [)    DOW JONES


Length: 7839 words

,Body


8 Aug 2017 08:30 ET *Snyders-Lance 2Q Net $3.97M >LNCE

8 Aug 2017 08:30 ET *Snyders-Lance 2Q Rev $579.6M >LNCE

8 Aug 2017 08:30 ET Press Release: Snyder's-Lance, Inc. Reports Second Quarter 2017 Financial Results and
Provides 2020 Financial Targets

Snyder's-Lance, Inc. Reports Second Quarter 2017 Financial Results and Provides 2020 Financial Targets
       Total net revenue from continuing operations increased 3.3%

       GAAP EPS of $0.04; EPS excluding special items* of $0.27

       GAAP net income from continuing operations of $4.3 million; net income
       from continuing operations excluding special items* of $26.8 million

    -- Adjusted EBITDA* of $76.8 million

       Company updates full-year 2017 outlook

       Company provides further detail on broad-based performance transformation
       plan


(*) Descriptions of measures excluding special items are provided in "Use and Definition of Non-GAAP Measures"
and reconciliations are provided in the tables at the end of this release.

CHARLOTTE, N.C., Aug. 08, 2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) today reported
financial results for the second quarter ended July 1, 2017 and updated its full-year 2017 outlook. Total net revenue
from continuing operations in the second quarter of 2017 increased 3.3% compared to the second quarter of 2016.
GAAP net income attributable to Snyder's-Lance from continuing operations in the second quarter of 2017 was $4.3
million, or $0.04 per diluted share, as compared to $20.5 million, or $0.21 per diluted share, in the second quarter of
2016. Net income attributable to Snyder's-Lance from continuing operations, excluding special items, for the second



       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 48 of 260
                                         *Snyders-Lance 2Q EPS 4c >LNCE

quarter of 2017 was $26.8 million, as compared to $26.7 million, in the second quarter of 2016. Earnings per diluted
share from continuing operations, excluding special items, were $0.27 in the second quarter of 2017, compared to
earnings per diluted share from continuing operations, excluding special items, of $0.28, in the second quarter of
2016.

"I am pleased that we were able to deliver strong top line performance and modest profitability improvement in the
second quarter, while stabilizing a very weak start to the year," said Brian J. Driscoll, President and Chief Executive
Officer of Snyder's-Lance. "While we are encouraged by our branded sales momentum, we are not satisfied with
our aggregate financial performance and have finalized a broad-based performance transformation plan to sharply
expand margins and unlock substantial value for our shareholders."

Performance Transformation Plan

As announced on April 17, 2017, the Snyder's-Lance's Board of Directors and senior management team have been
conducting a comprehensive review of the Company's operations with the goal of significantly improving the
Company's financial performance to deliver greater value to shareholders. As a result of this review, the Company
has finalized a performance transformation plan focused on six key areas:

1) SG&A Expense Efficiency. Reduce direct spending and accelerate zero-based budgeting to improve indirect
costs.

2) Manufacturing and Supply Chain Productivity. Reduce manufacturing and distribution network complexity and
improve productivity.

3) Product and Portfolio Optimization. Reduce business complexity through stock keeping unit, or SKU,
rationalization and ongoing portfolio maintenance.

4) Price Realization. Improve trade spend productivity and effectiveness and optimize brand assortment.

5) Marketing Investment Optimization. Reset working/non-working ratios and increase investment in the Company's
core branded portfolio.

6) Channel Execution Excellence. Elevate the performance of the existing independent business owner direct store
delivery partnership.

Mr. Driscoll continued, "Snyder's-Lance is well positioned with an attractive portfolio of brands and a strong track
record of revenue growth. That said, we have not delivered on expectations for profitability and value creation. To
address this shortfall, we have designed a comprehensive transformation program we believe will unlock operating
profit improvement of approximately $175 million over the next 3+ years. As we announced two weeks ago, we
have officially launched this effort, and we expect to achieve the full benefits of the plan in fiscal 2020."

2020 Financial Outlook

The Company believes that the execution of the strategic initiatives underlying the transformation plan will enhance
the Company's margin profile and deliver long-term sustainable value to shareholders.

By 2020, the Company is targeting for operating margin to reach 14.0% and earnings per share, excluding special
items, to grow at a four-year CAGR of 11-13%. The Company will provide further details on the transformation plan
on today's second quarter 2017 financial results call and will detail the key initiatives supporting achievement of the
plan and targets at the Company's Investor Day scheduled for September 28,2017, in New York City.

Second Quarter 2017 Results

 Second Quarter Net Revenue by Product Category
                            Q2 2017              Q2 2016
 (in thousands)            Net Revenue       Net Revenue (1)      Change




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 49 of 260
                                         *Snyders-Lance 20 EPS 4c >LNCE

Core Brands (2)         $        420,525     $        401,694     4.7%
Allied Brands (3)                 43,337               40,669     6.6%
Branded                          463,862              442,363     4.9%
Partner Brand                     75,401               78,958    -4.5%
Other                             40,332               39,971     0.9%
Total                   $        579,595     $        561,292     3.3%

 (1) Includes net revenue results from continuing operations
  only.
  (2) The Company's Core Brands include: Snyder's of
  Hanover(R) , Lance(R) , Kettle Brand(R) , KETTLE(R)
  Chips, Cape Cod(R) ,

  Snack Factory(R) Pretzel Crisps(R) , Pop Secret(R)
  , Emerald(R) and Late July(R) .
   (3) The Company's Allied Brands include: Krunchers! (R)
  , Tom's(R) , Archway(R) , Jays(R) , Stella D'oro(R)
  , Eatsmart
  Snacks (TM), O-Ke-Doke(R) and Metcalfe's skinny(R)


Total net revenue in the second quarter of 2017 was $579.6 million, an increase of 3.3% compared to $561.3
million from continuing operations in the second quarter of 2016. Branded net revenue increased 4.9% as a result
of a 6.6% increase in the Company's Allied Brands and a 4.7% increase in Core Brands. The Core Brand net
revenue increase was led by growth in Late July(R) , Snack Factory(R) Pretzel Crisps(R) , Lance(R) , Snyder's of
Hanover(R) , Cape Cod(R) , Pop Secret(R) , and Kettle Brand(R) , partially offset by a decline in KETTLE(R) Chips.
In addition, during the second quarter of 2017, net revenue from the Partner Brand category declined 4.5% while
net revenue from the Other category increased 0.9%, each compared to the second quarter of 2016.

Operating income in the second quarter of 2017 was $22.4 million, as compared to $41.9 million from continuing
operations in the second quarter of 2016. Operating income, excluding special items, in the second quarter of 2017
was $52.3 million, or 9.0% as a percentage of net revenue, as compared to $50.2 million from continuing
operations, or 8.9% as a percentage of net revenue, in the second quarter of 2016. The modest operating margin
expansion was the result of lower general and administrative expenses and supply chain productivity and cost
initiatives. These were partially offset by higher service and distribution costs, higher cost of sales related to new
product introductions, and higher costs related to a lower quality potato crop which negatively impacted yields.

Net interest expense in the second quarter of 2017 was $9.5 million compared to $9.4 million in the second quarter
of 2016. The GMP effective income tax rate from continuing operations in the second quarter of 2017 was 62.8%
as compared to 37.8% in the second quarter of 2016. The increase in the GMP effective income tax rates was
primarily due to certain executive compensation awards that were not tax deductible. Excluding special items, the
effective income tax rate from continuing operations was 36.2% in the second quarter of 2017 as compared to
35.2% in the second quarter of 2016. The increase in the effective tax rate, excluding special items, was primarily
due to lower income from our U.K operations.

GMP net income attributable to Snyder's-Lance from continuing operations in the second quarter of 2017 was $4.3
million, or $0.04 per diluted share, as compared to $20.5 million, or $0.21 per diluted share, in the second quarter of
2016. In the second quarter, the Company incurred $29.8 million in pre-tax expenses which affected comparability,
primarily related to severance and impairment costs as part of the Company's performance transformation plan,
and the relocation of Emerald(R) production from the Stockton, CA manufacturing facility to the Company's
manufacturing facility in Charlotte, NC.

Net income attributable to Snyder's-Lance from continuing operations, excluding special items, for the second
quarter of 2017, was $26.8 million, as compared to $26.7 million, in the second quarter of 2016. Earnings per
diluted share from continuing operations, excluding special items, was $0.27 in the second quarter of 2017
compared to $0.28, in the second quarter of 2016.




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 50 of 260
                                          *Snyders-Lance 20 EPS 4c >LNCE

Adjusted EBITDA from continuing operations in the second quarter of 2017 was $76.8 million, or 13.2% of net
revenue, as compared to adjusted EBITDA of $75.7 million, or 13.5% of net revenue, in the second quarter of 2016.
Adjusted EBITDA is a non-GAAP measure defined herein under "Use and Definition of Non-GAAP Measures," and
is reconciled to net income in the tables that accompany this release.

Outlook

Based on the Company's year-to-date performance, and revised expectations for the remainder of the year, for the
full-year of fiscal 2017, the Company continues to expect net revenue to be between $2,200 million and $2,250
million, and now expects adjusted EBITDA to be between $300 million and $325 million, and earnings per diluted
share, excluding special items, to be between $1.10 and $1.20.

8 Aug 2017 08:30 ET Press Release: Snyder's-Lance, Inc. Reports -2-

The Company's 2017 full-year outlook also includes the following assumptions:
   -- Capital expenditures of $75 million to $85 million;

   -- Net interest expense of $37 million to $40 million;

   -- Effective tax rate of 35.5% to 36.5%; and

   -- Weighted average diluted share count of approximately 98 million shares.


Full-year 2017 GAAP guidance is not provided in this release due to the likely occurrence of one or more of the
following items where the Company is unable to reliably forecast the timing and magnitude: continued transaction
related costs associated with the divestiture of Diamond of California and integration of legacy Diamond Foods
operations, other potential transactions and their related costs, settlements of contingent liabilities, possible gains or
losses on the sale of businesses or other assets, restructuring costs, impairment charges, and the income tax
effects of these potential items.

Conference Call

Management will host a conference call to discuss the Company's second quarter 2017 results at

10:00 a.m. ET on August 8,2017. The conference call will be webcast live through the Investor Relations section of
the Snyder's-Lance website ( www.snyderslance.com ). To participate in the conference call, the dial-in number is
(844) 830-1960 for U.S. callers or (315) 625-6883 for international callers. The conference 10 is 48669256. A
continuous telephone replay of the call will be available between 12:00 p.m. ET on August 8 and 12:00 a.m. ET on
August 15. The replay telephone number is (855) 859-2056 for U.S. callers or (404) 537-3406 for international
callers. The replay access code is 48669256. Investors may also access a web-based replay of the conference call
at         www.snyderslance.com .

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover(R) , Lance(R) , Kettle Brand(R) , KETTLE(R) Chips, Cape Cod(R) , Snack
Factory(R) Pretzel Crisps(R) , Pop Secret(R) , Emerald(R) , Late July(R) , Krunchers! (R) , Tom's(R) , Archway(R)
, Jays(R) , Stella D'oro(R) , Eatsmart Snacks(TM), O-Ke-Doke(R) , Metcalfe's skinny(R) , and other brand names
along with a number of third party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels. For more information, visit
the Company's corporate web site: www.snyderslance.com.

LNCE-E



      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 51 of 260
                                         *Snyders-Lance 20 EPS 4c >LNCE

Use and Definition of Non-GMP Measures

Snyder's-Lance's management uses non-GMP financial measures to evaluate our operating performance and to
facilitate a comparison of the Company's operating performance on a consistent basis and to provide measures
that, when viewed in combination with its results prepared in accordance with GMP, allow for a more complete
understanding of factors and trends affecting the Company's business than GMP measures alone. The non-GMP
measures and related comparisons should be considered in addition to, not as a substitute for, our GMP
disclosure, as well as other measures of financial performance reported in accordance with GMP, and may not be
comparable to similarly titled measures used by other companies. Our management believes these non-GMP
measures are useful for providing increased transparency and assisting investors in understanding our ongoing
operating performance.

Operating Income and Gross Profit, Excluding Special Items

Operating income and gross profit, excluding special items, are provided because Snyder's-Lance believes it is
useful information for understanding our results by improving the comparability of our results. Additionally, operating
income and gross profit, excluding special items, provide transparent and useful information to management,
investors, analysts and other parties in evaluating and assessing the Company's primary operating results after
removing the impact of unusual, non-operational or restructuring or transaction related activities that affect
comparability. Operating income and gross profit, excluding special items, are two measures management uses for
planning and budgeting, monitoring and evaluating financial and operating results, and in the analysis of ongoing
operating trends.

Net Income, Earnings per Share and Effective Income Tax Rate, Excluding Special Items

Net income, earnings per share, and the effective income tax rate, excluding special items, are metrics provided to
present the reader with the after-tax impact of operating income, excluding special items, in order to improve the
comparability and understanding of the related GMP measures. Net income, earnings per share, and the effective
income tax rate, excluding special items, provide transparent and useful information to management, investors,
analysts and other parties in evaluating and assessing our primary operating results after removing the impact of
unusual, non-operational or restructuring or transaction related activities that affect comparability. Net income,
earnings per share, and the effective income tax rate, excluding special items, are measures management uses for
planning and budgeting, monitoring and evaluating financial and operating results.

Adjusted EBITDA

Snyder's-Lance defines adjusted EBITDA as earnings before interest expense, income taxes, depreciation and
amortization ("EBITDA"), further adjusted to exclude restructuring or transaction related expenses, and other non-
cash or non-operating items as well as any other unusual items that impact the comparability of our financial
information.

Management uses adjusted EBITDA as a key metric in the evaluation of underlying Company performance, in
making financial, operating and planning decisions. The Company believes this measure is useful to investors
because it increases transparency and assists investors in understanding the underlying performance of the
Company and in the analysis of ongoing operating trends. Additionally, Snyder's-Lance believes adjusted EBITDA
is frequently used by analysts, investors and other interested parties in their evaluation of companies, many of
which present an adjusted EBITDA measure when reporting their results. The Company has historically reported
adjusted EBITDA to analysts and investors and believes that its continued inclusion provides consistency in
financial reporting and enables analysts and investors to perform meaningful comparisons of past, present and
future operating results.

Adjusted EBITDA should not be considered as an alternative to net income, determined in accordance with GMP,
as an indicator of the Company's operating performance, as an indicator of cash flows, or as a measure of liquidity.
While EBITDA and adjusted EBITDA and similar measures are frequently used as measures of operations and the



      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 52 of 260
                                          *Snyders-Lance 20 EPS 4c >LNCE

ability to meet debt service requirements, they are not necessarily comparable to other similarly titled captions of
other companies due to the potential inconsistencies in the method of calculation.

Cautionary Information about Forward Looking Statements

In this press release, we make statements which may be forward-looking within the meaning of applicable securities
laws, which represent our current judgment about possible future events. The statements include projections
regarding future revenues, earnings and other results. In making these statements we rely on current expectations,
assumptions and analyses based on our experience and perception of historical trends, current conditions and
expected future developments as well as other factors we consider appropriate under the circumstances. We
believe these judgments are reasonable, but these statements are not guarantees of any events or financial results,
and our actual results may differ materially due to a variety of important factors, both positive and negative. These
factors include among others: changes in general economic conditions; price or availability of raw materials,
packaging, energy and labor; food industry competition; changes in top customer relationships; consolidation of the
retail environment; decision by British voters to exit the European Union; failure to realize anticipated benefits of
acquisitions and divestitures; loss of key personnel; failure to execute strategic initiatives; safety and quality of food
products; adulterated or misbranded products; disruption of our supply chain or information technology systems;
improper use or misuse of social media; ability to anticipate changes in consumer preferences and trends;
distribution through independent operators; protection of trademarks and intellectual property; impairment in the
carrying value of goodwill or other intangible assets; new regulations or legislation; interest and foreign currency
exchange rate volatility; concentration of capital stock ownership; increasing legal complexity and potential litigation;
failure to realize the expected benefits from the acquisition of Diamond Foods; the inability to successfully execute
international expansion strategies; additional risks from foreign operations; our substantial debt; and the restrictions
and limitations on our business operations in the agreements and instruments governing our debt.

Our most recent report on Form 10-K and our other reports filed with the U.S. Securities and Exchange
Commission provide information about these and other factors, which we may revise or supplement in future
reports. We caution readers not to place undue reliance on forward-looking statements. We do not undertake to
update any forward-looking statements that it may make except as required by applicable law. All subsequent
written and forward-looking statements attributed to Snyder's-Lance or any person acting on its behalf are expressly
qualified in their entirety by the factors referenced above.

8 Aug 2017 08:30 ET Press Release: Snyder's-Lance, Inc. Reports -3-

(Tables to Follow)

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Condensed Consolidated Statements of Income/(Loss)
 (Unaudi ted)

                           Quarter Ended         Six Months Ended
(in thousands,
except per share         July 1,     July 2,       July 1,      July 2,
data)                      2017        2016          2017        2016
Net revenue             $579,595    $561,292     $1,111,096     $1,009,161
Cost of sales            369,308     349,736        716,043        654,515
Gross profit             210,287     211,556        395,053        354,646

Selling, general
 and administrative
 expenses                179,239      160,121        338,702        281,676
Transaction and
 integration
 related expenses            478        9,945          1,585         58,923
Impairment charges         7,920          489          7,920            863
Other operating
 expense/(income),



       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 53 of 260
                                           *Snyders-Lance 20 EPS 4c >LNCE

 net                         205          (914 )          475        (1,419)
Operating income          22,445        41,915         46,371        14,603

Other income, net           (218)         (227)        (1,234)         (555)
Income before
 interest and
 income taxes             22,663        42,142         47,605        15,158

Loss on early
 extinguishment of
 debt                                                                 4,749
Interest expense,
 net                       9,492         9,361         18,446        14,090
Income/(loss)
 before income
 taxes                    13,171        32,781         29,159        (3,681)

Income tax
 expense/(benefit)         8,270        12,381         12,932        (1,233)
Income/(loss) from
 continuing
 operations                4,901        20,400         16,227        (2,448)
Loss from
 discontinued
 operations, net of
 income taxes               (341)         (783)          (341)       (3,329)
Net income/(loss)          4,560        19,617         15,886        (5,777)
Net income/(loss)
 attributable to
 non-controlling
 interests                   590           (64 )          754           (27)
Net income/(loss)
 attributable to
 Snyder's-Lance,
 Inc.                 $    3,970    $ 19,681       $   15,132    $   (5,750)


Amounts
attributable to
Snyder's-Lance,
Inc. :
Continuing
 operations           $    4,311    $ 20,464       $   15,473    $   (2,421)
Discontinued
 operations                 (341)         (783)          (341)       (3,329)
Net income/(loss)
 attributable to
 Snyder's-Lance,
 Inc.                 $    3,970    $ 19,681       $   15,132    $   (5,750)


Basic
earnings/(loss)
per share:
Continuing
 operations           $     0.04    $     0.21     $     0.16    $    (0.03)
Discontinued
 operations                                                           (0.04)
Total basic
 earnings/(loss)
 per share            $     0.04    $     0.21     $     0.16    $    (0.07)


Weighted average
 shares outstanding



      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 54 of 260
                                         *Snyders-Lance 20 EPS 4c >LNCE

 - basic                  96,448       95,679          96,321                87,816

Diluted
earnings/(loss)
per share:
Continuing
 operations           $     0.04   $     0.21      $        0.16       $       (0.03)
Discontinued
 operations                             (0.01)                                 (0.04 )
Total diluted
 earnings/(loss)
 per share            $     0.04   $     0.20      $        0.16       $       (0.07)

Weighted average
 shares outstanding
 - diluted                97,704       96,666          97,629                87,816

Dividends declared
 per common share     $     0.16   $     0.16      $        0.32       $        0.32

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Condensed Consolidated Balance Sheets (Unaudited)

(in thousands, except share and per              July 1,       December 31,
share data)                                        2017         2016
ASSETS

Current assets:
  Cash and cash equivalents                 $      18,430          $         35,409
 Restricted cash                                      446                       714
 Accounts receivable, net of
   allowances of $1,727 and $1,290,
   respectively                                   224,401                   210,723
 Receivable from the sale of Diamond
   of California                                                             118,577
  Inventories, net                                189,821                    173,456
  Prepaid income taxes and income
   taxes receivable                                 6,994                      5,744
 Assets held for sale                              22,051                     19,568
  Prepaid expenses and other current
   assets                                          34,917                     27,666
Total current assets                              497,060                    591,857

Noncurrent assets:
 Fixed assets, net                             497,064                       501,884
  Goodwill                                   1,322,047                     1,318,362
 Other intangible assets, net                1,368,014                     1,373,800
 Other noncurrent assets                        49,388                        48,173
     Total assets                           $3,733,573             $       3,834,076

LIABILITIES AND STOCKHOLDERS' EQUITY

Current liabilities:
 Current portion of long-term debt          $      49,000          $          49,000
 Accounts payable                                 134,937                     99,249
 Accrued compensation                              37,826                     44,901
  Accrued casualty insurance claims                 3,856                      4,266
  Accrued marketing, selling and
   promotional costs                               57,755                     50,179
  Other payables and accrued
   liabilities                                     49,664                     47,958
Total current liabilities                         333,038                    295,553



      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 55 of 260
                                       *Snyders-Lance 2Q EPS 4c >LNCE

Noncurrent liabilities:
  Long-term debt, net                     1,084,772                  1,245,959
  Deferred income taxes, net                394,271                    378,236
 Accrued casualty insurance claims           12,919                     13,049
 Other noncurrent liabilities                25,018                     25,609
Total liabilities                         1,850,018                  1,958,406

Commitments and contingencies

Stockholders' equity:
  Common stock, $0.83 1/3 par value.
   110,000,000 shares authorized;
   96,634,070 and 96,242,784 shares
   outstanding, respectively                    80,525                    80,199
  Preferred stock, $1.00 par value.
  5,000,000 shares authorized; no
  shares outstanding
  Additional paid-in capital              1,612,653                  1,598,678
  Retained earnings                         179,994                    195,733
  Accumulated other comprehensive
   loss                                         (9,408 )                  (17,977)
Total Snyder's-Lance, Inc.
 stockholders' equity                     1,863,764                  1,856,633
  Non-controlling interests                  19,791                     19,037
Total stockholders' equity                1,883,555                  1,875,670
      Total liabilities and
        stockholders' equity             $3,733,573              $   3,834,076

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Condensed Consolidated Statements of Cash Flows (Unaudited)

                                          Six Months Ended
(in thousands)                             July 1, 2017    July 2, 2016
Operating activities:
  Net income/(loss)                         $       15,886            $       (5,777)
  Adjustments to reconcile net
  income/(loss) to cash from
  operating activities:
    Depreciation and amortization                   48,929                    47,452
    Stock-based compensation expense                 8,563                    19,798
    Loss on sale of fixed assets, net                  405                           1
    Loss on sale of Diamond of
    California                                             540
    Gain on sale of route businesses,
     net                                                 (761)                  (691)
    Loss on early extinguishment of
     debt                                                                      4,749
    Impairment charges                               7,920                       863
    Deferred income taxes                           12,163                    (4,760)
    Provision for doubtful accounts                    630                       235
    Changes in operating ,assets and
      liabilities, excluding business
     acquisitions, divestitures and
      foreign currency translation
     adjustments                                     (7,242)                  20,065
Net cash provided by operating
 activities                                         87,033                    81,935

Investing activities:
  Purchases of fixed assets                         (34,741)                 (37,317)
  Purchases of route businesses                     (17,421)                 (14,863)
  Purchase of equity method investment               (1,500)



      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 56 of 260
                                       *Snyders-Lance 20 EPS 4c >LNCE

  Proceeds from sale of fixed assets
   and insurance recoveries                          156                833
  Proceeds from sale of route
   businesses                                     16,206            13,830
  Proceeds from sale of investments                  321
  Proceeds from sale of discontinued
  operations                                    121,681
  Business acquisition, net of cash
   acquired                                                      (1,021,434)
Net cash provided by/(used in)
 investing activities                             84,702         (1,058,951)

Financing activities:
  Dividends paid to stockholders                 (30,871)           (26,702)
  Debt issuance costs                             (2,441)            (6,047 )
  Issuances of common stock                        7,550              7,830
  Excess tax benefits from stock-based
   compensation                                                         299
  Share repurchases, including shares
   surrendered for tax withholding                (1,812)            (8,275)
  Payments on capital leases                      (1,399)            (1,015)
  Repayments of long-term debt                   (24,500)          (120,295)
  Proceeds from issuance of long-term
   debt                                                          1,130,000
  Repayments of revolving credit
   facility                                     (220,000)           (57,000)
  Proceeds from revolving credit
   facility                                       84,000             57,000
Net cash (used in)/provided by
 financing activities                           (189,473)           975,795


Effect of exchange rate changes on
 cash                                                491               (411)


8 Aug 2017 08:30 ET Press Release: Snyder's-Lance, Inc. Reports -4-
Net decrease                                     (17,247)            (1,632)
Cash, cash equivalents and restricted
 cash at beginning of period                      36,123             40,07l
Cash, cash equivalents and restricted
 cash at end of period                     $      18,876     $       38,439


Supplemental information:
Cash paid for income taxes, net of
 refunds of $330 and $1,360,
 respectively                              $       4,249     $        4,321
Cash paid for interest                     $      17,594     $       13,528


Non-cash investing activities:
Increase in fixed asset expenditures
 included in accounts payable              $      (2,987 )   $         ( 680)
Liability for dissenters associated
 with the acquisition of Diamond
 Foods                                      $                $       12,418


Non-cash financing activities:
Common stock and stock-based
 compensation issued for business
 acquisitions                               $                $      800,987


SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Reconciliation of Non-GAAP Measures (Unaudited)



      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 57 of 260
                                      *Snyders-Lance 2Q EPS 4c >LNCE

Gross profit, excluding special items


                                               Quarter Ended
                                                 July 1,     July 2,
(in thousands)                                     2017       2016
Net revenue                                    $579,595      $561,292
Cost of sales                                   369,308       349,736
Gross profit from continuing operations        $210,287      $211,556
As a % of net revenue                              36.3%         37.7%

Transaction and integration related
 expenses (1)                                                      186
Emerald move(2)                                   3,629
Transformation initiative (3)                     2,744
Inventory step-up(4)                                            (2,289)
Other                                               (15)

Gross profit from continuing operations,
 excluding special items                       $216,645      $209,453
As a % of net revenue                              37.4%         37.3%

(1) Transaction and integration related expenses consist
 of severance benefits for Diamond Foods personnel.
(2) Expenses associated with the relocation of Emerald
 production from Stockton, CA to Charlotte, NC.
(3) Transformation initiative costs primarily consist
 of severance and retention benefits related to our
 performance transformation plan.
(4) The inventory step-up represents the reversal
 included in cost of sales as a result of a reduction
 in our calculated step-up of Diamond Foods' inventory
 to fair value as of the acquisition date.


SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Reconciliation of Non-GAAP Measures (Unaudited)
Operating income, excluding special items


                                                 Quarter Ended
                                                   July 1,     July 2,
(in thousands)                                       2017       2016
Operating income from continuing operations      $22,445       $41,915
As a % of net revenue                                3.9%          7.5%

Transaction and integration related
 expenses (1) (2)                                    478       10,131
Emerald move and required packaging
 changes(3)                                        4,548           251
Transformation initiative(4)                      24,359
Inventory step-up(5)                                            (2,289)
Other (6) (7)                                        423           178

Operating income from continuing operations,
 excluding special items                         $52,253      $50,186
As a % of net revenue                                9.0%         8.9%

(1) For the second quarter of 2017, transaction and
 integration related expenses primarily consist of
 professional fees and idle facility lease costs.
(2) For the second quarter of 2016, transaction and
 integration related expenses include severance, retention
 and accelerated stock-based compensation which was




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 58 of 260
                                     *Snyders-Lance 20 EPS 4c >LNCE

 recognized due primarily to change in control provisions
 and severance agreements with Diamond Foods personnel.
 The remaining costs were primarily professional fees
 and legal costs associated with the integration of
 Diamond Foods.
(3) Expenses associated with the relocation of Emerald
 production from Stockton, CA to Charlotte, NC, as
 well as costs related to our Transition Services Agreement.
(4) Transformation initiative costs primarily consist
 of severance and retention benefits, professional
 fees, and plant closure-related fixed asset impairments
 resulting from our performance transformation plan.
 Transformation initiative costs also include $7.1
 million of accelerated and modified stock-based compensation
 and other benefits related to CEO retirement.
(5) The inventory step-up represents the reversal
 included in cost of sales as a result of a reduction
 in our calculated step-up of Diamond Foods' inventory
 to fair value as of the acquisition date.
(6) For the second quarter of 2017, other items primarily
 consist of professional and legal fees.
(7) For the second quarter of 2016, other items include
 severance benefits and fixed asset impairments, offset
 by business interruption insurance gains.

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Reconciliation of Non-GAAP Measures (Unaudited)
Earnings per diluted share, excluding special items

                                                  Quarter Ended
                                                   July 1,   July 2,
                                                     2017     2016
Earnings per diluted share from continuing
 operations                                           $   0.04   $   0.21


Transaction and integration related
 expenses (1) (2)                                         0.01       0.08
Emerald move and required packaging changes (3)           0.03
Transformation initiative (4)                             0.19
Inventory step-up(5)                                                 (0.01)


Earnings per diluted share from continuing
 operations, excluding special items                  $   0.27   $   0.28


(1) For the second quarter of 2017, transaction and
 integration related expenses primarily consist of
 professional fees and idle facility lease costs.
(2) For the second quarter of 2016, transaction and
 integration related expenses include severance, retention
 and accelerated stock-based compensation which was
 recognized due primarily to change in control provisions
 and severance agreements with Diamond Foods personnel.
 The remaining costs were primarily professional fees
 and legal costs associated with the integration of
 Diamond Foods.
(3) Expenses associated with the relocation of Emerald
 production from Stockton, CA to Charlotte, NC, as
 well as costs related to our Transition Services Agreement.
(4) Transformation initiative costs primarily consist
 of severance and retention benefits, professional
 fees, and plant closure-related fixed asset impairments
 resulting from our performance transformation plan.



      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 59 of 260
                                      *Snyders-Lance 2Q EPS 4c >LNCE

 Transformation initiative costs also include a $0.04
 impact to earnings per diluted share for accelerated
 and modified stock-based compensation and other benefits
 related to CEO retirement, as well as a $0.03 impact
 to earnings per diluted share for a write-off of the
 deferred tax asset for certain executive stock-based
 compensation which is no longer deductible due to
 the appointment of our new CEO.
(5) The inventory step-up represents the reversal
 included in cost of sales as a result of a reduction
 in our calculated step-up of Diamond Foods' inventory
 to fair value as of the acquisition date.

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Reconciliation of Non-GAAP Measures (Unaudited)
EBITDA and Adjusted EBITDA


                                               Quarter Ended
                                                 July 1,     July 2,
(in thousands)                                     2017       2016
Income from continuing operations              $ 4,901       $20,400
Income tax expense                               8,270        12,381
Interest expense, net                            9,492         9,361
Depreciation                                    17,388        17,997
Amortization                                     6,934         7,311
EBITDA from continuing operations              $46,985       $67,450
As a % of net revenue                              8.1%         12.0%

Transaction and integration related
 expenses (1) (2)                                    478       10,131
Emerald move and required packaging
 changes (3)                                       4,548          251
Transformation initiative(4)                      24,359
Inventory step-up(5)                                           (2,289)
Other (6) (7)                                        423          178

Adjusted EBITDA from continuing operations     $76,793      $75,721
As a % of net revenue                             13.2%        13.5%

(1) For the second quarter of 2017, transaction and
 integration related expenses primarily consist of
 professional fees and idle facility lease costs.
(2) For the second quarter of 2016, transaction and
 integration related expenses include severance, retention
 and accelerated stock-based compensation which was
 recognized due primarily to change in control provisions
 and severance agreements with Diamond Foods personnel.
 The remaining costs were primarily professional fees
 and legal costs associated with the integration of
 Diamond Foods.
(3) Expenses associated with the relocation of Emerald
 production from Stockton, CA to Charlotte, NC, as
 well as costs related to our Transition Services Agreement.
(4) Transformation initiative costs primarily consist
 of severance and retention benefits, professional
 fees, and plant closure-related fixed asset impairments
 resulting from our performance transformation plan.


8 Aug 2017 08:30 ET Press Release: Snyder's-Lance, Inc. Reports -5-
 Transformation initiative costs also include $7.1
 million of accelerated and modified stock-based compensation




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 60 of 260
                                     *Snyders-Lance 20 EPS 4c >LNCE

 and other benefits related to CEO retirement.
(5) The inventory step-up represents the reversal
 included in cost of sales as a result of a reduction
 in our calculated step-up of Diamond Foods' inventory
 to fair value as of the acquisition date.
(6) For the second quarter of 2017, other items primarily
 consist of professional and legal fees.
(7) For the second quarter of 2016, other items include
 severance benefits and fixed asset impairments, offset
 by business interruption insurance gains.

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Reconciliation of Non-GAAP Measures (Unaudited)
Net income attributable to Snyder's-Lance, excluding
 special items

                                                  Quarter Ended
                                                  July 1,  July 2,
(in thousands)                                      2017    2016
Net income attributable to Snyder's-Lance, Inc.
 from continuing operations                       $ 4,311    $20,464

Transaction and integration related expenses,
 net of tax (1) (2)                                    925     7,312
Emerald move and required packaging changes,
 net of tax(3)                                      2,978        180
Transformation initiative, net of tax(4)           18,365
Inventory step-up, net of tax(5)                              (1,428 )
Other, net of tax(6) (7)                               259       128

Net income attributable to Snyder's-Lance, Inc.
 from continuing operations, excluding special
 items                                            $26,838    $26,656

(1) For the second quarter of 2017, transaction and
 integration related expenses primarily consist of
 professional fees and idle facility lease costs.
(2) For the second quarter of 2016, transaction and
 integration related expenses include severance, retention
 and accelerated stock-based compensation which was
 recognized due primarily to change in control provisions
 and severance agreements with Diamond Foods personnel.
 The remaining costs were primarily professional fees
 and legal costs associated with the integration of
 Diamond Foods.
(3) Expenses associated with the relocation of Emerald
 production from Stockton, CA to Charlotte, NC, as
 well as costs related to our Transition Services Agreement.
(4) Transformation initiative costs primarily consist
 of severance and retention benefits, professional
 fees, and plant closure-related fixed asset impairments
 resulting from our performance transformation plan.
 Transformation initiative costs also include $4.3
 million of accelerated and modified stock-based compensation
 and other benefits related to CEO retirement, as well
 as a $3.2 million write-off of the deferred tax asset
 for certain executive stock-based compensation which
 is no longer deductible due to the appointment of
 our new CEO.
(5) The inventory step-up represents the reversal
 included in cost of sales as a result of a reduction
 in our calculated step-up of Diamond Foods' inventory



      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 61 of 260
                                     *Snyders-Lance 2Q EPS 4c >LNCE

 to fair value as of the acquisition date.
(6) For the second quarter of 2017, other items primarily
 consist of professional and legal fees.
(7) For the second quarter of 2016, other items include
 severance benefits and fixed asset impairments, offset
 by business interruption insurance gains.

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Reconciliation of Non-GAAP Measures (Unaudited)
Adjusted effective income tax rate

Quarter ended
July 1, 2017

(in thousands)     Income from Continuing Operations
                      GAAP Income       Adjustments       Adjusted Income
Income before
 income taxes        $    13,171          $    29,808      $    42,979
Income tax
 expense                   8,270                7,281           15,551
Net income                 4,901               22,527           27,428
Net income
 attributable to
 non-controlling
 interests                   590                                   590
Net income
 attributable to
 Snyder's-Lance,
 Inc.                $     4,311          $    22,527      $    26,838

Effective income
 tax rate(l}                62.8%                                 36.2%

Quarter ended
July 2, 2016

(in thousands)                          Income from Continuing Operations
                          GAAP Income      Adjustments    Adjusted Income
Income before
 income taxes        $    32,781          $       8,271    $    41,052
Income tax
 expense                  12,381                  2,079         14,460
Net income                20,400                  6,192         26,592
Net loss
 attributable to
 non-controlling
 interests                   (64)                                  (64)
Net income
 attributable to
 Snyder's-Lance,
 Inc.                $    20,464          $       6,192    $    26,656

Effective income
 tax rate(2}                37.8%                                 35.2%

(I) The tax rate on adjusted income varies from the
 tax rate on GAAP income for the second quarter of
 2017 primarily due to a $3.2 million write-off of
 the deferred tax asset for certain executive stock-based
 compensation which is no longer deductible due to
 the appointment of our new CEO. This deferred tax
 asset write-off increased the tax rate on GAAP income



      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 62 of 260
                                       *Snyders-Lance 2Q EPS 4c >LNCE

 by approximately 2430 basis points.
(2) The tax rate on adjusted income varies from the
 tax rate on GAAP income for the second quarter of
 2016 primarily due to the effective tax rate impact
 of non-deductible transaction costs related to the
 acquisition of Diamond Foods.


Investor Contact


Kevin Powers, Senior Director, Investor Relations


kpowers@snyderslance.com,    (704) 557-8279


Media Contact


Joey Shevlin, Director, Corporate Communications & Public Affairs


JShevlin@snyderslance.com,    (704) 557-8850


8 Aug 2017 08:34 ET *Snyders-Lance 2Q EBITDA $76.8M >LNCE

8 Aug 2017 09:03 ET *Snyders-Lance 2Q Adj EPS 27c >LNCE

8 Aug 2017 09:05 ET *Snyders-Lance Backs FY17 Rev $2.2B-$2.25B >LNCE

8 Aug 2017 09:05 ET *Snyders-Lance Sees FY17 Adj EPS $1.1 O-Adj EPS $1.20 >LNCE

8 Aug 2017 09:05 ET *Snyders-Lance Sees FY17 Capital Expenditures $75 Million to $85 Million >LNCE

(MORE TO FOLLOW) Dow Jones Newswires (212-416-2800)

August 08,201709:05 ET (13:05 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: August 9, 2017


  End of no~umellt




       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 63 of 260
A
\      Snyder's-Lance, Inc. Reports Second Quarter 2017 Financial Results and
                           Provides 2020 Financial Targets
                                                             GlobeNewswire
                                                  August 8, 2017 Tuesday 5:30 AM PT


    Copyright 2017 GlobeNewswire, Inc. All Rights Reserved

    Section: EARNINGS RELEASES AND OPERATING RESULTS
    Length: 6653 words

    Body


    Total net revenue from continuing operations increased 3.3%

    GAAP EPS of $0.04; EPS excluding special items* of $0.27

    GAAP net income from continuing operations of $4.3 million; net income from continuing operations excluding
    special items* of $26.8 million

    Adjusted EBITDA* of $76.8 million

    Company updates full-year 2017 outlook

    Company provides further detail on broad-based performance transformation plan

    *Descriptions of measures excluding special items are provided in "Use and Definition of Non-GAAP Measures"
    and reconciliations are provided in the tables at the end of this release.

    CHARLOTTE, N.C., Aug. 08, 2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) today reported
    financial results for the second quarter ended July 1, 2017 and updated its full-year 2017 outlook. Total net revenue
    from continuing operations in the second quarter of 2017 increased 3.3% compared to the second quarter of 2016.
    GAAP net income attributable to Snyder's-Lance from continuing operations in the second quarter of 2017 was $4.3
    million, or $0.04 per diluted share, as compared to $20.5 million, or $0.21 per diluted share, in the second quarter of
    2016. Net income attributable to Snyder's-Lance from continuing operations, excluding special items, for the second
    quarter of 2017 was $26.8 million, as compared to $26.7 million, in the second quarter of 2016. Earnings per diluted
    share from continuing operations, excluding special items, were $0.27 in the second quarter of 2017, compared to
    earnings per diluted share from continuing operations, excluding special items, of $0.28, in the second quarter of
    2016.

    "I am pleased that we were able to deliver strong top line performance and modest profitability improvement in the
    second quarter, while stabilizing a very weak start to the year," said Brian J. Driscoll, President and Chief Executive
    Officer of Snyder's-Lance. "While we are encouraged by our branded sales momentum, we are not satisfied with
    our aggregate financial performance and have finalized a broad-based performance transformation plan to sharply
    expand margins and unlock substantial value for our shareholders."

    Performance Transformation Plan

    As announced on April 17, 2017, the Snyder's-Lance's Board of Directors and senior management team have been
    conducting a comprehensive review of the Company's operations with the goal of significantly improving the




            Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 64 of 260
    Snyder's-Lance, Inc. Reports Second Quarter 2017 Financial Results and Provides 2020 Financial Targets

Company's financial performance to deliver greater value to shareholders. As a result of this review, the Company
has finalized a performance transformation plan focused on six key areas:

1) SG&A Expense Efficiency. Reduce direct spending and accelerate zero-based budgeting to improve indirect
costs.

2) Manufacturing and Supply Chain Productivity. Reduce manufacturing and distribution network complexity and
improve productivity.

3) Product and Portfolio Optimization. Reduce business complexity through stock keeping unit, or SKU,
rationalization and ongoing portfolio maintenance.

4) Price Realization. Improve trade spend productivity and effectiveness and optimize brand assortment.

5) Marketing Investment Optimization. Reset working/non-working ratios and increase investment in the Company's
core branded portfolio.

6) Channel Execution Excellence. Elevate the performance of the existing independent business owner direct store
delivery partnership.

Mr. Driscoll continued, "Snyder's-Lance is well positioned with an attractive portfolio of brands and a strong track
record of revenue growth. That said, we have not delivered on expectations for profitability and value creation. To
address this shortfall, we have designed a comprehensive transformation program we believe will unlock operating
profit improvement of approximately $175 million over the next 3+ years. As we announced two weeks ago, we
have officially launched this effort, and we expect to achieve the full benefits of the plan in fiscal 2020."

2020 Financial Outlook

The Company believes that the execution of the strategic initiatives underlying the transformation plan will enhance
the Company's margin profile and deliver long-term sustainable value to shareholders.

By 2020, the Company is targeting for operating margin to reach 14.0% and earnings per share, excluding special
items, to grow at a four-year CAGR of 11-13%. The Company will provide further details on the transformation plan
on today's second quarter 2017 financial results call and will detail the key initiatives supporting achievement of the
plan and targets at the Company's Investor Day scheduled for September 28,2017, in New York City.

Second Quarter 2017 Results

                Second Quarter Net Revenue by
                Product Category
                (in thousands)                           Q2            Q2            Cha
                                                         201           201           nge
                                                         7             6
                                                         Net           Net
                                                         Rev           Rev
                                                         enu           enu
                                                         e             e(1 )


                 Core Brands(2)                          $      0,52           $     401,        4    %
                                                                5                    694
                                                                                                 7
                Allied Brands(3)                                43,3                 40,6         6   %
                                                                37                   69
                                                                                                  6
                 Branded                                                                          4   %
                                                                463,                 4,36
                                                                862                  3            9


      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 65 of 260
    Snyder.s-Lance. Inc. Reports Second Quarter 2017 Financial Results and Provides 2020 Financial Targets

                Partner Brand                            75,4                 78,9                %
                                                         01                   58            4.5
                Other                                           40,3                 39,9         0   %
                                                                32                   71
                                                                                                  9
                Total                                    $                    $                   3   %
                                                                579,                 561,
                                                                595                  292          3
                (1) Includes net revenue results
                from continuing operations only.
                (2) The Company's Core Brands
                include: Snyder's of Hanover®,
                Lance®, Kettle Brand®, KETTLE®
                Chips, Cape Cod®, Snack
                Factory® Pretzel Crisps®, Pop
                Secret®, Emerald® and Late
                July®. (3) The Company's Allied
                Brands include: Krunchers!®,
                Tom's®, Archway®, Jays®, Stella
                D'oro®, Eatsmart Snacks ™ O-Ke-
                Doke® and Metcalfe's skinny®




Total net revenue in the second quarter of 2017 was $579.6 million, an increase of 3.3% compared to $561.3
million from continuing operations in the second quarter of 2016. Branded net revenue increased 4.9% as a result
of a 6.6% increase in the Company's Allied Brands and a 4.7% increase in Core Brands. The Core Brand net
revenue increase was led by growth in Late July®, Snack Factory® Pretzel Crisps®, Lance®, Snyder's of
Hanover@, Cape Cod®, Pop Secret®, and Kettle Brand®, partially offset by a decline in KETTLE® Chips. In
addition, during the second quarter of 2017, net revenue from the Partner Brand category declined 4.5% while net
revenue from the Other category increased 0.9%, each compared to the second quarter of 2016.

Operating income in the second quarter of 2017 was $22.4 million, as compared to $41.9 million from continuing
operations in the second quarter of 2016. Operating income, excluding special items, in the second quarter of 2017
was $52.3 million, or 9.0% as a percentage of net revenue, as compared to $50.2 million from continuing
operations, or 8.9% as a percentage of net revenue, in the second quarter of 2016. The modest operating margin
expansion was the result of lower general and administrative expenses and supply chain productivity and cost
initiatives. These were partially offset by higher service and distribution costs, higher cost of sales related to new
product introductions, and higher costs related to a lower quality potato crop which negatively impacted yields.

Net interest expense in the second quarter of 2017 was $9.5 million compared to $9.4 million in the second quarter
of 2016. The GAAP effective income tax rate from continuing operations in the second quarter of 2017 was 62.8%
as compared to 37.8% in the second quarter of 2016. The increase in the GAAP effective income tax rates was
primarily due to certain executive compensation awards that were not tax deductible. Excluding special items, the
effective income tax rate from continuing operations was 36.2% in the second quarter of 2017 as compared to
35.2% in the second quarter of 2016. The increase in the effective tax rate, excluding special items, was primarily
due to lower income from our U.K operations.

GAAP net income attributable to Snyder's-Lance from continuing operations in the second quarter of 2017 was $4.3
million, or $0.04 per diluted share, as compared to $20.5 million, or $0.21 per diluted share, in the second quarter of
2016. In the second quarter, the Company incurred $29.8 million in pre-tax expenses which affected comparability,
primarily related to severance and impairment costs as part of the Company's performance transformation plan,
and the relocation of Emerald® production from the Stockton, CA manufacturing facility to the Company's
manufacturing facility in Charlotte, NC.




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 66 of 260
    Snyder's-Lance, Inc. Reports Second Quarter 2017 Financial Results and Provides 2020 Financial Targets

Net income attributable to Snyder's-Lance from continuing operations, excluding special items, for the second
quarter of 2017, was $26.8 million, as compared to $26.7 million, in the second quarter of 2016. Earnings per
diluted share from continuing operations, excluding special items, was $0.27 in the second quarter of 2017
compared to $0.28, in the second quarter of 2016.

Adjusted EBITDA from continuing operations in the second quarter of 2017 was $76.8 million, or 13.2% of net
revenue, as compared to adjusted EBITDA of $75.7 million, or 13.5% of net revenue, in the second quarter of 2016.
Adjusted EBITDA is a non-GAAP measure defined herein under "Use and Definition of Non-GAAP Measures," and
is reconciled to net income in the tables that accompany this release.

Outlook

Based on the Company's year-to-date performance, and revised expectations for the remainder of the year, for the
full-year of fiscal 2017, the Company continues to expect net revenue to be between $2,200 million and $2,250
million, and now expects adjusted EBITDA to be between $300 million and $325 million, and earnings per diluted
share, excluding special items, to be between $1.10 and $1.20.

The Company's 2017 full-year outlook also includes the following assumptions:

Capital expenditures of $75 million to $85 million;

Net interest expense of $37 million to $40 million;

Effective tax rate of 35.5% to 36.5%; and

Weighted average diluted share count of approximately 98 million shares.

Full-year 2017 GAAP guidance is not provided in this release due to the likely occurrence of one or more of the
following items where the Company is unable to reliably forecast the timing and magnitude: continued transaction
related costs associated with the divestiture of Diamond of California and integration of legacy Diamond Foods
operations, other potential transactions and their related costs, settlements of contingent liabilities, possible gains or
losses on the sale of businesses or other assets, restructuring costs, impairment charges, and the income tax
effects of these potential items.

Conference Call

Management will host a conference call to discuss the Company's second quarter 2017 results at

10:00 a.m. ET on August 8, 2017. The conference call will be webcast live through the Investor Relations section of
the Snyder's-Lance website (www.snyderslance.com). To participate in the conference call, the dial-in number is
(844) 830-1960 for U.S. callers or (315) 625-6883 for international callers. The conference 10 is 48669256. A
continuous telephone replay of the call will be available between 12:00 p.m. ET on August 8 and 12:00 a.m. ET on
August 15. The replay telephone number is (855) 859-2056 for U.S. callers or (404) 537-3406 for international
callers. The replay access code is 48669256. Investors may also access a web-based replay of the conference call
at        www.snyderslance.com.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®, Snack Factory® Pretzel
Crisps®, Pop Secret®, Emerald®, Late July®, Krunchers! ®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart
Snacks ™ O-Ke-Doke®, Metcalfe's skinny®, and other brand names along with a number of third party brands.
Products are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food



       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 67 of 260
    Snyder's-Lance, Inc. Reports Second Quarter 2017 Financial Results and Provides 2020 Financial Targets

service outlets and other channels.         For more information, visit the       Company's corporate web site:
www.snyderslance.com.

LNCE-E

Use and Definition of Non-GAAP Measures

Snyder's-Lance's management uses non-GAAP financial measures to evaluate our operating performance and to
facilitate a comparison of the Company's operating performance on a consistent basis and to provide measures
that, when viewed in combination with its results prepared in accordance with GAAP, allow for a more complete
understanding of factors and trends affecting the Company's business than GAAP measures alone. The non-GAAP
measures and related comparisons should be considered in addition to, not as a substitute for, our GAAP
disclosure, as well as other measures of financial performance reported in accordance with GAAP, and may not be
comparable to similarly titled measures used by other companies. Our management believes these non-GAAP
measures are useful for providing increased transparency and assisting investors in understanding our ongoing
operating performance.

Operating Income and Gross Profit, Excluding Special Items

Operating income and gross profit, excluding special items, are provided because Snyder's-Lance believes it is
useful information for understanding our results by improving the comparability of our results. Additionally, operating
income and gross profit, excluding special items, provide transparent and useful information to management,
investors, analysts and other parties in evaluating and assessing the Company's primary operating results after
removing the impact of unusual, non-operational or restructuring or transaction related activities that affect
comparability. Operating income and gross profit, excluding special items, are two measures management uses for
planning and budgeting, monitoring and evaluating financial and operating results, and in the analysis of ongoing
operating trends.

Net Income, Earnings per Share and Effective Income Tax Rate, Excluding Special Items

Net income, earnings per share, and the effective income tax rate, excluding special items, are metrics provided to
present the reader with the after-tax impact of operating income, excluding special items, in order to improve the
comparability and understanding of the related GAAP measures. Net income, earnings per share, and the effective
income tax rate, excluding special items, provide transparent and useful information to management, investors,
analysts and other parties in evaluating and assessing our primary operating results after removing the impact of
unusual, non-operational or restructuring or transaction related activities that affect comparability. Net income,
earnings per share, and the effective income tax rate, excluding special items, are measures management uses for
planning and budgeting, monitoring and evaluating financial and operating results.

Adjusted EBITDA

Snyder's-Lance defines adjusted EBITDA as earnings before interest expense, income taxes, depreciation and
amortization ("EBITDA"), further adjusted to exclude restructuring or transaction related expenses, and other non-
cash or non-operating items as well as any other unusual items that impact the comparability of our financial
information.

Management uses adjusted EBITDAas a key metric in the evaluation of underlying Company performance, in
making financial, operating and planning decisions. The Company believes this measure is useful to investors
because it increases transparency and assists investors in understanding the underlying performance of the
Company and in the analysis of ongoing operating trends. Additionally, Snyder's-Lance believes adjusted EBITDA
is frequently used by analysts, investors and other interested parties in their evaluation of companies, many of
which present an adjusted EBITDA measure when reporting their results. The Company has historically reported
adjusted EBITDA to analysts and investors and believes that its continued inclusion provides consistency in
financial reporting and enables analysts and investors to perform meaningful comparisons of past, present and
future operating results.


      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 68 of 260
    Snyder's-Lance, Inc. Reports Second Quarter 2017 Financial Results and Provides 2020 Financial Targets

Adjusted EBITDA should not be considered as an alternative to net income, determined in accordance with GAAP,
as an indicator of the Company's operating performance, as an indicator of cash flows, or as a measure of liquidity.
While EBITDA and adjusted EBITDA and similar measures are frequently used as measures of operations and the
ability to meet debt service requirements, they are not necessarily comparable to other similarly titled captions of
other companies due to the potential inconsistencies in the method of calculation.

Cautionary Information about Forward Looking Statements

In this press release, we make statements which may be forward-looking within the meaning of applicable securities
laws, which represent our current judgment about possible future events. The statements include projections
regarding future revenues, earnings and other results. In making these statements we rely on current expectations,
assumptions and analyses based on our experience and perception of historical trends, current conditions and
expected future developments as well as other factors we consider appropriate under the circumstances. We
believe these judgments are reasonable, but these statements are not guarantees of any events or financial results,
and our actual results may differ materially due to a variety of important factors, both positive and negative. These
factors include among others: changes in general economic conditions; price or availability of raw materials,
packaging, energy and labor; food industry competition; changes in top customer relationships; consolidation of the
retail environment; decision by British voters to exit the European Union; failure to realize anticipated benefits of
acquisitions and divestitures; loss of key personnel; failure to execute strategic initiatives; safety and quality of food
products; adulterated or misbranded products; disruption of our supply chain or information technology systems;
improper use or misuse of social media; ability to anticipate changes in consumer preferences and trends;
distribution through independent operators; protection of trademarks and intellectual property; impairment in the
carrying value of goodwill or other intangible assets; new regulations or legislation; interest and foreign currency
exchange rate volatility; concentration of capital stock ownership; increasing legal complexity and potential litigation;
failure to realize the expected benefits from the acquisition of Diamond Foods; the inability to successfully execute
international expansion strategies; additional risks from foreign operations; our substantial debt; and the restrictions
and limitations on our business operations in the agreements and instruments governing our debt.

Our most recent report on Form 10-K and our other reports filed with the U.S. Securities and Exchange
Commission provide information about these and other factors, which we may revise or supplement in future
reports. We caution readers not to place undue reliance on forward-looking statements. We do not undertake to
update any forward-looking statements that it may make except as required by applicable law. All subsequent
written and forward-looking statements attributed to Snyder's-Lance or any person acting on its behalf are expressly
qualified in their entirety by the factors referenced above.

(Tables to Follow)
                                    SNYDER'
                                    S-LANCE,
                                    INC. AND
                                    SUBSIDIA
                                    RIES
                Condensed
                Consolidated
                Statements of
                Income/(Loss)
                (Unaudited)


                                                 Q        S
                                                 u        ix
                                                 a        M
                                                 rt       0
                                                 e        n
                                                 r        t
                                                 E        h
                                                 n        s
                                                 d        E



       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 69 of 260
Snyder's-Lance, Inc. Reports Second Quarter 2017 Financial Results and Provides 2020 Financial Targets

                                        e        n
                                        d        d
                                                 e
                                                 d
          (in thousands,                J        J        J        J
          except per share              ul       ul       ul       ul
          data)                         y        y        y        y
                                        1        2        1        2

                                        2        2        2        2
                                        0        0        0        0
                                        1        1        1        1
                                        7        6        7        6
          Net revenue                   $    5            $    5        $         $
                                             7                 6
                                             9                 1                      0
                                                                                      0
                                             5                 2                      9
                                             9                 9
                                             5                 2            0         1
                                                                            9         6
                                                                            6         1
          Cost of sales                 3             3            7        6
                                        6             4            1        5
                                        9             9            6        4

                                        3             7            0        5
                                        0             3            4        1
                                        8             6            3        5
          Gross profit                  2             2            3        3
                                        1             1            9        5
                                        0             1            5        4

                                        2             5            0        6
                                        8             5            5        4
                                        7             6            3        6


          Selling, general                            1            3        2
          and administrative            7             6            3        8
          expenses                      9             0            8        1

                                        2             1            7        6
                                        3             2            0        7
                                        9             1            2        6
          Transaction and               4             9                     5
          integration related           7                                   8
          expenses                      8             9            5
                                                      4            8        9
                                                      5            5        2
                                                                            3
          Impairment                    7             4            7        8
          charges                                     8                     6
                                        9             9            9        3
                                        2                          2
                                        0                          0
          Other operating               2             (            4        (
          expense/(income)              0             9            7        1
          , net                         5             1            5
                                                      4                     4
                                                                            1



  Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 70 of 260
Snyder's-Lance, Inc. Reports Second Quarter 2017 Financial Results and Provides 2020 Financial Targets

                                                                         9
          Operating income              2           4          4         1
                                        2           1          6         4

                                        4           9          3         6
                                        4           1          7         0
                                        5           5           1        3


          Other income, net             (           (           (        (
                                        2           2           1        5
                                        1           2                    5
                                        8           7           2        5
                                                                3
                                                               4
          Income before                 2                      4
          interest and                  2                       7        5
          income taxes
                                        6                       6
                                        6                       0        5
                                        3                       5        8


          Loss on early                                                  4
          extinguishment of
          debt                                                           7
                                                                         4
                                                                         9
          Interest expense,             9           9           1        1
          net                                                   8        4
                                        4           3
                                        9           6           4        0
                                        2           1           4        9
                                                                6        0
          Income/(Ioss)                 1           3           2        (
          before income                 3           2           9        3
          taxes
                                        1           7                    6
                                        7           8           5        8
                                        1           1           9        1


          Income tax                    8           1           1        (
          expense/(benefit)                         2           2        1
                                        2
                                        7           3           9        2
                                        0           8           3        3
                                                                2        3
          Income/(Ioss)                 4           2           1        (
          from continuing                           0           6        2
          operations                    9
                                        0           4           2        4
                                                    0           2        4
                                                    0           7        8
          Loss from                     (           (           (        (
          discontinued                  3           7           3        3
          operations, net of            4           8           4
          income taxes                  1           3           1        3
                                                                         2
                                                                         9
           Net income/(Ioss)            4           1                    (
                                                    9           5        5



  Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 71 of 260
Snyder's-Lance, Inc. Reports Second Quarter 2017 Financial Results and Provides 2020 Financial Targets

                                        5
                                        6           6           8        7
                                        0           1           8        7
                                                    7           6        7
          Net income/(Ioss)             5           (           7        (
          attributable to               9           6           5        2
          non-controlling               0           4           4        7
          interests
          Net income/(Ioss)             $   3           $   1         $ 1         $ (
          attributable to                                   9           5           5
          Snyder's-Lance,                   9
          Inc.                              7               6            1          7
                                            0               8            3          5
                                                            1            2          0


          Amounts
          attributable to
          Snyder's-Lance,
          Inc.:
          Continuing                    $   4           $   2         $ 1         $ (
          operations                                        0           5           2
                                            3
                                            1               4            4
                                            1               6            7
                                                            4            3
          Discontinued                  (           (           (        (
          operations                    3           7           3        3
                                        4           8           4
                                        1           3           1        3
                                                                        2
                                                                        9
          Net income/(Ioss)             $   3           $   1         $ 1         $ (
          attributable to                                   9           5           5
          Snyder's-Lance,                   9
          Inc.                              7               6            1          7
                                            0               8            3          5
                                                            1            2          0


          Basic
          earnings/(Ioss)
          per share:
          Continuing                    $   0           $   0         $ 0         $ (
          operations                                                                0
                                            0               2            1
                                            4               1            6          0
                                                                                    3
          Discontinued                                                   (
          operations                                                     0

                                                                        0
                                                                        4
          Total basic                   $   0           $   0         $ 0         $ (
          earnings/(Ioss)                                                           0
          per share                         0               2            1
                                            4               1            6          0
                                                                                    7


          Weighted average              9           9           9        8
          shares                        6           5           6        7


  Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 72 of 260
Snyder's-Lance, Inc. Reports Second Quarter 2017 Financial Results and Provides 2020 Financial Targets

          outstanding -
          basic                           4             6            3             8
                                          4             7            2             1
                                          8             9            1             6


          Diluted
          earnings/(Ioss)
          per share:
          Continuing                      $   0             $   0            $ 0                $ (
          operations                                                                              0
                                              0                 2                  1
                                              4                 1                  6              0
                                                                                                  3
          Discontinued                                  (                          (
          operations                                    0                          0

                                                        0                       0
                                                        1                       4
          Total diluted                   $   0             $   0             $ 0               $ (
          earnings/(Ioss)                                                                         0
          per share                           0                 2                  1
                                              4                 0                  6              0
                                                                                                  7


          Weighted average                9             9            9             8
          shares                          7             6            7             7
          outstanding -
          diluted                         7             6            6             8
                                          0             6            2             1
                                          4             6            9             6


           Dividends                      $   0             $   0             $ 0               $ 0
           declared per
           common share                       1                 1                  3              3
                                              6                 6                  2              2

                                        SNYDE
                                        R'S-
                                        LANCE,
                                        INC.
                                        AND
                                        SUBSIDI
                                        ARIES
      Condensed Consolidated
      Balance Sheets (Unaudited)


      (in thousands, except share and             July 1,                Decem
      per share data)                             2017                   ber 31,
                                                                         2016
      ASSETS
      Current assets:
      Cash and cash equivalents                   $         18,430                               $ 35,409
      Restricted cash                             446                                  714
      Accounts receivable, net of                 224,40                               210,72
      allowances of$1,727 and                     1                                    3
      $1,290, respectively
      Receivable from the sale of                                                      118,57



  Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 73 of 260
Snyder's-Lance, Inc. Reports Second Quarter 2017 Financial Results and Provides 2020 Financial Targets

      Diamond of California                                               7
      Inventories, net                         189,82                     173,45
                                               1                          6
      Prepaid income taxes and                 6,994                      5,744
      income taxes receivable
      Assets held for sale                     22,051                      19,568
      Prepaid expenses and other               34,917                      27,666
      current assets
      Total current assets                     497,06                      591,85
                                               0                           7


      Noncurrent assets:
      Fixed assets, net                        497,06                     501,88
                                               4                          4
      Goodwill                                 1,322,0                    1,318,3
                                               47                         62
      Other intangible assets, net             1,368,0                    1,373,8
                                               14                         00
      Other noncurrent assets                  49,388                     48,173
      Total assets                             $          3,733,5                    $ 3,834,0
                                                          73                           76


      LIABILITIES AND
      STOCKHOLDERS' EQUITY
      Current liabilities:
      Current portion of long-term debt        $          49,000                     $ 49,000
      Accounts payable                         134,93                      99,249
                                               7
      Accrued compensation                     37,826                      44,901
      Accrued casualty insurance               3,856                       4,266
      claims
      Accrued marketing, selling and           57,755                      50,179
      promotional costs
      Other payables and accrued               49,664                      47,958
      liabilities
      Total current liabilities                333,03                      295,55
                                               8                           3


      Noncurrent liabilities:
      Long-term debt, net                      1,084,7                     1,245,9
                                               72                          59
      Deferred income taxes, net               394,27                      378,23
                                               1                           6
      Accrued casualty insurance               12,919                      13,049
      claims
      Other noncurrent liabilities              25,018                     25,609
      Total liabilities                         1,850,0                    1,958,4
                                                18                         06


      Commitments and contingencies


      Stockholders' equity:



  Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 74 of 260
Snyder's-Lance, Inc. Reports Second Quarter 2017 Financial Results and Provides 2020 Financial Targets

      Common stock, $0.83 1/3 par                    80,525                         80,199
      value. 110,000,000 shares
      authorized; 96,634,070 and
      96,2,784 shares outstanding,
      respectively
      Preferred stock, $1.00 par value.
      5,000,000 shares authorized; no
      shares outstanding
      Additional paid-in capital                     1,612,6                        1,598,6
                                                     53                             78
      Retained earnings                              179,99                         195,73
                                                     4                              3
      Accumulated other                              (9,408                         (17,977
      comprehensive loss
      Total Snyder's-Lance, Inc.                     1,863,7                        1,856,6
      stockholders' equity                           64                             33
      Non-controlling interests                      19,791                         19,037
      Total stockholders' equity                     1,883,5                        1,875,6
                                                     55                             70
      Total liabilities and stockholders'            $         3,733,5                         $ 3,834,0
      equity                                                   73                                76
                                            SNYDE
                                            R'S-
                                            LANCE
                                            ,INC.
                                            AND
                                            SUBSI
                                            DIARIE
                                            S
      Condensed Consolidated
      Statements of Cash Flows
      (Unaudited)


                                                     Six
                                                     Months
                                                     Ended
      (in thousands)                                 July 1,             July 2,
                                                     2017                2016
      Operating activities:
      Net income/(Ioss)                              $         15,88                          $ (5,777
                                                               6
      Adjustments to reconcile net
      income/(Ioss) to cash from
      operating activities:
      Depreciation and amortization                  48,929                        47,452
      Stock-based compensation                       8,563                         19,798
      expense
      Loss on sale of fixed assets, net              405
      Loss on sale of Diamond of                     540
      California
      Gain on sale of route businesses,              (761                          (691
      net
      Loss on early extinguishment of                                              4,749
      debt
      Impairment charges                             7,920                         863




  Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 75 of 260
Snyder's-Lance, Inc. Reports Second Quarter 2017 Financial Results and Provides 2020 Financial Targets

      Deferred income taxes                    12,163                    (4,760
      Provision for doubtful accounts          630                       235
      Changes in operating assets and          (7,2                      20,065
      liabilities, excluding business
      acquisitions, divestitures and
      foreign currency translation
      adjustments
      Net cash provided by operating           87,033                    81,935
      activities


      Investing activities:
      Purchases of fixed assets                (34,741                   (37,317
      Purchases of route businesses            (17,1                     (14,863
      Purchase of equity method                (1,500
      investment
      Proceeds from sale of fixed assets       156                       833
      and insurance recoveries
      Proceeds from sale of route              16,206                    13,830
      businesses
      Proceeds from sale of investments        321
      Proceeds from sale of                    121,68
      discontinued operations                  1
      Business acquisition, net of cash                                  (1,021,
      acquired                                                           434
      Net cash provided by/(used in)           84,702                    (1,058,
      investing activities                                               951


      Financing activities:
      Dividends paid to stockholders           (30,871                    (26,702
      Debt issuance costs                      (2,441                     (6,047
      Issuances of common stock                7,550                     7,830
      Excess tax benefits from stock-                                    299
      based compensation
      Share repurchases, including             (1,812                     (8,275
      shares surrendered for tax
      withholding
      Payments on capital leases               (1,399                     (1,015
      Repayments of long-term debt             (24,500                    (120,29
                                                                          5
      Proceeds from issuance of long-                                     1,130,0
      term debt                                                           00
      Repayments of revolving credit            (220,00                   (57,000
      facility                                 o
      Proceeds from revolving credit            84,000                    57,000
      facility
      Net cash (used in)/provided by            (189,47                   975,79
      financing activities                      3                         5


      Effect of exchange rate changes           491                       (411
      on cash


      Net decrease                              (17,247                   (1,632



  Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 76 of 260
Snyder's-Lance, Inc. Reports Second Quarter 2017 Financial Results and Provides 2020 Financial Targets

      Cash, cash equivalents and                     36,123                       40,071
      restricted cash at beginning of
      period
      Cash, cash equivalents and                     $         18,87                        $ 38,439
      restricted cash at end of period                         6


      Supplemental information:
      Cash paid for income taxes, net of             $         4,249                        $ 4,321
      refunds of $330 and $1,360,
      respectively
      Cash paid for interest                         $         17,59                        $ 13,528
                                                               4


      Non-cash investing activities:
      Increase in fixed asset                        $         (2,98                        $ (680
      expenditures included in accounts                        7
      payable
      Liability for dissenters associated            $                                      $ 12,418
      with the acquisition of Diamond
      Foods


      Non-cash financing activities:
      Common stock and stock-based                   $                                      $ 800,98
      compensation issued for business                                                        7
      acquisitions


                                            SNYDE
                                            R'S-
                                            LANCE
                                            , INC.
                                            AND
                                            SUBSI
                                            DIARIE
                                            S
      Reconciliation of Non-GMP
      Measures (Unaudited)
      Gross profit, excluding special
      items


                                                     Quarter
                                                     Ended
      (in thousands)                                 July 1,            July 2,
                                                     2017               2016
      Net revenue                                    $         579,59                        $ 561,29
                                                               5                               2
      Cost of sales                                  369,30                        349,73
                                                     8                             6
      Gross profit from continuing                   $         210,28                        $ 211,55
      operations                                               7                               6
      As a % of net revenue                          36.3      %                   37.7      %


      Transaction and integration related                                          186
      expenses(1 )
      Emerald move(2)                                3,629



  Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 77 of 260
Snyder's-Lance, Inc. Reports Second Quarter 2017 Financial Results and Provides 2020 Financial Targets

      Transformation initiative(3)              2,744
      Inventory step-up(4)                                                           (2,289
      Other                                     (15


      Gross profit from continuing              $              216,64                          $ 209,45
      operations, excluding special                            5                                   3
      items
      As a % of net revenue                     37.4           %                     37.3      %


      (1) Transaction and integration
      related expenses consist of
      severance benefits for Diamond
      Foods personnel.
      (2) Expenses associated with the
      relocation of Emerald production
      from Stockton, CA to Charlotte,
      NC.
      (3) Transformation initiative costs
      primarily consist of severance and
      retention benefits related to our
      performance transformation plan.
      (4) The inventory step-up
      represents the reversal included in
      cost of sales as a result of a
      reduction in our calculated step-up
      of Diamond Foods' inventory to
      fair value as of the acquisition
      date.


                                            SNYDE
                                            R'S-
                                            LANCE
                                            ,INC.
                                            AND
                                            SUBSI
                                            DlARIE
                                            S
      Reconciliation of Non-GAAP Measures
      (Unaudited)
      Operating income, excluding special
      items


                                                       Quarter
                                                       Ended
      (in thousands)                                   July 1,             July 2,
                                                       2017                2016
      Operating income from continuing                 $           22,44                        $ 41,91
      operations                                                   5                                   5
      As a % of net revenue                            3.9         %                   7.5      %


      Transaction and integration related              478                             10,13
      expenses( 1)(2)                                                                  1
      Emerald move and required packaging              4,548                           251
      changes(3)
      Transformation initiative(4)                     24,359



  Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 78 of 260
Snyder's-Lance, Inc. Reports Second Quarter 2017 Financial Results and Provides 2020 Financial Targets

      Inventory step-up(5)                                                   (2,28
                                                                             9
      Other(6)(7)                                  3                         178


      Operating income from continuing              $       52,25                    $ 50,18
      operations, excluding special items                   3                            6
      As a % of net revenue                         9.0     %                8.9     %


      (1) For the second quarter of 2017,
      transaction and integration related
      expenses primarily consist of
      professional fees and idle facility lease
      costs.
      (2) For the second quarter of 2016,
      transaction and integration related
      expenses include severance, retention
      and accelerated stock-based
      compensation which was recognized
      due primarily to change in control
      provisions and severance agreements
      with Diamond Foods personnel. The
      remaining costs were primarily
      professional fees and legal costs
      associated with the integration of
      Diamond Foods.
      (3) Expenses associated with the
      relocation of Emerald production from
      Stockton, CA to Charlotte, NC, as well
      as costs related to our Transition
      Services Agreement.
      (4) Transformation initiative costs
      primarily consist of severance and
      retention benefits, professional fees,
      and plant closure-related fixed asset
      impairments resulting from our
      performance transformation plan.
      Transformation initiative costs also
      include $7.1 million of accelerated and
      modified stock-based compensation
      and other benefits related to CEO
      retirement.
      (5) The inventory step-up represents
      the reversal included in cost of sales as
      a result of a reduction in our calculated
      step-up of Diamond Foods' inventory to
      fair value as of the acquisition date.
       (6) For the second quarter of 2017,
      other items primarily consist of
       professional and legal fees.
       (7) For the second quarter of 2016,
       other items include severance benefits
       and fixed asset impairments, offset by
       business interruption insurance gains.


                                                  SNYDE
                                                  R'S-
                                                  LANCE
                                                  , INC.


  Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 79 of 260
Snyder's-Lance, Inc. Reports Second Quarter 2017 Financial Results and Provides 2020 Financial Targets

                                                         AND
                                                         SUBSI
                                                         DlARIE
                                                         S
      Reconciliation of Non-GMP Measures
      (Unaudited)
      Earnings per diluted share, excluding special
      items


                                                                  Quarter
                                                                  Ended
                                                                  July 1,         July 2,
                                                                  2017            2016
      Earnings per diluted share from continuing                  $         0.0                    $ 0.2
      operations                                                            4                        1


      Transaction and integration related                         0.01                      0.08
      expenses( 1)(2)
      Emerald move and required packaging                         0.03
      changes(3)
      Transformation initiative(4)                                0.19
      Inventory step-up(5)                                                                  (0.0
                                                                                            1


      Earnings per diluted share from continuing                  $         0.2                    $ 0.2
      operations, excluding special items                                   7                        8


      (1) For the second quarter of 2017, transaction
      and integration related expenses primarily
      consist of professional fees and idle facility
      lease costs.
      (2) For the second quarter of 2016, transaction
      and integration related expenses include
      severance, retention and accelerated stock-
      based compensation which was recognized
      due primarily to change in control provisions
      and severance agreements with Diamond
      Foods personnel. The remaining costs were
      primarily professional fees and legal costs
      associated with the integration of Diamond
      Foods.
      (3) Expenses associated with the relocation of
      Emerald production from Stockton, CA to
      Charlotte, NC, as well as costs related to our
      Transition Services Agreement.
      (4) Transformation initiative costs primarily
      consist of severance and retention benefits,
      professional fees, and plant closure-related
      fixed asset impairments resulting from our
      performance transformation plan.
      Transformation initiative costs also include a
      $0.04 impact to earnings per diluted share for
      accelerated and modified stock-based
      compensation and other benefits related to
      CEO retirement, as well as a $0.03 impact to
      eamings per diluted share for a write-off of the
      deferred tax asset for certain executive stock-




  Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 80 of 260
Snyder's-Lance, Inc. Reports Second Quarter 2017 Financial Results and Provides 2020 Financial Targets

      based compensation which is no longer
      deductible due to the appointment of our new
      CEO.
      (5) The inventory step-up represents the
      reversal included in cost of sales as a result of
      a reduction in our calculated step-up of
      Diamond Foods' inventory to fair value as of
      the acquisition date.


                                                  SNYDE
                                                  R'S-
                                                  LANCE
                                                  , INC.
                                                  AND
                                                  SUBSI
                                                  DIARIE
                                                  S
      Reconciliation of Non-GAAP Measures
      (Unaudited)
      EBITDA and Adjusted EBITDA


                                                           Quarter
                                                           Ended
      (in thousands)                                       July 1,           July 2,
                                                           2017              2016
      Income from continuing operations                    $         4,901                     $ 20,40
                                                                                                   0
      Income tax expense                                   8,270                       12,38
                                                                                       1
      Interest expense, net                                9,492                       9,361
      Depreciation                                         17,388                      17,99
                                                                                       7
      Amortization                                         6,934                       7,311
      EBITDA from continuing operations                    $         46,98                     $ 67,45
                                                                     5                             0
      As a % of net revenue                                8.1       %                 12.0    %


      Transaction and integration related                  478                         10,13
      expenses(1 )(2)                                                                  1
      Emerald move and required packaging                  4,548                       251
      changes(3)
      Transformation initiative(4)                         24,359
      Inventory step-up(5)                                                             (2,28
                                                                                       9
      Other(6)(7)                                          3                           178


      Adjusted EBITDA from continuing                      $         76,79                     $ 75,72
      operations                                                     3                           1
      As a % of net revenue                                13.2      %                 13.5    %


      (1) For the second quarter of 2017,
      transaction and integration related
      expenses primarily consist of
      professional fees and idle facility lease



  Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 81 of 260
Snyder's-Lance, Inc. Reports Second Quarter 2017 Financial Results and Provides 2020 Financial Targets

      costs.
      (2) For the second quarter of 2016,
      transaction and integration related
      expenses include severance, retention
      and accelerated stock-based
      compensation which was recognized
      due primarily to change in control
      provisions and severance agreements
      with Diamond Foods personnel. The
      remaining costs were primarily
      professional fees and legal costs
      associated with the integration of
      Diamond Foods.
      (3) Expenses associated with the
      relocation of Emerald production from
      Stockton, CA to Charlotte, NC, as well
      as costs related to our Transition
      Services Agreement.
      (4) Transformation initiative costs
      primarily consist of severance and
      retention benefits, professional fees,
      and plant closure-related fixed asset
      impairments resulting from our
      performance transformation plan.
      Transformation initiative costs also
      include $7.1 million of accelerated and
      modified stock-based compensation
      and other benefits related to CEO
      retirement.
      (5) The inventory step-up represents
      the reversal included in cost of sales as
      a result of a reduction in our calculated
      step-up of Diamond Foods' inventory to
      fair value as of the acquisition date.
      (6) For the second quarter of 2017,
      other items primarily consist of
      professional and legal fees.
      (7) For the second quarter of 2016,
      other items include severance benefits
      and fixed asset impairments, offset by
      business interruption insurance gains.


                                                  SNYDE
                                                  R'S-
                                                  LANCE
                                                  ,INC.
                                                  AND
                                                  SUBSI
                                                  DIARIE
                                                  S
      Reconciliation of Non-GMP Measures
      (Unaudited)
      Net income attributable to Snyder's-
      Lance, excluding special items


                                                           Quarter
                                                           Ended
      (in thousands)                                       July 1,   July 2,
                                                           2017      2016


  Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 82 of 260
Snyder's-Lance, Inc. Reports Second Quarter 2017 Financial Results and Provides 2020 Financial Targets

      Net income attributable to Snyder's-          $         4,311                  $ 20,46
      Lance, Inc. from continuing operations                                           4


      Transaction and integration related           925                       7,31
      expenses, net of tax(1 )(2)                                             2
      Emerald move and required packaging           2,978                     180
      changes, net of tax(3)
      Transformation initiative, net of tax(4)       18,365
      Inventory step-up, net of tax(5)                                        (1,8
      Other, net of tax(6)(7)                       259                       128


      Net income attributable to Snyder's-          $         26,83                  $ 26,65
      Lance, Inc. from continuing operations,                 8                        6
      excluding special items


      (1) For the second quarter of 2017,
      transaction and integration related
      expenses primarily consist of
      professional fees and idle facility lease
      costs.
      (2) For the second quarter of 2016,
      transaction and integration related
      expenses include severance, retention
      and accelerated stock-based
      compensation which was recognized
      due primarily to change in control
      provisions and severance agreements
      with Diamond Foods personnel. The
      remaining costs were primarily
      professional fees and legal costs
      associated with the integration of
      Diamond Foods.
      (3) Expenses associated with the
      relocation of Emerald production from
      Stockton, CA to Charlotte, NC, as well
      as costs related to our Transition
      Services Agreement.
      (4) Transformation initiative costs
      primarily consist of severance and
      retention benefits, professional fees, and
      plant closure-related fixed asset
      impairments resulting from our
      performance transformation plan.
      Transformation initiative costs also
      include $4.3 million of accelerated and
      modified stock-based compensation and
      other benefits related to CEO retirement,
      as well as a $3.2 million write-off of the
      deferred tax asset for certain executive
      stock-based compensation which is no
      longer deductible due to the appointment
      of our new CEO.
       (5) The inventory step-up represents the
      reversal included in cost of sales as a
      result of a reduction in our calculated
      step-up of Diamond Foods' inventory to
      fair value as of the acquisition date.
       (6) For the second quarter of 2017, other



  Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 83 of 260
Snyder's-Lance, Inc. Reports Second Quarter 2017 Financial Results and Provides 2020 Financial Targets

      items primarily consist of professional
      and legal fees.
      (7) For the second quarter of 2016, other
      items include severance benefits and
      fixed asset impairments, offset by
      business interruption insurance gains.


                                  SNY
                                  DER
                                 'S-
                                  LAN
                                  CE,
                                  INC.
                                  AND
                                  SUB
                                  SIDI
                                  ARI
                                  ES
        Reconciliation of Non-
        GMP Measures
        (Unaudited)
        Adjusted effective
        income tax rate


        Quarter ended July 1,
        2017
        (in thousands)                   Inco
                                         me
                                         from
                                         Cont
                                         inuin
                                         g
                                         Ope
                                         ratio
                                         ns
                                         GM              Adju          Adju
                                         P               stm           sted
                                         Inco            ents          Inco
                                         me                            me
        Income before income             $        13,1                 $      29,8          $ ,979
        taxes                                     71                          08
        Income tax expense               8,27                   7,28                 15,5
                                         0                      1                    51
        Net income                       4,90                   22,5                 27,8
                                         1                      27
        Net income                       590                                         590
        attributable to non-
        controlling interests
        Net income                       $        4,31                 $      22,5          $ 26,8
        attributable to                           1                           27              38
        Snyder's-Lance, Inc.


        Effective income tax             62.8     %                           36.2   %
        rate(1 )




        Quarter ended July 2,



  Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 84 of 260
Snyder's-Lance, Inc. Reports Second Quarter 2017 Financial Results and Provides 2020 Financial Targets

        2016
        (in thousands)              Inco
                                    me
                                    from
                                    Cont
                                    inuin
                                    g
                                    Ope
                                    ratio
                                    ns
                                    GAA            Adju          Adju
                                    P              stm           sted
                                    Inco           ents          Inco
                                    me                           me
        Income before income        $       32,7                 $      8,27          $ 41,0
        taxes                               81                          1               52
        Income tax expense          12,3                  2,07                 14,4
                                    81                    9                    60
        Net income                  20,4                  6,19                 26,5
                                    00                    2                    92
        Net loss attributable to    (64                                        (64
        non-controlling
        interests
        Net income                  $       20,4                 $      6,19          $ 26,6
        attributable to                     64                          2               56
        Snyder's-Lance, Inc.


        Effective income tax        37.8    %                           35.2   %
        rate(2)


        (1) The tax rate on
        adjusted income
        varies from the tax
        rate on GAAP income
        for the second quarter
        of 2017 primarily due
        to a $3.2 million write-
        off of the deferred tax
        asset for certain
        executive stock-based
        compensation which is
        no longer deductible
        due to the
        appointment of our
        new CEO. This
        deferred tax asset
        write-off increased the
        tax rate on GAAP
        income by
        approximately 2430
        basis points.
        (2) The tax rate on
        adjusted income
        varies from the tax
        rate on GAAP income
        for the second quarter
        of 2016 primarily due
        to the effective tax rate
        impact of non-



  Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 85 of 260
    Snyder's-Lance, Inc. Reports Second Quarter 2017 Financial Results and Provides 2020 Financial Targets

              deductible transaction
              costs related to the
              acquisition of Diamond
              Foods.


Investor Contact Kevin Powers, Senior Director, Investor Relations      kpowers@snyderslance. com, (704) 557-
8279     Media   Contact      Joey  Shevlin, Director,   Corporate      Communications   & Public     Affairs
JShevlin@snyderslance.com, (704) 557-8850



Load·Date: August 9, 2017



  Elld of Document




       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 86 of 260
   Snyder's-Lance, Inc. Reports Second Quarter 2017 Financial Results and
                       Provides 2020 Financial Targets
                                                      Financial Buzz
                                            August 8, 2017 Tuesday 7:11 PM EST


Copyright 2017 Newstex LLC All Rights Reserved

Length: 3282 words

Body


Aug 08, 2017( Financial Buzz: http://www.financialbuzz.com Delivered by Newstex) Total net revenue from
continuing operations increased 3.3% GAAP EPS of $0.04; EPS excluding special items* of $0.27 GAAP net
income from continuing operations of $4.3 million; net income from continuing operations excluding special items*
of $26.8 million Adjusted EBITDA* of $76.8 million Company updates full-year 2017 outlook Company provides
further detail on broad-based performance transformation plan*Descriptions of measures excluding special items
are provided in 'Use and Definition of Non-GAAP Measures' and reconciliations are provided in the tables at the
end of this release. CHARLOTTE, N.C., Aug. 08, 2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc.
(Nasdaq:LNCE) today reported financial results for the second quarter ended July 1, 2017 and updated its full-year
2017 outlook.

Total net revenue from continuing operations in the second quarter of 2017 increased 3.3% compared to the
second quarter of 2016. GAAP net income attributable to Snyder's-Lance from continuing operations in the second
quarter of 2017 was $4.3 million, or $0.04 per diluted share, as compared to $20.5 million, or $0.21 per diluted
share, in the second quarter of 2016. Net income attributable to Snyder's-Lance from continuing operations,
excluding special items, for the second quarter of 2017 was $26.8 million, as compared to $26.7 million, in the
second quarter of 2016. Earnings per diluted share from continuing operations, excluding special items, were $0.27
in the second quarter of 2017, compared to earnings per diluted share from continuing operations, excluding special
items, of $0.28, in the second quarter of 2016. "I am pleased that we were able to deliver strong top line
performance and modest profitability improvement in the second quarter, while stabilizing a very weak start to the
year," said Brian J. Driscoll, President and Chief Executive Officer of Snyder's-Lance. 'While we are encouraged by
our branded sales momentum, we are not satisfied with our aggregate financial performance and have finalized a
broad-based performance transformation plan to sharply expand margins and unlock substantial value for our
shareholders.' Performance Transformation Plan As announced on April 17,2017, the Snyder's-Lance's Board of
Directors and senior management team have been conducting a comprehensive review of the Company's
operations with the goal of significantly improving the Company's financial performance to deliver greater value to
shareholders. As a result of this review, the Company has finalized a performance transformation plan focused on
six key areas: 1) SG ... xpense Efficiency. Reduce direct spending and accelerate zero-based budgeting to improve
indirect costs. 2) Manufacturing and Supply Chain Productivity. Reduce manufacturing and distribution network
complexity and improve productivity. 3) Product and Portfolio Optimization. Reduce business complexity through
stock keeping unit, or SKU, rationalization and ongoing portfolio maintenance. 4) Price Realization. Improve trade
spend productivity and effectiveness and optimize brand assortment. 5) Marketing Investment Optimization. Reset
working/non-working ratios and increase investment in the Company's core branded portfolio. 6) Channel
Execution Excellence. Elevate the performance of the existing independent business owner direct store delivery
partnership. Mr. Driscoll continued, 'Snyder's-Lance is well positioned with an attractive portfolio of brands and a
strong track record of revenue growth. That said, we have not delivered on expectations for profitability and value
creation. To address this shortfall, we have designed a comprehensive transformation program we believe will
unlock operating profit improvement of approximately $175 million over the next 3+ years. As we announced two
weeks ago, we have officially launched this effort, and we expect to achieve the full benefits of the plan in fiscal


       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 87 of 260
    Snyder's-Lance, Inc. Reports Second Quarter 2017 Financial Results and Provides 2020 Financial Targets

2020.' 2020 Financial Outlook The Company believes that the execution of the strategic initiatives underlying the
transformation plan will enhance the Company's margin profile and deliver long-term sustainable value to
shareholders. By 2020, the Company is targeting for operating margin to reach 14.0% and earnings per share,
excluding special items, to grow at a four-year CAGR of 11-13%. The Company will provide further details on the
transformation plan on today's second quarter 2017 financial results call and will detail the key initiatives supporting
achievement of the plan and targets at the Company's Investor Day scheduled for September 28, 2017, in New
York City. Second Quarter 2017 Results Total net revenue in the second quarter of 2017 was $579.6 million, an
increase of 3.3% compared to $561.3 million from continuing operations in the second quarter of 2016. Branded net
revenue increased 4.9% as a result of a 6.6% increase in the Company's Allied Brands and a 4.7% increase in
Core Brands. The Core Brand net revenue increase was led by growth in Late July®, Snack Factory® Pretzel
Crisps®, Lance®, Snyder's of Hanover®, Cape Cod®, Pop Secret®, and Kettle Brand®, partially offset by a
decline in KETTLE® Chips. In addition, during the second quarter of 2017, net revenue from the Partner Brand
category declined 4.5% while net revenue from the Other category increased 0.9%, each compared to the second
quarter of 2016. Operating income in the second quarter of 2017 was $22.4 million, as compared to $41.9 million
from continuing operations in the second quarter of 2016. Operating income, excluding special items, in the second
quarter of 2017 was $52.3 million, or 9.0% as a percentage of net revenue, as compared to $50.2 million from
continuing operations, or 8.9% as a percentage of net revenue, in the second quarter of 2016. The modest
operating margin expansion was the result of lower general and administrative expenses and supply chain
productivity and cost initiatives. These were partially offset by higher service and distribution costs, higher cost of
sales related to new product introductions, and higher costs related to a lower quality potato crop which negatively
impacted yields. Net interest expense in the second quarter of 2017 was $9.5 million compared to $9.4 million in the
second quarter of 2016. The GAAP effective income tax rate from continuing operations in the second quarter of
2017 was 62.8% as compared to 37.8% in the second quarter of 2016. The increase in the GAAP effective income
tax rates was primarily due to certain executive compensation awards that were not tax deductible. Excluding
special items, the effective income tax rate from continuing operations was 36.2% in the second quarter of 2017 as
compared to 35.2% in the second quarter of 2016. The increase in the effective tax rate, excluding special items,
was primarily due to lower income from our U.K operations. GAAP net income attributable to Snyder's-Lance from
continuing operations in the second quarter of 2017 was $4.3 million, or $0.04 per diluted share, as compared to
$20.5 million, or $0.21 per diluted share, in the second quarter of 2016. In the second quarter, the Company
incurred $29.8 million in pre-tax expenses which affected comparability, primarily related to severance and
impairment costs as part of the Company's performance transformation plan, and the relocation of Emerald®
production from the Stockton, CA manufacturing facility to the Company's manufacturing facility in Charlotte, NC.
Net income attributable to Snyder's-Lance from continuing operations, excluding special items, for the second
quarter of 2017, was $26.8 million, as compared to $26.7 million, in the second quarter of 2016. Earnings per
diluted share from continuing operations, excluding special items, was $0.27 in the second quarter of 2017
 compared to $0.28, in the second quarter of 2016. Adjusted EBITDA from continuing operations in the second
quarter of 2017 was $76.8 million, or 13.2% of net revenue, as compared to adjusted EBITDA of $75.7 million, or
 13.5% of net revenue, in the second quarter of 2016. Adjusted EBITDA is a non-GAAP measure defined herein
 under 'Use and Definition of Non-GAAP Measures,' and is reconciled to net income in the tables that accompany
this release. Outlook Based on the Company's year-to-date performance, and revised expectations for the
 remainder of the year, for the full-year of fiscal 2017, the Company continues to expect net revenue to be between
 $2,200 million and $2,250 million, and now expects adjusted EBITDA to be between $300 million and $325 million,
 and earnings per diluted share, excluding special items, to be between $1.10 and $1.20. The Company's 2017 full-
 year outlook also includes the following assumptions:Capital expenditures of $75 million to $85 million; Net interest
 expense of $37 million to $40 million; Effective tax rate of 35.5% to 36.5%; and Weighted average diluted share
 count of approximately 98 million shares. Full-year 2017 GAAP guidance is not provided in this release due to the
 likely occurrence of one or more of the following items where the Company is unable to reliably forecast the timing
 and magnitude: continued transaction related costs associated with the divestiture of Diamond of California and
 integration of legacy Diamond Foods operations, other potential transactions and their related costs, settlements of
 contingent liabilities, possible gains or losses on the sale of businesses or other assets, restructuring costs,
 impairment charges, and the income tax effects of these potential items. Conference Call Management will host a
 conference call to discuss the Company's second quarter 2017 results at 10:00 a.m. ET on August 8, 2017. The
 conference call will be webcast live through the Investor Relations section of the Snyder's-Lance website


       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 88 of 260
    Snyder's-Lance, Inc. Reports Second Quarter 2017 Financial Results and Provides 2020 Financial Targets

(www.snyderslance.com[1]). To participate in the conference call, the dial-in number is (844) 830-1960 for U.S.
callers or (315) 625-6883 for international callers. The conference 10 is 48669256. A continuous telephone replay of
the call will be available between 12:00 p.m. ET on August 8 and 12:00 a.m. ET on August 15. The replay
telephone number is (855) 859-2056 for U.S. callers or (404) 537-3406 for international callers. The replay access
code is 48669256. Investors may also access a web-based replay of the conference call at
www.snyderslance.com[2].AboutSnyder·s-Lance.lnc.Snyder·s-Lance.lnc..headquarteredinCharlotte.NC.
manufactures and markets snack foods throughout the United States and internationally. Snyder's-Lance's products
include pretzels, sandwich crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers,
popcorn, nuts and other snacks. Products are sold under the Snyder's of Hanover®, Lance®, Kettle Brand®,
KETTLE® Chips, Cape Cod®, Snack Factory® Pretzel Crisps®, Pop Secret®, Emerald®, Late July®, Krunchers!
®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart SnacksTM, O-Ke-Doke®, Metcalfe's skinny®, and other
brand names along with a number of third party brands. Products are distributed nationally through grocery and
mass merchandisers, convenience stores, club stores, food service outlets and other channels. For more
information, visit the Company's corporate web site:           www.snyderslance.com[3]. LNCE-E Use and Definition
of Non-GAAP Measures Snyder's-Lance's management uses non-GAAP financial measures to evaluate our
operating performance and to facilitate a comparison of the Company's operating performance on a consistent
basis and to provide measures that, when viewed in combination with its results prepared in accordance with
GAAP, allow for a more complete understanding of factors and trends affecting the Company's business than
GAAP measures alone. The non-GAAP measures and related comparisons should be considered in addition to, not
as a substitute for, our GAAP disclosure, as well as other measures of financial performance reported in
accordance with GAAP, and may not be comparable to similarly titled measures used by other companies. Our
management believes these non-GAAP measures are useful for providing increased transparency and assisting
investors in understanding our ongoing operating performance. Operating Income and Gross Profit, Excluding
Special Items Operating income and gross profit, excluding special items, are provided because Snyder's-Lance
believes it is useful information for understanding our results by improving the comparability of our results.
Additionally, operating income and gross profit, excluding special items, provide transparent and useful information
to management, investors, analysts and other parties in evaluating and assessing the Company's primary operating
results after removing the impact of unusual, non-operational or restructuring or transaction related activities that
affect comparability. Operating income and gross profit, excluding special items, are two measures management
uses for planning and budgeting, monitoring and evaluating financial and operating results, and in the analysis of
ongoing operating trends. Net Income, Earnings per Share and Effective Income Tax Rate, Excluding Special Items
Net income, earnings per share, and the effective income tax rate, excluding special items, are metrics provided to
present the reader with the after-tax impact of operating income, excluding special items, in order to improve the
comparability and understanding of the related GAAP measures. Net income, earnings per share, and the effective
income tax rate, excluding special items, provide transparent and useful information to management, investors,
analysts and other parties in evaluating and assessing our primary operating results after removing the impact of
unusual, non-operational or restructuring or transaction related activities that affect comparability. Net income,
earnings per share, and the effective income tax rate, excluding special items, are measures management uses for
planning and budgeting, monitoring and evaluating financial and operating results. Adjusted EBITDA Snyder's-
Lance defines adjusted EBITDA as earnings before interest expense, income taxes, depreciation and amortization
('EBITDA'), further adjusted to exclude restructuring or transaction related expenses, and other non-cash or non-
operating items as well as any other unusual items that impact the comparability of our financial information.
Management uses adjusted EBITDA as a key metric in the evaluation of underlying Company performance, in
 making financial, operating and planning decisions. The Company believes this measure is useful to investors
because it increases transparency and assists investors in understanding the underlying performance of the
Company and in the analysis of ongoing operating trends. Additionally, Snyder's-Lance believes adjusted EBITDA
is frequently used by analysts, investors and other interested parties in their evaluation of companies, many of
which present an adjusted EBITDA measure when reporting their results. The Company has historically reported
 adjusted EBITDA to analysts and investors and believes that its continued inclusion provides consistency in
financial reporting and enables analysts and investors to perform meaningful comparisons of past, present and
future operating results. Adjusted EBITDA should not be considered as an alternative to net income, determined in
 accordance with GAAP, as an indicator of the Company's operating performance, as an indicator of cash flows, or
 as a measure of liquidity. While EBITDA and adjusted EBITDA and similar measures are frequently used as


       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 89 of 260
    Snyder's-Lance, Inc. Reports Second Quarter 2017 Financial Results and Provides 2020 Financial Targets

measures of operations and the ability to meet debt service requirements, they are not necessarily comparable to
other similarly titled captions of other companies due to the potential inconsistencies in the method of calculation.
Cautionary Information about Forward Looking Statements In this press release, we make statements which may
be forward-looking within the meaning of applicable securities laws, which represent our current judgment about
possible future events. The statements include projections regarding future revenues, earnings and other results. In
making these statements we rely on current expectations, assumptions and analyses based on our experience and
perception of historical trends, current conditions and expected future developments as well as other factors we
consider appropriate under the circumstances. We believe these judgments are reasonable, but these statements
are not guarantees of any events or financial results, and our actual results may differ materially due to a variety of
important factors, both positive and negative. These factors include among others: changes in general economic
conditions; price or availability of raw materials, packaging, energy and labor; food industry competition; changes in
top customer relationships; consolidation of the retail environment; decision by British voters to exit the European
Union; failure to realize anticipated benefits of acquisitions and divestitures; loss of key personnel; failure to execute
strategic initiatives; safety and quality of food products; adulterated or misbranded products; disruption of our supply
chain or information technology systems; improper use or misuse of social media; ability to anticipate changes in
consumer preferences and trends; distribution through independent operators; protection of trademarks and
intellectual property; impairment in the carrying value of goodwill or other intangible assets; new regulations or
legislation; interest and foreign currency exchange rate volatility; concentration of capital stock ownership;
increasing legal complexity and potential litigation; failure to realize the expected benefits from the acquisition of
Diamond Foods; the inability to successfully execute international expansion strategies; additional risks from foreign
operations; our substantial debt; and the restrictions and limitations on our business operations in the agreements
and instruments governing our debt. Our most recent report on Form 10-K and our other reports filed with the U.S.
Securities and Exchange Commission provide information about these and other factors, which we may revise or
supplement in future reports. We caution readers not to place undue reliance on forward-looking statements. We do
not undertake to update any forward-looking statements that it may make except as required by applicable law. All
subsequent written and forward-looking statements attributed to Snyder's-Lance or any person acting on its behalf
are expressly qualified in their entirety by the factors referenced above. (Tables to Follow)Rating41 views
Ocommentsrecommend to friends                  http://www.financialbuzz.com/articles/contributor/354Related Posts Leave
a Reply Required fields are marked *Opt-into our eNewsletter NOW! For the Latest Trending Financial News Topics
in Cannabis, Tech, Biotechs, Precious Metals, Energy, Renewable Energy and much more! Close[4]Enter the site [
1]:
https:llwww.globenewswire.com/Tracker?data=OVm04DTMNAq5esHOJub6h3bJMJD_2vZlhPLsum_oVtpi2mXjuQG
a7e_gewjCigAbz8N8V7S4ZAcvOVMrDVS-IEm_3EGJNybGridEWVecAbs=                           [     2]:
https:llwww.globenewswire.com/Tracker?data=OVm04DTMNAq5esHOJub6h4Dg3vDSs2znGy3RYs951WZxjBgXp
Xcs3CjJqjMmmmyhMhlXRefBIVobqj4XSzoaNk08jm-ZnZwAyhTCtSUPmsw=                           [     3]:
https:llwww.globenewswire.com/Tracker?data=OVm04DTMNAq5esHOJub6h7U1TQq34jjxHNUvD6nMPnlMae8c9
WZfhcPmPxkVghumWXyHYQTprfOhoLUhcwMX7_dLdP01 XaALCcpQj1 DMPas=                              [    4]:
http://www.financialbuzz.com/snyders-Iance-inc-reports-second-quarter-financial-results-and-provides-financial-
targets-845497#


Load-Date: August 8,2017


  End of Dowment




       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 90 of 260
        Snyder's-Lance Reports Second Quarter 2017 Financial Results and
                        Provides 2020 Financial Targets
                                                      India Retail News
                                             August 8, 2017 Tuesday 6:30 AM EST


Copyright 2017 Contify.com All Rights Reserved

Length: 1639 words

Body


Aug. 8 -- Snyder's-Lance, Inc. (Nasdaq:LNCE) today reported financial results for the second quarter ended July 1,
2017 and updated its full-year 2017 outlook. Total net revenue from continuing operations in the second quarter of
2017 increased 3.3% compared to the second quarter of 2016. GAAP net income attributable to Snyder's-Lance
from continuing operations in the second quarter of 2017 was $4.3 million, or $0.04 per diluted share, as compared
to $20.5 million, or $0.21 per diluted share, in the second quarter of 2016. Net income attributable to Snyder's-
Lance from continuing operations, excluding special items, for the second quarter of 2017 was $26.8 million, as
compared to $26.7 million, in the second quarter of 2016. Earnings per diluted share from continuing operations,
excluding special items, were $0.27 in the second quarter of 2017, compared to earnings per diluted share from
continuing operations, excluding special items, of $0.28, in the second quarter of 2016.

"I am pleased that we were able to deliver strong top line performance and modest profitability improvement in the
second quarter, while stabilizing a very weak start to the year," said Brian J. Driscoll, President and Chief Executive
Officer of Snyder's-Lance. "While we are encouraged by our branded sales momentum, we are not satisfied with
our aggregate financial performance and have finalized a broad-based performance transformation plan to sharply
expand margins and unlock substantial value for our shareholders."

Performance Transformation Plan

As announced on April 17, 2017, the Snyder's-Lance's Board of Directors and senior management team have been
conducting a comprehensive review of the Company's operations with the goal of significantly improving the
Company's financial performance to deliver greater value to shareholders. As a result of this review, the Company
has finalized a performance transformation plan focused on six key areas:

1) SG&A Expense Efficiency. Reduce direct spending and accelerate zero-based budgeting to improve indirect
costs.

2) Manufacturing and Supply Chain Productivity. Reduce manufacturing and distribution network complexity and
improve productivity.

3) Product and Portfolio Optimization. Reduce business complexity through stock keeping unit, or SKU,
rationalization and ongoing portfolio maintenance.

4) Price Realization. Improve trade spend productivity and effectiveness and optimize brand assortment.

5) Marketing Investment Optimization. Reset working/non-working ratios and increase investment in the Company's
core branded portfolio.

6) Channel Execution Excellence. Elevate the performance of the existing independent business owner direct store
delivery partnership.



        Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 91 of 260
       Snyder's-Lance Reports Second Quarter 2017 Financial Results and Provides 2020 Financial Targets

Mr. Driscoll continued, "Snyder's-Lance is well positioned with an attractive portfolio of brands and a strong track
record of revenue growth. That said, we have not delivered on expectations for profitability and value creation. To
address this shortfall, we have designed a comprehensive transformation program we believe will unlock operating
profit improvement of approximately $175 million over the next 3+ years. As we announced two weeks ago, we
have officially launched this effort, and we expect to achieve the full benefits of the plan in fiscal 2020."

2020 Financial Outlook

The Company believes that the execution of the strategic initiatives underlying the transformation plan will enhance
the Company's margin profile and deliver long-term sustainable value to shareholders.

By 2020, the Company is targeting for operating margin to reach 14.0% and earnings per share, excluding special
items, to grow at a four-year CAGR of 11-13%. The Company will provide further details on the transformation plan
on today's second quarter 2017 financial results call and will detail the key initiatives supporting achievement of the
plan and targets at the Company's Investor Day scheduled for September 28,2017, in New York City.

Second Quarter 2017 Results

Disclaimer:       The    table    has      been    omitted    (The        document       can      be     viewed      at
http://ir.snyderslance.com/releasedetail.cfm?ReleaseID=1 036473).

Total net revenue in the second quarter of 2017 was $579.6 million, an increase of 3.3% compared to $561.3
million from continuing operations in the second quarter of 2016. Branded net revenue increased 4.9% as a result
of a 6.6% increase in the Company's Allied Brands and a 4.7% increase in Core Brands. The Core Brand net
revenue increase was led by growth in Late July, Snack Factory Pretzel Crisps, Lance, Snyder's of Hanover,
Cape Cod, Pop Secret, and Kettle Brand, partially offset by a decline in KETTLE Chips. In addition, during the
second quarter of 2017, net revenue from the Partner Brand category declined 4.5% while net revenue from the
Other category increased 0.9%, each compared to the second quarter of 2016.

Operating income in the second quarter of 2017 was $22.4 million, as compared to $41.9 million from continuing
operations in the second quarter of 2016. Operating income, excluding special items, in the second quarter of 2017
was $52.3 million, or 9.0% as a percentage of net revenue, as compared to $50.2 million from continuing
operations, or 8.9% as a percentage of net revenue, in the second quarter of 2016. The modest operating margin
expansion was the result of lower general and administrative expenses and supply chain productivity and cost
initiatives. These were partially offset by higher service and distribution costs, higher cost of sales related to new
product introductions, and higher costs related to a lower quality potato crop which negatively impacted yields.

Net interest expense in the second quarter of 2017 was $9.5 million compared to $9.4 million in the second quarter
of 2016. The GAAP effective income tax rate from continuing operations in the second quarter of 2017 was 62.8%
as compared to 37.8% in the second quarter of 2016. The increase in the GAAP effective income tax rates was
primarily due to certain executive compensation awards that were not tax deductible. Excluding special items, the
effective income tax rate from continuing operations was 36.2% in the second quarter of 2017 as compared to
35.2% in the second quarter of 2016. The increase in the effective tax rate, excluding special items, was primarily
due to lower income from our U.K operations.

GAAP net income attributable to Snyder's-Lance from continuing operations in the second quarter of 2017 was $4.3
million, or $0.04 per diluted share, as compared to $20.5 million, or $0.21 per diluted share, in the second quarter of
2016. In the second quarter, the Company incurred $29.8 million in pre-tax expenses which affected comparability,
primarily related to severance and impairment costs as part of the Company's performance transformation plan,
and the relocation of Emerald production from the Stockton, CA manufacturing facility to the Company's
manufacturing facility in Charlotte, NC.

Net income attributable to Snyder's-Lance from continuing operations, excluding special items, for the second
quarter of 2017, was $26.8 million, as compared to $26.7 million, in the second quarter of 2016. Earnings per




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 92 of 260
       Snyder's-Lance Reports Second Quarter 2017 Financial Results and Provides 2020 Financial Targets

diluted share from continuing operations, excluding special items, was $0.27 in the second quarter of 2017
compared to $0.28, in the second quarter of 2016.

Adjusted EBITDA from continuing operations in the second quarter of 2017 was $76.8 million, or 13.2% of net
revenue, as compared to adjusted EBITDA of $75.7 million, or 13.5% of net revenue, in the second quarter of 2016.
Adjusted EBITDA is a non-GAAP measure defined herein under "Use and Definition of Non-GAAP Measures," and
is reconciled to net income in the tables that accompany this release.

Outlook

Based on the Company's year-to-date performance, and revised expectations for the remainder of the year, for the
full-year of fiscal 2017, the Company continues to expect net revenue to be between $2,200 million and $2,250
million, and now expects adjusted EBITDA to be between $300 million and $325 million, and earnings per diluted
share, excluding special items, to be between $1.10 and $1.20.

The Company's 2017 full-year outlook also includes the following assumptions:

* Capital expenditures of $75 million to $85 million;

* Net interest expense of $37 million to $40 million;

* Effective tax rate of 35.5% to 36.5%; and

* Weighted average diluted share count of approximately 98 million shares.

Full-year 2017 GAAP guidance is not provided in this release due to the likely occurrence of one or more of the
following items where the Company is unable to reliably forecast the timing and magnitude: continued transaction
related costs associated with the divestiture of Diamond of California and integration of legacy Diamond Foods
operations, other potential transactions and their related costs, settlements of contingent liabilities, possible gains or
losses on the sale of businesses or other assets, restructuring costs, impairment charges, and the income tax
effects of these potential items.

Conference Call

Management will host a conference call to discuss the Company's second quarter 2017 results at

10:00 a.m. ET on August 8,2017. The conference call will be webcast live through the Investor Relations section of
the Snyder's-Lance website (www.snyderslance.com). To participate in the conference call, the dial-in number is
(844) 830-1960 for U.S. callers or (315) 625-6883 for international callers. The conference ID is 48669256. A
continuous telephone replay of the call will be available between 12:00 p.m. ET on August 8 and 12:00 a.m. ET on
August 15. The replay telephone number is (855) 859-2056 for U.S. callers or (404) 537-3406 for international
callers. The replay access code is 48669256. Investors may also access a web-based replay of the conference call
at        www.snyderslance.com.

Source: Snyder's-Lance


Load-Date: August 9, 2017


  End ofDoCllment




       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 93 of 260
                   Ways to tame the back-to-school madness; Family Time
                                           The Daily Ardmoreite (Ardmore, Oklahoma)
                                                    August 6,2017 Sunday


Copyright 2017 The Daily Ardmoreite
Distributed by Newsbank, Inc. All Rights Reserved

Section: NEWS; Pg. 20
Length: 438 words
Byline: More Content Now

Body


It seems like you just adjusted to managing your children's summer schedules, juggling camps and making sure all
that free time doesn't get them in trouble. Now it's time to switch gears. Summer is nearly over and school is about
to begin.

Back-to-school time might mean new outfits, reconnecting with old friends and fun new classes for your kids, but it
is not uncommon to feel like your brain is in a bit of a scramble.

 Despite the impending chaos, with a little planning you can glide right into back-to-school mode and be on top of
your game. Here are some tips to make the transition seamless.

 1. Start early. You've probably heard that it's never too early to get your back-to-school shopping done. This is true
- in fact, the number one rule for back-to-school success is: Don't procrastinate! Before summer is over, start
getting the kids back on a normal sleep schedule and make sure they know where the bus stop is or what route to
take to get to school. The earlier you start, the easier their first day will be!

 2. Prepare lunches ahead of time. Who wants to go through the mad dash of packing a lunch in the morning when
you're already pressed for time? Take 15 or 20 minutes on Sunday to make sandwiches (for freshness, keep the
bread separate from meat or other toppings) and divide snack items like Snack Factory Original Pretzel Crisps into
small bags. You'll be amazed at how much easier it will be to get your kids out the door!

 3. Digitize and post schedules. There have probably been times that you thought you might need a personal
assistant to keep track of everyone's activities and schedules. In addition to hanging up a calendar you can easily
mark up, take advantage of calendar software that allows you to sync with your entire household so everyone gets
automated reminders and updates.

4. Keep after-school snacks on hand. The last thing you want is to come home to hungry kids after a long day at
work, especially if you have teenagers who seem to always be asking for something to eat. Keeping a well-stocked
pantry is the simple and tasty way to keep your kids satisfied.

 5. Set up a command center for your kids. Parenting is largely a battle against chaos.

 What is clean and tidy one minute is a mess the next. This is not a situation you want to be in the first week of
school! Set up designated stations in your home where your kids can keep school supplies, shoes and outer-wear.

 By rolling up your sleeves and staying organized, you might even find that getting the school year off to a smooth
start can be surprisingly easy. Now, if you can just make doing homework and bedtime so simple!




        Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 94 of 260
                             Ways to tame the back-to-school madness; Family Time



Graphic


Back-to-school time might mean new outfits, reconnecting with old friends and fun new classes for your kids, but it
is not uncommon to feel like your brain is in a bit of a scramble. BRANDPOINT


Load-Date: August 8, 2017


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 95 of 260
                     DINING NOTES; Beer garden coming soon to Benson
                                                    Omaha World-Herald (Nebraska)
                                           August 5, 2017 Saturday, SRSunrise Edition


Copyright 2017 Omaha World-Herald Co.
Distributed by Newsbank. Inc. All Rights Reserved

Section: LIVING; Pg. 2E
Length: 670 words
Byline: Sarah Baker Hansen, WORLD-HERALD STAFF WRITER

Body


Barchen, a new beer garden from one of the owners of Benson Brewery, is coming to Maple Street.

The restaurant, at 6209 N. Maple St., will serve lunch and dinner as well as German, Belgian and American craft
beers.

Owner Ryan Miller said he thinks Benson is a great spot for a beer garden.

"We decided to create our version of a traditional beer garden with an American twist and focused menu," he said.

 The menu will feature shared plates including flammkuchen, a smoky German flatbread; and custom-made
sausages by local chef and charcuterie master Bryce Coulton in flavors like smoked pepperoni and hot Italian. The
bar and restaurant will be family- and pet-friendly.

It should open by the end of August. For more information, visit barchenbeer.com.

Another upcoming addition to Benson: Yoshitomo Sushi

Yoshitomo Sushi is also coming in Benson.

Chef David Utterback plans to open his spot in September at 6009 Maple St. The menu isn't yet available online,
but it will include nigiri, sashimi, maki, beer, wine and sake.

For more information, visit sushiyoshitomo.com.

Cafe, doughnut shop will share space in Blackstone District

A new breakfast cafe and doughnut spot are headed to the Blackstone District.

Early Bird and Bob's Doughnuts will open at 3824 Farnam St.; they are separate businesses, co-owner Codie
Burrow said, but will operate in the same building. Both should open this fall, around mid-September.

 Early Bird will serve an eclectic breakfast and lunch menu daily, along with cocktails. Bob's will serve artisan
doughnuts, chicken sliders, tater tots and coffee.

 Burrow plans to run both spaces with her husband, Jamie Burrow, and their business partner, Andrew Mier.

 Localmotive food truck's menu will be revived at Over Easy




        Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 96 of 260
                               DINING NOTES; Beer garden coming soon to Benson

 Over Easy plans to begin serving the menu of the now-shut Localmotive food truck at its west Omaha location,
including the truck's rounders and sandwiches.

The restaurant will sell the dishes in its drive-thru for late-night service on Friday and Saturday nights starting Aug.
18 from 9 p.m. to 2 a.m. The late-night service will continue through the end of the summer.

Over Easy owner Nick Bartholomew, who also runs the downtown Dandelion pop-up series, said the Localmotive
menu might make an appearance there, too, and it might eventually include late-night service downtown. A full
menu will be available soon.

The Localmotive food truck and bricks-and-mortar spot in Benson closed in October.

Over Easy is at 16859 Q St. For more information, visit overeasyomaha.com.

Spin Neapolitan Pizza opens new spot in west Omaha

Spin Neapolitan Pizza has opened its second location in Omaha.

The restaurant, which has one location in Papillion, has opened at 17520 Wright st. in Omaha.

This location plans to sell pasta dishes and cocktails as well as its namesake pizza.

The restaurant serves thin-crust pizza, salads, soups, paninis, sandwiches and gelato. The new location also will
have a list of craft cocktails along with wine and beer. Six pan-tossed pasta dishes will also be on the menu.

The restaurant is open from 11 a.m. to 10 p.m. Sunday through Thursday and from 11 a.m. to 11 p.m. Friday and
Saturday.

For more information, visit spinpizza.com. The other metro area location is at 248 Olson Dr. in Papillion.

AMC debuts menu with pizza, chicken tenders, sliders

AMC Theatres has introduced a new menu, including pizza, soft pretzels and chicken and waffle sandwiches.

AMC Feature Fare will be available at the AMC locations at Oakview and Council Bluffs; the Westroads location
will have select items off the new menu.

 Among the new dishes are cheeseburger sliders; chicken tenders; a pound-and-a-half pretzel; popcorn in new
flavors including salted caramel and cheddar crunch; and a number of gluten-free snacks, including chocolate-
covered pretzel crisps and nut blends. The theaters will also serve packaged cheese and meat small plates that
come with toast points.

For more information, or to find the nearest theater, visit amctheatres.com.

- Sarah Baker Hansen



Load-Date: August 8, 2017


  End ofDncnment




       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 97 of 260
           ;(                                           Declares Regular Quarterly Dividend
                     \                                            Market News Publishing
                                                             August 4, 2017 Friday 3:23 AM PST


Copyright 2017 Market News Publishing, Inc. All Rights Reserved.



j\·IARKET        NE\\'s pUBIJSlHNG
          Nr)(l"ir'htf ('(UJl,"'Y}1 ht.   <"~(lJht~"1




Length: 284 words

Bod


SNYDER'S LANCE INC ("LNCE-Q") - Declares Regular Quarterly Dividend

Snyder's-Lance, Inc. announced that the Company's Board of Directors has declared a regular cash dividend on the
Company's common stock of $0.16 per share, payable August 30, 2017 to shareholders of record at the close of
business August 22,2017.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover(R), Lance(R), Kettle Brand(R), KETTLE(R) Chips, Cape Cod(R), Snack Factory(R)
Pretzel Crisps(R), Pop Secret(R), Emerald(R), Late July(R), Krunchers! (R), Tom's(R), Archway(R), Jays(R), Stella
D'oro(R), Eatsmart Snacks(TM), O-Ke-Doke(R), Metcalfe's skinny(R), and other brand names along with a number
of third party brands. Products are distributed nationally through grocery and mass merchandisers, convenience
stores, club stores, food service outlets and other channels. For more information, visit the Company's corporate
web site: www.snyderslance.com. NASDAQ closing price for LNCE-Q Date: 2017/08/03 Closing Price: 34.58



(c)2017 Market News Publishing Inc. All rights reserved. Toronto:(416)366-8881 Vancouver:(604)689-1101
Fax:(604)689-1106


CONTACT: TEL: (704) 557-8279                                    Kevin   Powers,   Senior   Director,   Investor   Relations   EMAIL:
Kpowers@snyderslance.com




Load-Date: August 5, 2017


   End of Document




        Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 98 of 260
       Press Release: Snyder's-Lance Declares Regular Quarterly Dividend
                                                 Dow Jones Institutional News
                                              August 4,2017 Friday 12:00 PM GMT


Copyright 2017 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2017, Dow Jones & Company, Inc.



  D     DOW JONES NE


Length: 252 words

Body


Snyder's-Lance Declares Regular Quarterly Dividend

CHARLOTTE, N.C., Aug. 04, 2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) announced
today that the Company's Board of Directors has declared a regular cash dividend on the Company's common
stock of $0.16 per share, payable August 30, 2017 to shareholders of record at the close of business August 22,
2017.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover(R) , Lance(R) , Kettle Brand(R) , KETTLE(R) Chips, Cape Cod(R) , Snack
Factory(R) Pretzel Crisps(R) , Pop Secret(R) , Emerald(R) , Late July(R) , Krunchers! (R) , Tom's(R) , Archway(R)
, Jays(R) , Stella D'oro(R) , Eatsmart Snacks(TM), O-Ke-Doke(R) , Metcalfe's skinny(R) , and other brand names
along with a number of third party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels. For more information, visit
the Company's corporate web site: www.snyderslance.com .

LNCE-E
Investor Contact
Kevin Powers, Senior Director, Investor Relations
Kpowers@snyderslance.com, (704) 557-8279


(END) Dow Jones Newswires

August 04,2017 08:00 ET (12:00 GMT)



Notes

       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 99 of 260
                     Press Release: Snyder's-Lance Declares Regular Quarterly Dividend


PUBLISHER: Dow Jones & Company, Inc.


Load-Date: August 5,2017


 End of Do cum col




     Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 100 of 260
 /'       .

 \:5          Schmear campaign Millennials give cream cheese a Wonka whirl
                                                            The New York Post
                                                           August 4, 2017 Friday


Copyright 2017 N.Y.P. Holdings, Inc. All Rights Reserved

Section: All Editions; Pg. 38
Length: 347 words
Byline: and REBECCA SANTIAGO

Body


 SAY cheese!

 Cream cheese, to be precise.

 It's the star ingredient at new East Village eatery Becky's Bites, on offer in all the usual forms - in tubs, on bagels -
and in some that aren't so usual.

  Take, for instance, the Beckaroos ($4), a childhood-channeling pairing of Teddy Grahams cookies and FunfeUi-
like cream-cheese dip. Then there are the store's eponymous bites (three for $3.50): dollops of cream cheese
chilled to a fudgy consistency, then handdipped in chocolate.

 Those bites are what started it all for shop owner Becky Rosenthal.

  Previously a personal chef and caterer, she began peddling the trufflelike treats at private parties and events back
in 2014.

 They were so well-received that the now-27-year-old decided to open a store.

 With help from her husband and business partner, Richard Rosenthal, 31, she's on a mission to help others see
schmear in a whole new way.

  "Lots of people won't even give [our food] a shot because they think of too much cream cheese on a bagel," Becky
says. "But we've had a lot of cream-cheese converts. You wouldn't even know this was cream cheese if you just
tried it." The Rosenthals' cream cheese ($4.75 for 8 ounces), which comes from a Hudson Valley dairy farm, is
more sweet than sour, with a frosting-like consistency.

 It becomes truly unrecognizable once mix-ins come into play. The wackiest flavors include cappuccino, cookies
and cream and, memorably, a bacon, egg and cream-cheese blend, which gets its millennial-pink hue from
ketchup.

 So far, Becky says, customers seem most excited about the store's Childhood Throwbacks, which include the
Beckaroos, the Salty Side - pretzel crisps with Cinnabon-evocative saltedcaramel dip - and the S'mores and Chill -
graham crackers with toasted marshmallow-chocolate-chip dip ("our ode to 'Netflix and chill,'" says Becky).

 When asked about what she perceives as her dairy destiny, Becky says, "We'd love to make New York's cream
cheese as famous as its bagels." We'll let her break it to Philadelphia.

 122 E. Seventh St.; 212-420-9200, BeckysBitesNYC.com



       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 101 of 260
                          Schmear campaign Millennials give cream cheese a Wonka whirl



Graphic


Bite-size, cream cheese-filled cookie 'wiches at Becky's Bites will set you back $3.50 for three. [Becky's Bites]


Load-Date: August 4, 2017


  End (JfDocumcnt




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 102 of 260
                     Snyder's-Lance Declares Regular Quarterly Dividend
                                                         GlobeNewswire
                                               August 4,2017 Friday 5:00 AM PT


Copyright 2017 GlobeNewswire, Inc. All Rights Reserved

Section: DIVIDEND REPORTS AND ESTIMATES
Length: 227 words

Body


CHARLOTTE, N.C., Aug. 04, 2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) announced
today that the Company's Board of Directors has declared a regular cash dividend on the Company's common
stock of $0.16 per share, payable August 30, 2017 to shareholders of record at the close of business August 22,
2017.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®, Snack Factory® Pretzel
Crisps®, Pop Secret®, Emerald®, Late July®, Krunchers! ®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart
Snacks ™ O-Ke-Doke®, Metcalfe's skinny®, and other brand names along with a number of third party brands.
Products are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food
service outlets and other channels. For more information, visit the Company's corporate web site:
www.snyderslance.com.

LNCE-E
Investor Contact Kevin         Powers,   Senior Director,   Investor Relations   Kpowers@snyderslance.com,   (704)   557-
8279




Load-Date: August 5, 2017


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 103 of 260
                      Snyder's-Lance Declares Regular Quarterly Dividend
                                                      Financial Buzz
                                             August 4, 2017 Friday 6:22 PM EST


Copyright 2017 Newstex LLC All Rights Reserved

Length: 280 words

Bod


Aug 04, 2017( Financial Buzz: http://www.financialbuzz.com Delivered by Newstex) CHARLOTTE, N.C., Aug. 04,
2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) announced today that the Company's Board of
Directors has declared a regular cash dividend on the Company's common stock of $0.16 per share, payable
August 30, 2017 to shareholders of record at the close of business August 22, 2017. About Snyder's-Lance, Inc.
Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®, Snack Factory® Pretzel
Crisps®, Pop Secret®, Emerald®, Late July®, Krunchers! ®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart
Snacks™, O-Ke-Doke®, Metcalfe's skinny®, and other brand names along with a number of third party brands.
Products are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food
service outlets and other channels. For more information, visit the Company's corporate web site:

www.snyderslance.com[1]. LNCE-E Investor Contact Kevin Powers, Senior Director, Investor Relations
Kpowers@snyderslance.com,          (704)     557 -8279;
https:llwww.globenewswire.com/NewsRoom/AttachmentNg/3f45292f-225b-4ce6-ba48-db6c6fb8d250 [ 1]:
https:llwww.globenewswire.com/Tracker?data=KACKRGS5cqya56xecWDOsV36xiONBHNuj27AQPZzYMSrLo03JG
w-Y-d-vIPfL4DRCqrOBLzuEQhlbxFa2yP41 wEafZtzhFsgY_XW9kzohbl=


Load-Date: August 4,2017


  End of Documclll'




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 104 of 260
  \)            5 ways to tame the back-to-school madness; FAMILY TIME:
                                                Daily Guide (Waynesville, Missouri)
                                                    August 3, 2017 Thursday


Copyright 2017 Daily Guide
Distributed by Newsbank, Inc. All Rights Reserved

Section: NEWS; Pg. 5
Length: 711 words

Body


It seems like you just adjusted to managing your children's summer schedules, juggling camps and making sure all
that free time doesn't get them in trouble. Now it's time to switch gears. Summer is nearly over and school is about
to begin.

Back-to-school time might mean new outfits, reconnecting with old friends and fun new classes for your kids, but it
is not uncommon to feel like your brain is in a bit of a scramble.

 Despite the impending chaos, with a little planning you can glide right into back-to-school mode and be on top of
your game. Here are some tips to make the transition seamless.

 1 Start early. You've probably heard that it's never too early to get your back-to-school shopping done. This is true -
in fact, the number one rule for back-to-school success is: Don't procrastinate! Before summer is over, start getting
the kids back on a normal sleep schedule and make sure they know where the bus stop is or what route to take to
get to school. The earlier you start, the e~sier their first day will be!

 2 Prepare lunches ahead of time. Who wants to go through the mad dash of packing a lunch in the morning when
you're already pressed for time? Take 15 or 20 minutes on Sunday to make sandwiches (for freshness, keep the
bread separate from meat or other toppings) and divide snack items like Snack Factory Original Pretzel Crisps into
small bags. You'll be amazed at how much easier it will be to get your kids out the door!

 3 Digitize and post schedules. There have probably been times that you thought you might need a personal
assistant to keep track of everyone's activities and schedules. In addition to hanging up a calendar you can easily
mark up, take advantage of calendar software that allows you to sync with your entire household so everyone gets
automated reminders and updates.

4 Keep after-school snacks on hand. The last thing you want is to come home to hungry kids after a long day at
work, especially if you have teenagers who seem to always be asking for something to eat. Keeping a well-stocked
pantry is the simple and tasty way to keep your kids satisfied.

 5 Set up a command center for your kids. Parenting is largely a battle against chaos. What is clean and tidy one
minute is a mess the next. This is not a situation you want to be in the first week of school! Set up designated
stations in your home where your kids can keep school supplies, shoes and outerwear.

 By rolling up your sleeves and staying organized, you might even find that getting the school year off to a smooth
start can be surprisingly easy. Now, if you can just make doing homework and bedtime so simple!

 - Brandpoint

 Family Movie Night


       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 105 of 260
                            5 ways to tame the back-to-school madness; FAMILY TIME:

"The Boss Baby"

 Rated: PG Length: 97 minutes Synopsis: On DVD now is this family-friendly tale about a suit-wearing briefcase-
carrying baby pairs up with his seven-year old brother to stop the dastardly plot of the CEO of Puppy Co.

Book Report

"Blue Sky, White Stars"

 Ages: 4-8 years Pages: 40 Synopsis: Wonderfully spare, deceptively simple verses pair with richly evocative
paintings to celebrate the iconic imagery of our nation, beginning with the American flag. Each spread, sumptuously
illustrated by award-winning artist Kadir Nelson, depicts a stirring tableau, from the view of the Statue of Uberty at
Ellis Island to civil rights marchers shoulder to shoulder, to a spacecraft at Cape Canaveral blasting off. This book is
an ode to America then and now, from sea to shining sea.

Did You Know

 August is National Immunization Awareness Month and a great time to review your family's vaccination records.
NIAM was established to encourage people of all ages to make sure they are up to date on the vaccines
recommended for them and their family members.

 Today vaccines can help to protect against 14 diseases before age two, but it is also important to know that
vaccines are not just recommended for infants. There are vaccines recommended for school-age children, from
preschoolers to college students. Making sure that children receive all their vaccinations on time is one of the most
important things you can do as a parent to help protect your children.

To learn more, talk to your healthcare provider about vaccines that may be recommended for you and your family,
and visit www.vaccinesandyou.com.



Graphic


Planning can make the back-to-school madness a little less stressful. STOCK PHOTO "The Boss Baby" PHOTO
PROVIDED


Load-Date: August 5, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 106 of 260
  (\Family Time: 5 ways to tame the back-to school madness; MORE CONTENT
1.\ \                                 NOW
.,    )
 \(                                               Linn County Leader (Brookfield, Missouri)
                                                               August 3, 2017


     Copyright 2017 Linn County Leader
     Distributed by Newsbank, Inc. All Rights Reserved

     Section: NEWS; Pg. 2
     Length: 402 words

     Body


     It seems like you just adjusted to managing your children's summer schedules, juggling camps and making sure all
     that free time doesn't get them in trouble. Now it's time to switch gears. Summer is nearly over and school is about
     to begin.

     Back-to-school time might mean new outfits, reconnecting with old friends and fun new classes for your kids, but it
     is not uncommon to feel like your brain is in a bit of a scramble.

      Despite the impending chaos, with a little planning you can glide right into back-to-school mode and be on top of
     your game. Here are some tips to make the transition seamless.

      1. Start early. You've probably heard that it's never too early to get your back-to-school shopping done. This is true
     - in fact, the number one rule for back-to-school success is: Don't procrastinate!

      Before summer is over, start getting the kids back on a normal sleep schedule and make sure they know where the
     bus stop is or what route to take to get to school. The earlier you start, the easier their first day will be!

      2. Prepare lunches ahead of time. Who wants to go through the mad dash of packing a lunch in the morning when
     you're already pressed for time?

      Take 15 or 20 minutes on Sunday to make sandwiches (for freshness, keep the bread separate from meat or other
     toppings) and divide snack items like Snack Factory Original Pretzel Crisps into small bags. You'll be amazed at
     how much easier it will be to get your kids out the door!

      3. Digitize and post schedules. There have probably been times that you thought you might need a personal
     assistant to keep track of everyone's activities and schedules.

      In addition to hanging up a calendar you can easily mark up, take advantage of calendar software that allows you
     to sync with your entire household so everyone gets automated reminders and updates.

     4. Keep after-school snacks on hand. The last thing you want is to come home to hungry kids after a long day at
     work, especially if you have teenagers who seem to always be asking for something to eat. Keeping a well stocked
     pantry is the simple and tasty way to keep your kids satisfied.

     5. Set up a command center for your kids. Parenting is largely a battle against chaos. What is clean and tidy one
     minute is a mess the next. This is not a situation you want to be in the first week of school!

      Set up designated stations in your home where your kids can keep school supplies, shoes and outerwear.



            Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 107 of 260
                    Family Time: 5 ways to tame the back-to school madness; MORE CONTENT NOW



Graphic


Back-to-school time might mean new outfits, reconnecting with old friends and fun new classes for your kids, but it
is not uncommon to feel like your brain is in a bit of a scramble. BRANDPOINT


Load-Date: August 10, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 108 of 260
                                  Ways to tame back to school madness
                                                   Paris Express (AR)
                                                     3 August 2017


Copyright 2017 Paris Express All Rights Reserved

Section: LIFESTYLE
Length: 437 words
Byline: Brandpoint

Body


It seems like you just adjusted to managing your children's summer schedules, juggling camps and making sure all
that free time doesn't get them in trouble. Now it's time to switch gears. Summer is nearly over and school is about
to begin.

Back-to-school time might mean new outfits, reconnecting with old friends and fun new classes for your kids, but it
is not uncommon to feel like your brain is in a bit of a scramble.

 Despite the impending chaos, with a little planning you can glide right into back-to-school mode and be on top of
your game. Here are some tips to make the transition seamless.

 1. Start early. You've probably heard that it's never too early to get your back-to-school shopping done. This is true
- in fact, the number one rule for back-to-school success is: Don't procrastinate! Before summer is over, start
getting the kids back on a normal sleep schedule and make sure they know where the bus stop is or what route to
take to get to school. The earlier you start, the easier their first day will be!

 2. Prepare lunches ahead of time. Who wants to go through the mad dash of packing a lunch in the morning when
you're already pressed for time? Take 15 or 20 minutes on Sunday to make sandwiches (for freshness, keep the
bread separate from meat or other toppings) and divide snack items like Snack Factory Original Pretzel Crisps into
small bags. You'll be amazed at how much easier it will be to get your kids out the door!

3. Digitize and post schedules. There have probably been times that you thought you might need a personal
assistant to keep track of everyone's activities and schedules. In addition to hanging up a calendar you can easily
mark up, take advantage of calendar software that allows you to sync with your entire household so everyone gets
automated reminders and updates.

4. Keep after-school snacks on hand. The last thing you want is to come home to hungry kids after a long day at
work, especially if you have teenagers who seem to always be asking for something to eat. Keeping a well-stocked
pantry is the simple and tasty way to keep your kids satisfied.

 5. Set up a command center for your kids. Parenting is largely a battle against chaos. What is clean and tidy one
minute is a mess the next. This is not a situation you want to be in the first week of school! Set up designated
stations in your home where your kids can keep school supplies, shoes and outerwear.

 By rolling up your sleeves and staying organized, you might even find that getting the school year off to a smooth
start can be surprisingly easy. Now, if you can just make doing homework and bedtime so simple.


Load-Date: August 5, 2017


       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 109 of 260
                          Ways to tame back to school madness



End of Docnment




    Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 110 of 260
                                 5 ways to tame back-to-school madness
                                              Telegram & Gazette (Massachusetts)
                                        August 1, 2017 Tuesday, Worcester TG Edition


Copyright 2017 Worcester Telegram & Gazette, Inc. All Rights Reserved

Section: LIFESTYLE; 9
Length: 464 words

Body


It seems like you just adjusted to managing your children's summer schedules, juggling camps and making sure all
that free time doesn't get them in trouble. Now it's time to switch gears. Summer is nearly over and school is about
to begin.

Back-to-school time might mean new outfits, reconnecting with old friends and fun new classes for your kids, but it
is not uncommon to feel like your brain is in a bit of a scramble.

Despite the impending chaos, with a little planning you can glide right into back-to-school mode and be on top of
your game. Here are some tips to make the transition seamless.

n Start early. You've probably heard that it's never too early to get your back-to-school shopping done. This is true
- in fact, the number one rule for back-to-school success is: Don't procrastinate! Before summer is over, start
getting the kids back on a normal sleep schedule and make sure they know where the bus stop is or what route to
take to get to school. The earlier you start, the easier their first day will be!

n Prepare lunches ahead of time. Who wants to go through the mad dash of packing a lunch in the morning when
you're already pressed for time? Take 15 or 20 minutes on Sunday to make sandwiches (for freshness, keep the
bread separate from meat or other toppings) and divide snack items like Snack Factory Original Pretzel Crisps into
small bags. You'll be amazed at how much easier it will be to get your kids out the door!

n Digitize and post schedules. There have probably been times that you thought you might need a personal
assistant to keep track of everyone's activities and schedules. In addition to hanging up a calendar you can easily
mark up, take advantage of calendar software that allows you to sync with your entire household so everyone gets
automated reminders and updates.

n Keep after-school snacks on hand. The last thing you want is to come home to hungry kids after a long day at
work, especially if you have teenagers who seem to always be asking for something to eat. Keeping a well-stocked
pantry is the simple and tasty way to keep your kids satisfied.

nSet up a command center for your kids. Parenting is largely a battle against chaos. What is clean and tidy one
minute is a mess the next. This is not a situation you want to be in the first week of school! Set up designated
stations in your home where your kids can keep school supplies, shoes and outerwear.

By rolling up your sleeves and staying organized, you might even find that getting the school year off to a smooth
start can be surprisingly easy.

-   Brandpoint

Back-to-school time might mean new outfits, reconnecting with old friends and fun new classes for your
kids, but it is not uncommon to feel like your brain is in a bit of a scramble. [Brandpoint]


       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 111 of 260
                                 5 ways to tame back-to-school madness

Out on DVD now is "Boss Baby."


Load-Date: August 7,2017


 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 112 of 260
                            5 ways to tame the back-to-school madness
                                                 The Tiger: Clemson University
                                                      July 28, 2017 Friday


University Wire
Copyright 2017 UWIRE via U-Wire All Rights Reserved

Section: NEWS; Pg. 1
Length: 453 words

Body


- It seems like you just adjusted to managing your children's summer schedules, juggling camps and making sure
all that free time doesn't get them in trouble. Now it's time to switch gears. Summer is nearly over and school is
about to begin.

Back-to-school time might mean new outfits, reconnecting with old friends and fun new classes for your kids, but it
is not uncommon to feel like your brain is in a bit of a scramble.

Despite the impending chaos, with a little planning you can glide right into back-to-school mode and be on top of
your game. Here are some tips to make the transition seamless.

1. Start early. You've probably heard that it's never too early to get your back-to-school shopping done. This is true -
in fact, the number one rule for back-to-school success is: Don't procrastinate! Before summer is over, start getting
the kids back on a normal sleep schedule and make sure they know where the bus stop is or what route to take to
get to school. The earlier you start, the easier their first day will be!

2. Prepare lunches ahead of time. Who wants to go through the mad dash of packing a lunch in the morning when
you're already pressed for time? Take 15 or 20 minutes on Sunday to make sandwiches (for freshness, keep the
bread separate from meat or other toppings) and divide snack items like Snack Factory Original Pretzel Crisps into
small bags. You'll be amazed at how much easier it will be to get your kids out the door!

3. Digitize and post schedules. There have probably been times that you thought you might need a personal
assistant to keep track of everyone's activities and schedules. In addition to hanging up a calendar you can easily
mark up, take advantage of calendar software that allows you to sync with your entire household so everyone gets
automated reminders and updates.

4. Keep after-school snacks on hand. The last thing you want is to come home to hungry kids after a long day at
work, especially if you have teenagers who seem to always be asking for something to eat. Keeping a well-stocked
pantry with snacks like Pretzel Crisps, which are made with no trans fat, saturated fat or cholesterol, is the simple
and tasty way to keep your kids satisfied.

5. Set up a command center for your kids. Parenting is largely a battle against chaos. What is clean and tidy one
minute is a mess the next. This is not a situation you want to be in the first week of school! Set up designated
stations in your home where your kids can keep school supplies, shoes and outerwear.

By rolling up your sleeves and staying organized, you might even find that getting the school year off to a smooth
start can be surprisingly easy. Now, if you can just make doing homework and bedtime so simple!


Load-Date: January 17, 2018


      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 113 of 260
                        5 ways to tame the back-to-school madness




End of Document




    Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 114 of 260
                            5 ways to tame the back-to-school madness
                                   The Alestle: Southern Illinois University - Edwardsville
                                                      July 28, 2017 Friday


University Wire
Copyright 2017 UWIRE via U-Wire All Rights Reserved

Section: ONLINE FEATURES; Pg. 1
Length: 453 words

Body


- It seems like you just adjusted to managing your children's summer schedules, juggling camps and making sure
all that free time doesn't get them in trouble. Now it's time to switch gears. Summer is nearly over and school is
about to begin.

Back-to-school time might mean new outfits, reconnecting with old friends and fun new classes for your kids, but it
is not uncommon to feel like your brain is in a bit of a scramble.

Despite the impending chaos, with a little planning you can glide right into back-to-school mode and be on top of
your game. Here are some tips to make the transition seamless.

1. Start early. You've probably heard that it's never too early to get your back-to-school shopping done. This is true -
in fact, the number one rule for back-to-school success is: Don't procrastinate! Before summer is over, start getting
the kids back on a normal sleep schedule and make sure they know where the bus stop is or what route to take to
get to school. The earlier you start, the easier their first day will be!

2. Prepare lunches ahead of time. Who wants to go through the mad dash of packing a lunch in the morning when
you're already pressed for time? Take 15 or 20 minutes on Sunday to make sandwiches (for freshness, keep the
bread separate from meat or other toppings) and divide snack items like Snack Factory Original Pretzel Crisps into
small bags. You'll be amazed at how much easier it will be to get your kids out the door!

3. Digitize and post schedules. There have probably been times that you thought you might need a personal
assistant to keep track of everyone's activities and schedules. In addition to hanging up a calendar you can easily
mark up, take advantage of calendar software that allows you to sync with your entire household so everyone gets
automated reminders and updates.

4. Keep after-school snacks on hand. The last thing you want is to come home to hungry kids after a long day at
work, especially if you have teenagers who seem to always be asking for something to eat. Keeping a well-stocked
pantry with snacks like Pretzel Crisps, which are made with no trans fat, saturated fat or cholesterol, is the simple
and tasty way to keep your kids satisfied.

5. Set up a command center for your kids. Parenting is largely a battle against chaos. What is clean and tidy one
minute is a mess the next. This is not a situation you want to be in the first week of school! Set up designated
stations in your home where your kids can keep school supplies, shoes and outerwear.

By rolling up your sleeves and staying organized, you might even find that getting the school year off to a smooth
start can be surprisingly easy. Now, if you can just make doing homework and bedtime so simple!


Load-Date: January 16, 2018


       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 115 of 260
                        5 ways to tame the back-to-school madness




End of Document




    Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 116 of 260
                Snyder's-Lance Begins Performance Transformation Plan
                                                     Financial Buzz
                                           July 26,2017 Wednesday 6:16 AM EST


Copyright 2017 Newstex LLC All Rights Reserved

Length: 1217 words

Body


Jul 26, 2017( Financial Buzz: http://www.financialbuzz.com Delivered by Newstex) CHARLOTTE, N.C., July 25,
2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) announced today it has launched a broad-
based performance transformation plan, intended to substantially streamline the Company's processes and
structure, drive out costs and complexity, and enhance long-term shareholder value.As part of this transformation
plan, the Company has implemented the following initial steps:To better respond to the needs of its customers, the
Company has announced plans to restructure its sales organization enabling greater alignment of the Company's
people, resources and strategies with those of its Customers. In connection with the restructure, the Company is
announcing the appointment of John Maples as Chief Customer Officer, effective immediately.

Mr. Maples joined Snyder's-Lance in 2015 and most recently served as President, Direct Sales Division. Mr. Maples
has played a central role in the growth and development of the Company's Club, Dollar, Food Service, Discount
and center-store Grocery channels. Mr. Maples has an extensive consumer background with over 25 years of CPG
experience to include executive roles at ConAgra, Primo Water, and PepsiCo. In addition, and as part of the re-
organization, Frank Schuster, currently President, DSD Division, has been appointed to President, Sales Execution
reporting to Mr. Maples, and will continue to lead the Company's national distribution network and in-store
execution. In an effort to optimize the Company's global manufacturing network, the Company is announcing the
closure of its chips plant in Perry, Florida. The plant is expected to close by the end of September 2017. This
decision is intended to enable the Company to more effectively utilize the capacity of its remaining chips plants and
re-allocate resources to support the Company's growth objectives. An important element of the Company's
transformation plan is to optimize workforce alignment with more streamlined processes and a new organization
design that will be implemented across the Company. As a result, the Company will reduce its global workforce by
approximately 250 positions. The reductions will occur across the organization and will be effective by the end of
this week. Commenting on the Company's workforce reduction and plant closure, This has been a very difficult
decision for our organization and we sincerely appreciate how difficult this is for our impacted team members and
their families. However, this is a required first step to improve our financial performance, balancing costs and
expected levels of profitability in a very competitive environment,' said Brian Driscoll, President and Chief Executive
Officer of Snyder's-Lance. These actions are in-line with our previously communicated intentions to initiate a broad-
based strategic plan to optimize our cost structure. We will provide a comprehensive overview of the multi-year
transformation plan when we report our second quarter financial results on August 8th.' About Snyder's-Lance, Inc.
Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®, Snack Factory® Pretzel
Crisps®, Pop Secret®, Emerald®, Late July®, Krunchers! ®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart
Snacks™, O-Ke-Doke®, Metcalfe's skinny®, and other brand names along with a number of third party brands.
Products are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food
service outlets and other channels. For more information, visit the Company's corporate web site:
www.snyderslance.com[1]. LNCE-E Cautionary Information about Forward Looking Statements In this press
release, we make statements which may be forward-looking within the meaning of applicable securities laws, which



      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 117 of 260
                              Snyder's-Lance Begins Performance Transformation Plan

represent our current judgment about possible future events. The statements include projections regarding future
revenues, earnings and other results. In making these statements we rely on current expectations, assumptions
and analyses based on our experience and perception of historical trends, current conditions and expected future
developments as well as other factors we consider appropriate under the circumstances. We believe these
judgments are reasonable, but these statements are not guarantees of any events or financial results, and our
actual results may differ materially due to a variety of important factors, both positive and negative. These factors
include among others: changes in general economic conditions; price or availability of raw materials, packaging,
energy and labor; food industry competition; changes in top customer relationships; consolidation of the retail
environment; decision by British voters to exit the European Union; failure to realize anticipated benefits of
acquisitions and divestitures; loss of key personnel; failure to execute strategic initiatives; safety and quality of food
products; adulterated or misbranded products; disruption of our supply chain or information technology systems;
improper use or misuse of social media; ability to anticipate changes in consumer preferences and trends;
distribution through independent operators; protection of trademarks and intellectual property; impairment in the
carrying value of goodwill or other intangible assets; new regulations or legislation; interest and foreign currency
exchange rate volatility; concentration of capital stock ownership; increasing legal complexity and potential litigation;
failure to realize the expected benefits from the acquisition of Diamond Foods; the inability to successfully execute
international expansion strategies; additional risks from foreign operations; our substantial debt; and the restrictions
and limitations on our business operations in the agreements and instruments governing our debt. Our most recent
report on Form 10-K and our other reports filed with the U.S. Securities and Exchange Commission provide
information about these and other factors, which we may revise or supplement in future reports. We caution readers
not to place undue reliance on forward-looking statements. We do not undertake to update any forward-looking
statements that it may make except as required by applicable law. All subsequent written and forward-looking
statements attributed to Snyder's-Lance or any person acting on its behalf are expressly qualified in their entirety by
the factors referenced above. Investor Contact Kevin Powers, Senior Director, Investor Relations
 kpowers@snyderslance.com, (704) 557-8279;Media Contact Joey Shevlin, Director, Corporate Communications
 ... blic   Affairs     JShevlin@snyderslance.com,          (704)      557-8850;
 https:llwww.globenewswire.com/NewsRoom/AttachmentNg/3f45292f-225b-4ce6-ba48-db6c6fb8d250 [ 1]:
 https:/Iwww.globenewswire.com/Tracker?data=Pcll FNfaf1 0lJdkZfwtmSsFbZb9WmnOMnCFbmXjM_mzy3_ dVrlJJd
w-g1 OaVv8vgck2nTqqgu6SCEF_dcoEAoaI9GW7rWvE8c1odDzYuSY=


Load-Date: July 26, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 118 of 260
                  Snyders-Lance Begins Performance Transformation Plan
                                                      Energy Monitor Worldwide
                                                      July 26, 2017 Wednesday


Copyright 2017 Global Data Point Provided by Syndigate Media Inc. (Syndigate.info) All Rights Reserved




Length: 1152 words




(GlobeNewswire) - Snyders-Lance, Inc. (Nasdaq:LNCE) announced today it has launched a broad-based
performance transformation plan, intended to substantially streamline the Companys processes and structure, drive
out costs and complexity, and enhance long-term shareholder value.

As part of this transformation plan, the Company has implemented the following initial steps:

To better respond to the needs of its customers, the Company has announced plans to restructure its sales
organization enabling greater alignment of the Companys people, resources and strategies with those of its
Customers. In connection with the restructure, the Company is announcing the appointment of John Maples as
Chief Customer Officer, effective immediately. Mr. Maples joined Snyders-Lance in 2015 and most recently served
as President, Direct Sales Division. Mr. Maples has played a central role in the growth and development of the
Companys Club, Dollar, Food Service, Discount and center-store Grocery channels. Mr. Maples has an extensive
consumer background with over 25 years of CPG experience to include executive roles at ConAgra, Primo Water,
and PepsiCo. In addition, and as part of the re-organization, Frank Schuster, currently President, DSD Division, has
been appointed to President, Sales Execution reporting to Mr. Maples, and will continue to lead the Companys
national distribution network and in-store execution.

In an effort to optimize the Companys global manufacturing network, the Company is announcing the closure of its
chips plant in Perry, Florida. The plant is expected to close by the end of September 2017. This decision is intended
to enable the Company to more effectively utilize the capacity of its remaining chips plants and re-allocate
resources to support the Companys growth objectives.

An important element of the Companys transformation plan is to optimize workforce alignment with more
streamlined processes and a new organization design that will be implemented across the Company. As a result,
the Company will reduce its global workforce by approximately 250 pOSitions. The reductions will occur across the
organization and will be effective by the end of this week.

Commenting on the Companys workforce reduction and plant closure, This has been a very difficult decision for our
organization and we sincerely appreciate how difficult this is for our impacted team members and their families.
However, this is a required first step to improve our financial performance, balancing costs and expected levels of
profitability in a very competitive environment, said Brian Driscoll, President and Chief Executive Officer of Snyders-
Lance. These actions are in-line with our previously communicated intentions to initiate a broad-based strategic



       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 119 of 260
                              Snyders-Lance Begins Performance Transformation Plan

plan to optimize our cost structure. We will provide a comprehensive overview of the multi-year transformation plan
when we report our second quarter financial results on August 8th.

About Snyders-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover, Lance, Kettle Brand, KETTLE Chips, Cape Cod, Snack Factory Pretzel Crisps,
Pop Secret, Emerald, Late July, Krunchers! , Tom's, Archway, Jays, Stella D'oro, Eatsmart Snacks, O-Ke-Doke,
Metcalfes skinny, and other brand names along with a number of third party brands. Products are distributed
nationally through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. For more information, visit the Company's corporate web site: www.snyderslance.com . LNCE-E

Cautionary Information about Forward Looking Statements

In this press release, we make statements which may be forward-looking within the meaning of applicable securities
laws, which represent our current judgment about possible future events. The statements include projections
regarding future revenues, earnings and other results. In making these statements we rely on current expectations,
assumptions and analyses based on our experience and perception of historical trends, current conditions and
expected future developments as well as other factors we consider appropriate under the circumstances. We
believe these jUdgments are reasonable, but these statements are not guarantees of any events or financial results,
and our actual results may differ materially due to a variety of important factors, both positive and negative. These
factors include among others: changes in general economic conditions; price or availability of raw materials,
packaging, energy and labor; food industry competition; changes in top customer relationships; consolidation of the
retail environment; decision by British voters to exit the European Union; failure to realize anticipated benefits of
acquisitions and divestitures; loss of key personnel; failure to execute strategic initiatives; safety and quality of food
products; adulterated or misbranded products; disruption of our supply chain or information technology systems;
improper use or misuse of social media; ability to anticipate changes in consumer preferences and trends;
distribution through independent operators; protection of trademarks and intellectual property; impairment in the
carrying value of goodwill or other intangible assets; new regulations or legislation; interest and foreign currency
exchange rate volatility; concentration of capital stock ownership; increasing legal complexity and potential litigation;
failure to realize the expected benefits from the acquisition of Diamond Foods; the inability to successfully execute
international expansion strategies; additional risks from foreign operations; our substantial debt; and the restrictions
and limitations on our business operations in the agreements and instruments governing our debt.

Our most recent report on Form 10-K and our other reports filed with the U.S. Securities and Exchange
Commission provide information about these and other factors, which we may revise or supplement in future
reports. We caution readers not to place undue reliance on forward-looking statements. We do not undertake to
update any forward-looking statements that it may make except as required by applicable law. All subsequent
written and forward-looking statements attributed to Snyders-Lance or any person acting on its behalf are expressly
qualified in their entirety by the factors referenced above.

Investor Contact Kevin Powers, Senior Director, Investor Relations kpowers@snyderslance.com, (704) 557-8279
Media Contact Joey Shevlin, Director, Corporate Communications & Public Affairs JShevlin@snyderslance.com,
(704) 557-8850 2017 Global Data Point.


Load-Date: July 26, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 120 of 260
Snyder's-Lance to Report Second Quarter 2017 Financial Results on August
                                8,2017
                                                     Financial Buzz
                                           July 26,2017 Wednesday 6:16 AM EST


Copyright 2017 Newstex LLC All Rights Reserved

Length: 468 words

Body


Jul 26, 2017( Financial Buzz: http://www.financialbuzz.com Delivered by Newstex) CHARLOTTE, N.C., July 25,
2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) announced today that it will release its second
quarter 2017 financial results before the market opens on Tuesday, August 8,2017, followed by a conference call
and live webcast at 10:00 a.m. ET to review the Company's results and full-year 2017 outlook. The conference call
will be webcast live through the Investor Relations section of the Company's website at
www.snyderslance.com[1].To participate in the conference call, the dial-in number is (844) 830-1960 for U.S. callers
or (315) 625-6883 for international callers. The conference ID is 48669256. A continuous telephone replay of the
call will be available between 12:00 p.m. ET on August 8 and 12:00 a.m. ET on August 15. The replay telephone
number is (855) 859-2056 for U.S. callers or (404) 537-3406 for international callers. The replay access code is
48669256. Investors may also access a web-based replay of the conference call at
www.snyderslance.com[2]. About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®, Snack Factory® Pretzel
Crisps®, Pop Secret®, Emerald®, Late July®, Krunchers! ®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart
Snacks TM, O-Ke-Doke®, Metcalfe's skinny®, and other brand names along with a number of third party brands.
Products are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food
service outlets and other channels. For more information, visit the Company's corporate web site:
www.snyderslance.com[3]. LNCE-E Investor Contact Kevin Powers, Senior Director, Investor Relations
kpowers@snyderslance.com, (704) 557-8279;Media Contact Joey Shevlin, Director, Corporate Communications
... blic   Affairs     JShevlin@snyderslance.com,           (704)     557-8850;
https:/Iwww.globenewswire.com/NewsRoom/AttachmentNg/3f45292f-225b-4ce6-ba48-db6c6fb8d250 [ 1]:
https:llwww.globenewswire.comlTracker?data=Y1 mdox9PfH UN7 s5tB5JxUVRWIAHvFb 1upaKdmKsFWFvAIYI BwR
SJM8_ya009kJBp1AIH1 CIXaUthoGVhKSbr4Sd8iWr1 FqyUXz3giilSln4=                  [    2]:
https:llwww.globenewswire.com/Tracker?data=Y1 mdox9PfHUN7s5tB5JxUU900c_A2_kg3bMbxEnqcjMzqNhR_s8
P6rlRYwYQpxiDXVdHFcvOFaZv407tzgn3P93yfczgpHqtnWBZ78g2EuM=                       [   3]:
https:llwww.globenewswire.comlTracker?data=Y1 mdox9PfHUN7s5tB5JxUbMfRju8TdgXXHCCdvsb8vE2SVylPcX3
ZLTPORZQDt5IdPdIC2YIOEDm070vjqLunggN7YoB5dr3ZqnhmuO-oY=


Load·Date: July 26, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 121 of 260
                                     Begins Performance Transformation Plan
                                                       Market News Publishing
                                               July 25,2017 Tuesday 6:51 AM PST


Copyright 2017 Market News Publishing, Inc. All Rights Reserved.



I\-IARK[T NE\VS
           fJrUW(:w.iJ CO'f.lU'1Jl




Length: 1222 words

Bod


SNYDERS LANCE INC ("LNCE-Q") - Begins Performance Transformation Plan

Snyder's-Lance, Inc. announced it has launched a broad-based performance transformation plan, intended to
substantially streamline the Company's processes and structure, drive out costs and complexity, and enhance long-
term shareholder value.

As part of this transformation plan, the Company has implemented the following initial steps:

* To better respond to the needs of its customers, the Company has announced plans to restructure its sales
organization enabling greater alignment of the Company's people, resources and strategies with those of its
Customers. In connection with the restructure, the Company is announcing the appointment of John Maples as
Chief Customer Officer, effective immediately. Mr. Maples joined Snyder's-Lance in 2015 and most recently served
as President, Direct Sales Division. Mr. Maples has played a central role in the growth and development of the
Company's Club, Dollar, Food Service, Discount and center-store Grocery channels. Mr. Maples has an extensive
consumer background with over 25 years of CPG experience to include executive roles at ConAgra, Primo Water,
and PepsiCo. In addition, and as part of the re-organization, Frank Schuster, currently President, DSD Division, has
been appointed to President, Sales Execution reporting to Mr. Maples, and will continue to lead the Company's
national distribution network and in-store execution.

* In an effort to optimize the Company's global manufacturing network, the Company is announcing the closure of
its chips plant in Perry, Florida. The plant is expected to close by the end of September 2017. This decision is
intended to enable the Company to more effectively utilize the capacity of its remaining chips plants and re-allocate
resources to support the Company's growth objectives.

* An important element of the Company's transformation plan is to optimize workforce alignment with more
streamlined processes and a new organization design that will be implemented across the Company. As a result,
the Company will reduce its global workforce by approximately 250 positions. The reductions will occur across the
organization and will be effective by the end of this week.

Commenting on the Company's workforce reduction and plant closure, "This has been a very difficult decision for
our organization and we sincerely appreciate how difficult this is for our impacted team members and their families.
However, this is a required first step to improve our financial performance, balancing costs and expected levels of
profitability in a very competitive environment," said Brian Driscoll, President and Chief Executive Officer of
Snyder's-Lance. "These actions are in-line with our previously communicated intentions to initiate a broad-based
strategic plan to optimize our cost structure. We will provide a comprehensive overview of the multi-year
transformation plan when we report our second quarter financial results on August 8th."



       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 122 of 260
                                       Begins Performance Transformation Plan

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover(R), Lance(R), Kettle Brand(R), KETTLE(R) Chips, Cape Cod(R), Snack Factory(R)
Pretzel Crisps(R), Pop Secret(R), Emerald(R), Late July(R), Krunchers! (R), Tom's(R), Archway(R), Jays(R), Stella
D'oro(R), Eatsmart Snacks(TM), O-Ke-Doke(R), Metcalfe's skinny(R), and other brand names along with a number
of third party brands. Products are distributed nationally through grocery and mass merchandisers, convenience
stores, club stores, food service outlets and other channels. For more information, visit the Company's corporate
web site: www.snyderslance.com. LNCE-E

Cautionary Information about Forward Looking Statements

In this press release, we make statements which may be forward-looking within the meaning of applicable securities
laws, which represent our current judgment about possible future events. The statements include projections
regarding future revenues, earnings and other results. In making these statements we rely on current expectations,
assumptions and analyses based on our experience and perception of historical trends, current conditions and
expected future developments as well as other factors we consider appropriate under the circumstances. We
believe these judgments are reasonable, but these statements are not guarantees of any events or financial results,
and our actual results may differ materially due to a variety of important factors, both positive and negative. These
factors include among others: changes in general economic conditions; price or availability of raw materials,
packaging, energy and labor; food industry competition; changes in top customer relationships; consolidation of the
retail environment; decision by British voters to exit the European Union; failure to realize anticipated benefits of
acquisitions and divestitures; loss of key personnel; failure to execute strategic initiatives; safety and quality of food
products; adulterated or misbranded products; disruption of our supply chain or information technology systems;
improper use or misuse of social media; ability to anticipate changes in consumer preferences and trends;
distribution through independent operators; protection of trademarks and intellectual property; impairment in the
carrying value of goodwill or other intangible assets; new regulations or legislation; interest and foreign currency
exchange rate volatility; concentration of capital stock ownership; increasing legal complexity and potential litigation;
failure to realize the expected benefits from the acquisition of Diamond Foods; the inability to successfully execute
international expansion strategies; additional risks from foreign operations; our substantial debt; and the restrictions
and limitations on our business operations in the agreements and instruments governing our debt.

Our most recent report on Form 10-K and our other reports filed with the U.S. Securities and Exchange
Commission provide information about these and other factors, which we may revise or supplement in future
reports. We caution readers not to place undue reliance on forward-looking statements. We do not undertake to
update any forward-looking statements that it may make except as required by applicable law. All subsequent
written and forward-looking statements attributed to Snyder's-Lance or any person acting on its behalf are expressly
qualified in their entirety by the factors referenced above. Investor Contact Kevin Powers, Senior Director, Investor
Relations kpowers@snyderslance.com, (704) 557-8279 Media Contact Joey Shevlin, Director, Corporate
Communications &Public Affairs JShevlin@snyderslance.com, (704) 557-8850



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ NASDAQ closing price for LNCE-Q Date: 2017/07/24
Closing Price: 35.44



(c)2017 Market News Publishing Inc. All rights reserved. Toronto:(416)366-8881 Vancouver:(604 )689-1101
Fax:(604)689-1106




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 123 of 260
                           Begins Performance Transformation Plan


Load-Date: July 26, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 124 of 260
   Press Release: Snyder's-Lance Begins Performance Transformation Plan
                                                 Dow Jones Institutional News

                                              July 25, 2017 Tuesday 8:05 PM GMT


Copyright 2017 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2017, Dow Jones & Company, Inc.



        DOW JONES NE                  s

Length: 1262 words


Body


Snyder's-Lance Begins Performance Transformation Plan

CHARLOTTE, N.C., July 25, 2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) announced today
it has launched a broad-based performance transformation plan, intended to substantially streamline the
Company's processes and structure, drive out costs and complexity, and enhance long-term shareholder value.

As part of this transformation plan, the Company has implemented the following initial steps:
       To better respond to the needs of its customers, the Company has
       announced plans to restructure its sales organization enabling greater
       alignment of the Company's people, resources and strategies with those of
       its Customers. In connection with the restructure, the Company is
       announcing the appointment of John Maples as Chief Customer Officer,
       effective immediately. Mr. Maples joined Snyder's-Lance in 2015 and most
       recently served as President, Direct Sales Division. Mr. Maples has
       played a central role in the growth and development of the Company's Club,
       Dollar, Food Service, Discount and center-store Grocery channels.    Mr.
       Maples has an extensive consumer background with over 25 years of CPG
       experience to include executive roles at ConAgra, Primo Water, and
       PepsiCo.  In addition, and as part of the re-organization, Frank Schuster,
       currently President, DSD Division, has been appointed to President, Sales
       Execution reporting to Mr. Maples, and will continue to lead the
       Company's national distribution network and in-store execution.

       In an effort to optimize the Company's global manufacturing network, the
       Company is announcing the closure of its chips plant in Perry, Florida.
       The plant is expected to close by the end of September 2017.  This
       decision is intended to enable the Company to more effectively utilize
       the capacity of its remaining chips plants and re-allocate resources to
       support the Company's growth objectives.

       An important element of the Company's transformation plan is to optimize
       workforce alignment with more streamlined processes and a new
       organization design that will be implemented across the Company. As a



      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 125 of 260
                      Press Release: Snyder's-Lance Begins Performance Transformation Plan

      result, the Company will reduce its global workforce by approximately 250
      positions.  The reductions will occur across the organization and will be
      effective by the end of this week.


Commenting on the Company's workforce reduction and plant closure, "This has been a very difficult decision for
our organization and we sincerely appreciate how difficult this is for our impacted team members and their families.
However, this is a required first step to improve our financial performance, balancing costs and expected levels of
profitability in a very competitive environment," said Brian Driscoll, President and Chief Executive Officer of
Snyder's-Lance. "These actions are in-line with our previously communicated intentions to initiate a broad-based
strategic plan to optimize our cost structure. We will provide a comprehensive overview of the multi-year
transformation plan when we report our second quarter financial results on August 8(th) ."

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover(R) , Lance(R) , Kettle Brand(R) , KETTLE(R) Chips, Cape Cod(R) , Snack
Factory(R) Pretzel Crisps(R) , Pop Secret(R) , Emerald(R) , Late July(R) , Krunchers! (R) , Tom's(R) , Archway(R)
, Jays(R) , Stella D'oro(R) , Eatsmart Snacks(TM), O-Ke-Doke(R) , Metcalfe's skinny(R) , and other brand names
along with a number of third party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels. For more information, visit
the Company's corporate web site: www.snyderslance.com. LNCE-E

Cautionary Information about Forward Looking Statements

In this press release, we make statements which may be forward-looking within the meaning of applicable securities
laws, which represent our current judgment about possible future events. The statements include projections
regarding future revenues, earnings and other results. In making these statements we rely on current expectations,
assumptions and analyses based on our experience and perception of historical trends, current conditions and
expected future developments as well as other factors we consider appropriate under the circumstances. We
believe these judgments are reasonable, but these statements are not guarantees of any events or financial results,
and our actual results may differ materially due to a variety of important factors, both positive and negative. These
factors include among others: changes in general economic conditions; price or availability of raw materials,
packaging, energy and labor; food industry competition; changes in top customer relationships; consolidation of the
retail environment; decision by British voters to exit the European Union; failure to realize anticipated benefits of
acquisitions and divestitures; loss of key personnel; failure to execute strategic initiatives; safety and quality of food
products; adulterated or misbranded products; disruption of our supply chain or information technology systems;
improper use or misuse of social media; ability to anticipate changes in consumer preferences and trends;
distribution through independent operators; protection of trademarks and intellectual property; impairment in the
carrying value of goodwill or other intangible assets; new regulations or legislation; interest and foreign currency
exchange rate volatility; concentration of capital stock ownership; increasing legal complexity and potential litigation;
failure to realize the expected benefits from the acquisition of Diamond Foods; the inability to successfully execute
international expansion strategies; additional risks from foreign operations; our substafltial debt; and the restrictions
and limitations on our business operations in the agreements and instruments governing our debt.

Our most recent report on Form 10-K and our other reports filed with the U.S. Securities and Exchange
Commission provide information about these and other factors, which we may revise or supplement in future
reports. We caution readers not to place undue reliance on forward-looking statements. We do not undertake to
update any forward-looking statements that it may make except as required by applicable law. All subsequent
written and forward-looking statements attributed to Snyder's-Lance or any person acting on its behalf are expressly
qualified in their entirety by the factors referenced above.
Investor Contact
Kevin Powers, Senior Director, Investor Relations




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 126 of 260
                    Press Release: Snyder's-Lance Begins Performance Transformation Plan

kpowers@snyderslance.com,   (704) 557-8279


Media Contact
Joey Shevlin, Director, Corporate Communications & Public Affairs
JShevlin@snyderslance.com, (704) 557-8850


25 Jul 2017 16:06 ET *Snyder's-Lance Names John Maples Chief Customer Officer

25 Jul 2017 16:09 ET *Snyder's-Lance to Close Chip Plants in Perry, Fla.

25 Jul 2017 16:09 ET *Snyder's-Lance to Cut 250 Positions >LNCE

(MORE TO FOLLOW) Dow Jones Newswires (212-416-2800)

July 25, 2017 16:09 ET (20:09 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.


Load-Date: July 26, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 127 of 260
~ress
 \
                    Release: Snyder's-Lance to Report Second Quarter 2017 Financial
                                                   Results on August 8, 2017
                                                      Dow Jones Institutional News
                                                   July 25,2017 Tuesday 8:31 PM GMT


     Copyright 2017 Factiva ®, from Dow Jones
     All Rights Reserved




                                I
     Copyright © 2017, Dow Jones & Company, Inc.



            DOW JONES          E           s

     Length: 392 words

     Body


     Snyder's-Lance to Report Second Quarter 2017 Financial Results on August 8, 2017

     CHARLOTTE, N.C., July 25, 2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) announced today
     that it will release its second quarter 2017 financial results before the market opens on Tuesday, August 8, 2017,
     followed by a conference call and live webcast at 10:00 a.m. ET to review the Company's results and full-year 2017
     outlook. The conference call will be webcast live through the Investor Relations section of the Company's website at
     www.snyderslance.com .

     To participate in the conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for
     international callers. The conference ID is 48669256. A continuous telephone replay of the call will be available
     between 12:00 p.m. ET on August 8 and 12:00 a.m. ET on August 15. The replay telephone number is (855) 859-
     2056 for U.S. callers or (404) 537-3406 for international callers. The replay access code is 48669256. Investors
     may also access a web-based replay of the conference call at www.snyderslance.com .

     About Snyder's-Lance, Inc.

     Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
     United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
     potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
     under the Snyder's of Hanover(R) , Lance(R) , Kettle Brand(R) , KETTLE(R) Chips, Cape Cod(R) , Snack
     Factory(R) Pretzel Crisps(R) , Pop Secret(R) , Emerald(R) , Late July(R) , Krunchers! (R) , Tom's(R) , Archway(R)
     , Jays(R) , Stella D'oro(R) , Eatsmart Snacks(TM), O-Ke-Doke(R) , Metcalfe's skinny(R) , and other brand names
     along with a number of third party brands. Products are distributed nationally through grocery and mass
     merchandisers, convenience stores, club stores, food service outlets and other channels. For more information, visit
     the Company's corporate web site: www.snyderslance.com. LNCE-E
     Investor Contact
     Kevin Powers, Senior Director, Investor Relations
     kpowers@snyderslance.com, (704) 557-8279




            Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 128 of 260
       Press Release: Snyder's-Lance to Report Second Quarter 2017 Financial Results on August 8, 2017

Media Contact
Joey Shevlin, Director, Corporate Communications & Public Affairs
JShevlin@snyderslance.com, (704) 557-8850


(END) Dow Jones Newswires

July 25,201716:31 ET (20:31 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: July 26, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 129 of 260
                 Snyder's-Lance Begins Performance Transformation Plan
                                                         GlobeNewswire
                                               July 25, 2017 Tuesday 1:05 PM PT


Copyright 2017 GlobeNewswire, Inc. All Rights Reserved

Section: PRE-RELEASE COMMENTS; RESTRUCTURING / RECAPITALIZATION
Length: 1169 words

Body


CHARLOTTE, N.C., July 25, 2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) announced
today it has launched a broad-based performance transformation plan, intended to substantially streamline the
Company's processes and structure, drive out costs and complexity, and enhance long-term shareholder value.

As part of this transformation plan, the Company has implemented the following initial steps:

To better respond to the needs of its customers, the Company has announced plans to restructure its sales
organization enabling greater alignment of the Company's people, resources and strategies with those of its
Customers. In connection with the restructure, the Company is announcing the appointment of John Maples as
Chief Customer Officer, effective immediately. Mr. Maples joined Snyder's-Lance in 2015 and most recently served
as President, Direct Sales Division. Mr. Maples has played a central role in the growth and development of the
Company's Club, Dollar, Food Service, Discount and center-store Grocery channels. Mr. Maples has an extensive
consumer background with over 25 years of CPG experience to include executive roles at ConAgra, Primo Water,
and PepsiCo. In addition, and as part of the re-organization, Frank Schuster, currently President, DSD Division, has
been appointed to President, Sales Execution reporting to Mr. Maples, and will continue to lead the Company's
national distribution network and in-store execution.

In an effort to optimize the Company's global manufacturing network, the Company is announcing the closure of its
chips plant in Perry, Florida. The plant is expected to close by the end of September 2017. This decision is intended
to enable the Company to more effectively utilize the capacity of its remaining chips plants and re-allocate
resources to support the Company's growth objectives.

An important element of the Company's transformation plan is to optimize workforce alignment with more
streamlined processes and a new organization design that will be implemented across the Company. As a result,
the Company will reduce its global workforce by approximately 250 positions. The reductions will occur across the
organization and will be effective by the end of this week.

Commenting on the Company's workforce reduction and plant closure, "This has been a very difficult decision for
our organization and we sincerely appreciate how difficult this is for our impacted team members and their families.
However, this is a required first step to improve our financial performance, balancing costs and expected levels of
profitability in a very competitive environment," said Brian Driscoll, President and Chief Executive Officer of
Snyder's-Lance. "These actions are in-line with our previously communicated intentions to initiate a broad-based
strategic plan to optimize our cost structure. We will provide a comprehensive overview of the multi-year
transformation plan when we report our second quarter financial results on August 8th."

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,


       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 130 of 260
                              Snyder's-Lance Begins Performance Transformation Plan

potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®, Snack Factory® Pretzel
Crisps®, Pop Secret®, Emerald®, Late July®, Krunchers! ®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart
Snacks ™ O-Ke-Doke®, Metcalfe's skinny®, and other brand names along with a number of third party brands.
Products are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food
service outlets and other channels. For more information, visit the Company's corporate web site:
www.snyderslance.com. LNCE-E

Cautionary Information about Forward Looking Statements

In this press release, we make statements which may be forward-looking within the meaning of applicable securities
laws, which represent our current judgment about possible future events. The statements include projections
regarding future revenues, earnings and other results. In making these statements we rely on current expectations,
assumptions and analyses based on our experience and perception of historical trends, current conditions and
expected future developments as well as other factors we consider appropriate under the circumstances. We
believe these judgments are reasonable, but these statements are not guarantees of any events or financial results,
and our actual results may differ materially due to a variety of important factors, both positive and negative. These
factors include among others: changes in general economic conditions; price or availability of raw materials,
packaging, energy and labor; food industry competition; changes in top customer relationships; consolidation of the
retail environment; decision by British voters to exit the European Union; failure to realize anticipated benefits of
acquisitions and divestitures; loss of key personnel; failure to execute strategic initiatives; safety and quality of food
products; adulterated or misbranded products; disruption of our supply chain or information technology systems;
improper use or misuse of social media; ability to anticipate changes in consumer preferences and trends;
distribution through independent operators; protection of trademarks and intellectual property; impairment in the
carrying value of goodwill or other intangible assets; new regulations or legislation; interest and foreign currency
exchange rate volatility; concentration of capital stock ownership; increasing legal complexity and potential litigation;
failure to realize the expected benefits from the acquisition of Diamond Foods; the inability to successfully execute
international expansion strategies; additional risks from foreign operations; our substantial debt; and the restrictions
and limitations on our business operations in the agreements and instruments governing our debt.

Our most recent report on Form 10-K and our other reports filed with the U.S. Securities and Exchange
Commission provide information about these and other factors, which we may revise or supplement in future
reports. We caution readers not to place undue reliance on forward-looking statements. We do not undertake to
update any forward-looking statements that it may make except as required by applicable law. All subsequent
written and forward-looking statements attributed to Snyder's-Lance or any person acting on its behalf are expressly
qualified in their entirety by the factors referenced above.
Investor Contact Kevin Powers, Senior Director, Investor Relations             kpowers@snyderslance. com, (704) 557-
8279     Media    Contact   Joey   Shevlin,  Director,  Corporate              Communications  &    Public   Affairs
JShevlin@snyderslance.com, (704) 557-8850



Load-Date: July 26, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 131 of 260
A    Snyder's-Lance to Report Second Quarter 2017 Financial Results on August

 \                                   8,2017
                                                              GlobeNewswire
                                                    July 25,2017 Tuesday 1:31 PM PT


     Copyright 2017 GlobeNewswire, Inc. All Rights Reserved

     Section: CALENDAR OF EVENTS
     Length: 364 words

     Body


     CHARLOTTE, N.C., July 25, 2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) announced
     today that it will release its second quarter 2017 financial results before the market opens on Tuesday, August 8,
     2017, followed by a conference call and live webcast at 10:00 a.m. ET to review the Company's results and full-year
     2017 outlook. The conference call will be webcast live through the Investor Relations section of the Company's
     website at www.snyderslance.com.

     To participate in the conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for
     international callers. The conference 10 is 48669256. A continuous telephone replay of the call will be available
     between 12:00 p.m. ET on August 8 and 12:00 a.m. ET on August 15. The replay telephone number is (855) 859-
     2056 for U.S. callers or (404) 537-3406 for international callers. The replay access code is 48669256. Investors
     may also access a web-based replay of the conference call at www.snyderslance.com.

     About Snyder's-Lance, Inc.Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
     foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
     crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other
     snacks. Products are sold under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®,
     Snack Factory® Pretzel Crisps®, Pop Secret®, Emerald®, Late July®, Krunchers! ®, Tom's®, Archway®, Jays®,
     Stella D'oro®, Eatsmart Snacks™ O-Ke-Doke®, Metcalfe's skinny®, and other brand names along with a number of
     third party brands. Products are distributed nationally through grocery and mass merchandisers, convenience
     stores, club stores, food service outlets and other channels. For more information, visit the Company's corporate
     web site: www.snyderslance.com. LNCE-E
     Investor Contact Kevin Powers, Senior Director, Investor Relations               kpowers@snyderslance.com, (704) 557-
     8279     Media    Contact   Joey   Shevlin,  Director,  Corporate                Communications   &   Public  Affairs
     JShevlin@snyderslance.com, (704) 557-8850




     Load-Date: July 26, 2017


       End of Document




            Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 132 of 260
         That Cream Cheese-Centric Cafe Opens Friday In The East Village
                                                            Gothamist
                                                 July 24, 2017 Monday 8:32 PM EST


Copyright 2017 Newstex LLC All Rights Reserved

Length: 359 words
Byline: Nell Casey

Body


Jul 24, 2017( Gothamist: http://www.gothamist.com/Delivered by Newstex)
http://gothamist.com/2017/07/24/beckys_bites_east_village.php?galieryOPic=1#galieryBecky'sBites[1 ], the new
East Village cafe devoted to all things cream cheese[2], debuts this Friday on East 7th Street.

Proprietor Becky Rosenthal wants to "reclaim cream cheese as a New York staple food item" alongside things like
pizza, hot dogs and, yes, bagels, which she'll be using as a canvas upon which to spread her cream cheese
creations. For the average individual, the most approachable application will be a bagel ($.95) and a schmear ($1.25
for 2 ounces), which come in plain, loaded lox, funfetti birthday cake and "bacon, egg and 'cream' cheese" flavors.
From there, it's more dessert-like applications, including the "bites"-balls of cream cheese rolled in chocolate-that
Rosenthal created when she was running a catering company, along with tarts and mini cream cheese-filled cookie
'wiches. "Childhood Throwbacks" include bowls of vanilla funfetti dip with Teddy Graham cookies ('memba
Dunkaroos?), S'mores and Chill with graham crackers with a toasted marshmallow and chocolate chip dip, and
Salty Side, salted caramel dip with pretzel crisps."Basically what we're doing is reinventing the use and perception
of cream cheese in showing how it can be fun and exciting in new and inventive ways," Rosenthal told Gothamist in
June. "We like to describe it akin to an ice cream or frozen yogurt shop, except we're using cream cheese as our
palate."122 East 7th Street; beckysbitesnyc.com Becky's Bites Menu[3] by Nell Casey[4] on Scribd
https:llwww.scribd.com/embeds/354595546/content?start_page=1 ... w;_mode=scroll ... ess;_key=key-
ZruvspDOt33126cVJfSt...w;_recommendations=true[5] [ 1]:                  https:llwww.beckysbitesnyc.com/[ 2]:
http://gothamist.com/2017/06/20/beckys_bites_cream_cheese .php#photo-1              [  3]:
https:llwww.scribd.com/documenU354595546/Becky-s-Bites-Menu#from_embed                 [   4]:
https:llwww.scribd.com/user/111226255/Nell-Casey#from_embed               [     5]:
https:llwww.scribd.com/embeds/354595546/content?start_page=1 ... w_mode=scroll ... ess_key=key-
ZruvspDOt33126cVJfSt. .. w_recommendations=true


Load-Date: July 24, 2017


  End of j)ocumcnt




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 133 of 260
                 State of the Industry 2017: Pretzels get a flavor makeover
                                                Snack Food & Wholesale Bakery
                                                         July 18, 2017


Copyright 2017 BNP Media. All Rights Reserved

Section: FEATURE ARTICLES
Length: 1207 words

Body


Once a simple snack aisle staple, the humble pretzel is experiencing a resurgence, as restaurant menus tap into
the classic flavors of this ubiquitous snack. According to Mintel, Chicago, there has been significant growth in the
number of pretzel buns on menus recently, to the tune of 97 percent more items on menus than in previous years.
The cumulative effect of this exposure might bode well for pretzel products across the snack spectrum.

State of the Industry: Snacks Report Overview        I       Chips    I    Puffed/Extruded Snacks I            Popcorn   I
   Snack Mixes & Nuts I        Tortilla Chips I            Pretzels   I   Frozen Snacks I       Crackers

Market data

"Demand for pretzels seems to be growing after several years of flat-and even negative- growth," says Karl Brown,
president, Pretzel Pete, Inc., Hatboro, PA. According to Brown, the pendulum is swinging back for two primary
reasons: a slowing in the gluten-free market, which has hurt pretzel sales in the past, and the industry has done a
better job of reinforcing pretzels as the original better-for-you snack over options like potato chips. This will continue
to bring many shoppers back to the category.

According to the April 2017 "Salty Snacks in the U.S." report from Mintel, 60 percent of consumers reported
purchasing pretzels in the past three months, beating out products like ready-to-eat and microwaveable popcorn,
meat snacks and pork rinds.

Data from IRI, Chicago shows sales of pretzels held steady in the 52 weeks ending April 16, 2017, up 0.23 percent
in dollar sales reaching $1.2 billion. Snyder's-Lance continues to hold the largest share of the pretzels market, with
company pretzel sales up 2.60 percent to $454.2 million. Utz Quality Foods also showed positive growth over the
past year, up 8.38 percent to $90.2 million, per IRI.

Other top performers for the year include Unique Splits Pretzels, clocking in with 16.58 percent growth to $7.9
million, per IRI. Dollar sales of Dot's Homestyle Pretzels grew by 145.84 percent to reach $6.2 million. Both of these
brands show the potential for artisan-style pretzels in today's market.

The chocolate covered salted snack area of miscellaneous snacks is home to chocolate-covered pretzels, and the
segment grew by 5.92 percent to $194.3 million. Top brands in this segment include: Flipz from DeMet's Candy
Co., up 24.43 percent to $59.4 million; Snack Factory chocolate-covered pretzel crisps, a Snyder's-Lance brand,
up 12.40 percent to $12.9 million; and Snappers, from Edward Marc Brands, up 15.20 percent to $11.3 million.

Frozen soft pretzels also saw a gain for the 52 weeks ending April 16, 2017, per IRI, up 3.34 percent to $77.1
million. The segment is led by J&J Snack Foods Corp., which saw its frozen pretzels, led by the Super Pretzel line,
grow by 1.99 percent to $55.3 million. Notably, private label saw a significant gain of 35.39 percent in frozen
pretzels, rising to $7.9 million in sales.




       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 134 of 260
                              State of the Industry 2017: Pretzels get a flavor makeover

Looking back

When it comes to top trends, those in the pretzel category closely align with those dominating the rest of the food
industry, namely, creative flavors and clean labels.

For Pretzel Pete, a clean label means non-GMO ingredients. But portion control is another trend that's on the rise.
Brown says that portion control packs are the fastest-growing segment in the brand's portfolio, likely thanks to a
focus on "smart snacking." Plus, he says, "given the low calorie and fat count, pretzels still fit in as a great-tasting
product that can also be filling," which also appeals to consumers looking for healthier alternatives.

Suppliers are responding to this trend toward healthier options with ingredients like malt extract. According to Jim
Kappas, vice president of sales and marketing, Malt Products Corp., Saddle Brook, NJ, malt extract offers a nice
boost of antioxidants to snacks. Additionally, the company's barley malt extract, tapioca syrups and other natural
sweeteners are available in organic and non-GMO varieties.

Snyder's-Lance recently reformulated its core line of pretzels to include non-GMO ingredients, while Snack Factory
launched an organic variety in February 2017.

"Pretzels have always been a snack that consumers view as more wholesome, because of simple ingredients, as
well as being baked and minimally processed," explains Faith Atwood, senior director of marketing, Snyder's of
Hanover, a subsidiary of Snyder's-Lance, Hanover, PA. So, instead of a candy bar, consumers may reach for a
product like Snack Factory Dark Chocolate Crunch; instead of a processed energy shot, they may choose a handful
of pretzels with peanut butter. And because of this, the category is getting a flavor makeover.

Kappas has noticed an increase in savory flavor launches, including spicy and salty-sweet profiles. Last year,
Snack Factory launched a Bacon Habanero flavor, while Pretzel Pete launched Mini Twists in Smoky Barbeque,
Salted Caramel and Cheese Pizza flavors. Snyder's of Hanover introduced S'mores Sweet & Salty Pretzel Pieces
to tap into the indulgence-seeking consumer.

In addition to positioning pretzels as guiltless pleasures, another reason for this broadening of flavors in the market,
says Brown, is that a wider variety of consumers are shopping the pretzel aisle: "For many years, pretzel
consumption was concentrated almost solely in the mid-Atlantic region but, in recent years, the category has gained
an increasingly national footprint. As part of that, there is a need for more innovation and variety in terms of flavors."

Looking forward

Without a doubt, an influential trend going forward will be alternative flours and bases for pretzels. "The gluten-free
trend, while slowing, has opened many eyes to the virtues of offering the consumer more of a choice in their
pretzel-not just in flavor, but also in the base grains that are used," says Brown. "I suspect we will see more
experimentation and launches in this direction in the coming years." The Snyder's of Hanover Braided Twists line
has been expanded to include an ancient grain variety, made with chia and quinoa.

Sorghum is another ingredient to watch. According to Mintel, sorghum is one of the top five most commonly used
cereal grains worldwide, and has been gaining in popularity in the salty snacks category-and especially in pretzels.
Mainly, this is thanks to the gluten-free phenomenon; however, there is incredible room for growth stateside, as just
10 percent of global sorghum-based foods and drinks came out of the U.S. in the last three years. Mintel believes
that sorghum is poised to show a similar growth trajectory as ancient grain superstar quinoa, thanks to its artisan
appeal, gluten-free status, clean profile and versatility.

Some snack producers are already working with sorghum. In April 2017, Quinn Snacks, Boulder, CO, launched
Classic Sea Salt and Touch of Honey pretzel sticks made from sorghum.

But that's likely just the beginning of this ingredient's rise, as Mintel believes consumers will respond very well to its
high whole-grain content and better-for-you nutrient profile, qualities that very well could help drive sales growth in
the pretzel market.



      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 135 of 260
                             State of the Industry 2017: Pretzels get a flavor makeover

State of the Industry: Snacks Report Overview     I     Chips    I      Puffed/Extruded Snacks I        Popcorn   I
   Snack Mixes & Nuts I        Tortilla Chips I       Pretzels   I     Frozen Snacks I       Crackers


Load-Date: July 20, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 136 of 260
                                                    Product Spotlight
                                                  The San Diego Union Tribune
                                            July 12, 2017 Wednesday, Final Edition


Copyright 2017 The San Diego Union-Tribune All Rights Reserved

Section: FOOD; E; Pg. 1
Length: 97 words

Body


The pick: Dessert Thins from Snack Factory

Why they rate: The makers of Pretzel Crisps have a new line of thin cookies designed to ~atisfy your sweet tooth
without making you feel guilty. The three varieties - Brownie, Chocolate Chip and Lemon Tart - are wafer thin and
crispy but packed with flavor. A serving of four cookies is 120 calories; the snacks are made with non-GMO
ingredients and have no cholesterol or trans-fats.

Info: A 5-ounce bag of Dessert Thins is $3.99. Available in the bakery or deli sections of grocery stores nationwide.
Learn more online at www.snackfactory.com.


Load-Date: July 12, 2017


  End of Docmn(out




       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 137 of 260
   AMC's Columbus theaters to get major food upgrade as ticket prices rise
                                             Columbus Ledger-Enquirer (Georgia)
                                                      July 6, 2017 Thursday


Copyright 2017 Columbus Ledger-Enquirer All Rights Reserved




  lebget-'lnquinr
   Found on Ledger-Enquirer" com

Section: business
Length: 824 words
Byline: Tony Adams


Columbus Ledger-Enquirer

Body


It has been just over six months since AMC Entertainment Holdings gobbled up Carmike Cinemas in a $1.2 billion
blockbuster deal similar to buying a large soft drink and a bucket of popcorn loaded with butter.

Changes since then have come slowly, with Leawood, Kan.-based AMC just recently having started rebranding the
exteriors of Columbus-area theaters with its own signs. The company acknowledged Wednesday that it has
increased prices following an evaluation. It also plans to roll out improvements to its concession stand offerings as
fall approaches.

First the food: AMC has already started rolling out what it calls its "Feature Fare," an upgraded and expanded
menu, to theaters across the U.S., with an emphasis on drawing more moviegoers to its food and beverage stands,
which in turn will improve cash flow at theater complexes.

"That should be arriving at AMC branded locations in Columbus in late August or early September. We will have
more information to share with the market at that time," Ryan Noonan, AMC's director of corporate communications,
said via email.

(AMC retiring Carmike: What you should know as customer, rewards member)

(Summer deal: KidsPack movie ticket, popcorn, fruit snack, drink for $4)

What can customers expect from what the company is calling its largest menu revamp in history? How about
chicken and waffle sandwiches, stone-fired flatbread pizza, premium all-beef hot dogs and a 1.5-pound "monster of
a pretzel" call the Bavarian Legend Pretzel. Those are to go along with cheeseburger sliders, chicken tenders and
gourmet popcorn in flavors that include cheese, salted caramel, chedder crunch and original.

"AMC Feature Fare represents AMC's first true restaurant-style menu launch in a non-dine-in-theater setting, with a
menu selection sure to delight the taste buds," George Patterson, AMC's senior vice president of food and
beverage, said in a statement several weeks ago as rolling of the food improvements began.




       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 138 of 260
                     AMC's Columbus theaters to get major food upgrade as ticket prices rise

As it is improving the concessions, Noonan confirmed that AMC Theaters in Columbus began seeing price
increases in late May, including the AMC Columbus Park 15 on Whittlesey Boulevard and the AMC Ritz 13 on
Whittlesey Road in the Bradley Park area, which also is home to the Hollywood Connection entertainment complex.

Both locations have raised ticket prices by $1 on Fridays and Saturdays after 4 p.m., he said. AMC Columbus Park
15 also increased tickets from $11.50 for an adult 20 evening movie to $11.79. Prices for the same basic evening
tickets were raised from $11 to $11.19 at the AMC Ritz 13.

None of those prices include customized premium add-on fees for 3D feature films and those shown in the larger
auditoriums using IMAX technology, as well as the time of day the movie is shown and in which size auditorium.

For example, those wishing to take in this week's blockbuster flick "Spider-Man: Homecoming" in IMAX and 3D at 7
p.m. or 10 p.m. Saturday at AMC Columbus Park 15 will shell out $21.37 per adult, $17.59 per child and $16.51 for
seniors, according to a check of Fandango. Those viewing the same movie in 3D at 6 p.m. Saturday or in the BigO
auditorium at 8 p.m. Saturday will pay $15.97 per adult, $12.95 per child and $11.11 per senior. A basic 20 showing
of "Spider-Man: Homecoming" at 8:30 p.m. Saturday in a smaller auditorium without IMAX or BigO will set
moviegoers back $12.73 per adult, $9.71 per child and $7.87 per senior.

In early March, AMC said there would be "no significant changes" in ticket prices as it rebranded the Carmike
Cinemas theaters nationwide to its own logo and system. However, the company did note that it occasionally
evaluates prices based on "market conditions, increasing operating costs or when premium formats are introduced."

Here are the AMC Feature Fare menu items Columbus-area movie fans can expect for purchase at concessions
stands later this summer:

  Chicken and waffle sandwiches, cheeseburger sliders and chicken tenders

  The Bavarian Legend Pretzel, which weighs 1.5 pounds

  Stone-fire flatbread pizzas, including four cheese, pepperoni, barbecue chick and buffalo chicken

  Oven-baked soft pretzel bites, with flavors that include cinnamon sugar, honey mustard, parmesan garlic, plain
and salted

  Premium all-beef hot dogs, dressed with loaded chili cheese, mustard and kraut, royal garden or spicy sriracha

  Triple feature meals include cheeseburger sliders, chicken and waffle sandwiches, chicken tenders or a hot dog,
each coming with curly fries and a warm chocolate chip cookie

   Gourmet popcorn in the flavors of cheese, salted caramel, cheddar crunch or original, with mixing and matching
of flavors possible

  Gluten-free prepackaged snacks to include chocolate-covered pretzel crisps, harvest crisp snap peas,
parmesan whisps and four Sahale nut blends

   Hillshire small plates to include calabrese, wine-infused salame, Italian salame and genoa salame, each with
toast points and premium sliced cheese


Load-Date: July 6, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 139 of 260
Pretzels get a new twist: Pretzels seek growth through diversification, often
marrying better-for-you, clean-label attributes with indulgent flavors.(STATE
       OF THE INDUSTRY Snacks 2017 PRETZELS)(Statistical data)
                                           Snack Food & Wholesale Bakery
                                                      July1,2017


Copyright 2017 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2017 BNP Media

Section: Pg. 36; Vol. 106; No.7; ISSN: 1096-4835
Length: 1601 words
Byline: Kvidahl, Melissa

Body


Once a simple snack aisle staple, the humble pretzel is experiencing a resurgence, as restaurant menus tap into
the classic flavors of this ubiquitous snack. According to Mintel, Chicago, there has been significant growth in the
number of pretzel buns on menus recently, to the tune of 97 percent more items on menus than in previous years.
The cumulative effect of this exposure might bode well for pretzel products across the snack spectrum.

Market data

"Demand for pretzels seems to be growing after several years of flat--and even negative--growth," says Karl Brown,
president, Pretzel Pete, Inc., Hatboro, PA. According to Brown, the pendulum is swinging back for two primary
reasons: a slowing in the gluten-free market, which has hurt pretzel sales in the past, and the industry has done a
better job of reinforcing pretzels as the original better-for-you snack over options like potato chips. This will continue
to bring many shoppers back to the category.

According to the April 2017 "Salty Snacks in the U.S." report from Mintel, 60 percent of consumers reported
purchasing pretzels in the past three months, beating out products like ready-to-eat and microwaveable popcorn,
meat snacks and pork rinds.

Data from IRI, Chicago shows sales of pretzels held steady in the 52 weeks ending April 16, 2017, up 0.23 percent
in dollar sales reaching $1.2 billion. Snyder's-Lance continues to hold the largest share of the pretzels market, with
company pretzel sales up 2.60 percent to $454.2 million. Utz Quality Foods also showed positive growth over the
past year, up 8.38 percent to $90.2 million, per IRI.

Other top performers for the year include Unique Splits Pretzels, clocking in with 16.58 percent growth to $7.9
million, per IRI. Dollar sales of Dot's Homestyle Pretzels grew by 145.84 percent to reach $6.2 million. Both of these
brands show the potential for artisan-style pretzels in today's market.

The chocolate covered salted snack area of miscellaneous snacks is home to chocolate-covered pretzels, and the
segment grew by 5.92 percent to $194.3 million. Top brands in this segment include: Flipz from DeMet's Candy
Co., up 24.43 percent to $59.4 million; Snack Factory chocolate-covered pretzel crisps, a Snyder's-Lance brand,
up 12.40 percent to $12.9 million; and Snappers, from Edward Marc Brands, up 15.20 percent to $11.3 million.




       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 140 of 260
  Pretzels get a new twist: Pretzels seek growth through diversification, often marrying better-for-you, clean-label
                                  attributes with indulgent flavors.(STATE OF T.. ..

Frozen soft pretzels also saw a gain for the 52 weeks ending April 16, 2017, per IRI, up 3.34 percent to $77.1
million. The segment is led by J&J Snack Foods Corp., which saw its frozen pretzels, led by the Super Pretzel line,
grow by 1.99 percent to $55.3 million. Notably, private label saw a significant gain of 35.39 percent in frozen
pretzels, rising to $7.9 million in sales.

Looking back

When it comes to top trends, those in the pretzel category closely align with those dominating the rest of the food
industry, namely, creative flavors and clean labels.

For Pretzel Pete, a clean label means non-GMO ingredients. But portion control is another trend that's on the rise.
Brown says that portion control packs are the fastest-growing segment in the brand's portfolio, likely thanks to a
focus on "smart snacking." Plus, he says, "given the low calorie and fat count, pretzels still fit in as a great-tasting
product that can also be filling," which also appeals to consumers looking for healthier alternatives.

Suppliers are responding to this trend toward healthier options with ingredients like malt extract. According to Jim
Kappas, vice president of sales and marketing, Malt Products Corp., Saddle Brook, NJ, malt extract offers a nice
boost of antioxidants to snacks. Additionally, the company's barley malt extract, tapioca syrups and other natural
sweeteners are available in organic and non-GMO varieties.

Snyder's-Lance recently reformulated its core line of pretzels to include non-GMO ingredients, while Snack Factory
launched an organic variety in February 2017.

"Pretzels have always been a snack that consumers view as more wholesome, because of simple ingredients, as
well as being baked and minimally processed," explains Faith Atwood, senior director of marketing, Snyder's of
Hanover, a subsidiary of Snyder's-Lance, Hanover, PA. So, instead of a candy bar, consumers may reach for a
product like Snack Factory Dark Chocolate Crunch; instead of a processed energy shot, they may choose a handful
of pretzels with peanut butter. And because of this, the category is getting a flavor makeover.

Kappas has noticed an increase in savory flavor launches, including spicy and salty-sweet profiles. Last year,
Snack Factory launched a Bacon Habanero flavor, while Pretzel Pete launched Mini Twists in Smoky Barbeque,
Salted Caramel and Cheese Pizza flavors. Snyder's of Hanover introduced S'mores Sweet & Salty Pretzel Pieces
to tap into the indulgence-seeking consumer.

In addition to positioning pretzels as guiltless pleasures, another reason for this broadening of flavors in the market,
says Brown, is that a wider variety of consumers are shopping the pretzel aisle: "For many years, pretzel
consumption was concentrated almost solely in the mid-Atlantic region but, in recent years, the category has gained
an increasingly national footprint. As part of that, there is a need for more innovation and variety in terms of flavors."

Looking forward

Without a doubt, an influential trend going forward will be alternative flours and bases for pretzels. "The gluten-free
trend, while slowing, has opened many eyes to the virtues of offering the consumer more of a choice in their
pretzel--not just in flavor, but also in the base grains that are used," says Brown. "I suspect we will see more
experimentation and launches in this direction in the coming years." The Snyder's of Hanover Braided Twists line
has been expanded to include an ancient grain variety, made with chia and quinoa.

Sorghum is another ingredient to watch. According to Mintel, sorghum is one of the top five most commonly used
cereal grains worldwide, and has been gaining in popularity in the salty snacks category--and especially in pretzels.
Mainly, this is thanks to the gluten-free phenomenon; however, there is incredible room for growth stateside, as just
10 percent of global sorghum-based foods and drinks came out of the U.S. in the last three years. Mintel believes
that sorghum is poised to show a similar growth trajectory as ancient grain superstar quinoa, thanks to its artisan
appeal, gluten-free status, clean profile and versatility.




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 141 of 260
  Pretzels get a new twist: Pretzels seek growth through diversification, often marrying better-for-you, clean-label
                                  attributes with indulgent flavors.(STATE OF T.. ..

Some snack producers are already working with sorghum. In April 2017, Quinn Snacks, Boulder, CO, launched
Classic Sea Salt and Touch of Honey pretzel sticks made from sorghum.

But that's likely just the beginning of this ingredient's rise, as Mintel believes consumers will respond very well to its
high whole-grain content and better-for-you nutrient profile, qualities that very well could help drive sales growth in
the pretzel market.

Melissa Kvidahl, Contributing Writer

Dollar Sales % Dollar Share PRETZELS Dollar Sales Chg YAgo of Type PRETZELS $1,196,436,992 0.23 100.00
SNYDERS-LANCE INC PRETZELS $454,205,568 2.60 37.96 PRIVATE LABEL PRETZELS $205,594,912 (1.01)
17.18 FRITO LAY PRETZELS $167,058,368 (5.74) 13.96 MARS INC PRETZELS $125,269,800 (3.39) 10.47 UTZ
QUALITY FOODS $90,156,152 PRETZELS 8.38 7.54 Unit Sales % Chg Year PRETZELS Unit Sales Ago
PRETZELS 496,780,192 (0.83) SNYDERS-LANCE INC PRETZELS 171,958,432 2.03 PRIVATE LABEL
PRETZELS 113,604,360 (2.53) FRITO LAY PRETZELS 63,595,772 (3.96) MARS INC PRETZELS 60,439,180
(3.63) UTZ QUALITY FOODS PRETZELS 26,843,706 5.80 Source: IRI, Chicago, Total U.S. Multi-Outlet w/C-Store
(Supermarkets, Drugstores, Mass Market Retailers, Gas/C-Stores, Military Commissaries and Select Club & Dollar
Retail Chains), Latest 52 Weeks Ending April 16,2017 Dollar Sales % Dollar Share PRETZELS CATEGORY -
MISC. SNACKS CHOCOLATE COVERED SALTED $194,349,776 SNACK 5.92 100.00 DEMETS CANDY
COMPANY CHOCOLATE COVERED SALTED $59,440,068 24.43 30.58 SNACK SNYDERS-LANCE INC
CHOCOLATE COVERED SALTED $17,928,940 (14.62) 9.23 SNACK PRIVATE LABEL CHOCOLATE COVERED
SALTED SNACK $17,394,462 (14.48) 8.95 HORMEL FOODS LLC CHOCOLATE COVERED SALTED
$13,300,23256.286.84 SNACK CLEARVIEW FOODS CHOCOLATE COVERED SALTED $12,932,81712.406.65
SNACK CATEGORY - FZ APPETIZERS/SNACK ROLLS $2,164,909,312 1.56 FZ PRETZELS $77,084,504 3.34
100.00 J & J SNACK FOODS CORP FZ PRETZELS $55,311,792 1.99 71.75 PRIVATE LABEL FZ PRETZELS
$7,877,04235.3910.22 AUNTIE ANNES INC FZ PRETZELS $5,676,556 7.20 7.36 HANOVER FOODS CORP FZ
PRETZELS $3,435,507 (0.19) 4.46 COLE'S QUALITY FOODS INC FZ PRETZELS $3,275,445 (12.54) 4.25 Unit
Sales % Chg Year PRETZELS Unit Sales Ago CATEGORY - MISC. SNACKS 4.35 CHOCOLATE COVERED
SALTED 66,395,640 SNACK 1.52 DEMETS CANDY COMPANY CHOCOLATE COVERED SALTED 25,489,490
13.38 SNACK SNYDERS-LANCE INC CHOCOLATE COVERED SALTED 6,117,038 (14.64) SNACK PRIVATE
LABEL CHOCOLATE COVERED SALTED SNACK 5,792,625 (17.60) HORMEL FOODS LLC CHOCOLATE
COVERED SALTED 4,143,432 50.79 SNACK CLEARVIEW FOODS CHOCOLATE COVERED SALTED 3,695,351
15.89 SNACK CATEGORY - FZ APPETIZERS/SNACK ROLLS FZ PRETZELS 28,010,626 7.53 J & J SNACK
FOODS CORP FZ PRETZELS 18,832,266 1.57 PRIVATE LABEL FZ PRETZELS 5,233,189 72.04 AUNTIE
ANNES INC FZ PRETZELS 1,281,7166.43 HANOVER FOODS CORP FZ PRETZELS 1,167,689 (4.13) COLE'S
QUALITY FOODS INC FZ PRETZELS 1,177,387 (17.23) Source: IRI, Chicago, Total U.S. Multi-Outlet w/C-Store
(Supermarkets, Drugstores, Mass Market Retailers, Gas/C-Stores, Military Commissaries and Select Club & Dollar
Retail Chains), Latest 52 Weeks Ending April 16,2017


Load-Date: August 21, 2018


  End (If Document




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 142 of 260
        LexisNexis¢
UserName:T8PVBDU
Date and Time: Monday, October 22,2018 11 :51 :00 AM EDT
Job Number: 75984381


Documents (50)

 1. Snyders-Lance, Inc. Appoints Brian Driscoll as President and Chief Executive Officer
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                         Narrowed by
             News                                Timeline: Apr 21,2012 to Dec 31,2018

 2. Press Release: Snyder's-Lance, Inc. Appoints Brian Driscoll as President and Chief Executive Officer
   Client/Matter: 23756-1001
   Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
   Search Type: Terms and Connectors
   Narrowed by:
            Content Type                         Narrowed by
             News                                Timeline: Apr21, 2012 to Dec 31,2018

 3. Snyder's-Lance, Inc. Appoints Brian Driscoll as President and Chief Executive Officer
   Client/Matter: 23756-1001
   Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
   Search Type: Terms and Connectors
   Narrowed by:
             Content Type                        Narrowed by
             News                                Timeline: Apr21, 2012 to Dec 31,2018

 4. Snyder's-Lance, Inc. Appoints Brian Driscoll as President and Chief Executive Officer
   Client/Matter: 23756-1001
   Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
   Search Type: Terms and Connectors
   Narrowed by:
             Content Type                        Narrowed by
             News                                Timeline: Apr 21,2012 to Dec 31,2018

 5. Snyder's-Lance adds to Snack Factory range
   Client/Matter: 23756-1001
   Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
   Search Type: Terms and Connectors
   Narrowed by:


              LexisNexis' I About LexisNexis I Privacy Policy I Terms & Conditions I CODyJight © 2018 LexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 143 of 260
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

6. Campfire Chili MEAL OF THE WEEK
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

7. Campfire Chili MEAL OF THE WEEK
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

8. Campfire Chili MEAL OF THE WEEK
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

9. MEAL OF THE WEEK
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

10. MEAL OF THE WEEK
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

11. MEAL OF THE WEEK
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:

            LexisNexis'l About LexisNexis I PriviJ..gY Policy I Terms & Conditions I Copyright@ 2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 144 of 260
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31, 2018

12. MEAL OF THE WEEK
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

13. Snack Factory® Introduces Dessert Thins
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

14. Snack Factory Introduces Dessert Thins
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

15. Contrasting Diamond Foods (DMND) and Snyder's-Lance (LNCE)
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

16. Press Release: Snyder's-Lance, Inc. to Present at Upcoming Investor Conferences
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

17. Snyder's-Lance, Inc. to Present at Upcoming Investor Conferences
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
 Search Type: Terms and Connectors


        . ' LexisNexis' I About LexlsNexis I Privacy_Policy I Terms & Conditions I Q..QQyright © 2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 145 of 260
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21.2012 to Dec 31.2018

18. Snyder's-Lance. Inc. to Present at Upcoming Investor Conferences
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21.2012 to Dec 31. 2018

19. Snyder's-Lance (LNCE) versus Diamond Foods (DMND) Head-To-Head Analysis
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21.2012 to Dec 31.2018

20. Snyder's-Lance (LNCE) versus Diamond Foods (DMND) Head-To-Head Analysis
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21.2012 to Dec 31.2018

21. Snyder's-Lance Invigorates the Multi-Million Dollar Variety Pack Category with Better Snacking Options
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21.2012 to Dec 31.2018

22. Snyder's-Lance Invigorates the Multi-Million Dollar Variety Pack Category with Better Snacking Options
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21.2012 to Dec 31.2018

23. Snyders-Lance Invigorates the Multi-Million Dollar Variety Pack Category with Better Snacking Options
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp


            LexisNexis' I About LexisNexis I Privacy Policy I Terms & Conditions I QgQyright © 2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 146 of 260
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

24. Snyder's-Lance to introduce multi-brand snack pack
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

25. Press Release: Snyder's-Lance Invigorates the Multi-Million Dollar Variety Pack Category with Better
   Snacking Options
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

26. Snyder's-Lance Invigorates the Multi-Million Dollar Variety Pack Category with Better Snacking
   Options;Favorite Brands Brought Together in Four Combinations, Offering Salty Snack Choices for Everyone
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

27. Snyder's-Lance Invigorates the Multi-Million Dollar Variety Pack Category with Better Snacking Options
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
            News                                Timeline: Apr 21,2012 to Dec 31, 2018

28. "Google it" not genericide, rules Ninth Circuit
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                        Narrowed by
            News                                Timeline: Apr 21,2012 to Dec 31,2018




             LexisNt'xis' I About LexisNexis I Privacy Policy-I Terms_& Conditions I Copyright@2018   LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 147 of 260
29. Press Release: Snyder's-Lance, Inc. to Present at the SMO Capital Markets 12th Annual Farm to Market
   Conference
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

30. Snyder's-Lance, Inc. to Present at the SMO Capital Markets 12th Annual Farm to Market Conference
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

31. *Snyders-Lance 1Q EPS 11 c >LNCE
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31,2018

32. Snyder's-Lance, Inc. Reports First Quarter 2017 Financial Results
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

33. Snyder's-Lance, Inc. Declares Regular Quarterly Dividend
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

34. Declares Regular Quarterly Dividend
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by




   Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 148 of 260
           News                                Timeline: Apr 21,2012 to Dec 31,2018

35. Press Release: Snyder's-Lance, Inc. Declares Regular Quarterly Dividend
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

36. Snyder's-Lance, Inc. Declares Regular Quarterly Dividend
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

37. Snyder's-Lance, Inc. Declares Regular Quarterly Dividend
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

38. Snyder's-Lance. Inc. to Report First Quarter 2017 Financial Results on May 8. 2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

39. Spindrift raises $1 Om in funding round led by VMG Partners
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21.2012 to Dec 31,2018

40. Spindrift Sparkling Water Closes $10 Million In New Growth Capital Led By VMG Partners; First and Only
   Sparkling Water Made with Only Real Ingredients to Scale Nationwide
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors


            LexisNexis' 16bout LexisNexis I Privacv Policy I Terms & Conditions I Copyllgbt © 2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 149 of 260
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

41. Press Release: Snyder's-Lance, Inc. to Report First Quarter 2017 Financial Results on May 8, 2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

42. Snyderaeuro;trade;s-Lance, Inc. to Report First Quarter - 7 Financial Results on May 8, - 7
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

43. Snyder's-Lance, Inc. to Report First Quarter 2017 Financial Results on May 8, 2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

44. To Report First Quarter 2017 Financial Results On May 8, 2017
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21, 2012 to Dec 31, 2018

45. Good Enough to Eat
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
  Narrowed by:
           Content Type                       Narrowed by
            News                              Timeline: Apr 21,2012 to Dec 31,2018

46. Good Enough to Eat
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp


             LexisNexis'1 About LexisNexis I Priva~ Policy I TermsJLConditions I Copy-right@2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 150 of 260
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

47. Revamped food menus coming soon to theaters near you
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

48. America's pastime scores the nation's No.1 'Pretzels, Baby!' on National Pretzel Day;Snyder's of Hanover to
   celebrate with baseball players, fans, thousands of free pretzels in eight U.S. cities on April 26
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

49. Snyder's-Lance CEO retires amid unsatisfactory results
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

50. CEO Transition and Reports Preliminary First Quarter 2017 Financial Results
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018




            lexisNexis' I About LexisNexis I Pri'@~y Policy I Terms & Conditions I QQQyright © 2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 151 of 260
/               Snyders-Lance, Inc. Appoints Brian Driscoll as President and Chief
    \                                  Executive Officer
                                                    Executive Appointments Monitor Worldwide
                                                               June 29, 2017 Thursday


        Copyright 2017 Global Data Point Provided by Syndigate Media Inc. (Syndigate.info) All Rights Reserved




        Length: 1005 words

        Body


        (GlobeNewswire) - Snyders-Lance, Inc. (Nasdaq:LNCE) announced today that the Companys Board of Directors
        has appointed Brian Driscoll as its President and Chief Executive Officer. Mr. Driscoll has been serving as the
        Companys Interim President and CEO since April. He was the former President and CEO of Diamond Foods, Inc.
        and was appointed to the Snyders-Lance Board of Directors on February 29, 2016 in connection with the
        Companys acquisition of Diamond Foods.

        On behalf of the Snyders-Lance Board of Directors, I am delighted to announce Brians appointment as our new
        President and CEO, said Snyders-Lance, Inc. Chairman Jim Johnston. We have been impressed with the
        significant progress made by Brian and the management team during the last few months to create a
        comprehensive performance improvement plan focused on delivering greater value for our shareholders. Brians
        impressive experience in the consumer packaged goods industry, combined with his knowledge of the Diamond
        Foods brands and early strides in the role, make him uniquely qualified to lead the Company.

        The chance to serve as chief executive of Snyders-Lance at such an important time in its development is an
        incredible opportunity, said Mr. Driscoll. The Companys products and brands are invaluable assets, and I look
        forward to implementing our strategic plan focused on improving the Companys performance.

        Brian Driscoll has more than 35 years of experience in the food industry having served most recently as the
        President and CEO of Diamond Foods from 2012 until 2016. Prior to joining Diamond Foods, from 2010 to 2012,
        Mr. Driscoll was CEO of Hostess Brands. From 2002 to 2010, he held senior management positions at Kraft Foods,
        Inc., including as President, Sales, Customer Service and Logistics, Kraft North America from 2007 to 2010. Mr.
        Driscoll joined Kraft Foods, Inc. as a result of Krafts acquisition of Nabisco, where he worked from 1995 to 2002,
        first as President of Sales and Integrated Logistics and later as the Senior Vice President, Biscuit Sales and
        Customer Service.

        About Snyders-Lance, Inc.

        Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
        United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
        potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
        under the Snyder's of Hanover, Lance, Kettle Brand, KETTLE Chips, Cape Cod, Snack Factory Pretzel Crisps,



               Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 152 of 260
                Snyders-Lance, Inc. Appoints Brian Driscoll as President and Chief Executive Officer

Pop Secret, Emerald, Late July, Krunchers! , Tom's, Archway, Jays, Stella D'oro, Eatsmart Snacks, O-Ke-Doke,
Metcalfes skinny, and other brand names along with a number of third party brands. Products are distributed
nationally through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. For more information, visit the Company's corporate web site: www.snyderslance.com .

LNCE-E

Cautionary Information about Forward Looking Statements

In this press release, we make statements which may be forward-looking within the meaning of applicable securities
laws, which represent our current judgment about possible future events. The statements include projections
regarding future revenues, earnings and other results. In making these statements we rely on current expectations,
assumptions and analyses based on our experience and perception of historical trends, current conditions and
expected future developments as well as other factors we consider appropriate under the circumstances. We
believe these judgments are reasonable, but these statements are not guarantees of any events or financial results,
and our actual results may differ materially due to a variety of important factors, both positive and negative. These
factors include among others: changes in general economic conditions; price or availability of raw materials,
packaging, energy and labor; food industry competition; changes in top customer relationships; consolidation of the
retail environment; decision by British voters to exit the European Union; failure to realize anticipated benefits of
acquisitions and divestitures; loss of key personnel; failure to execute strategic initiatives; safety and quality of food
products; adulterated or misbranded products; disruption of our supply chain or information technology systems;
improper use or misuse of social media; ability to anticipate changes in consumer preferences and trends;
distribution through independent operators; protection of trademarks and intellectual property; impairment in the
carrying value of goodwill or other intangible assets; new regulations or legislation; interest and foreign currency
exchange rate volatility; concentration of capital stock ownership; increasing legal complexity and potential litigation;
failure to realize the expected benefits from the acquisition of Diamond Foods; the inability to successfully execute
international expansion strategies; additional risks from foreign operations; our substantial debt; and the restrictions
and limitations on our business operations in the agreements and instruments governing our debt.

Our most recent report on Form10-Kand our other reports filed with the U.S. Securities and Exchange Commission
provide information about these and other factors, which we may revise or supplement in future reports. We caution
readers not to place undue reliance on forward-looking statements. We do not undertake to update any forward-
looking statements that it may make except as required by applicable law. All subsequent written and forward-
looking statements attributed toSnyders-Lanceor any person acting on its behalf are expressly qualified in their
entirety by the factors referenced above.

Investor Contact Kevin Powers, Senior Director, Investor Relations kpowers@snyderslance.com, (704) 557-8279
Media Contact Joey Shevlin, Director, Corporate Communications & Public Affairs JShevlin@snyderslance.com,
(704) 557-8850 2017 Global Data Point.



Load-Date: June 29,2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 153 of 260
   Press Release: Snyder's-Lance, Inc. Appoints Brian Driscoll as President
                        and Chief Executive Officer
                                                Dow Jones Institutional News
                                           June 28, 2017 Wednesday 12:00 PM GMT


Copyright 2017 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2017, Dow Jones & Company, Inc.



        DOW JONES


Length: 1065 words

Body


Snyder's-Lance, Inc. Appoints Brian Driscoll as President and Chief Executive Officer

CHARLOTTE, N.C., June 28, 2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) announced
today that the Company's Board of Directors has appointed Brian Driscoll as its President and Chief Executive
Officer. Mr. Driscoll has been serving as the Company's Interim President and CEO since April. He was the former
President and CEO of Diamond Foods, Inc. and was appointed to the Snyder's-Lance Board of Directors on
February 29,2016 in connection with the Company's acquisition of Diamond Foods.

"On behalf of the Snyder's-Lance Board of Directors, I am delighted to announce Brian's appointment as our new
President and CEO," said Snyder's-Lance, Inc. Chairman Jim Johnston. "We have been impressed with the
significant progress made by Brian and the management team during the last few months to create a
comprehensive performance improvement plan focused on delivering greater value for our shareholders. Brian's
impressive experience in the consumer packaged goods industry, combined with his knowledge of the Diamond
Foods brands and early strides in the role, make him uniquely qualified to lead the Company."

"The chance to serve as chief executive of Snyder's-Lance at such an important time in its development is an
incredible opportunity," said Mr. Driscoll. "The Company's products and brands are invaluable assets, and I look
forward to implementing our strategic plan focused on improving the Company's performance."

Brian Driscoll has more than 35 years of experience in the food industry having served most recently as the
President and CEO of Diamond Foods from 2012 until 2016. Prior to joining Diamond Foods, from 2010 to 2012,
Mr. Driscoll was CEO of Hostess Brands. From 2002 to 2010, he held senior management positions at Kraft Foods,
Inc., including as President, Sales, Customer Service and Logistics, Kraft North America from 2007 to 2010. Mr.
Driscoll joined Kraft Foods, Inc. as a result of Kraft's acquisition of Nabisco, where he worked from 1995 to 2002,
first as President of Sales and Integrated Logistics and later as the Senior Vice President, Biscuit Sales and
Customer Service.

About Snyder's-Lance, Inc.




       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 154 of 260
       Press Release: Snyder's-Lance, Inc. Appoints Brian Driscoll as President and Chief Executive Officer

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover(R) , Lance(R) , Kettle Brand(R) , KETTLE(R) Chips, Cape Cod(R) , Snack
Factory(R) Pretzel Crisps(R) , Pop Secret(R) , Emerald(R) , Late July(R) , Krunchers! (R) , Tom's(R) , Archway(R)
, Jays(R) , Stella D'oro(R) , Eatsmart Snacks(TM), O-Ke-Doke(R) , Metcalfe's skinny(R) , and other brand names
along with a number of third party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels. For more information, visit
the Company's corporate web site: www.snyderslance.com.

LNCE-E

Cautionary Information about Forward Looking Statements

In this press release, we make statements which may be forward-looking within the meaning of applicable securities
laws, which represent our current judgment about possible future events. The statements include projections
regarding future revenues, earnings and other results. In making these statements we rely on current expectations,
assumptions and analyses based on our experience and perception of historical trends, current conditions and
expected future developments as well as other factors we consider appropriate under the circumstances. We
believe these judgments are reasonable, but these statements are not guarantees of any events or financial results,
and our actual results may differ materially due to a variety of important factors, both positive and negative. These
factors include among others: changes in general economic conditions; price or availability of raw materials,
packaging, energy and labor; food industry competition; changes in top customer relationships; consolidation of the
retail environment; decision by British voters to exit the European Union; failure to realize anticipated benefits of
acquisitions and divestitures; loss of key personnel; failure to execute strategic initiatives; safety and quality of food
products; adulterated or misbranded products; disruption of our supply chain or information technology systems;
improper use or misuse of social media; ability to anticipate changes in consumer preferences and trends;
distribution through independent operators; protection of trademarks and intellectual property; impairment in the
carrying value of goodwill or other intangible assets; new regulations or legislation; interest and foreign currency
exchange rate volatility; concentration of capital stock ownership; increasing legal complexity and potential litigation;
failure to realize the expected benefits from the acquisition of Diamond Foods; the inability to successfully execute
international expansion strategies; additional risks from foreign operations; our substantial debt; and the restrictions
and limitations on our business operations in the agreements and instruments governing our debt.

Our most recent report on Form 10-K and our other reports filed with the U.S. Securities and Exchange
Commission provide information about these and other factors, which we may revise or supplement in future
reports. We caution readers not to place undue reliance on forward-looking statements. We do not undertake to
update any forward-looking statements that it may make except as required by applicable law. All subsequent
written and forward-looking statements attributed to Snyder's-Lance or any person acting on its behalf are expressly
qualified in their entirety by the factors referenced above.
Investor Contact
Kevin Powers, Senior Director, Investor Relations
kpowers@snyderslance.com, (704) 557-8279


Media Contact
Joey Shevlin, Director, Corporate Communications & Public Affairs
JShevlin@snyderslance.com, (704) 557-8850


28 Jun 2017 08:01 ET *Snyders-Lance Names Brian Driscoll President and CEO >LNCE

(MORE TO FOLLOW) Dow Jones Newswires (212-416-2800)

June 28,201708:01 ET (12:01 GMT)




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 155 of 260
      Press Release: Snyder's-Lance, Inc. Appoints Brian Driscoll as President and Chief Executive Officer



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: June 29, 2017


 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 156 of 260
        Snyder's-Lance, Inc. Appoints Brian Driscoll as President and Chief
                                Executive Officer
                                                      Financial Buzz
                                           June 28, 2017 Wednesday 7:22 PM EST


Copyright 2017 Newstex LLC All Rights Reserved

Length: 1044 words

Body


Jun 28, 2017( Financial Buzz: http://www.financialbuzz.com Delivered by Newstex) CHARLOTTE, N.C., June 28,
2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) announced today that the Company's Board of
Directors has appointed Brian Driscoll as its President and Chief Executive Officer. Mr. Driscoll has been serving as
the Company's Interim President and CEO since April.

He was the former President and CEO of Diamond Foods, Inc. and was appointed to the Snyder's-Lance Board of
Directors on February 29, 2016 in connection with the Company's acquisition of Diamond Foods. 'On behalf of the
Snyder's-Lance Board of Directors, I am delighted to announce Brian's appointment as our new President and
CEO,' said Snyder's-Lance, Inc. Chairman Jim Johnston. 'We have been impressed with the significant progress
made by Brian and the management team during the last few months to create a comprehensive performance
improvement plan focused on delivering greater value for our shareholders. Brian's impressive experience in the
consumer packaged goods industry, combined with his knowledge of the Diamond Foods brands and early strides
in the role, make him uniquely qualified to lead the Company.' 'The chance to serve as chief executive of Snyder's-
Lance at such an important time in its development is an incredible opportunity,' said Mr. Driscoll. 'The Company's
products and brands are invaluable assets, and I look forward to implementing our strategic plan focused on
improving the Company's performance.' Brian Driscoll has more than 35 years of experience in the food industry
having served most recently as the President and CEO of Diamond Foods from 2012 until 2016. Prior to joining
Diamond Foods, from 2010 to 2012, Mr. Driscoll was CEO of Hostess Brands. From 2002 to 2010, he held senior
management positions at Kraft Foods, Inc., including as President, Sales, Customer Service and Logistics, Kraft
North America from 2007 to 2010. Mr. Driscoll joined Kraft Foods, Inc. as a result of Kraft's acquisition of Nabisco,
where he worked from 1995 to 2002, first as President of Sales and Integrated Logistics and later as the Senior
Vice President, Biscuit Sales and Customer Service. About Snyder's-Lance, Inc. Snyder's-Lance, Inc.,
headquartered in Charlotte, NC, manufactures and markets snack foods throughout the United States and
internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers, potato chips,
cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold under the
Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®, Snack Factory® Pretzel Crisps®,
Pop Secret®, Emerald®, Late July®, Krunchers! ®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart Snacks™,
O-Ke-Doke®, Metcalfe's skinny®, and other brand names along with a number of third party brands. Products are
distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food service
outlets and other channels. For more information, visit the Company's corporate web site: www.snyderslance.com.
LNCE-E Cautionary Information about Forward Looking Statements In this press release, we make statements
which may be forward-looking within the meaning of applicable securities laws, which represent our current
judgment about possible future events. The statements include projections regarding future revenues, earnings and
other results. In making these statements we rely on current expectations, assumptions and analyses based on our
experience and perception of historical trends, current conditions and expected future developments as well as
other factors we consider appropriate under the circumstances. We believe these judgments are reasonable, but
these statements are not guarantees of any events or financial results, and our actual results may differ materially
due to a variety of important factors, both positive and negative. These factors include among others: changes in


      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 157 of 260
                Snyder's-Lance, Inc. Appoints Brian Driscoll as President and Chief Executive Officer

general economic conditions; price or availability of raw materials, packaging, energy and labor; food industry
competition; changes in top customer relationships; consolidation of the retail environment; decision by British
voters to exit the European Union; failure to realize anticipated benefits of acquisitions and divestitures; loss of key
personnel; failure to execute strategic initiatives; safety and quality of food products; adulterated or misbranded
products; disruption of our supply chain or information technology systems; improper use or misuse of social media;
ability to anticipate changes in consumer preferences and trends; distribution through independent operators;
protection of trademarks and intellectual property; impairment in the carrying value of goodwill or other intangible
assets; new regulations or legislation; interest and foreign currency exchange rate volatility; concentration of capital
stock ownership; increasing legal complexity and potential litigation; failure to realize the expected benefits from the
acquisition of Diamond Foods; the inability to successfully execute international expansion strategies; additional
risks from foreign operations; our substantial debt; and the restrictions and limitations on our business operations in
the agreements and instruments governing our debt. Our most recent report on Form 10-K and our other reports
filed with the U.S. Securities and Exchange Commission provide information about these and other factors, which
we may revise or supplement in future reports. We caution readers not to place undue reliance on forward-looking
statements. We do not undertake to update any forward-looking statements that it may make except as required by
applicable law. All subsequent written and forward-looking statements attributed to Snyder's-Lance or any person
acting on its behalf are expressly qualified in their entirety by the factors referenced above. Investor Contact Kevin
Powers, Senior Director, Investor Relations kpowers@snyderslance.com, (704) 557-8279;Media Contact Joey
Shevlin, Director, Corporate Communications ... blic Affairs JShevlin@snyderslance.com, (704) 557-8850;
https:llwww.globenewswire.com/NewsRoom/AttachmentNg/3f45292f-225b-4ce6-ba48-db6c6fb8d250


Load-Date: June 29,2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 158 of 260
(\
\\     \
~
             Snyder"s-Lance, Inc. Appoints Brian Driscoll as President and Chief
                                     Executive Officer
                                                              GlobeNewswire
                                                  June 28, 2017 Wednesday 5:00 AM PT


     Copyright 2017 GlobeNewswire, Inc. All Rights Reserved

     Section: DIRECTORS AND OFFICERS
     Length: 1020 words

     Body


     CHARLOTTE, N.C., June 28, 2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) announced
     today that the Company's Board of Directors has appointed Brian Driscoll as its President and Chief Executive
     Officer. Mr. Driscoll has been serving as the Company's Interim President and CEO since April. He was the former
     President and CEO of Diamond Foods, Inc. and was appointed to the Snyder's-Lance Board of Directors on
     February 29, 2016 in connection with the Company's acquisition of Diamond Foods.

     "On behalf of the Snyder's-Lance Board of Directors, I am delighted to announce Brian's appointment as our new
     President and CEO," said Snyder's-Lance, Inc. Chairman Jim Johnston. "We have been impressed with the
     significant progress made by Brian and the management team during the last few months to create a
     comprehensive performance improvement plan focused on delivering greater value for our shareholders. Brian's
     impressive experience in the consumer packaged goods industry, combined with his knowledge of the Diamond
     Foods brands and early strides in the role, make him uniquely qualified to lead the Company."

     "The chance to serve as chief executive of Snyder's-Lance at such an important time in its development is an
     incredible opportunity," said Mr. Driscoll. "The Company's products and brands are invaluable assets, and I look
     forward to implementing our strategic plan focused on improving the Company's performance."

     Brian Driscoll has more than 35 years of experience in the food industry having served most recently as the
     President and CEO of Diamond Foods from 2012 until 2016. Prior to joining Diamond Foods, from 2010 to 2012,
     Mr. Driscoll was CEO of Hostess Brands. From 2002 to 2010, he held senior management positions at Kraft Foods,
     Inc., including as President, Sales, Customer Service and Logistics, Kraft North America from 2007 to 2010. Mr.
     Driscoll joined Kraft Foods, Inc. as a result of Kraft's acquisition of Nabisco, where he worked from 1995 to 2002,
     first as President of Sales and Integrated Logistics and later as the Senior Vice President, Biscuit Sales and
     Customer Service.

     About Snyder's-Lance, Inc.

     Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
     United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
     potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
     under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®, Snack Factory® Pretzel
     Crisps®, Pop Secret®, Emerald®, Late July®, Krunchers! ®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart
     Snacks™ O-Ke-Doke®, Metcalfe's skinny®, and other brand names along with a number of third party brands.
     Products are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food
     service outlets and other channels. For more information, visit the Company's corporate web site:
     www.snyderslance.com.

     LNCE-E


            Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 159 of 260
                Snyder's-Lance, Inc. Appoints Brian Driscoll as President and Chief Executive Officer

Cautionary Information about Forward Looking Statements

In this press release, we make statements which may be forward-looking within the meaning of applicable securities
laws, which represent our current judgment about possible future events. The statements include projections
regarding future revenues, earnings and other results. In making these statements we rely on current expectations,
assumptions and analyses based on our experience and perception of historical trends, current conditions and
expected future developments as well as other factors we consider appropriate under the circumstances. We
believe these judgments are reasonable, but these statements are not guarantees of any events or financial results,
and our actual results may differ materially due to a variety of important factors, both positive and negative. These
factors include among others: changes in general economic conditions; price or availability of raw materials,
packaging, energy and labor; food industry competition; changes in top customer relationships; consolidation of the
retail environment; decision by British voters to exit the European Union; failure to realize anticipated benefits of
acquisitions and divestitures; loss of key personnel; failure to execute strategic initiatives; safety and quality of food
products; adulterated or misbranded products; disruption of our supply chain or information technology systems;
improper use or misuse of social media; ability to anticipate changes in consumer preferences and trends;
distribution through independent operators; protection of trademarks and intellectual property; impairment in the
carrying value of goodwill or other intangible assets; new regulations or legislation; interest and foreign currency
exchange rate volatility; concentration of capital stock ownership; increasing legal complexity and potential litigation;
failure to realize the expected benefits from the acquisition of Diamond Foods; the inability to successfully execute
international expansion strategies; additional risks from foreign operations; our substantial debt; and the restrictions
and limitations on our business operations in the agreements and instruments governing our debt.

Our most recent report on Form10-Kand our other reports filed with the U.S. Securities and Exchange Commission
provide information about these and other factors, which we may revise or supplement in future reports. We caution
readers not to place undue reliance on forward-looking statements. We do not undertake to update any forward-
looking statements that it may make except as required by applicable law. All subsequent written and forward-
looking statements attributed toSnyder's-Lanceor any person acting on its behalf are expressly qualified in their
entirety by the factors referenced above.
Investor Contact Kevin Powers, Senior Director, Investor Relations kpowers@snyderslance.com, (704) 557-
8279      Media   Contact   Joey   Shevlin, Director,   Corporate  Communications   &   Public  Affairs
JShevlin@snyderslance.com, (704) 557-8850



Load-Date: June 29, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 160 of 260
                            Snyder1s-Lance adds to Snack Factory range
                                                     just-food global news
                                              June 27,2017 Tuesday 1:59 PM GMT


Copyright 2017 Aroq Limited All Rights Reserved




Length: 231 words
Byline: Helen Arnold

Body


US snack group Snyder's-Lance has announced the launch of Dessert Thins, a range of sweet biscuits, under its
Snack Factory brand, to appeal to health-conscious consumers who want to treat themselves to something
indulgent without the associated guilt.

"In recent years, consumers have shown greater interest in eating healthier, and there will always be room for
dessert," said Jennnifer Bauer, vice president, marketing, of Snyder's-Lance, the brand owner. "We created
Dessert Thins to satisfy the strong demand for an irresistible, cleaner sweet snack."


Available in Brownie, Chocolate Chip and Lemon Tart varieties, the biscuits contain 120 calories per serving, no
GMO's, transfats, cholesterol, colours or flavouring which "make them the idea snack for today's on the go
consumers" according to the company which also makes Pretzel Crisps.


 With a RRP of &pound;3.99 for a 50z bag, Dessert Thins are available in the bakery or deli sections of grocery
stores nationwide.


 Last month the US snack maker said it was drawing up ways to "unlock substantial profitability" after confirming a
first quarter of "difficult challenges" for the business and one which it caused to issue a profit warning last month.


The Cape Cod crisps and Metcalfe's Skinny popcorn owner booked higher first-quarter sales and improved profits
on a reported basis but saw its underlying earnings decline.


Load-Date: June 27,2017


   End of Document




       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 161 of 260
                                    Campfire Chili MEAL OF THE WEEK
                                                    Bay City Times (Michigan)
                                                     June 20, 2017 Tuesday


Copyright 2017 Bay City Times All Rights Reserved

Section: BUSINESS; Pg. C2
Length: 345 words

Body


Make while camping or just at home. Serves four-plus -with plenty left over -          for less than $15. Or take
advantage of coupons and store incentives, and make it for $11.36.

Ingredients from Meijer:

Ground Angus chuck (need 1.5 pounds): $2.99 per pound Butterball turkey bacon: $1. ($1 on 1 coupon
SavingsAngel.com/butterball617 OR 55 cents on 1 coupon Butterball.com/coupons; PLUS: Buy 10 participating
products, mix

and match, get 11th product free -instantly at register.) Bush's beans (need 1 white and 1 red kidney): $1 each.
($1 on 2 coupon May 14 SmartSource insert; PLUS Buy 10 participating products, mix and match,

get 11th product free - instantly at register.) Hunt's crushed tomatoes (need 2) and Bell pepper (need 1): $1 each.
(Buy 10 participating products, mix and

match, get 11th product free - instantly at register.) Vidalia onion (need 1 large): 77 cents per pound. (Optional):
Shredded cheddar cheese: $1.88

and Daisy sour cream: $1.79.

Pantry ingredients: chili powder, cumin, jalapeno, pepper, oregano, salt

To complete meal from Meijer:

Snack Factory Pretzel Crisps: $2.50. ($1 on 1

coupon June 18 SmartSource insert) Hunt's pudding and Old Orchard juice: $1 each. (For juice: 50 cents on 1
coupon OldOrchard.com/promotions; PLUS for both: Buy 10 participating products, mix and

match, get 11 th product free - instantly at register.) Strawberries: $1.67

Steps

Chop bacon, onion, jalapeno and bell pepper. Rinse beans. In a cast iron Dutch oven, brown ground chuck in
batches, moving to a large bowl as cooked. Cook bacon, onion, jalapeno, bell pepper, 3 tablespoons chili powder, 1
tablespoon cumin, and 2 teaspoons oregano for 5 minutes. Add cooked chuck, beans, undrained tomatoes, 1/2
teaspoon salt and just enough water to give it a "soup" appearance. Cover pot with lid and hot coals. Gently simmer
for about 21/4 hours, checking every 45 minutes.

Serve hot with pretzel crisps, adding salt and pepper to taste and topping with cheese and sour. Enjoy



        Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 162 of 260
                                       Campfire Chili MEAL OF THE WEEK

with cold juice and pudding with strawberries. Editor's note: Final cost based on percentage of product used.


Load-Date: June 21, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 163 of 260
                                   Campfire Chili MEAL OF THE WEEK
                                                 Kalamazoo Gazette (Michigan)
                                                       June 20, 2017 Tuesday


Copyright 2017 Kalamazoo Gazette All Rights Reserved

Section: BUSINESS; Pg. C2
Length: 345 words

Body


Make while camping or just at home. Serves four-plus -with plenty left over -          for less than $15. Or take
advantage of coupons and store incentives, and make it for $11.36.

Ingredients from Meijer:

Ground Angus chuck (need 1.5 pounds): $2.99 per pound Butterball turkey bacon: $1. ($1 on 1 coupon
SavingsAngel.com/butterball617 OR 55 cents on 1 coupon Butterball.com/coupons; PLUS: Buy 10 participating
products, mix

and match, get 11th product free -instantly at register.) Bush's beans (need 1 white and 1 red kidney): $1 each.
($1 on 2 coupon May 14 SmartSource insert; PLUS Buy 10 participating products, mix and match,

get 11th product free - instantly at register.) Hunt's crushed tomatoes (need 2) and Bell pepper (need 1): $1 each.
(Buy 10 participating products, mix and

match, get 11th product free - instantly at register.) Vidalia onion (need 1 large): 77 cents per pound. (Optional):
Shredded cheddar cheese: $1.88

and Daisy sour cream: $1.79.

Pantry ingredients: chili powder, cumin, jalapeno, pepper, oregano, salt

To complete meal from Meijer:

Snack Factory Pretzel Crisps: $2.50. ($1 on 1

coupon June 18 SmartSource insert) Hunt's pudding and Old Orchard juice: $1 each. (For juice: 50 cents on 1
coupon OldOrchard.com/promotions; PLUS for both: Buy 10 participating products, mix and

match, get 11th product free -      instantly at register.) Strawberries: $1.67

Steps

Chop bacon, onion, jalapeno and bell pepper. Rinse beans. In a cast iron Dutch oven, brown ground chuck in
batches, moving to a large bowl as cooked. Cook bacon, onion, jalapeno, bell pepper, 3 tablespoons chili powder, 1
tablespoon cumin, and 2 teaspoons oregano for 5 minutes. Add cooked chuck, beans, undrained tomatoes, 1/2
teaspoon salt and just enough water to give it a "soup" appearance. Cover pot with lid and hot coals. Gently simmer
for about 21/4 hours, checking every 45 minutes.

Serve hot with pretzel crisps, adding salt and pepper to taste and topping with cheese and sour. Enjoy



        Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 164 of 260
                                       Campfire Chili MEAL OF THE WEEK

with cold juice and pudding with strawberries. Editor's note: Final cost based on percentage of product used.


Load-Date: June 20, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 165 of 260
                                   Campfire Chili MEAL OF THE WEEK
                                                  Saginaw News (Michigan)
                                                   June 20, 2017 Tuesday


Copyright 2017 Saginaw News All Rights Reserved

Section: BUSINESS; Pg. C2
Length: 345 words

Body


Make while camping or just at home. Serves four-plus -with plenty left over -          for less than $15. Or take
advantage of coupons and store incentives, and make it for $11.36.

Ingredients from Meijer:

Ground Angus chuck (need 1.5 pounds): $2.99 per pound Butterball turkey bacon: $1. ($1 on 1 coupon
SavingsAngel.com/butterball617 OR 55 cents on 1 coupon Butterball.com/coupons; PLUS: Buy 10 participating
products, mix

and match, get 11th product free -instantly at register.) Bush's beans (need 1 white and 1 red kidney): $1 each.
($1 on 2 coupon May 14 SmartSource insert; PLUS Buy 10 participating products, mix and match,

get 11th product free - instantly at register.) Hunt's crushed tomatoes (need 2) and Bell pepper (need 1): $1 each.
(Buy 10 participating products, mix and

match, get 11th product free - instantly at register.) Vidalia onion (need 1 large): 77 cents per pound. (Optional):
Shredded cheddar cheese: $1.88

and Daisy sour cream: $1.79.

Pantry ingredients: chili powder, cumin, jalapeno, pepper, oregano, salt

To complete meal from Meijer:

Snack Factory Pretzel Crisps: $2.50. ($1 on 1

coupon June 18 SmartSource insert) Hunt's pudding and Old Orchard juice: $1 each. (For juice: 50 cents on 1
coupon OldOrchard.com/promotions; PLUS for both: Buy 10 participating products, mix and

match, get 11 th product free -     instantly at register.) Strawberries: $1.67

Steps

Chop bacon, onion, jalapeno and bell pepper. Rinse beans. In a cast iron Dutch oven, brown ground chuck in
batches, moving to a large bowl as cooked. Cook bacon, onion, jalapeno, bell pepper, 3 tablespoons chili powder, 1
tablespoon cumin, and 2 teaspoons oregano for 5 minutes. Add cooked chuck, beans, undrained tomatoes, 1/2
teaspoon salt and just enough water to give it a "soup" appearance. Cover pot with lid and hot coals. Gently simmer
for about 21/4 hours, checking every 45 minutes.

Serve hot with pretzel crisps, adding salt and pepper to taste and topping with cheese and sour. Enjoy



        Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 166 of 260
                                       Campfire Chili MEAL OF THE WEEK

with cold juice and pudding with strawberries. Editor's note: Final cost based on percentage of product used.



Load-Date: June 21, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 167 of 260
                                                MEAL OF THE WEEK
                                                Muskegon Chronicle (Michigan)
                                                        June 20,2017 Tuesday


Copyright 2017 Muskegon Chronicle All Rights Reserved

Section: NEWS; Pg. C2
Length: 345 words

Body


Make while camping or just at home. Serves four-plus -with plenty left over -          for less than $15. Or take
advantage of coupons and store incentives, and make it for $11.36.

Ingredients from Meijer:

Ground Angus chuck (need 1.5 pounds): $2.99 per pound Butterball turkey bacon: $1. ($1 on 1 coupon
SavingsAngel.com/butterball617 OR 55 cents on 1 coupon Butterball.com/coupons; PLUS: Buy 10 participating
products, mix

and match, get 11th product free -instantly at register.) Bush's beans (need 1 white and 1 red kidney): $1 each.
($1 on 2 coupon May 14 SmartSource insert; PLUS Buy 10 participating products, mix and match,

get 11th product free - instantly at register.) Hunt's crushed tomatoes (need 2) and Bell pepper (need 1): $1 each.
(Buy 10 participating products, mix and

match, get 11th product free - instantly at register.) Vidalia onion (need 1 large): 77 cents per pound. (Optional):
Shredded cheddar cheese: $1.88

and Daisy sour cream: $1.79.

Pantry ingredients: chili powder, cumin, jalapeno, pepper, oregano, salt

To complete meal from Meijer:

Snack Factory Pretzel Crisps: $2.50. ($1 on 1

coupon June 18 SmartSource insert) Hunt's pudding and Old Orchard juice: $1 each. (For juice: 50 cents on 1
coupon OldOrchard.com/promotions; PLUS for both: Buy 10 participating products, mix and

match, get 11th product free -       instantly at register.) Strawberries: $1.67

Steps

Chop bacon, onion, jalapeno and bell pepper. Rinse beans. In a cast iron Dutch oven, brown ground chuck in
batches, moving to a large bowl as cooked. Cook bacon, onion, jalapeno, bell pepper, 3 tablespoons chili powder, 1
tablespoon cumin, and 2 teaspoons oregano for 5 minutes. Add cooked chuck, beans, undrained tomatoes, 1/2
teaspoon salt and just enough water to give it a "soup" appearance. Cover pot with lid and hot coals. Gently simmer
for about 21/4 hours, checking every 45 minutes.

Serve hot with pretzel crisps, adding salt and pepper to taste and topping with cheese and sour. Enjoy



        Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 168 of 260
                                               MEAL OF THE WEEK

with cold juice and pudding with strawberries. Editor's note: Final cost based on percentage of product used.



Load-Date: June 20, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 169 of 260
                                                 MEAL OF THE WEEK
                                                Jackson Citizen Patriot (Michigan)
                                                      June 20, 2017 Tuesday


Copyright 2017 The Republican Company, Springfield, MA. All Rights Reserved

Section: NEWS; Pg. C2
Length: 345 words
Byline: Campfire Chili

Body


Make while camping or just at home. Serves four-plus -with plenty left over -          for less than $15. Or take
advantage of coupons and store incentives, and make it for $11.36.

Ingredients from Meijer:

Ground Angus chuck (need 1.5 pounds): $2.99 per pound Butterball turkey bacon: $1. ($1 on 1 coupon
SavingsAngel.com/butterball617 OR 55 cents on 1 coupon Butterball.com/coupons; PLUS: Buy 10 participating
products, mix

and match, get 11th product free -instantly at register.) Bush's beans (need 1 white and 1 red kidney): $1 each.
($1 on 2 coupon May 14 SmartSource insert; PLUS Buy 10 participating products, mix and match,

get 11th product free - instantly at register.) Hunt's crushed tomatoes (need 2) and Bell pepper (need 1): $1 each.
(Buy 10 participating products, mix and

match, get 11th product free - instantly at register.) Vidalia onion (need 1 large): 77 cents per pound. (Optional):
Shredded cheddar cheese: $1.88

and Daisy sour cream: $1.79.

Pantry ingredients: chili powder, cumin, jalapeno, pepper, oregano, salt

To complete meal from Meijer:

Snack Factory Pretzel Crisps: $2.50. ($1 on 1

coupon June 18 SmartSource insert) Hunt's pudding and Old Orchard juice: $1 each. (For juice: 50 cents on 1
coupon OldOrchard.com/promotions; PLUS for both: Buy 10 participating products, mix and

match, get 11th product free -       instantly at register.) Strawberries: $1.67

Steps

Chop bacon, onion, jalapeno and bell pepper. Rinse beans. In a cast iron Dutch oven, brown ground chuck in
batches, moving to a large bowl as cooked. Cook bacon, onion, jalapeno, bell pepper, 3 tablespoons chili powder, 1
tablespoon cumin, and 2 teaspoons oregano for 5 minutes. Add cooked chuck, beans, undrained tomatoes, 1/2
teaspoon salt and just enough water to give it a "soup" appearance. Cover pot with lid and hot coals. Gently simmer
for about 21/4 hours, checking every 45 minutes.




        Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 170 of 260
                                               MEAL OF THE WEEK

Serve hot with pretzel crisps, adding salt and pepper to taste and topping with cheese and sour. Enjoy

with cold juice and pudding with strawberries. Editor's note: Final cost based on percentage of product used.


Load-Date: June 20, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 171 of 260
                                                             MEAL OF THE WEEK
                                                              Grand Rapid Press (Michigan)
                                                                   June 20, 2017 Tuesday


Copyright 2017 Grand Rapids Press All Rights Reserved

Section: NEWS; Pg. C2
Length: 345 words
Byline: Campfire Chili

Body     '~WI$;_~_\'   _ _ _ _ ~'I;""_~""~"W&~_"""'*''W.'i4.. . ~W&_~~'*_~~~''''':'*"'~'''i'm;W0im!mXlm;wi$m!=="''''~=''''~_""~=---''
                                                                .                                                                    __w<_'-._~~,*=--=.~,,"'W.~>m.'i'M,,w:..=~w=-~




Make while camping or just at home. Serves four-plus -with plenty left over -                                                        for less than $15. Or take
advantage of coupons and store incentives, and make it for $11.36.

Ingredients from Meijer:

Ground Angus chuck (need 1.5 pounds): $2.99 per pound Butterball turkey bacon: $1. ($1 on 1 coupon
SavingsAngel.com/butterball617 OR 55 cents on 1 coupon Butterball.com/coupons; PLUS: Buy 10 participating
products, mix

and match, get 11th product free -instantly at register.) Bush's beans (need 1 white and 1 red kidney): $1 each.
($1 on 2 coupon May 14 SmartSource insert; PLUS Buy 10 participating products, mix and match,

get 11th product free - instantly at register.) Hunt's crushed tomatoes (need 2) and Bell pepper (need 1): $1 each.
(Buy 10 participating products, mix and

match, get 11th product free - instantly at register.) Vidalia onion (need 1 large): 77 cents per pound. (Optional):
Shredded cheddar cheese: $1.88

and Daisy sour cream: $1.79.

Pantry ingredients: chili powder, cumin, jalapeno, pepper, oregano, salt

To complete meal from Meijer:

Snack Factory Pretzel Crisps: $2.50. ($1 on 1

coupon June 18 SmartSource insert) Hunt's pudding and Old Orchard juice: $1 each. (For juice: 50 cents on 1
coupon OldOrchard.com/promotions; PLUS for both: Buy 10 participating products, mix and

match, get 11th product free -               instantly at register.) Strawberries: $1.67

Steps

Chop bacon, onion, jalapeno and bell pepper. Rinse beans. In a cast iron Dutch oven, brown ground chuck in
batches, moving to a large bowl as cooked. Cook bacon, onion, jalapeno, bell pepper, 3 tablespoons chili powder, 1
tablespoon cumin, and 2 teaspoons oregano for 5 minutes. Add cooked chuck, beans, undrained tomatoes, 1/2
teaspoon salt and just enough water to give it a "soup" appearance. Cover pot with lid and hot coals. Gently simmer
for about 21/4 hours, checking every 45 minutes.




        Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 172 of 260
                                               MEAL OF THE WEEK

Serve hot with pretzel crisps, adding salt and pepper to taste and topping with cheese and sour. Enjoy

with cold juice and pudding with strawberries. Editor's note: Final cost based on percentage of product used.


Load-Date: June 21,2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 173 of 260
                                                   MEAL OF THE WEEK
                                                      Flint Journal (Michigan)
                                                      June 20, 2017 Tuesday


Copyright 2017 Flint Journal All Rights Reserved

Section: BUSINESS; Pg. C2
Length: 345 words

Body


Make while camping or just at home. Serves four-plus -with plenty left over -          for less than $15. Or take
advantage of coupons and store incentives, and make it for $11.36.

Ingredients from Meijer:

Ground Angus chuck (need 1.5 pounds): $2.99 per pound Butterball turkey bacon: $1. ($1 on 1 coupon
SavingsAngel.com/butterball617 OR 55 cents on 1 coupon Butterball.com/coupons; PLUS: Buy 10 participating
products, mix

and match, get 11th product free -instantly at register.) Bush's beans (need 1 white and 1 red kidney): $1 each.
($1 on 2 coupon May 14 SmartSource insert; PLUS Buy 10 participating products, mix and match,

get 11th product free - instantly at register.) Hunt's crushed tomatoes (need 2) and Bell pepper (need 1): $1 each.
(Buy 10 participating products, mix and

match, get 11th product free - instantly at register.) Vidalia onion (need 1 large): 77 cents per pound. (Optional):
Shredded cheddar cheese: $1.88

and Daisy sour cream: $1.79.

Pantry ingredients: chili powder, cumin, jalapeno, pepper, oregano, salt

To complete meal from Meijer:

Snack Factory Pretzel Crisps: $2.50. ($1 on 1

coupon June 18 SmartSource insert) Hunt's pudding and Old Orchard juice: $1 each. (For juice: 50 cents on 1
coupon OldOrchard.com/promotions; PLUS for both: Buy 10 participating products, mix and

match, get 11th product free -         instantly at register.) Strawberries: $1.67

Steps

Chop bacon, onion, jalapeno and bell pepper. Rinse beans. In a cast iron Dutch oven, brown ground chuck in
batches, moving to a large bowl as cooked. Cook bacon, onion, jalapeno, bell pepper, 3 tablespoons chili powder, 1
tablespoon cumin, and 2 teaspoons oregano for 5 minutes. Add cooked chuck, beans, undrained tomatoes, 1/2
teaspoon salt and just enough water to give it a "soup" appearance. Cover pot with lid and hot coals. Gently simmer
for about 21/4 hours, checking every 45 minutes.

Serve hot with pretzel crisps, adding salt and pepper to taste and topping with cheese and sour. Enjoy



       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 174 of 260
                                               MEAL OF THE WEEK

with cold juice and pudding with strawberries. Editor's note: Final cost based on percentage of product used.


Load-Date: June 21, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 175 of 260
                               Snack Factory® Introduces Dessert Thins
                                                         Business Wire
                                               June 19, 2017 Monday 2:00 PM GMT


Copyright 2017 Business Wire, Inc.

Distribution: Business Editors; Food Editors; Retail Writers
Length: 538 words
Dateline: CHARLOTTE, N.C.

Body


Snack Factory®, the makers of snack favorite Pretzel Crisps®, today announces the launch of Dessert Thins, a
new line of lightly textured, airy biscuits in delectable dessert flavors! Made with non-GMO ingredients, Dessert
Thins are available in Brownie, Chocolate Chip and Lemon Tart varieties.

This       Smart        News         Release      features    multimedia.   View   the     full    release     here:
http://www.businesswire.com/news/home/20170619005139/en/

Snack Factory® Dessert Thins (Photo: Business Wire)

"At Snack Factory, we are always looking for new and inventive ways to create great tasting snacks that people can
feel good about eating," said Jennifer Bauer, Vice President, Marketing, Snyder's-Lance. "In recent years,
consumers have shown greater interest in eating healthier, and there will always be room for dessert! We created
Dessert Thins to satisfy the strong demand for an irresistible, cleaner sweet snack."

Snack Factory® Dessert Thins are 120 calories per serving, contain zero grams of trans-fat, no cholesterol, no
artificial colors or flavors, making them ideal indulgent snacks for today's on-the-go consumers. Decadent, thin,
crispy biscuits that satisfy without the guilt, Dessert Thins will make you 'Rethink your Dessert!'

Find new Snack Factory® Dessert Thins in the bakery or deli sections of grocery stores nationwide, priced at $3.99
SRP per 5 oz. bag. For more information about Dessert Thins or the entire Snack Factory® portfolio, please visit:
www.snackfactory.com .

ABOUT SNACK FACTORY®:Since 2004, Snack Factory® has reinvented the pretzel category with Pretzel
Crisps®, winning over the hearts and taste buds of snackers everywhere as the world's first - and the original -
pretzel-shaped cracker. Today, Snack Factory is dedicated to providing consumers with innovative and delicious
clean-label snacks, including Pita Chips, Tortilla Chips, Apple Sticks and Veggie Sticks. Snack Factory is based in
Charlotte, NC, and its products are distributed nationally through grocery stores, mass merchandisers, convenience
stores and club stores. For more information, visit www.snackfactory.com .

ABOUT SNYDER'S-LANCE, INC.Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets
snack foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other
snacks. Products are sold under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®,
Snack Factory® Pretzel Crisps®, Pop Secret®, Emerald®, Late July®, Krunchers! ®, Tom's®, Archway®, Jays®,
Stella D'oro®, Eatsmart Snacks(TM), O-Ke-Doke®, Metcalfe's skinny®, and other brand names along with a
number of third party brands. Products are distributed nationally through grocery and mass merchandisers,
convenience stores, club stores, food service outlets and other channels. For more information, visit the Company's
corporate web site: www.snyderslance.com .


       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 176 of 260
                                   Snack Factory® Introduces Dessert Thins

View source version on businesswire.com: http://www.businesswire.com/news/home/20170619005139/en/


CONTACT: mario marketing
Erin DeVito I Tracy Dabakis, 617-375-9700
edevito@marlomarketing.com
tdabakis@marlomarketing.com
http://www.businesswire.com



Graphic


Snack Factory® Dessert Thins (Photo: Business Wire)


Load·Date: June 20,2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 177 of 260
               !
                                Snack Factory Introduces Dessert Thins
               \
               '·U
                                                         India Retail News
                                                 June 19, 2017 Monday 6:30 AM EST


Copyright 2017 Contify.com All Rights Reserved

Length: 219 words

Body


June 19 -- Snack Factory, the makers of snack favorite Pretzel Crisps, today announces the launch of Dessert
Thins, a new line of lightly textured, airy biscuits in delectable dessert flavors! Made with non-GMO ingredients,
Dessert Thins are available in Brownie, Chocolate Chip and Lemon Tart varieties.

"At Snack Factory, we are always looking for new and inventive ways to create great tasting snacks that people can
feel good about eating," said Jennifer Bauer, Vice President, Marketing, Snyder's-Lance. "In recent years,
consumers have shown greater interest in eating healthier, and there will always be room for dessert! We created
Dessert Thins to satisfy the strong demand for an irresistible, cleaner sweet snack."

Snack Factory Dessert Thins are 120 calories per serving, contain zero grams of trans-fat, no cholesterol, no
artificial colors or flavors, making them ideal indulgent snacks for today's on-the-go consumers. Decadent, thin,
crispy biscuits that satisfy without the guilt, Dessert Thins will make you 'Rethink your Dessert!'

Find new Snack Factory Dessert Thins in the bakery or deli sections of grocery stores nationwide, priced at $3.99
SRP per 5 oz. bag. For more information about Dessert Thins or the entire Snack Factory portfolio, please visit:
www.snackfactory.com.

Source: Snack Factory


Load-Date: June 20, 2017


  End of Document




       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 178 of 260
          Contrasting Diamond Foods (DMND) and Snyder's-Lance (LNCE)
                                                      Ticker Report
                                           June 14, 2017 Wednesday 2:14 PM EST


Copyright 2017 Newstex LLC All Rights Reserved

Length: 698 words
Byline: Shane Hupp

Body


Jun 14, 2017( Ticker Report: http://www.tickerreport.com/Delivered by Newstex) Diamond Foods (NASDAQ:
DMND) and Snyder's-Lance (NASDAQ:LNCE) are both non-cyclical consumer goods ... rvices companies, but
which is the better business? We will contrast the two companies based on the strength of their earnings,
institutional ownership, risk, analyst recommendations, dividends, valuation and profitabiliy. Analyst RatingsThis is a
breakdown of current ratings and price targets for Diamond Foods and Snyder's-Lance, as reported by
MarketBeat.com.

Snyder's-Lance has a consensus target price of $39.40, indicating a potential upside of 5.74%. Given Snyder's-
Lance's higher possible upside, analysts plainly believe Snyder's-Lance is more favorable than Diamond
Foods.ProfitabilityThis table compares Diamond Foods and Snyder's-Lance's net margins, return on equity and
return on assets.valuation and EarningsThis table compares Diamond Foods and Snyder's-Lance's revenue,
earnings per share (EPS) and valuation.Snyder's-Lance has higher revenue and earnings than Diamond Foods.
DividendsSnyder's-Lance pays an annual dividend of $0.64 per share and has a dividend yield of 1.7%. Diamond
Foods does not pay a dividend. Snyder's-Lance pays out 123.1 % of its earnings in the form of a dividend,
suggesting it may not have sufficient earnings to cover its dividend payment in the future. Insider ... stitutional
Ownership65.1 % of Snyder's-Lance shares are held by institutional investors. 13.7% of Snyder's-Lance shares are
held by insiders. Strong institutional ownership is an indication that hedge funds, endowments and large money
managers believe a company will outperform the market over the long term.SummarySnyder's-Lance beats
Diamond Foods on 7 of the 10 factors compared between the two stocks.Diamond Foods Company ProfileDiamond
Foods, Inc. is a United States-based snack food and culinary nut company. The Company's product lines include
Potato Chips, Snack Nuts, Popcorn, Inshell Nuts and Culinary Nuts. It sells its products under five brand names:
Diamond of California, Kettle Brand, Kettle Chips, Emerald and Pop Secret. Its potato chips are sold under the
Kettle Brand label in the United States and Kettle Chips brand in the United Kingdom, which are made with blends
of all natural seasonings and cooked in small batches in oils. Its product line also includes better-for-you Kettle
Brand Baked Potato Chips, which are available in approximately five flavors. Snack Nuts are sold under the
Emerald brand. It offers popcorn in both natural kernels and various flavors of microwave popcorn. Its inshell nuts
are sold under the Diamond of California brand. Its culinary nuts are sold under the Diamond of California brand
offering a source of nuts for salads, vegetables, pastas and baked goods.Snyder's-Lance Company
ProfileSnyder's-Lance, Inc. is a snack food company. The Company is engaged in the manufacturing, distribution,
marketing and sale of snack food products. Its products include pretzels, sandwich crackers, kettle cooked chips,
pretzel crackers, cookies, potato chips, tortilla chips, restaurant style crackers, popcorn, nuts and other salty
snacks. It owns various names for use with its Branded products, including Snyder's of Hanover; Lance; Cape Cod;
Snack Factory Pretzel Crisps; Pop Secret; Emerald; Kettle Brand; KETTLE Chips, and Late July (collectively, Core
brands). Its brands also include Metcalfe's skinny; Tom's; Archway; Jays; Stella D'oro; Eatsmart Snacks;
Krunchers!, and O-Ke-Doke (collectively, Allied brands), as well as a range of other marks and designs. Its products
are packaged in various single-serve, multi-pack, family-size and party-size configurations. It distributes snack food
products throughout the United States using its direct-store-delivery distribution network. Receive News ... tings for
Diamond Foods Inc. Daily - Enter your email address below to receive a concise daily summary of the latest news


       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 179 of 260
                       Contrasting Diamond Foods (DMND) and Snyder's-Lance (LNCE)

and analysts' ratings for Diamond Foods Inc. and related companies with MarketBeat.com's FREE daily email
newsletter[1].               [              1]:              https:llwww.tickerreport.com/daily-email-updates-
basic/?symbol=NASDAQ:DMND ... iamond+Foods+lnc.


Load-Date: June 14, 2017


  End of Document




                                                                                  /




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 180 of 260
       Press Release: Snyder's-Lance, Inc. to Present at Upcoming Investor
                                  Conferences
                                                 Dow Jones Institutional News
                                              June 12,2017 Monday 12:30 PM GMT


Copyright 2017 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2017, Dow Jones & Company, Inc.



  D     DOW JONES i'lL:


Length: 355 words

Body


Snyder's-Lance, Inc. to Present at Upcoming Investor Conferences

CHARLOTTE, N.C., June 12, 2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) today
announced that the Company will present at the two following investor conferences.

Alexander Pease, Executive Vice President and Chief Financial Officer, will present at the Deutsche Bank Global
Consumer Conference being held in Paris, France. The presentation is scheduled for Tuesday, June 13, 2017 at
4:45 p.m. CEST (10:45 a.m. EDT).

Brian Driscoll, Interim President and Chief Executive Officer, will present at the Jefferies 2017 Consumer
Conference being held in Nantucket, Massachusetts. The presentation is scheduled for Tuesday, June 20, 2017 at
2:30 p.m. EDT.

The presentations will be audio webcast live on the investor relations section of Snyder's-Lance's website at
www.snyderslance.com . For those unable to participate during the live webcast the replays will be available on the
Company's website at the same location.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover(R) , Lance(R) , Kettle Brand(R) , KETTLE(R) Chips, Cape Cod(R) , Snack
Factory(R) Pretzel Crisps(R) , Pop Secret(R) , Emerald(R) , Late July(R) , Krunchers! (R) , Tom's(R) , Archway(R)
, Jays(R) , Stella D'oro(R) , Eatsmart Snacks(TM), O-Ke-Doke(R) , Metcalfe's skinny(R) , and other brand names
along with a number of third party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels. For more information, visit
the Company's corporate web site: www.snyderslance.com.




       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 181 of 260
                      Press Release: Snyder's-Lance, Inc. to Present at Upcoming Investor Conferences

LNCE-E
Investor Contact
Kevin Powers, Senior Director, Investor Relations
Kpowers@snyderslance.com, (704) 557-8279

(END) Dow Jones Newswires

June 12,201708:30 ET (12:30 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: June 13, 2017



  Eud   or Documeut




        Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 182 of 260
(\
~,    \
               Snyder's-Lance, Inc. to Present at Upcoming Investor Conferences
\)    j
                                                              GlobeNewswire
                                                    June 12, 2017 Monday 5:30 AM PT


     Copyright 2017 GlobeNewswire, Inc. All Rights Reserved

     Section: CALENDAR OF EVENTS
     Length: 330 words

     Bod


     CHARLOTTE, N.C., June 12, 2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) today
     announced that the Company will present at the two following investor conferences.

     Alexander Pease, Executive Vice President and Chief Financial Officer, will present at the Deutsche Bank Global
     Consumer Conference being held in Paris, France. The presentation is scheduled for Tuesday, June 13, 2017 at
     4:45 p.m. CEST (10:45 a.m. EDT).

     Brian Driscoll, Interim President and Chief Executive Officer, will present at the Jefferies 2017 Consumer
     Conference being held in Nantucket, Massachusetts. The presentation is scheduled for Tuesday, June 20, 2017 at
     2:30 p.m. EDT.

     The presentations will be audio webcast live on the investor relations section of Snyder's-Lance's website at
     www.snyderslance.com. For those unable to participate during the live webcast the replays will be available on the
     Company's website at the same location.

     About Snyder's-Lance, Inc. Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
     foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
     crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other
     snacks. Products are sold under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®,
     Snack Factory® Pretzel Crisps®, Pop Secret®, Emerald®, Late July®, Krunchers! ®, Tom's®, Archway®, Jays®,
     Stella D'oro®, Eatsmart Snacks ™ O-Ke-Doke®, Metcalfe's skinny®, and other brand names along with a number of
     third party brands. Products are distributed nationally through grocery and mass merchandisers, convenience
     stores, club stores, food service outlets and other channels. For more information, visit the Company's corporate
     web site: www.snyderslance.com.

     LNCE-E
     Investor Contact Kevin         Powers,   Senior Director,   Investor Relations   Kpowers@snyderslance.com,   (704)   557-
     8279




     Load-Date: June 13, 2017


          End of Document




             Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 183 of 260
        Snyder's-Lance, Inc. to Present at Upcoming Investor Conferences
                                                      Financial Buzz
                                             June 12,2017 Monday 6:10 PM EST


Copyright 2017 Newstex LLC All Rights Reserved

Length: 409 words

Body


Jun 12, 2017( Financial Buzz: http://www.financialbuzz.com Delivered by Newstex) CHARLOTTE, N.C., June 12,
2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) today announced that the Company will
present at the two following investor conferences. Alexander Pease, Executive Vice President and Chief Financial
Officer, will present at the Deutsche Bank Global Consumer Conference being held in Paris, France. The
presentation is scheduled for Tuesday, June 13,2017 at 4:45 p.m. CEST (10:45 a.m. EDT). Brian Driscoll, Interim
President and Chief Executive Officer, will present at the Jefferies 2017 Consumer Conference being held in
Nantucket, Massachusetts. The presentation is scheduled for Tuesday, June 20, 2017 at 2:30 p.m. EDT. The
presentations will be audio webcast live on the investor relations section of Snyder's-Lance's website at
www.snyderslance.com[1]. For those unable to participate during the live webcast the replays will be available on
the Company's website at the same location.

 About Snyder's-Lance, Inc. Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets
snack foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other
snacks. Products are sold under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®,
Snack Factory® Pretzel Crisps®, Pop Secret®, Emerald®, Late July®, Krunchers! ®, Tom's®, Archway®, Jays®,
Stella D'oro®, Eatsmart Snacks TM, O-Ke-Doke®, Metcalfe's skinny®, and other brand names along with a number
of third party brands. Products are distributed nationally through grocery and mass merchandisers, convenience
stores, club stores, food service outlets and other channels. For more information, visit the Company's corporate
web site: www.snyderslance.com[2]. LNCE-E Investor Contact Kevin Powers, Senior Director, Investor Relations
Kpowers@snyderslance.com,             (704)        557 -8279;
https:llwww.globenewswire.com/NewsRoom/AttachmentNg/3f45292f-225b-4ce6-ba48-db6c6fb8d250 [ 1]:
https:llwww.globenewswire.com/Tracker?data=MG4aiyTKUTJ hedlpDDg EH DD6F6PHtOvVtmNw06EkB Ic1 LlGxRm
oayictcdns88-2ysfufXn7ImRpuRA8aFq4_MtooSkVSTjaaShcpuBUcNQ=                     [    2]:
https:llwww.globenewswire.com/Tracker?data=MG4aiyTKUTJhedlpDDgEHA6Pv8QYu2fCg2DwUOFk-
LtLBNM_QJuqIE_zDLoT-UOemYLOpD88bDzIRoWSE2nMNqMRz6FVKijlLMAe04Vu3w=


Load-Date: June 13, 2017


   End of Document




       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 184 of 260
     Snyder's-Lance (LNCE) versus Diamond Foods (DMND) Head-To-Head
                                 Analysis
                                             American Banking and Market News
                                             June 12, 2017 Monday 3:51 AM EST


Copyright 2017 Newstex LLC All Rights Reserved

Length: 706 words

Body


Jun 11, 2017( American Banking and Market News: http://www.americanbankingnews.com/Delivered by Newstex)
Snyder's-Lance (NASDAQ: LNCE) and Diamond Foods (NASDAQ:DMND) are both consumer staples companies,
but which is the superior stock? We will contrast the two companies based on the strength of their dividends,
earnings, valuation, risk, profitabiliy, institutional ownership and analyst recommendations. Institutional ... sider
Ownership65.1 % of Snyder's-Lance shares are held by institutional investors.

13.7% of Snyder's-Lance shares are held by insiders. Strong institutional ownership is an indication that
endowments, hedge funds and large money managers believe a company is poised for long-term
growth.ProfitabilityThis table compares Snyder's-Lance and Diamond Foods' net margins, return on equity and
return on assets. Analyst RecommendationsThis is a breakdown of recent recommendations and price targets for
Snyder's-Lance and Diamond Foods, as provided by MarketBeat. Snyder's-Lance presently has a consensus price
target of $39.75, suggesting a potential upside of 7.35%. Given Snyder's-Lance's higher probable upside, research
analysts plainly believe Snyder's-Lance is more favorable than Diamond Foods. Valuation ... rnings This table
compares Snyder's-Lance and Diamond Foods' gross revenue, earnings per share (EPS) and valuation. Snyder's-
Lance has higher revenue and earnings than Diamond Foods. DividendsSnyder's-Lance pays an annual dividend
of $0.64 per share and has a dividend yield of 1.7%. Diamond Foods does not pay a dividend. Snyder's-Lance pays
out 123.1 % of its earnings in the form of a dividend, suggesting it may not have sufficient earnings to cover its
dividend payment in the future. SummarySnyder's-Lance beats Diamond Foods on 9 of the 10 factors compared
between the two stocks.Snyder's-Lance Company ProfileSnyder's-Lance, Inc. is a snack food company. The
Company is engaged in the manufacturing, distribution, marketing and sale of snack food products. Its products
include pretzels, sandwich crackers, kettle cooked chips, pretzel crackers, cookies, potato chips, tortilla chips,
restaurant style crackers, popcorn, nuts and other salty snacks. It owns various names for use with its Branded
products, including Snyder's of Hanover; Lance; Cape Cod; Snack Factory Pretzel Crisps; Pop Secret; Emerald;
Kettle Brand; KETTLE Chips, and Late July (collectively, Core brands). Its brands also include Metcalfe's skinny;
Tom's; Archway; Jays; Stella D'oro; Eatsmart Snacks; Krunchers!, and O-Ke-Doke (collectively, Allied brands), as
well as a range of other marks and designs. Its products are packaged in various single-serve, multi-pack, family-
size and party-size configurations. It distributes snack food products throughout the United States using its direct-
store-delivery distribution network. Diamond Foods Company ProfileDiamond Foods, Inc. is a United States-based
snack food and culinary nut company. The Company's product lines include Potato Chips, Snack Nuts, Popcorn,
 Inshell Nuts and Culinary Nuts. It sells its products under five brand names: Diamond of California, Kettle Brand,
Kettle Chips, Emerald and Pop Secret. Its potato chips are sold under the Kettle Brand label in the United States
and Kettle Chips brand in the United Kingdom, which are made with blends of all natural seasonings and cooked in
small batches in oils. Its product line also includes better-for-you Kettle Brand Baked Potato Chips, which are
available in approximately five flavors. Snack Nuts are sold under the Emerald brand. It offers popcorn in both
 natural kernels and various flavors of microwave popcorn. Its inshell nuts are sold under the Diamond of California
 brand. Its culinary nuts are sold under the Diamond of California brand offering a source of nuts for salads,
 vegetables, pastas and baked goods.Stay on top of analysts' coverage with American Banking ... rket News' daily
email newsletter[1]thatprovidesaconciselistofanalysts.upgrades.analysts.downgradesandanalysts.price


       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 185 of 260
                    Snyder's-Lance (LNCE) versus Diamond Foods (DMND) Head-To-Head Analysis

target changes for each day.Click here to register[2]. [ 1]: hUps://www.americanbankingnews.com/daily-email-
updates-basic/ [ 2]:    hUps://www.americanbankingnews.com/daily-email-updates-basic/


Load-Date: June 12, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 186 of 260
     Snyder's-Lance (LNCE) versus Diamond Foods (DMND) Head-To-Head
                                 Analysis
                                             American Banking and Market News
                                                       June 11, 2017 Sunday


Copyright 2017 American Banking and Market News All Rights Reserved

Length: 692 words




Snyder's-Lance (NASDAQ: LNCE) and Diamond Foods (NASDAQ:DMND) are both consumer staples companies,
but which is the superior stock? We will contrast the two companies based on the strength of their dividends,
earnings, valuation, risk, profitabiliy, institutional ownership and analyst recommendations.

Institutional & Insider Ownership

65.1 % of Snyder's-Lance shares are held by institutional investors. 13.7% of Snyder's-Lance shares are held by
insiders. Strong institutional ownership is an indication that endowments, hedge funds and large money managers
believe a company is poised for long-term growth.

Profitability

This table compares Snyder's-Lance and Diamond Foods' net margins, return on equity and return on assets.
                                             Net Margins          Return on Equity           Return on Assets
        Snyder's-Lance                       2.25%                5.36%                      2.62%
        Diamond Foods                        N/A                  N/A                        N/A

Analyst Recommendations

This is a breakdown of recent recommendations and price targets for Snyder's-Lance and Diamond Foods, as
provided by MarketBeat.
                              Sell Ratings         Hold Ratings       Buy Ratings    Strong Buy       Rating Score
                                                                                     Ratings
          Snyder's-Lance      0                                       4              o                2.80
          Diamond Foods       0                    o                  o              o                N/A
Snyder's-Lance presently has a consensus price target of $39.75, suggesting a potential upside of 7.35%. Given
Snyder's-Lance's higher probable upside, research analysts plainly believe Snyder's-Lance is more favorable than
Diamond Foods.

Valuation & Earnings This table compares Snyder's-Lance and Diamond Foods' gross revenue, earnings per
share (EPS) and valuation.

                             Gross             Price/Sales         EBITDA            Earnings Per    Price/Earnings
                             Revenue           Ratio                                 Share           Ratio
          Snyder's-          $2.19 billion     1.63                $270.22 million   $0.52           71.21
          Lance
          Diamond            N/A               N/A                 N/A               N/A             N/A
          Foods



       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 187 of 260
                    Snyder's-Lance (LNCE) versus Diamond Foods (DMND) Head-To-Head Analysis

Snyder's-Lance has higher revenue and earnings than Diamond Foods.

Dividends

Snyder's-Lance pays an annual dividend of $0.64 per share and has a dividend yield of 1.7%. Diamond Foods does
not pay a dividend. Snyder's-Lance pays out 123.1 % of its earnings in the form of a dividend, suggesting it may not
have sufficient earnings to cover its dividend payment in the future.

Summary

Snyder's-Lance beats Diamond Foods on 9 of the 10 factors compared between the two stocks.

Snyder's-Lance Company Profile

Snyder's-Lance logo Snyder's-Lance, Inc. is a snack food company. The Company is engaged in the
manufacturing, distribution, marketing and sale of snack food products. Its products include pretzels, sandwich
crackers, kettle cooked chips, pretzel crackers, cookies, potato chips, tortilla chips, restaurant style crackers,
popcorn, nuts and other salty snacks. It owns various names for use with its Branded products, including Snyder's
of Hanover; Lance; Cape Cod; Snack Factory Pretzel Crisps; Pop Secret; Emerald; Kettle Brand; KETILE Chips,
and Late July (collectively, Core brands). Its brands also include Metcalfe's skinny; Tom's; Archway; Jays; Stella
D'oro; Eatsmart Snacks; Krunchers!, and O-Ke-Doke (collectively, Allied brands), as well as a range of other marks
and designs. Its products are packaged in various single-serve, multi-pack, family-size and party-size
configurations. It distributes snack food products throughout the United States using its direct-store-delivery
distribution network.

Diamond Foods Company Profile

Diamond Foods logo Diamond Foods, Inc. is a United States-based snack food and culinary nut company. The
Company's product lines include Potato Chips, Snack Nuts, Popcorn, Inshell Nuts and Culinary Nuts. It sells its
products under five brand names: Diamond of California, Kettle Brand, Kettle Chips, Emerald and Pop Secret. Its
potato chips are sold under the Kettle Brand label in the United States and Kettle Chips brand in the United
Kingdom, which are made with blends of all natural seasonings and cooked in small batches in oils. Its product line
also includes better-for-you Kettle Brand Baked Potato Chips, which are available in approximately five flavors.
Snack Nuts are sold under the Emerald brand. It offers popcorn in both natural kernels and various flavors of
microwave popcorn. Its inshell nuts are sold under the Diamond of California brand. Its culinary nuts are sold under
the Diamond of California brand offering a source of nuts for salads, vegetables, pastas and baked goods.


Load-Date: June 20,2017


  End of Docnment




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 188 of 260
   Snyder1s-Lance Invigorates the Multi-Million Dollar Variety Pack Category
                        with Better Snacking Options
                                                     Financial Buzz
                                           May 24,2017 Wednesday 6:48 AM EST


Copyright 2017 Newstex LLC All Rights Reserved

Length: 627 words

Body


May 24, 2017( Financial Buzz: http://www.financialbuzz.com Delivered by Newstex) CHARLOTTE, N.C., May 23,
2017 (GLOBE NEWSWIRE) -- Advancing its mission to change the way America snacks, Snyder's-Lance[1J, Inc.
(Nasdaq-GS:LNCE) is introducing its first multi-brand snack pack[2] featuring great taste and better ingredients, to
meet explosive consumer demand for better snacking options. The company is combining its portfolio of category
brand leaders into four new variety pack offerings, activating a $1.5 billion segment experiencing strong year-over-
year growth.The new line brings together five favorite brands that when combined, provide snack choices for
everyone: Cape Cod®, Kettle Brand®, Late July®, Snack Factory® Pretzel Crisps®, and Snyder's of Hanover®.
The Snyder's-Lance variety packs feature 16 single-serve bags and come in four distinct varieties:Gluten Free:
Snyder's of Hanover® Gluten-Free Honey Mustard ... ion Pretzel Sticks, Snack Factory® Minis Gluten Free Original
Pretzel Crisps®, Late July® Jalapeno Lime Tortilla Chips, Cape Cod® Original Potato Chips Non-GMO: Cape
Cod® 40% Reduced Fat Original Potato Chips, Late July® Nacho Chipotle Tortilla Chips, Snyder's of Hanover®
Mini Pretzels and Kettle Brand® Sea Salt ... negar Potato Chips Premium: Snyder's of Hanover® Honey Mustard
.. .ion Pretzel Pieces, Kettle Brand® Backyard Barbeque® Potato Chips, Cape Cod® 40% Reduced Fat Original
Potato Chips, Late July® Nacho Chipotle Tortilla Chips Small Batch Kettle: Kettle Brand® Jalapeno Potato Chips,
Cape Cod® Original Potato Chips, Kettle Brand® Backyard Barbeque Potato Chips, Cape Cod® Sea Salt ... negar
Potato Chips'Americans are embracing snacking occasions throughout the day, but lack snack options that fit the
bill with Non-GMO verification, better ingredients and outstanding flavor,' said Rod Troni, Chief Marketing and
Innovation Officer at Snyder's-Lance.

'With our wonderful family of snack brands rooted in great taste and better ingredients, we are in a strong position
to offer something different, and most importantly, relevant to consumers today. We expect this new line to be a
popular option for a broad segment of consumers looking for better options.' The snack packs are designed to
appeal to the large number of consumers who enjoy snacking and prefer options made with the highest-quality
ingredients. The handy packs are perfect for keeping in the car or stocking the pantry, and are convenient for every
occasion from summer road trips to sporting events and more. The Snyder's-Lance variety packs are available
nationally through grocery and mass merchandisers. About Snyder's-Lance Snyder's-Lance, Inc., headquartered
in Charlotte,    NC,    manufactures     and   markets     snack     foods    throughout the    United   States and
internationally. Snyder's-Lance's products are sold under the Snyder's of Hanover®, Lance®, Cape Cod®, Snack
Factory® Pretzel Crisps®, Pop Secret®, Emerald®, Kettle Brand®, Late July®, Krunchers! ®, Tom's®, Archway®,
Jays®, Stella D'oro®, Eatsmart Snacks®, O-Ke-Doke®, and other brand names along with a number of third party
brands. Products are distributed nationally through grocery and mass merchandisers, convenience stores, club
stores, food service outlets and other channels. LNCE-E Media Contact: Rachel Gehr, Maxwell PR (503) 231-3086
I rachelgehr@maxwellpr.com; https:llwww.globenewswire.com/NewsRoom/AttachmentNg/3f45292f-225b-4ce6-
ba48-db6c6fb8d250              [          1]:
https:llwww.globenewswire.comlTracker?data=1j7UNuoWfAxsmTDg5nHA8kKSns2wM4J4GaTj2hrUXwgBM2wiECj
2fviVzelpNrPj8dND3BBaPCpUzb5ilwXIFQ==                [       2]:
https:llwww.globenewswire.comlTracker?data=5cP9nMHjzq6cD_d-



       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 189 of 260
     Snyder's-Lance Invigorates the Multi-Million Dollar Variety Pack Category with Better Snacking Options

eFyKlznfin 17yAN hC2gWZ 1dfo 1mXeBMR5RWcaKwzxL3M6QoZJTxfR-OaerBhSK9rH rijt91 zqaqXbk-
uglsmqETzyVi70kA2fkuyzSfuuutqSPQ2vHxoDa6z2N7IfAZIU-CBew==


Load-Date: May 24, 2017


 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 190 of 260
   Snyder's-Lance Invigorates the Multi-Million Dollar Variety Pack Category
                        with Better Snacking Options
                                                    Plus Company Updates(PCU)

                                                      May 24, 2017 Wednesday


Copyright 2017 Plus Media Solutions Private Limited All Rights Reserved




                               MEDIA


Length: 535 words
Dateline: New York

Body


Denmark: Euroinvestor has issued the following news release:
Advancing its mission to change the way America snacks, Snyder's-Lance, Inc. (Nasdaq-GS:LNCE) is introducing
its first multi-brand snack pack featuring great taste and better ingredients, to meet explosive consumer demand for
better snacking options. The company is combining its portfolio of category brand leaders into four new variety pack
offerings, activating a $1.5 billion segment experiencing strong year-over-year growth.

The new line brings together five favorite brands that when combined, provide snack choices for everyone: Cape
Cod®, Kettle Brand®, Late July®, Snack Factory® Pretzel Crisps®, and Snyder's of Hanover®. The Snyder's-
Lance variety packs feature 16 single-serve bags and come in four distinct varieties:

   Gluten Free: Snyder's of Hanover® Gluten-Free Honey Mustard & Onion Pretzel Sticks, Snack Factory® Minis
Gluten Free Original Pretzel Crisps®, Late July® Jalapeno Lime Tortilla Chips, Cape Cod® Original Potato Chips
   Non-GMO: Cape Cod® 40% Reduced Fat Original Potato Chips, Late July® Nacho Chipotle Tortilla Chips,
Snyder's of Hanover® Mini Pretzels and Kettle Brand® Sea Salt & Vinegar Potato Chips
   Premium: Snyder's of Hanover® Honey Mustard & Onion Pretzel Pieces, Kettle Brand® Backyard Barbeque®
Potato Chips, Cape Cod® 40% Reduced Fat Original Potato Chips, Late July® Nacho Chipotle Tortilla Chips
   Small Batch Kettle: Kettle Brand® Jalapeno Potato Chips, Cape Cod® Original Potato Chips, Kettle Brand®
Backyard Barbeque Potato Chips, Cape Cod® Sea Salt & Vinegar Potato Chips
"Americans are embracing snacking occasions throughout the day, but lack snack options that fit the bill with Non-
GMO verification, better ingredients and outstanding flavor," said Rod Troni, Chief Marketing and Innovation Officer
at Snyder's-Lance. "With our wonderful family of snack brands rooted in great taste and better ingredients, we are
in a strong position to offer something different, and most importantly, relevant to consumers today. We expect this
new line to be a popular option for a broad segment of consumers looking for better options."
The snack packs are designed to appeal to the large number of consumers who enjoy snacking and prefer options
made with the highest-quality ingredients. The handy packs are perfect for keeping in the car or stocking the pantry,
and are convenient for every occasion from summer road trips to sporting events and more.
The Snyder's-Lance variety packs are available nationally through grocery and mass merchandisers.
About Snyder's-Lance

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products are sold under the Snyder's of Hanover®, Lance®,


       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 191 of 260
      Snyder's-Lance Invigorates the Multi-Million Dollar Variety Pack Category with Better Snacking Options

Cape Cod®, Snack Factory® Pretzel Crisps®, Pop Secret®, Emerald®, Kettle Brand®, Late July®, Krunchers! ®,
Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart Snacks®, O-Ke-Doke®, and other brand names along with a
number of third party brands. Products are distributed nationally through grocery and mass merchandisers,
convenience stores, club stores, food service outlets and other channels.
LNCE-E


Load-Date: May 24, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 192 of 260
   Snyders-Lance Invigorates the Multi-Million Dollar Variety Pack Category
                       with Better Snacking Options
                                               Financial Services Monitor Worldwide

                                                      May 24, 2017 Wednesday


Copyright 2017 Global Data Point Provided by Syndigate Media Inc. (Syndigate.info) All Rights Reserved




Length: 529 words

Body


(GlobeNewswire) - Advancing its mission to change the way America snacks, Snyder's-Lance, Inc. (Nasdaq-
GS:LNCE) is introducing its first multi-brand snack pack featuring great taste and better ingredients, to meet
explosive consumer demand for better snacking options. The company is combining its portfolio of category brand
leaders into four new variety pack offerings, activating a $1.5 billion segment experiencing strong year-over-year
growth.

The new line brings together five favorite brands that when combined, provide snack choices for everyone: Cape
Cod, Kettle Brand, Late July, Snack FactoryPretzel Crisps, and Snyder's of Hanover. The Snyders-Lance variety
packs feature 16 single-serve bags and come in four distinct varieties:

Gluten Free: Snyder's of Hanover Gluten-Free Honey Mustard & Onion Pretzel Sticks, Snack FactoryMinis Gluten
Free Original Pretzel Crisps, Late July Jalapeno Lime Tortilla Chips, Cape Cod Original Potato Chips

Non-GMO: Cape Cod 40% Reduced Fat Original Potato Chips, Late July Nacho Chipotle Tortilla Chips, Snyder's of
Hanover Mini Pretzels and Kettle Brand Sea Salt & Vinegar Potato Chips

Premium: Snyder's of Hanover Honey Mustard & Onion Pretzel Pieces, Kettle Brand Backyard Barbeque Potato
Chips, Cape Cod 40% Reduced Fat Original Potato Chips, Late July Nacho Chipotle Tortilla Chips

Small Batch Kettle: Kettle Brand Jalapeno Potato Chips, Cape Cod Original Potato Chips, Kettle Brand Backyard
Barbeque Potato Chips, Cape Cod Sea Salt & Vinegar Potato Chips

Americans are embracing snacking occasions throughout the day, but lack snack options that fit the bill with Non-
GMO verification, better ingredients and outstanding flavor, said Rod Troni, Chief Marketing and Innovation Officer
at Snyders-Lance. With our wonderful family of snack brands rooted in great taste and better ingredients, we are in
a strong position to offer something different, and most importantly, relevant to consumers today. We expect this
new line to be a popular option for a broad segment of consumers looking for better options.

The snack packs are designed to appeal to the large number of consumers who enjoy snacking and prefer options
made with the highest-quality ingredients. The handy packs are perfect for keeping in the car or stocking the pantry,
and are convenient for every occasion from summer road trips to sporting events and more.




       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 193 of 260
      Snyders-Lance Invigorates the Multi-Million Dollar Variety Pack Category with Better Snacking Options

The Snyders-Lance variety packs are available nationally through grocery and mass merchandisers.

About Snyders-LanceSnyder's-Lance, Inc., headquartered inCharlotte, NC, manufactures and markets snack foods
throughoutthe United Statesand internationally.Snyder's-Lance'sproducts are sold under theSnyder's of Hanover,
Lance, Cape Cod,Snack FactoryPretzel Crisps, Pop Secret, Emerald, Kettle Brand, Late July, Krunchers!, Tom's,
Archway, Jays, Stella D'oro, Eatsmart Snacks, O-Ke-Doke, and other brand names along with a number of third
party brands. Products are distributed nationally through grocery and mass merchandisers, convenience stores,
club stores, food service outlets and other channels.

LNCE-E

Media Contact:

Rachel Gehr, Maxwell PR

(503) 231-3086 / rachelgehr@maxwellpr.com 2017 Global Data Point.


Load·Date: May 24, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 194 of 260
~\                   Snyder's-Lance to introduce multi-brand snack pack
                                         MarketLine NewsWire (Formerly Datamonitor)
                                            May 24, 2017 Wednesday 2:26 PM GMT


Copyright 2017 MarketLine All Rights Reserved




     arket            ..  --~
Section: PAPER & BOARD; Food
Length: 274 words
Highlight: Snack foods manufacturer Snyder's-Lance is introducing its first multi-brand snack pack to address its
consumer demand for improved snacking options.

Bod


The company is consolidating its portfolio of salty snacks into four new variety pack offerings.Snyder&#39;s-Lance
says that the new snack packs have been designed to attract a large number of consumers who like snacking and
go for items made fram highest-quality ingredients.The company&#39;s new snacking rangebrings its five brands
together which when combined are claimed to give snack choices for most people. Cape Cod, Kettle Brand,
Snyder&#39;s of Hanover, Late July and Snack Factory Pretzel Crisps are the brands that have been
combined.According to Snyder&#39;s-Lance, the brands have been combined to create four new variations in
Gluten Free, Non-GMO, Premium and Small Batch Kettle which will come in 16 single-serve bags.Snyder's-Lance
chief marketing and innovation officer Rod Trani said: "Americans are embracing snacking occasions throughout
the day, but lack snack options that fit the bill with Non-GMO verification, better ingredients and outstanding
flavor."With our wonderful family of snack brands rooted in great taste and better ingredients, we are in a strong
position to offer something different, and most importantly, relevant to consumers today. We expect this new line to
be a popular option for a broad segment of consumers looking for better options."Snyder&#39;s-Lance adds that
the new packs are handy and ideal for storing them in the car or stocking the pantry.

Apart from that, they are claimed to be convenient for almost any occasion from sporting events to summer road
trips and more.The all new variety packs from Snyder&#39;s-Lance are available through grocery and mass
merchandisers throughout the US.


Load-Date: May 31, 2017


  End of Dncmncnt




       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 195 of 260
  Press Release: Snyder's-Lance Invigorates the Multi-Million Dollar Variety
                Pack Category with Better Snacking Options
                                                 Dow Jones Institutional News
                                              May 23, 2017 Tuesday 8:28 PM GMT


Copyright 2017 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2017. Dow Jones & Company. Inc.



        DOW JONES NE


Length: 617 words

Body


Snyder's-Lance Invigorates the Multi-MiliionDoliar Variety Pack Category with Better Snacking Options

Favorite Brands Brought Together in Four Combinations, Offering Salty Snack Choices for Everyone

CHARLOTTE, N.C., May 23, 2017 (GLOBE NEWSWIRE) -- Advancing its mission to change the way America
snacks, Snyder's-Lance, Inc. (Nasdaq-GS:LNCE) is introducing its first multi-brand snack pack featuring great taste
and better ingredients, to meet explosive consumer demand for better snacking options. The company is combining
its portfolio of category brand leaders into four new variety pack offerings, activating a $1.5 billion segment
experiencing strong year-over-year growth.

The new line brings together five favorite brands that when combined, provide snack choices for everyone: Cape
Cod(R) • Kettle Brand(R) , Late July(R) , Snack Factory(R) Pretzel Crisps(R) , and Snyder's of Hanover(R) . The
Snyder's-Lance variety packs feature 16 single-serve bags and come in four distinct varieties:
       Gluten Free: Snyder's of Hanover(R) Gluten-Free Honey Mustard & Onion

       Pretzel Sticks, Snack Factory(R) Minis Gluten Free Original Pretzel

       Crisps(R), Late July(R) Jalapeno Lime Tortilla Chips, Cape Cod(R)
       Original Potato Chips

       Non-GMO: Cape Cod(R) 40% Reduced Fat Original Potato Chips, Late July(R)
       Nacho Chipotle Tortilla Chips, Snyder's of Hanover(R) Mini Pretzels and
       Kettle Brand(R) Sea Salt & Vinegar Potato Chips

       Premium: Snyder's of Hanover(R) Honey Mustard & Onion Pretzel Pieces,
       Kettle Brand(R) Backyard Barbeque(R) Potato Chips, Cape Cod(R) 40%
       Reduced Fat Original Potato Chips, Late July(R) Nacho Chipotle Tortilla
       Chips

       Small Batch Kettle: Kettle Brand(R) Jalapeno Potato Chips, Cape Cod(R)
       Original Potato Chips, Kettle Brand(R) Backyard Barbeque Potato Chips,



       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 196 of 260
  Press Release: Snyder's-Lance Invigorates the Multi-Million Dollar Variety Pack Category with Better Snacking
                                                   Options

      Cape Cod(R) Sea Salt & Vinegar Potato Chips

"Americans are embracing snacking occasions throughout the day, but lack snack options that fit the bill with Non-
GMO verification, better ingredients and outstanding flavor," said Rod Troni, Chief Marketing and Innovation Officer
at Snyder's-Lance. "With our wonderful family of snack brands rooted in great taste and better ingredients, we are
in a strong position to offer something different, and most importantly, relevant to consumers today. We expect this
new line to be a popular option for a broad segment of consumers looking for better options."

The snack packs are designed to appeal to the large number of consumers who enjoy snacking and prefer options
made with the highest-quality ingredients. The handy packs are perfect for keeping in the car or stocking the pantry,
and are convenient for every occasion from summer road trips to sporting events and more.

The Snyder's-Lance variety packs are available nationally through grocery and mass merchandisers.

About Snyder's-Lance

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products are sold under the Snyder's of Hanover(R) , Lance(R)
, Cape Cod(R) , Snack Factory(R) Pretzel Crisps(R) , Pop Secret(R) , Emerald(R) , Kettle Brand(R) , Late July(R) ,
Krunchers! (R) , Tom's(R) , Archway(R) , Jays(R) , Stella D'oro(R) , Eatsmart Snacks(R) , O-Ke-Doke(R) , and other
brand names along with a number of third party brands. Products are distributed nationally through grocery and
mass merchandisers, convenience stores, club stores, food service outlets and other channels.

LNCE-E
Media Contact:
Rachel Gehr, Maxwell PR
(503) 231-3086 / rachelgehr@maxwellpr.com

(END) Dow Jones Newswires

May 23, 2017 16:28 ET (20:28 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: May 24,2017


  End of Docmucn(




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 197 of 260
   Snyder's-Lance Invigorates the Multi-Million Dollar Variety Pack Category
   with Better Snacking Options; Favorite Brands Brought Together in Four
          Combinations, Offering Salty Snack Choices for Everyone
                                                         GlobeNewswire

                                               May 23,2017 Tuesday 1:28 PM PT


Copyright 2017 GlobeNewswire, Inc. All Rights Reserved

Section: PRODUCT / SERVICES ANNOUNCEMENT
Length: 547 words

Body


CHARLOTTE, N.C., May 23, 2017 (GLOBE NEWSWIRE) --                   Advancing its mission to change the way America
snacks, Snyder's-Lance, Inc. (Nasdaq-GS:LNCE) is introducing        its first multi-brand snack pack featuring great taste
and better ingredients, to meet explosive consumer demand for       better snacking options. The company is combining
its portfolio of category brand leaders into four new variety        pack offerings, activating a $1.5 billion segment
experiencing strong year-over-year growth.

The new line brings together five favorite brands that when combined, provide snack choices for everyone: Cape
Cod®, Kettle Brand®, Late July®, Snack Factory® Pretzel Crisps®, and Snyder's of Hanover®. The Snyder's-
Lance variety packs feature 16 single-serve bags and come in four distinct varieties:

Gluten Free: Snyder's of Hanover® Gluten-Free Honey Mustard & Onion Pretzel Sticks, Snack Factory® Minis
Gluten Free Original Pretzel Crisps®, Late July® Jalapeno Lime Tortilla Chips, Cape Cod® Original Potato Chips

Non-GMO: Cape Cod® 40% Reduced Fat Original Potato Chips, Late July® Nacho Chipotle Tortilla Chips,
Snyder's of Hanover® Mini Pretzels and Kettle Brand® Sea Salt & Vinegar Potato Chips

Premium: Snyder's of Hanover® Honey Mustard & Onion Pretzel Pieces, Kettle Brand® Backyard Barbeque®
Potato Chips, Cape Cod® 40% Reduced Fat Original Potato Chips, Late July® Nacho Chipotle Tortilla Chips

Small Batch Kettle: Kettle Brand® Jalapeno Potato Chips, Cape Cod® Original Potato Chips, Kettle Brand®
Backyard Barbeque Potato Chips, Cape Cod® Sea Salt & Vinegar Potato Chips

"Americans are embracing snacking occasions throughout the day, but lack snack options that fit the bill with Non-
GMO verification, better ingredients and outstanding flavor," said Rod Troni, Chief Marketing and Innovation Officer
at Snyder's-Lance. "With our wonderful family of snack brands rooted in great taste and better ingredients, we are
in a strong position to offer something different, and most importantly, relevant to consumers today. We expect this
new line to be a popular option for a broad segment of consumers looking for better options."

The snack packs are designed to appeal to the large number of consumers who enjoy snacking and prefer options
made with the highest-quality ingredients. The handy packs are perfect for keeping in the car or stocking the pantry,
and are convenient for every occasion from summer road trips to sporting events and more.

The Snyder's-Lance variety packs are available nationally through grocery and mass merchandisers.

About Snyder's-LanceSnyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
foods throughout the United States and internationally. Snyder's-Lance's products are sold under the Snyder's of
Hanover®, Lance®, Cape Cod®, Snack Factory® Pretzel Crisps®, Pop Secret®, Emerald®, Kettle Brand®, Late


       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 198 of 260
      Snyder.s-Lance Invigorates the Multi-Million Dollar Variety Pack Category with Better Snacking Options;
                          Favorite Brands Brought Together in Four Combinations, 0 ....

July®, Krunchers! ®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart Snacks®, O-Ke-Doke®, and other brand
names along with a number of third party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels.

LNCE-E
Media Contact: Rachel Gehr, Maxwell PR (503) 231-3086 I rachelgehr@rnaxwellpr.com




Load-Date: May 24,2017


  End of j)ocumcnt




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 199 of 260
   Snyder's-Lance Invigorates the Multi-Million Dollar Variety Pack Category
                        with Better Snacking Options
                                                         India Retail News
                                                 May 23,2017 Tuesday 6:30 AM EST


Copyright 2017 Contify.com All Rights Reserved

Length: 416 words

Body


May 23 -- Advancing its mission to change the way America snacks, Snyder's-Lance, Inc. (Nasdaq-GS:LNCE) is
introducing its first multi-brand snack pack featuring great taste and better ingredients, to meet explosive consumer
demand for better snacking options. The company is combining its portfolio of category brand leaders into four new
variety pack offerings, activating a $1.5 billion segment experiencing strong year-over-year growth.

The new line brings together five favorite brands that when combined, provide snack choices for everyone: Cape
Cod, Kettle Brand, Late July, Snack Factory Pretzel Crisps, and Snyder's of Hanover. The Snyder's-Lance variety
packs feature 16 single-serve bags and come in four distinct varieties:

* Gluten Free: Snyder's of Hanover Gluten-Free Honey Mustard & Onion Pretzel Sticks, Snack Factory Minis
Gluten Free Original Pretzel Crisps, Late July Jalapeno Lime Tortilla Chips, Cape Cod Original Potato Chips

* Non-GMO: Cape Cod 40% Reduced Fat Original Potato Chips, Late July Nacho Chipotle Tortilla Chips, Snyder's
of Hanover Mini Pretzels and Kettle Brand Sea Salt & Vinegar Potato Chips

* Premium: Snyder's of Hanover Honey Mustard & Onion Pretzel Pieces, Kettle Brand Backyard Barbeque Potato
Chips, Cape Cod 40% Reduced Fat Original Potato Chips, Late July Nacho Chipotle Tortilla Chips

* Small Batch Kettle: Kettle Brand Jalapeno Potato Chips, Cape Cod Original Potato Chips, Kettle Brand Backyard
Barbeque Potato Chips, Cape Cod Sea Salt & Vinegar Potato Chips

"Americans are embracing snacking occasions throughout the day, but lack snack options that fit the bill with Non-
GMO verification, better ingredients and outstanding flavor," said Rod Troni, Chief Marketing and Innovation Officer
at Snyder's-Lance. "With our wonderful family of snack brands rooted in great taste and better ingredients, we are
in a strong position to offer something different, and most importantly, relevant to consumers today. We expect this
new line to be a popular option for a broad segment of consumers looking for better options."

The snack packs are designed to appeal to the large number of consumers who enjoy snacking and prefer options
made with the highest-quality ingredients. The handy packs are perfect for keeping in the car or stocking the pantry,
and are convenient for every occasion from summer road trips to sporting events and more.

The Snyder's-Lance variety packs are available nationally through grocery and mass merchandisers.

Source: Snyder's-Lance


Load-Date: May 24, 2017


  End ofDocum<:ut



       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 200 of 260
                           "Google it" not genericide, rules Ninth Circuit
                                                 Managing Intellectual Property

                                                      May 22, 2017 Monday


Copyright 2017 ProQuest Information and Learning
All Rights Reserved
ABIIiNFORM
Copyright 2017 © Euromoney Institutional Investor PLC May 2017)

Section: ISSN: 09605002
Length: 758 words
Byline: Michael Loney
Dateline: London

Body


The Ninth Circuit's ruling that the Google name is not generic eases trademark owners' worries about protecting
their brands against usage as a verb

A Ninth Circuit panel last week ruled there is not sufficient evidence that the public understands "google" to be a
generic name for internet search engines and not as a mark identifying the Google search engines in particular.

David and Chris versus Goliath

The Ninth Circuit affirmed the Arizona district court's ruling that Google's widespread fame does not undermine its
right to benefit from its brand name. David Elliott and Chris Gillespie sued Google in 2012, claiming that the brand's
name had entered into genericness. Gillespie attempted to register 763 domain names that incorporated the word
"google," to which Google responded by filing a complaint under the UDRP.

Elliott claimed that the word "google" has come to mean, in verb form, simply the act of using a search engine,
making it a generic term under the Lanham Act. Elliott cited consumer surveys that he claimed demonstrated that
the public largely saw "googling" as a generic term. But, the district court found and the court of appeals has now
upheld that two of the three surveys were erroneous, because Elliott's own counsel had created them and was
unqualified to do so. "They clearly don't have any legitimate case, and their only hope was, well, we can kill the
trademark altogether," says Stanford Law professor Mark Lemley.

The panel agreed with Google that the use of a term as a verb does not inherently genericize it. Rather, "a claim of
genericide must relate to a particular type of good. Even if we assume that the public uses the verb 'google' in a
generic and indiscriminate sense, this tells us nothing about how the public primarily understands the word itself,
irrespective of its grammatical function, with regard to internet search engines," wrote Judge Richard Tallman in the
court's opinion.

All about consumer protection

The Federal Circuit heard a similar issue in Princeton Vanguard v FritoLay in 2015, and similarly ruled that the
primary use of "pretzel crisps" was not generic. Play-Doh also was saved from the risk of being genericized by its
own fame.

Debevoise & Plimpton partner David Bernstein says the ruling in Elliott v Google "reaffirms a principle that the Ninth
Circuit looked at in the Pretzel Crisp case, and that is that it's all about consumer perception." He adds: "If


       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 201 of 260
                                     "Google it" not genericide, rules Ninth Circuit

consumers perceive a brand name and the brand as coming from a single source, then that's all that matters, and
focusing on silly irrelevancies isn't going to change that."

This decision is a relief to Google. "This is one of the world's most valuable brands and genericide is the worst thing
that could happen to a brand," says Lemley. "If the case had gone the other way, Google would've lost its brand
entirely," he adds.

The Ninth Circuit's decision also provides important guidance for trademark owners about what kinds of uses of
their trademarks they should worry about. "For too long, trademark owners have been worried about protecting their
brands against any usage, as a verb, for example," says Bernstein, "and would say [instead to only] use the brand
name to modify a noun."

But, in fact, Google and its legal counsel had already given some thought to this very issue. Rose Hagan* was
Google's managing counsel, trademarks, from 2002 until she retired from legal practice in 2010. When she arrived
at Google, Hagan was distressed by the use of the term as a verb, and started doing her some research. She found
that only products for which the noun form had become the generic (think "Kleenex," "Thermos,") had been
cancelled as trademarks. She was able to advise Google not to bother policing every tedious use of its name as a
verb.

This case "takes what is just common sense and elevates it to legal theory," says Bernstein at Debevoise &
Plimpton. "Brand owners won't have to worry about vetting every communication, every ad that comes out of the
company to be sure that the trademark has been used in strictly the most proper way," he says.

Lemley agrees that the case "sets a precedent" and "dispels the myth" that brands should only use their trademarks
as adjectives. "What really matters whether the use is in fact referring to the class of goods as a whole," he says. "If
it's referring to the specific product, it probably just shouldn't matter if it's used as a verb at aiL"

Richard Wirtz of Wirtz Law argued for Eliott and Gillespie. Andrea Dunning of Cooley argued for Google.

*Hagan is Lemley's wife



Load·Date: June 30, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 202 of 260
  Press Release: Snyder's-Lance, Inc. to Present at the BMO Capital Markets
                  12th Annual Farm to Market Conference
                                               Dow Jones Institutional News
                                           May 10, 2017 Wednesday 8:30 PM GMT


Copyright 2017 Factiva ®, from Dow Jones
All Rights Reserved




Copyright © 2017, Dow Jones & Company, Inc.



        DOW JONES


Length: 302 words

Body


Snyder's-Lance, Inc. to Present at the BMO Capital Markets 12th Annual Farm to Market Conference

CHARLOTTE, N.C., May 10, 2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE), today
announced Alex Pease, Executive Vice President and Chief Financial Officer, will present at the BMO Capital
Markets 12(th) Annual Farm to Market Conference on Wednesday, May 17, 2017, at 8:10 a.m. Eastern Time.

The presentation will be audio webcast live on the investor relations section of Snyder's-Lance's website at
ir.snyderslance.com where the slide presentation will also be available for download. The replay will be available on
the Company's website for approximately 180 days.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover(R) , Lance(R) , Kettle Brand(R) , KETTLE(R) Chips, Cape Cod(R) , Snack
Factory(R) Pretzel Crisps(R) , Pop Secret(R) , Emerald(R) , Late July(R) , Krunchers! (R) , Tom's(R) , Archway(R)
, Jays(R) , Stella D'oro(R) , Eatsmart Snacks(TM), O-Ke-Doke(R) , Metcalfe's skinny(R) , and other brand names
along with a number of third party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels. For more information, visit
the Company's corporate web site: www.snyderslance.com.

LNCE-E
Investor Contact
Kevin Powers, Senior Director, Investor Relations
Kpowers@snyderslance.com, (704) 557-8279


(END) Dow Jones Newswires




       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 203 of 260
     Press Release: Snyder's-Lance, Inc. to Present at the BMO Capital Markets 12th Annual Farm to Market
                                                  Conference

May 10, 2017 16:30 ET (20:30 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: May 11, 2017


 End ofDocllment




     Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 204 of 260
    Snyder's-Lance, Inc. to Present at the BMO Capital Markets 12th Annual
                           Farm to Market Conference
                                                         GlobeNewswire
                                             May 10, 2017 Wednesday 1:30 PM PT


Copyright 2017 GlobeNewswire, Inc. All Rights Reserved

Section: CALENDAR OF EVENTS
Length: 271 words

Bod


CHARLOTTE, N.C., May 10, 2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE), today
announced Alex Pease, Executive Vice President and Chief Financial Officer, will present at the BMO Capital
Markets 12th Annual Farm to Market Conference on Wednesday, May 17, 2017, at 8:10 a.m. Eastern Time.

The presentation will be audio webcast live on the investor relations section of Snyder's-Lance's website at
ir.snyderslance.com where the slide presentation will also be available for download. The replay will be available
on the Company's website for approximately 180 days.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover@, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®, Snack Factory® Pretzel
Crisps®, Pop Secret®, Emerald®, Late July®, Krunchers! ®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart
Snacks ™ O-Ke-Doke®, Metcalfe's skinny®, and other brand names along with a number of third party brands.
Products are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food
service outlets and other channels. For more information, visit the Company's corporate web site:
www.snyderslance.com.

LNCE-E



Investor Contact Kevin         Powers,   Senior Director,   Investor Relations   Kpowers@snyderslance.com,   (704)   557-
8279




Load-Date: May 11, 2017


   End of Document




       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 205 of 260
                                   *Snyders-Lance 1Q EPS 11 c >LNCE
                                                 Dow Jones Institutional News
                                              May 8, 2017 Monday 11 :00 AM GMT


Copyright 2017 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2017, Dow Jones & Company, Inc.



  r;    DOW JONES NE


Length: 7099 words

Body


8 May 2017 07:00 ET *Snyders-Lance 1Q Net $11.2M >LNCE

8 May 201707:00 ET *Snyders-Lance 1Q Rev $531.5M >LNCE

8 May 2017 07:00 ET Press Release: Snyder's-Lance, Inc. Reports First Quarter 2017 Financial Results

Snyder's-Lance, Inc. Reports First Quarter 2017 Financial Results
       Total net revenue from continuing operations increased 18.7%, including
       the contribution of Diamond Foods

       Snyder's-Lance legacy net revenue increased 3.3%

       GAAP earnings per share of $0.11

    -- Earnings per share excluding special items* of $0.13

    -- Company reaffirms recently revised full-year 2017 outlook

(*) Descriptions of measures excluding special items are provided in "Use and Definition of Non-GAAP Measures",
and reconciliations are provided in the tables at the end of this release.

CHARLOTTE, N.C., May 08, 2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) today reported
financial results for the first quarter ended April 1, 2017 and reaffirmed its recently revised 2017 full-year outlook.
Total net revenue from continuing operations in the first quarter of 2017 increased 18.7% compared to the first
quarter of 2016, including the contribution of Diamond Foods. Snyder's-Lance legacy net revenue increased 3.3%
in the first quarter of 2017 compared to the first quarter of 2016. GAAP net income attributable to Snyder's-Lance in
the first quarter of 2017 was $11.2 million, or $0.11 per diluted share, as compared to a loss of $22.9 million from
continuing operations, or $0.29 per diluted share, in the first quarter of 2016. Net income attributable to Snyder's-
Lance, excluding special items, for the first quarter of 2017 was $13.2 million, as compared to $20.8 million from
continuing operations, excluding special items, in the first quarter of 2016. Earnings per diluted share, excluding




       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 206 of 260
                                        *Snyders-Lance 1Q EPS 11 c >LNCE

special items, was $0.13 in the first quarter of 2017 compared to earnings per diluted share from continuing
operations, excluding special items, of $0.26 in the first quarter of 2016.

"As we noted in the announcement of our preliminary first quarter results, our Company faced difficult challenges
during the quarter that impacted our financial results," said Brian J. Driscoll, Interim Chief Executive Officer of
Snyder's-Lance. "We are moving aggressively to take action. Our organization has already begun to coalesce
around a set of priorities and actions designed to unlock substantial profitability across the Company while sharply
expanding our gross margins, over time. We expect these actions to significantly improve our financial performance
and deliver long-term sustainable value for our shareholders."

First Quarter 2017 Results

First Quarter Net Revenue by Product Category
                              Q1 2017          Ql 2016
(in thousands)              Net Revenue      Net revenue*         Change
Branded                   $       420,039  $       326,095           28.8%
Partner Brand                      72,946           76,828           (5.1) %
Other                              38,516           44,946          (14.3) %
Total                             531,501          447,869           18.7%
*Includes net revenue results from continuing operations
 only.


Total net revenue in the first quarter of 2017 was $531.5 million, an increase of 18.7% compared to $447.9 million
from continuing operations in the first quarter of 2016. The net revenue increase was primarily driven by the benefit
of two additional months of contribution from the Diamond Food brands. On a pro-forma basis, as if the transaction
were completed on January 1, 2016, net revenue growth from continuing operations would have been
approximately 1-2%.

Snyder's-Lance legacy net revenue in the first quarter of 2017 increased 3.3% compared to the first quarter of
2016, driven by Branded category net revenue growth of 8.8%. Snyder's-Lance legacy core brand net revenue
increased 10.2%, with an approximate 10.5% increase in volume. This increase was led by strong growth in Snack
Factory(R) , Snyder's of Hanover(R) , Cape Cod(R) and Late July(R) , partially offset by a modest decline in
Lance(R) . In addition, during the first quarter of 2017, net revenue from the Partner Brands category declined 5.1 %
compared to the first quarter of 2016, while net revenue from the Other category declined 14.3% compared to the
first quarter of 2016. The decline in Other net revenue was due to a decrease in contract manufacturing volume.

Operating income in the first quarter of 2017 was $23.9 million, as compared to an operating loss of $27.3 million
from continuing operations in the first quarter of 2016. Operating income, excluding special items, in the first quarter
of 2017 was $28.0 million, or 5.3% as a percentage of net revenue, as compared to $36.1 million from continuing
operations, or 8.1 % as a percentage of net revenue, in the first quarter of 2016. The decline in operating margin
from continuing operations was due to lower gross margin performance and operating expense de-leverage. Gross
margin was negatively impacted by lower net price realization, adverse mix of branded sales, higher input costs,
and lower overhead absorption, partially offset by synergy realization from the Diamond Foods acquisition.
Operating expenses, as a percent of sales, increased as a result of higher planned marketing and advertising
expenses to support growth of the Company's core brands, higher seNice and distribution costs, and incremental
amortization expense resulting from the Diamond Foods acquisition. These expenses were partially offset by
synergy realization from the Diamond Foods acquisition and lower general and administrative expenses.

Net interest expense in the first quarter of 2017 increased to $9.0 million compared to $4.7 million in the first quarter
of 2016. The increase in net interest expense was the result of additional debt utilized to finance the acquisition of
Diamond Foods.

The GMP effective income tax rate in the first quarter of 2017 was 29.2% as compared to 37.3% from continuing
operations in the first quarter of 2016. The adjusted effective tax rate was 30.6% in the first quarter of 2017 as
compared to 34.3% from continuing operations in the first quarter of 2016. The adjusted effective tax rate in the
quarter was favorably impacted by the impact of exercises of non-qualified stock options.


      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 207 of 260
                                         *Snyders-Lance 1Q EPS 11 c >LNCE

GAAP net income attributable to Snyder's-Lance in the first quarter of 2017 was $11.2 million, or $0.11 per diluted
share, as compared to a loss of $22.9 million from continuing operations, or $0.29 per diluted share, in the first
quarter of 2016. Net income attributable to Snyder's-Lance, excluding special items, for the first quarter of 2017 was
$13.2 million, as compared to $20.8 million from continuing operations in the first quarter of 2016. Earnings per
diluted share, excluding special items, was $0.13 in the first quarter of 2017 compared to $0.26 from continuing
operations in the first quarter of 2016.

Adjusted EBITDA in the first quarter of 2017 was $52.8 million, or 9.9% of revenue, as compared to adjusted
EBITDA of $56.6 million from continuing operations, or 12.6% of revenue, in the first quarter of 2016. Adjusted
EBITDA is a non-GAAP measure defined herein under "Use and Definition of Non-GAAP Measures," and is
reconciled to net income in the tables that accompany this release.

Outlook

For the full-year of fiscal 2017, the Company continues to expect net revenue to be between $2,200 million and
$2,250 million, adjusted EBITDA to be between $290 million and $315 million, and earnings per diluted share,
excluding special items, to be between $1.05 and $1.20.

The Company's 2017 full-year outlook also includes the following assumptions:
   -- Capital expenditures of $75 million to $85 million;

   -- Net interest expense of $32 million to $35 million;


   -- Effective tax rate of 33.5% to 35.5%; and

   -- Weighted average diluted share count of approximately 98 million shares.


Full-year 2017 GAAP guidance is not provided in this release due to the likely occurrence of one or more of the
following items where the Company is unable to reliably forecast the timing and magnitude: Continued transaction
related costs associated with the divestiture of Diamond of California and integration of legacy Diamond Foods
operations, other potential transactions and their related costs, settlements of contingent liabilities, possible gains or
losses on the sale of businesses or other assets, restructuring costs, impairment charges, and the income tax
effects of these potential items.

Conference Call

Management will host a conference call to discuss the Company's first quarter 2017 results at 10:00 a.m. ET on
May 8,2017. The conference call will be webcast live through the Investor Relations section of the Snyder's-Lance
website ( www.snyderslance.com ). To participate in the conference call, the dial-in number is (844) 830-1960 for
U.S. callers or (315) 625-6883 for international callers. The conference 10 is 15908826. A continuous telephone
replay of the call will be available between 12:00 p.m. ET on May 8 and 12:00 a.m. ET on May 15. The replay
telephone number is (855) 859-2056 for U.S. callers or (404) 537-3406 for international callers. The replay access
code is 15908826. Investors may also access a web-based replay of the conference call at
www.snyderslance.com .

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover(R) , Lance(R) , Kettle Brand(R) , KETTLE(R) Chips, Cape Cod(R) , Snack
Factory(R) Pretzel Crisps(R) , Pop Secret(R) , Emerald(R) , Late July(R) , Krunchers! (R) , Tom's(R) , Archway(R)
, Jays(R) , Stella D'oro(R) , Eatsmart Snacks(TM), O-Ke-Doke(R) , Metcalfe's skinny(R) , and other brand names
along with a number of third party brands. Products are distributed nationally through grocery and mass




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 208 of 260
                                        *Snyders-Lance 1Q EPS 11 c >LNCE

merchandisers, convenience stores, club stores, food service outlets and other channels. For more information, visit
the Company's corporate web site: www.snyderslance.com.

8 May 2017 07:00 ET Press Release: Snyder's-Lance, Inc. Reports First -2-

LNCE-E

Use and Definition of Non-GAAP Measures

Snyder's-Lance's management uses non-GAAP financial measures to evaluate our operating performance and to
facilitate a comparison of the Company's operating performance on a consistent basis and to provide measures
that, when viewed in combination with its results prepared in accordance with GAAP, allow for a more complete
understanding of factors and trends affecting the Company's business than GAAP measures alone. The non-GAAP
measures and related comparisons should be considered in addition to, not as a substitute for, our GAAP
disclosure, as well as other measures of financial performance reported in accordance with GAAP, and may not be
comparable to similarly titled measures used by other companies. Our management believes these non-GAAP
measures are useful for providing increased transparency and assisting investors in understanding our ongoing
operating performance.

Operating Income and Gross Profit, Excluding Special Items

Operating income and gross profit, excluding special items, are provided because Snyder's-Lance believes it is
useful information for understanding our results by improving the comparability of our results. Additionally, operating
income and gross profit, excluding special items, provide transparent and useful information to management,
investors, analysts and other parties in evaluating and assessing the Company's primary operating results after
removing the impact of unusual, non-operational or restructuring or transaction related activities that affect
comparability. Operating income and gross profit, excluding special items, are two measures management uses for
planning and budgeting, monitoring and evaluating financial and operating results, and in the analysis of ongoing
operating trends.

Net Income, Earnings per Share and Effective Income Tax Rate, Excluding Special Items

Net income, earnings per share, and the effective income tax rate, excluding special items, are metrics provided to
present the reader with the after-tax impact of operating income, excluding special items, in order to improve the
comparability and understanding of the related GAAP measures. Net income, earnings per share, and the effective
income tax rate, excluding special items, provide transparent and useful information to management, investors,
analysts and other parties in evaluating and assessing our primary operating results after removing the impact of
unusual, non-operational or restructuring or transaction related activities that affect comparability. Net income,
earnings per share, and the effective income tax rate, excluding special items, are measures management uses for
planning and budgeting, monitoring and evaluating financial and operating results.

Adjusted EBITDA

Snyder's-Lance defines adjusted EBITDA as earnings before interest expense, income taxes, depreciation and
amortization ("EBITDA"), further adjusted to exclude restructuring or transaction related expenses, and other non-
cash or non-operating items as well as any other unusual items that impact the comparability of our financial
information.

Management uses adjusted EBITDA as a key metric in the evaluation of underlying Company performance, in
making financial, operating and planning decisions. The Company believes this measure is useful to investors
because it increases transparency and assists investors in understanding the underlying performance of the
Company and in the analysis of ongoing operating trends. Additionally, Snyder's-Lance believes adjusted EBITDA
is frequently used by analysts, investors and other interested parties in their evaluation of companies, many of
which present an adjusted EBITDA measure when reporting their results. The Company has historically reported
adjusted EBITDA to analysts and investors and believes that its continued inclusion provides consistency in


      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 209 of 260
                                         *Snyders-Lance 1Q EPS 11 c >LNCE

financial reporting and enables analysts and investors to perform meaningful comparisons of past, present and
future operating results.

Adjusted EBITDA should not be considered as an alternative to net income, determined in accordance with GAAP,
as an indicator of the Company's operating performance, as an indicator of cash flows, or as a measure of liquidity.
While EBITDA and adjusted EBITDA and similar measures are frequently used as measures of operations and the
ability to meet debt service requirements, they are not necessarily comparable to other similarly titled captions of
other companies due to the potential inconsistencies in the method of calculation.

Cautionary Information about Forward Looking Statements

In this press release, we make statements which may be forward-looking within the meaning of applicable securities
laws, which represent our current judgment about possible future events. The statements include projections
regarding future revenues, earnings and other results. In making these statements we rely on current expectations,
assumptions and analyses based on our experience and perception of historical trends, current conditions and
expected future developments as well as other factors we consider appropriate under the circumstances. We
believe these judgments are reasonable, but these statements are not guarantees of any events or financial results,
and our actual results may differ materially due to a variety of important factors, both positive and negative. These
factors include among others: changes in general economic conditions; price or availability of raw materials,
packaging, energy and labor; food industry competition; changes in top customer relationships; consolidation of the
retail environment; decision by British voters to exit the European Union; failure to realize anticipated benefits of
acquisitions and divestitures; loss of key personnel; failure to execute strategic initiatives; safety and quality of food
products; adulterated or misbranded products; disruption of our supply chain or information technology systems;
improper use or misuse of social media; ability to anticipate changes in consumer preferences and trends;
distribution through independent operators; protection of trademarks and intellectual property; impairment in the
carrying value of goodwill or other intangible assets; new regulations or legislation; interest and foreign currency
exchange rate volatility; concentration of capital stock ownership; increasing legal complexity and potential litigation;
failure to realize the expected benefits from the acquisition of Diamond Foods; the inability to successfully execute
international expansion strategies; additional risks from foreign operations; our substantial debt; and the restrictions
and limitations on our business operations in the agreements and instruments governing our debt.

Our most recent report on Form 10-K and our other reports filed with the U.S. Securities and Exchange
Commission provide information about these and other factors, which we may revise or supplement in future
reports. We caution readers not to place undue reliance on forward-looking statements. We do not undertake to
update any forward-looking statements that it may make except as required by applicable law. All subsequent
written and forward-looking statements attributed to Snyder's-Lance or any person acting on its behalf are expressly
qualified in their entirety by the factors referenced above.

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Condensed Consolidated Statements of Income (Unaudited)
For the Quarters Ended April 1, 2017 and April 2,
 2016


                                                    Quarter Ended
                                                    April 1,   April 2,
(in thousands, except per share data)                  2017     2016
Net revenue                                         $531,501   $447,869
Cost of sales                                        346,735    304,779
Gross profit                                         184,766    143,090

Selling, general and administrative                   159,463     121,555
Transaction and integration related expenses            1,107      48,978
Impairment charges                                                    374
Other operating expense/(income), net                     270        (505)
Operating income/(loss)                                23,926     (27,312)




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 210 of 260
                                       *Snyders-Lance 1Q EPS 11 c >LNCE

Other income, net                                      (1,016)               (328)
Income/(loss) before interest and income
 taxes                                                 24,942             (26,984)

Loss on early extinguishment of debt                                        4,749
Interest expense, net                                   8,954               4,729
Income/(loss) before income taxes                      15,988             (36,462)

Income tax expense/(benefit)                            4,662             (13,614)
Income/(loss) from continuing operations               11,326             (22,848)
Loss from discontinued operations, net of
 income tax                                                                (2,546)
Net income/(loss)                                      11,326             (25,394)
Net income attributable to non-controlling
 interests                                                 164                 37
Net income/(loss) attributable to
 Snyder's-Lance, Inc.                              $ 11,162           $ (25,431)


Amounts attributable to Snyder's-Lance,
Inc. :
Continuing operations                              $ 11,162           $(22,885)
Discontinued operations                                                 (2,546)
Net income/(loss) attributable to
 Snyder's-Lance, Inc.                              $ 11,162           $(25,431)

Basic earnings/(loss) per share:
Continuing operations                              $      0.12        $     (0.29)
Discontinued operations                                                     (0.03)
Total basic earnings/(loss) per share              $      0.12        $     (0.32)

Weighted average shares outstanding - basic            96,193             79,953

Diluted earnings/(loss) per share:
Continuing operations                              $      0.11        $     (0.29)
Discontinued operations                                                     (0.03)
Total diluted earnings/(loss) per share            $      0.11        $     (0.32)

Weighted average shares outstanding -
 diluted                                               97,620             79,953


8 May 2017 07:00 ET Press Release: Snyder's-Lance, Inc. Reports First -3-
Dividends declared per common share                $      0.16        $      0.16

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Condensed Consolidated Balance Sheets (Unaudited)
As of April 1, 2017 and December 31, 2016


(in thousands, except share and per            April 1,          December 31,
share data)                                      2017             2016
ASSETS
Current assets:
  Cash and cash equivalents                $      20,193          $          35,409
  Restricted cash                                    446                        714
  Accounts receivable, net of
   allowances of $1,327 and $1,290,
   respectively                                  192,274                    210,723
  Receivable from the sale of Diamond
   of California                                                            118,577
  Inventories, net                               181,157                    173,456
  Prepaid income taxes and income taxes
   receivable                                      4,963                      5,744



     Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 211 of 260
                                       *Snyders-Lance 1Q EPS 11 c >LNCE

  Assets held for sale                            21,636                   19,568
  Prepaid expenses and other current
   assets                                         31,201                   27,666
Total current assets                             451,870                  591,857

Noncurrent assets:
 Fixed assets, net                            494,815                     501,884
 Goodwill                                   1,319,778                   1,318,362
 Other intangible assets, net               1,369,286                   1,373,800
 Other noncurrent assets                       51,198                      48,173
     Total assets                          $3,686,947           $       3,834,076

LIABILITIES AND STOCKHOLDERS' EQUITY
Current liabilities:
  Current portion of long-term debt        $      49,000        $          49,000
  Accounts payable                               112,453                   99,249
  Accrued compensation                            26,897                   44,901
  Accrued casualty insurance claims                3,740                    4,266
  Accrued marketing, selling and
   promotional costs                                 46,819                50,179
  Other payables and accrued
   liabili ties                                   40,430                   47,958
Total current liabilities                        279,339                  295,553

Noncurrent liabilities:
  Long-term debt, net                          1,104,237                1,245,959
  Deferred income taxes, net                     384,299                  378,236
 Accrued casualty insurance claims                13,990                   13,049
 Other noncurrent liabilities                     22,304                   25,609
      Total liabilities                        1,804,169                1,958,406

Commitments and contingencies

Stockholders' equity:
  Common stock, $0.83 1/3 par value.
   110,000,000 shares authorized;
   96,591,878 and 96,242,784 shares
   outstanding, respectively                         80,490                80,199
  Preferred stock, $1.00 par value.
  5,000,000 shares authorized; no
  shares outstanding
  Additional paid-in capital                   1,605,871                1,598,678
  Retained earnings                              191,485                  195,733
  Accumulated other comprehensive loss            (14,269)                 (17,977)
Total Snyder's-Lance, Inc.
 stockholders' equity                          1,863,577                1,856,633
  Non-controlling interests                       19,201                   19,037
Total stockholders' equity                     1,882,778                1,875,670
      Total liabilities and
       stockholders' equity                $3,686,947           $       3,834,076

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Condensed Consolidated Statements of Cash Flows (Unaudited)
For the Quarters Ended April 1, 2017 and April 2,
 2016

                                                Quarter Ended
                                                 April 1,     April 2,
(in thousands)                                     2017        2016
Operating activities:
Net income/(loss)                                $     11,326       $      (25,394)
  Adjustments to reconcile net



     Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 212 of 260
                                    *Snyders-Lance 1Q EPS 11 c >LNCE

  income/(loss) to cash from operating
  activities:
    Depreciation and amortization               24,607             20,558
    Stock-based compensation expense             2,454             14,270
    Loss/(gain) on sale of fixed assets,
     net                                            396                (25)
    Gain on sale of route businesses,
     net                                            (96)             (536)
    Loss on early extinguishment of debt                            4,749
    Impairment charges                                                374
    Deferred income taxes                        4,360            (15,734)
    Provision for doubtful accounts                 168               252
    Changes in operating assets and
     liabilities, excluding business
     acquisitions, divestitures and
     foreign currency translation
     adjustments                               (12,575)            30,969
Net cash provided by operating
 activities                                     30,640             29,483


Investing activities:
  Purchases of fixed assets                     (11,531)          (11,976)
  Purchases of route businesses                  (4,686)          (11,909)
  Purchase of equity method investment           (1,500)
  Proceeds from sale of fixed assets               106                153
  Proceeds from sale of route businesses         2,862             11,785
  Proceeds from sale of investments                 321
  Proceeds from sale of discontinued
  operations                                   121,681
  Business acquisition, net of cash
   acquired                                                    (1,020,164)
Net cash provided by/(used in) investing
 activities                                    107,253         (1,032, Ill)


Financing activities:
  Dividends paid to stockholders                (15,410)          (11,355)
  Debt issuance costs                                              (6,048)
  Issuances of common stock                       6,319             2,775
  Excess tax benefits from stock-based
   compensation                                                       176
  Share repurchases, including shares
   surrendered for tax withholding               (1,289)           (5,995)
  Payments on capital leases                       (917)
  Repayments of long-term debt                  (12,250)         (106,170)
  Proceeds from issuance of long-term
   debt                                                        1,130,000
  Repayments of revolving credit
   facility                                    (165,000)          (57,000)
  Proceeds from revolving credit
   facility                                     35,000             57,000
Net cash (used in)/provided by financing
 activities                                    (153,547)       1,003,383


Effect of exchange rate changes on cash             170                 97


Net (decrease)/increase                         (15,484)               852
Cash, cash equivalents and restricted
 cash at beginning of period                    36,123             40,07l
Cash, cash equivalents and restricted
 cash at end of period                     $    20,639     $       40,923


Supplemental information:



     Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 213 of 260
                                    *Snyders-Lance 1Q EPS 11 c >LNCE

Cash paid for income taxes, net of
 refunds of $327 and $217, respectively       $       227   $         1,444
Cash paid for interest                        $     8,596   $         4,614

Non-cash investing activities:
Liability for dissenters and other
 future cash payments associated with
 the acquisition of Diamond Foods             $             $        13, 688

Non-cash financing activities:
Common stock and stock-based
 compensation issued for business
 acquisitions                                 $             $       800,987

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Reconciliation of Non-GAAP Measures (Unaudited)
Gross Profit, excluding special items

                                        Quarter Ended
  (in thousands)                         April 1, 2017      April 2, 2016

  Net revenue                             $   531,501           $     447,869
  Cost of sales                               346,735                 304,779
  Gross profit                            $   184,766           $     143,090
  As a % of net revenue                          34.8%                   31.9%

  Transaction and integration
   related expenses (1)                             237                        34
  Emerald move(2)                                   635
  Business restructuring (3)                        200
  Inventory step-up (4)                                                13,630
  Other(5)                                           (90)                 349
  Gross profit, excluding special
   items                                  $   185,748           $     157,103
  As a % of net revenue                          34.9%                   35.1%

(1) For the first quarter of 2017, transaction and
 integration related expenses primarily consists of
 legal fees, idle facility lease costs, severance and
 initial up-front employee benefit plan costs.
(2) Includes costs associated with the relocation
 of Emerald production from Stockton, CA to Charlotte,
 NC.
(3) Consists of severance and retention benefits associated
 with an organizational restructure.
(4) The inventory step-up represents the additional
 cost of sales recognized in Q1 2016 as a result of
 stepping up Diamond Foods inventory to fair value
 at the acquisition date.
(5) For the first quarter of 2016, other items primarily
 consist of the write off of spare parts associated
 with impaired fixed assets.

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Reconciliation of Non-GAAP Measures (Unaudited)
Operating income, excluding special items

                                        Quarter Ended
  (in thousands)                         April 1, 2017      April 2, 2016

  Operating income/(loss)                 $       23,926        $     (27,312)




     Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 214 of 260
                                      *Snyders-Lance 1Q EPS 11 c >LNCE

  As a % of net revenue                            4.5%             (6.1) %

  Transaction and integration
   related expenses (1) (2)                      1,344            49,013
  Emerald move (3)                               2,091
  Business restructuring (4)                       770


8 May 2017 07:00 ET Press Release: Snyder's-Lance, Inc. Reports First -4-
  Inventory step-up (5)                                           13,630
  Impairment charges(6)                                              374
  Other(7)                                        (118)              392

 Operating income, excluding
  special items                         $       28,013      $     36,097
 As a % of net revenue                             5.3%              8.1%

(1) For the first quarter of 2017, transaction and
 integration related expenses primarily consists of
 legal fees, idle facility lease costs, severance and
 initial up-front employee benefit plan costs.
(2) For the first quarter of 2016, transaction and
 integration related expenses included severance, retention
 and accelerated stock-based compensation which was
 recognized due primarily to change in control provisions
 and severance agreements with Diamond Foods personnel.
 The remaining costs were primarily professional fees
 and legal costs associated with completion of the
 acquisition and subsequent integration of Diamond
 Foods.
(3) Includes costs associated with the relocation
 of Emerald production from Stockton, CA to Charlotte,
 NC.
(4) Consists of severance and retention benefits associated
 with an organizational restructure.
(5) The inventory step-up represents the additional
 cost of sales recognized in Ql 2016 as a result of
 stepping up Diamond Foods inventory to fair value
 at the acquisition date.
(6) Consists of impairment charges for certain fixed
 assets.
(7) For the first quarter of 2016, other items primarily
 consist of the write off of spare parts associated
 with impaired fixed assets.


SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Reconciliation of Non-GAAP Measures (Unaudited)
Earnings per diluted share, excluding special items


                                       Quarter Ended
                                        April 1, 2017      April 2, 2016

  Earnings/(loss) per diluted share
   from continuing operations               $     0.11      $        (0.29)


  Transaction and integration
   related expenses (1) (2)                       0.01               0.39
  Emerald move(3)                                 0.01
  Business restructuring (4)                      0.01
  Inventory step-up (5)                                              0.11
  Loss on debt prepayment (6)                                        0.04
  Other (7) (8)                                  (0.01)              0.01



     Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 215 of 260
                                    *Snyders-Lance 1Q EPS 11 c >LNCE

 Earnings per diluted share,
  excluding special items                  $      0.13    $         0.26

(1) For the first quarter of 2017, transaction and
 integration related expenses primarily consists of
 legal fees, idle facility lease costs, severance and
 initial up-front employee benefit plan costs.
(2) For the first quarter of 2016, transaction and
 integration related expenses included severance, retention
 and accelerated stock-based compensation which was
 recognized due primarily to change in control provisions
 and severance agreements with Diamond Foods personnel.
 The remaining costs were primarily professional fees
 and legal costs associated with completion of the
 acquisition and subsequent integration of Diamond
 Foods.
(3) Includes costs associated with the relocation
 of Emerald production from Stockton, CA to Charlotte,
 NC.
(4) Consists of severance and retention benefits associated
 with an organizational restructure.
(5) The inventory step-up represents the additional
 cost of sales recognized in Q1 2016 as a result of
 stepping up Diamond Foods inventory to fair value
 at the acquisition date.
(6) The loss on extinguishment of debt was a result
 of the early repayment of our private placement loan
 due to the financing obtained for the acquisition
 of Diamond Foods.
(7) For the first quarter of 2017, other items primarily
 consist of proceeds from class action insurance settlement.
(8) For the first quarter of 2016, other items primarily
 consist of the write off of spare parts associated
 with impaired fixed assets.

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Reconciliation of Non-GAAP Measures (Unaudited)
EBITDA and Adjusted EBITDA


                                      Quarter Ended
  (in thousands)                       April 1, 2017      April 2, 2016

  Income/(loss) from continuing
   operations                          $       11,326      $    (22,848)
  Income tax expense/(benefit)                  4,662           (13,614)
  Interest expense, net                         8,954             4,729
  Loss on early extinguishment of
   debt                                                           4,749
  Depreciation                                 17,718            15,870
  Amortization                                  6,889             4,287
  EBITDA                               $       49,549      $     (6,827 )
  As a % of net revenue                           9.3%             (1.5) %


  Transaction and integration
   related expenses (1) (2)                     1,344            49,013
  Emerald move (3)                              2,091
  Business restructuring (4)                      770
  Inventory step-up(5)                                           13,630
  Impairment charges(6)                                             374
  Other(7) (8)                                   ( 938)             392
  Adjusted EBITDA                      $       52,816      $     56,582
  As a % of net revenue                            9.9%            12.6%



     Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 216 of 260
                                      *Snyders-Lance 1Q EPS 11 c >LNCE

(1) Transaction and integration related expenses primarily
 consists of legal fees, idle facility lease costs,
 severance and initial up-front employee benefit plan
 costs.
(2) For the first quarter of 2016, transaction and
 integration related expenses included severance, retention
 and accelerated stock-based compensation which was
 recognized due primarily to change in control provisions
 and severance agreements with Diamond Foods personnel.
 The remaining costs were primarily professional fees
 and legal costs associated with completion of the
 acquisition and subsequent integration of Diamond
 Foods.
(3) Includes costs associated with the relocation
 of Emerald production from Stockton, CA to Charlotte,
 NC.
(4) Consists of severance and retention benefits associated
 with an organizational restructure.
(5) The inventory step-up represents the additional
 cost of sales recognized in Q1 2016 as a result of
 stepping up Diamond Foods inventory to fair value
 at the acquisition date.
(6) Consists of impairment charges for certain fixed
 assets.
(7) For the first quarter of 2017, other items primarily
 consist of proceeds from class action insurance settlement.
(8) For the first quarter of 2016, other items primarily
 consist of the write off of spare parts associated
 with impaired fixed assets.

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Reconciliation of Non-GAAP Measures (Unaudited)
Net income attributable to Snyder's-Lance, excluding
 special items


                                       Quarter Ended
  (in thousands)                        April 1, 2017    April 2, 2016

Net income/(loss) attributable to
 Snyder's-Lance from continuing
 operations                             $      11,162     $     (22,885)

Transaction and integration related
 expenses, net of tax(l) (2)                      836            31,400
Emerald move, net of tax(3)                     1,300
Business restructuring, net of
tax(4)                                            479
Inventory step-up, net of tax(5)                                  8,743
Loss on debt prepayment, net of
 tax(6)                                                           3,042
Impairment charges, net of tax(7)                                   239
Other, net of tax (8) (9)                        (584)              251
Net income attributable to
 Snyder's-Lance from continuing
 operations, excluding special
 items                                  $      13,193     $      20,790

(1) Transaction and integration related expenses primarily
 consists of legal fees, idle facility lease costs,
 severance and initial up-front employee benefit plan
 costs.
(2) For the first quarter of 2016, transaction and



     Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 217 of 260
                                          *Snyders-Lance 1Q EPS 11 c >LNCE

 integration related expenses included severance, retention
 and accelerated stock-based compensation which was
 recognized due primarily to change in control provisions
 and severance agreements with Diamond Foods personnel.
 The remaining costs were primarily professional fees
 and legal costs associated with completion of the
 acquisition and subsequent integration of Diamond
 Foods.
(3) Includes costs associated with the relocation
 of Emerald production from Stockton, CA to Charlotte,
 NC.
(4) Consists of severance and retention benefits associated
 with an organizational restructure.
(5) The inventory step-up represents the additional
 cost of sales recognized in Q1 2016 as a result of
 stepping up Diamond Foods inventory to fair value
 at the acquisition date.
(6) The loss on extinguishment of debt was a result
 of the early repayment of our private placement loan
 due to the financing obtained for the acquisition
 of Diamond Foods.
(7) Consists of impairment charges for certain fixed
 assets.
(8) For the first quarter of 2017, other items primarily
 consist of proceeds from class action insurance settlement.
(9) For the first quarter of 2016, other items primarily
 consist of the write off of spare parts associated
 with impaired fixed assets.

SNYDER'S-LANCE, INC. AND SUBSIDIARIES
Reconciliation of Non-GAAP Measures (Unaudited)
Adjusted effective income tax rate

Quarter Ended
April 1, 2017
(in thousands)
                          GAAP Income       Adjustments       Adjusted Income
Income before
 income taxes         $      15,988         $         3,266    $       19,254
Income tax expense            4,662                   1,235             5,897
Net income                   11,326                   2,031            13,357
Net income
 attributable to

8 May 201707:00 ET Press Release: Snyder's-Lance, Inc. Reports First -5-
 non-controlling
 interests                      164                                       164
Net income
 attributable to
 Snyder's-Lance       $      11,162         $         2,031    $       13,193

Effective income
 tax rate                      29.2%                                     30.6%

Quarter Ended
April 2, 2016
(in thousands)
                            GAAP Income         Adjustments        Adjusted Income
(Loss)/income
 before income
 taxes                $     (36,462)        $        68,158    $       31,696



     Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 218 of 260
                                     *Snyders-Lance 1Q EPS 11 c >LNCE

Income tax
  (benefit)/expense       (13,614)           24,483          10,869
Net (loss)/income         (22,848)           43,675          20,827
Net income
 attributable to
 non-controlling
 interests                     37                                37
Net (loss)/income
 attributable to
 Snyder's-Lance       $   (22,885)     $     43,675      $   20,790

Effective income
 tax rate(l)                37.3%                              34.3%

(1) The tax rate on adjusted income varies from the
 tax rate of GAAP income for the first quarter of 2016
 primarily due to the transaction costs incurred in
 the first quarter of 2016 which are not deductible
 for tax purposes.

Investor Contact
Kevin Powers, Senior Director, Investor Relations
kpowers@snyderslance.com, (704) 557-8279

Media Contact
Joey Shevlin, Director, Corporate Communications & Public Affairs
JShevlin@snyderslance.com, (704) 557-8850


8 May 201707:01 ET *Snyders-Lance Reaffirms Recently Revised Full-Year 2017 Outlook >LNCE

8 May 2017 07:01 ET *Snyders-Lance 1Q Adj EPS 13c >LNCE

(MORE TO FOLLOW) Dow Jones Newswires (212-416-2800)

May 08, 2017 07:01 ET (11 :01 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: May 9, 2017




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 219 of 260
          Snyder's-Lance, Inc. Reports First Quarter 2017 Financial Results
                                                         Financial Buzz
                                                 May 8, 2017 Monday 4:53 PM EST


Copyright 2017 Newstex LLC All Rights Reserved

Length: 3010 words

Body


May 08, 2017( Financial Buzz: http://www.financialbuzz.com Delivered by Newstex) Total net revenue from
continuing operations increased 18.7%, including the contribution of Diamond Foods Snyder's-Lance legacy net
revenue increased 3.3% GAAP earnings per share of $0.11 Earnings per share excluding special items* of $0.13
Company reaffirms recently revised full-year 2017 outlook *Descriptions of measures excluding special items are
provided in 'Use and Definition of Non-GAAP Measures', and reconciliations are provided in the tables at the end of
this release. CHARLOTTE, N.C., May 08, 2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE)
today reported financial results for the first quarter ended April 1, 2017 and reaffirmed its recently revised 2017 full-
year outlook. Total net revenue from continuing operations in the first quarter of 2017 increased 18.7% compared to
the first quarter of 2016, including the contribution of Diamond Foods.

Snyder's-Lance legacy net revenue increased 3.3% in the first quarter of 2017 compared to the first quarter of
2016. GAAP net income attributable to Snyder's-Lance in the first quarter of 2017 was $11.2 million, or $0.11 per
diluted share, as compared to a loss of $22.9 million from continuing operations, or $0.29 per diluted share, in the
first quarter of 2016. Net income attributable to Snyder's-Lance, excluding special items, for the first quarter of 2017
was $13.2 million, as compared to $20.8 million from continuing operations, excluding special items, in the first
quarter of 2016. Earnings per diluted share, excluding special items, was $0.13 in the first quarter of 2017
compared to earnings per diluted share from continuing operations, excluding special items, of $0.26 in the first
quarter of 2016. "As we noted in the announcement of our preliminary first quarter results, our Company faced
difficult challenges during the quarter that impacted our financial results," said Brian J. Driscoll, Interim Chief
Executive Officer of Snyder's-Lance. "We are moving aggressively to take action. Our organization has already
begun to coalesce around a set of priorities and actions designed to unlock substantial profitability across the
Company while sharply expanding our gross margins, over time. We expect these actions to significantly improve
our financial performance and deliver long-term sustainable value for our shareholders.' First Quarter 2017 Results
Total net revenue in the first quarter of 2017 was $531.5 million, an increase of 18.7% compared to $447.9 million
from continuing operations in the first quarter of 2016. The net revenue increase was primarily driven by the benefit
of two additional months of contribution from the Diamond Food brands. On a pro-forma basis, as if the transaction
were completed on January 1, 2016, net revenue growth from continuing operations would have been
approximately 1-2%. Snyder's-Lance legacy net revenue in the first quarter of 2017 increased 3.3% compared to
the first quarter of 2016, driven by Branded category net revenue growth of 8.8%. Snyder's-Lance legacy core
brand net revenue increased 10.2%, with an approximate 10.5% increase in volume. This increase was led by
strong growth in Snack Factory®, Snyder's of Hanover®, Cape Cod® and Late July®, partially offset by a modest
decline in Lance®. In addition, during the first quarter of 2017, net revenue from the Partner Brands category
declined 5.1 % compared to the first quarter of 2016, while net revenue from the Other category declined 14.3%
compared to the first quarter of 2016. The decline in Other net revenue was due to a decrease in contract
manufacturing volume. Operating income in the first quarter of 2017 was $23.9 million, as compared to an
operating loss of $27.3 million from continuing operations in the first quarter of 2016. Operating income, excluding
special items, in the first quarter of 2017 was $28.0 million, or 5.3% as a percentage of net revenue, as compared
to $36.1 million from continuing operations, or 8.1 % as a percentage of net revenue, in the first quarter of 2016. The
decline in operating margin from continuing operations was due to lower gross margin performance and operating


       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 220 of 260
                         Snyder's-Lance, Inc. Reports First Quarter 2017 Financial Results

expense de-leverage. Gross margin was negatively impacted by lower net price realization, adverse mix of branded
sales, higher input costs, and lower overhead absorption, partially offset by synergy realization from the Diamond
Foods acquisition. Operating expenses, as a percent of sales, increased as a result of higher planned marketing
and advertising expenses to support growth of the Company's core brands, higher service and distribution costs,
and incremental amortization expense resulting from the Diamond Foods acquisition. These expenses were
partially offset by synergy realization from the Diamond Foods acquisition and lower general and administrative
expenses. Net interest expense in the first quarter of 2017 increased to $9.0 million compared to $4.7 million in the
first quarter of 2016. The increase in net interest expense was the result of additional debt utilized to finance the
acquisition of Diamond Foods. The GAAP effective income tax rate in the first quarter of 2017 was 29.2% as
compared to 37.3% from continuing operations in the first quarter of 2016. The adjusted effective tax rate was
30.6% in the first quarter of 2017 as compared to 34.3% from continuing operations in the first quarter of 2016. The
adjusted effective tax rate in the quarter was favorably impacted by the impact of exercises of non-qualified stock
options. GAAP net income attributable to Snyder's-Lance in the first quarter of 2017 was $11.2 million, or $0.11 per
diluted share, as compared to a loss of $22.9 million from continuing operations, or $0.29 per diluted share, in the
first quarter of 2016. Net income attributable to Snyder's-Lance, excluding special items, for the first quarter of 2017
was $13.2 million, as compared to $20.8 million from continuing operations in the first quarter of 2016. Earnings per
diluted share, excluding special items, was $0.13 in the first quarter of 2017 compared to $0.26 from continuing
operations in the first quarter of 2016. Adjusted EBITDA in the first quarter of 2017 was $52.8 million, or 9.9% of
revenue, as compared to adjusted EBITDA of $56.6 million from continuing operations, or 12.6% of revenue, in the
first quarter of 2016. Adjusted EBITDA is a non-GAAP measure defined herein under 'Use and Definition of Non-
GAAP Measures,' and is reconciled to net income in the tables that accompany this release. Outlook For the full-
year of fiscal 2017, the Company continues to expect net revenue to be between $2,200 million and $2,250 million,
adjusted EBITDA to be between $290 million and $315 million, and earnings per diluted share, excluding special
items, to be between $1.05 and $1.20. The Company's 2017 full-year outlook also includes the following
assumptions:Capital expenditures of $75 million to $85 million; Net interest expense of $32 million to $35 million;
Effective tax rate of 33.5% to 35.5%; and Weighted average diluted share count of approximately 98 million
shares. Full-year 2017 GAAP guidance is not provided in this release due to the likely occurrence of one or more of
the following items where the Company is unable to reliably forecast the timing and magnitude: Continued
transaction related costs associated with the divestiture of Diamond of California and integration of legacy Diamond
 Foods operations, other potential transactions and their related costs, settlements of contingent liabilities, possible
gains or losses on the sale of businesses or other assets, restructuring costs, impairment charges, and the income
tax effects of these potential items. Conference Call Management will host a conference call to discuss the
Company's first quarter 2017 results at 10:00 a.m. ET on May 8, 2017. The conference call will be webcast live
through the Investor Relations section of the Snyder's-Lance website (www.snyderslance.com[1]). To participate in
the conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for international callers.
The conference 10 is 15908826. A continuous telephone replay of the call will be available between 12:00 p.m. ET
on May 8 and 12:00 a.m. ET on May 15. The replay telephone number is (855) 859-2056 for U.S. callers or (404)
537-3406 for international callers. The replay access code is 15908826. Investors may also access a web-based
 replay of the conference call at        www.snyderslance.com[2]. About Snyder's-Lance, Inc. Snyder's-Lance, Inc.,
 headquartered in Charlotte, NC, manufactures and markets snack foods throughout the United States and
 internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers, potato chips,
 cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold under the
 Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®, Snack Factory® Pretzel Crisps®,
 Pop Secret®, Emerald®, Late July®, Krunchers! ®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart Snacks™,
 O-Ke-Doke®, Metcalfe's skinny®, and other brand names along with a number of third party brands. Products are
 distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food service
 outlets and other channels. For more information, visit the Company's corporate web site:
 www.snyderslance.com[3]. LNCE-E Use and Definition of Non-GAAP Measures Snyder's-Lance's management
 uses non-GAAP financial measures to evaluate our operating performance and to facilitate a comparison of the
 Company's operating performance on a consistent basis and to provide measures that, when viewed in
 combination with its results prepared in accordance with GAAP, allow for a more complete understanding of factors
 and trends affecting the Company's business than GAAP measures alone. The non-GAAP measures and related
 comparisons should be considered in addition to, not as a substitute for, our GAAP disclosure, as well as other


      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 221 of 260
                          Snyder's-Lance, Inc. Reports First Quarter 2017 Financial Results

measures of financial performance reported in accordance with GAAP, and may not be comparable to similarly
titled measures used by other companies. Our management believes these non-GAAP measures are useful for
providing increased transparency and assisting investors in understanding our ongoing operating performance.
Operating Income and Gross Profit, Excluding Special Items Operating income and gross profit, excluding special
items, are provided because Snyder's-Lance believes it is useful information for understanding our results by
improving the comparability of our results. Additionally, operating income and gross profit, excluding special items,
provide transparent and useful information to management, investors, analysts and other parties in evaluating and
assessing the Company's primary operating results after removing the impact of unusual, non-operational or
restructuring or transaction related activities that affect comparability. Operating income and gross profit, excluding
special items, are two measures management uses for planning and budgeting, monitoring and evaluating financial
and operating results, and in the analysis of ongoing operating trends. Net Income, Earnings per Share and
Effective Income Tax Rate, Excluding Special Items Net income, earnings per share, and the effective income tax
rate, excluding special items, are metrics provided to present the reader with the after-tax impact of operating
income, excluding special items, in order to improve the comparability and understanding of the related GAAP
measures. Net income, earnings per share, and the effective income tax rate, excluding special items, provide
transparent and useful information to management, investors, analysts and other parties in evaluating and
assessing our primary operating results after removing the impact of unusual, non-operational or restructuring or
transaction related activities that affect comparability. Net income, earnings per share, and the effective income tax
rate, excluding special items, are measures management uses for planning and budgeting, monitoring and
evaluating financial and operating results. Adjusted EBITDA Snyder's-Lance defines adjusted EBITDA as earnings
before interest expense, income taxes, depreciation and amortization ('EBITDA'), further adjusted to exclude
restructuring or transaction related expenses, and other non-cash or non-operating items as well as any other
unusual items that impact the comparability of our financial information. Management uses adjusted EBITDA as a
key metric in the evaluation of underlying Company performance, in making financial, operating and planning
decisions. The Company believes this measure is useful to investors because it increases transparency and assists
investors in understanding the underlying performance of the Company and in the analysis of ongoing operating
trends. Additionally, Snyder's-Lance believes adjusted EBITDA is frequently used by analysts, investors and other
interested parties in their evaluation of companies, many of which present an adjusted EBITDA measure when
reporting their results. The Company has historically reported adjusted EBITDA to analysts and investors and
believes that its continued inclusion provides consistency in financial reporting and enables analysts and investors
to perform meaningful comparisons of past, present and future operating results. Adjusted EBITDA should not be
considered as an alternative to net income, determined in accordance with GAAP, as an indicator of the Company's
operating performance, as an indicator of cash flows, or as a measure of liquidity. While EBITDA and adjusted
EBITDA and similar measures are frequently used as measures of operations and the ability to meet debt service
requirements, they are not necessarily comparable to other similarly titled captions of other companies due to the
potential inconsistencies in the method of calculation. Cautionary Information about Forward Looking Statements In
this press release, we make statements which may be forward-looking within the meaning of applicable securities
laws, which represent our current judgment about possible future events. The statements include projections
regarding future revenues, earnings and other results. In making these statements we rely on current expectations,
assumptions and analyses based on our experience and perception of historical trends, current conditions and
expected future developments as well as other factors we consider appropriate under the circumstances. We
believe these judgments are reasonable, but these statements are not guarantees of any events or financial results,
and our actual results may differ materially due to a variety of important factors, both positive and negative. These
factors include among others: changes in general economic conditions; price or availability of raw materials,
 packaging, energy and labor; food industry competition; changes in top customer relationships; consolidation of the
 retail environment; decision by British voters to exit the European Union; failure to realize anticipated benefits of
 acquisitions and divestitures; loss of key personnel; failure to execute strategic initiatives; safety and quality of food
 products; adulterated or misbranded products; disruption of our supply chain or information technology systems;
 improper use or misuse of social media; ability to anticipate changes in consumer preferences and trends;
 distribution through independent operators; protection of trademarks and intellectual property; impairment in the
 carrying value of goodwill or other intangible assets; new regulations or legislation; interest and foreign currency
 exchange rate volatility; concentration of capital stock ownership; increasing legal complexity and potential litigation;
failure to realize the expected benefits from the acquisition of Diamond Foods; the inability to successfully execute


      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 222 of 260
                         Snyder's-Lance, Inc. Reports First Quarter 2017 Financial Results

international expansion strategies; additional risks from foreign operations; our substantial debt; and the restrictions
and limitations on our business operations in the agreements and instruments governing our debt. Our most recent
report on Form 10-K and our other reports filed with the U.S. Securities and Exchange Commission provide
information about these and other factors, which we may revise or supplement in future reports. We caution readers
not to place undue reliance on forward-looking statements. We do not undertake to update any forward-looking
statements that it may make except as required by applicable law. All subsequent written and forward-looking
statements attributed to Snyder's-Lance or any person acting on its behalf are expressly qualified in their entirety by
the factors referenced above. Rating38views Ocommentsrecommend to friends
http://www.financialbuzz.com/articles/contributor/354Related Posts Leave a Reply Required fields are marked *Opt-
into our eNewsletter NOW! For the Latest Trending Financial News Topics in Cannabis, Tech, Biotechs, Precious
Metals, Energy, Renewable Energy and much more! Close[4]Enter the site [5][6] [ 1]:
https:llwww.globenewswire.comlTracker?data=FrQpIZAQkK9xMWPb7 JT9DnVyQOSoVWnxyOLlLQRX7xkPbiwBA
eVFAaDID6B2mt7 4TNfP4rlhXkJvBwn-oZ2-WPparRWn6zcXn IZmOoxBx60=                      [     2]:
https:llwww.globenewswire.com/Tracker?data=FrQpIZAQkK9xMWPb7 JT9Dp73KfoJhj8XFDMJHOynvj31DAOnkLiM
FMm4Gq3auUGiiMtXXHEVWdUSUZDn9rYioQR2-bxy97LOZFV3hflvcoo=                        [    3]:
https:/Iwww.globenewswire.comlTracker?data=F rQplZAQkK9xMWPb 7 JT9Duz2DpDzP 1_Vh83FbmBMA6Q2YymU
BMf1 wgkErbJqT2f7wg2ixH4DglOXdukAAggsOo 7kd91j-PTv80Sd011 aa-M=                [     4]:
http://www.financialbuzz.com/snyders-Iance-inc-reports-first-quarter-financial-results-765570# [ 5]:
http://www.financialbuzz.com/kratos-and-hawkeye-announce-collaboration-to-advance-spectrum-detection-
characterization-and-geolocation-services-765571 [ 6]:              http://www.financialbuzz.com/newlink-genetics-to-
pa rtici pate-i n-u pcom ing-i nvestor-conferences-765569


Load-Date: May 9, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 223 of 260
                 Snyder1s-Lance, Inc. Declares Regular Quarterly Dividend
                                                    Plus Company Updates(PCU)
                                                        May 6, 2017 Saturday


Copyright 2017 Plus Media Solutions Private Limited All Rights Reserved




                               MEDIA

Length: 210 words
Dateline: New York

Body


Denmark: Euroinvestor has issued the following news release:
Snyder's-Lance, Inc. (Nasdaq:LNCE) announced today that on May 3, 2017, the Company's Board of Directors
declared a regular cash dividend on the Company's common stock of $0.16 per share, payable May 26, 2017 to
shareholders of record at the close of business May 18, 2017.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover@, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®, Snack Factory® Pretzel
Crisps®, Pop Secret®, Emerald®, Late July®, Krunchers! ®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart
Snacks™, O-Ke-Doke®, Metcalfe's skinny®, and other brand names along with a number of third party brands.
Products are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food
service outlets and other channels. For more information, visit the Company's corporate web site:
www.snyderslance.com .
LNCE-E


Load-Date: May 6, 2017


  End ofI)ocumcnt




       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 224 of 260
               \)                               Declares Regular Quarterly Dividend
                                                         Market News Publishing
                                                      May 5,2017 Friday 4:50 AM PST


Copyright 2017 Market News Publishing, Inc. All Rights Reserved.



l\JARKET NEWS l lUmJSHlN(l
          fI.,Ji.,.1eluIOmuva   iN. {}W~i?J(1


Length: 284 words

Body


SNYDER'S LANCE INC ("LNCE-Q") - Declares Regular Quarterly Dividend

Snyder's-Lance, Inc. announced that on May 3, 2017, the Company's Board of Directors declared a regular cash
dividend on the Company's common stock of $0.16 per share, payable May 26, 2017 to shareholders of record at
the close of business May 18, 2017.

About Snyder's-Lance, Inc. Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other
snacks. Products are sold under the Snyder's of Hanover(R), Lance(R), Kettle Brand(R), KETTLE(R) Chips, Cape
Cod(R), Snack Factory(R) Pretzel Crisps(R), Pop Secret(R), Emerald(R), Late July(R), Krunchers! (R), Tom's(R),
Archway(R), Jays(R), Stella D'oro(R), Eatsmart Snacks(TM), O-Ke-Doke(R), Metcalfe's skinny(R), and other brand
names along with a number of third party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels. For more information, visit
the Company's corporate web site: www.snyderslance.com. Investor Contact Kevin Powers, Senior Director,
Investor Relations Kpowers@snyderslance.com, (704) 557-8279



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ NASDAQ closing price for LNCE-Q Date: 2017/05/04
Closing Price: 33.90



(c)2017 Market News Publishing Inc. All rights reserved. Toronto:(416)366-8881 Vancouver:(604)689-1101
Fax:(604)689-1106


Load-Date: May 6, 2017


  End of Doctlment




       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 225 of 260
V  Press Release: Snyder's-Lance, Inc. Declares Regular Quarterly Dividend
                                               Dow Jones Institutional News
                                              May 5,2017 Friday 1:00 PM GMT


Copyright 2017 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2017, Dow Jones & Company, Inc.



        DOW JONES NE               R S



Body


Snyder's-Lance, Inc. Declares Regular Quarterly Dividend

CHARLOTTE, N.C., May OS, 2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) announced today
that on May 3, 2017, the Company's Board of Directors declared a regular cash dividend on the Company's
common stock of $0.16 per share, payable May 26, 2017 to shareholders of record at the close of business May 18,
2017.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover(R) , Lance(R) , Kettle Brand(R) , KETTLE(R) Chips, Cape Cod(R) , Snack
Factory(R) Pretzel Crisps(R) , Pop Secret(R) , Emerald(R) , Late July(R) , Krunchers! (R) , Tom's(R) , Archway(R)
, Jays(R) , Stella D'oro(R) , Eatsmart Snacks(TM), O-Ke-Doke(R) , Metcalfe's skinny(R) , and other brand names
along with a number of third party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels. For more information, visit
the Company's corporate web site: www.snyderslance.com.

LNCE-E
Investor Contact
Kevin Powers, Senior Director, Investor Relations
Kpowers@snyderslance.com, (704) 557-8279

(END) Dow Jones Newswires

May 05,2017 09:00 ET (13:00 GMT)



Notes



       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 226 of 260
                   Press Release: Snyder's-Lance, Inc. Declares Regular Quarterly Dividend

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: May 6, 2017



 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 227 of 260
                Snyder's-Lance, Inc. Declares Regular Quarterly Dividend
                                                         Financial Buzz
                                                 May 5, 2017 Friday 6:45 PM EST


Copyright 2017 Newstex LLC All Rights Reserved

Length: 281 words




May 05, 2017( Financial Buzz: http://www.financialbuzz.com Delivered by Newstex) CHARLOTTE, N.C., May 05,
2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) announced today that on May 3, 2017, the
Company's Board of Directors declared a regular cash dividend on the Company's common stock of $0.16 per
share, payable May 26, 2017 to shareholders of record at the close of business May 18, 2017. About Snyder's-
Lance, Inc. Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods
throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers,
pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks.
Products are sold under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®, Snack
Factory® Pretzel Crisps®, Pop Secret®, Emerald®, Late July®, Krunchers! ®, Tom's®, Archway®, Jays®, Stella
D'oro®, Eatsmart Snacks TM, O-Ke-Doke®, Metcalfe's skinny®, and other brand names along with a number of third
party brands. Products are distributed nationally through grocery and mass merchandisers, convenience stores,
club stores, food service outlets and other channels. For more information, visit the Company's corporate web site:

www.snyderslance.com[1]. LNCE-E Investor Contact Kevin Powers, Senior Director, Investor Relations
Kpowers@snyderslance.com,         (704)      557-8279
https:llwww.globenewswire.com/NewsRoom/AttachmentNg/3f45292f-225b-4ce6-ba48-db6c6fb8d250 [ 1]:
https:llwww.globenewswire.comlTracker?data=jymTSikcyqGrKvyEZBwKQVu7yCc4UEqrPSaR9zQYXmBptjQYGKI
dG9VenwCKJOW6v4-vAMCkckdrPELSXGtrp2kmz-hUFiVFo-ODDp2IUqU=


Load-Date: May 6, 2017


  End (If Document




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 228 of 260
                 Snyder's-Lance, Inc. Declares Regular Quarterly Dividend
                                                         GlobeNewswire
                                                 May 5, 2017 Friday 6:00 AM PT


Copyright 2017 GlobeNewswire, Inc. All Rights Reserved

Section: DIVIDEND REPORTS AND ESTIMATES
Length: 228 words

Body


CHARLOTTE, N.C., May 05, 2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq:LNCE) announced
today that on May 3,2017, the Company's Board of Directors declared a regular cash dividend on the Company's
common stock of $0.16 per share, payable May 26, 2017 to shareholders of record at the close of business May 18,
2017.

About Snyder's-Lance, Inc.Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other
snacks. Products are sold under the Snyder's of Hanover@, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®,
Snack Factory® Pretzel Crisps®, Pop Secret®, Emerald®, Late July®, Krunchers! ®, Tom's®, Archway®, Jays®,
Stella D'oro®, Eatsmart Snacks ™ O-Ke-Doke®, Metcalfe's skinny®, and other brand names along with a number of
third party brands. Products are distributed nationally through grocery and mass merchandisers, convenience
stores, club stores, food service outlets and other channels. For more information, visit the Company's corporate
web site: www.snyderslance.com.

LNCE-E
Investor Contact Kevin Powers,           Senior Director,   Investor Relations   Kpowers@snyderslance.com,   (704)   557-
8279




Load-Date: May 6,2017


  End of Dowment




       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 229 of 260
A\    Snyder's-Lance, Inc. to Report First Quarter 2017 Financial Results on May
                                        8,2017
                                                           Financial Buzz
                                                 May 3,2017 Wednesday 6:47 AM EST


     Copyright 2017 Newstex LLC All Rights Reserved

     Length: 478 words




     May 03, 2017( Financial Buzz: http://www.financialbuzz.com Delivered by Newstex) CHARLOTTE, N.C., May 02,
     2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq-GS:LNCE) announced today that it will release its full
     first quarter 2017 financial results before the market opens on Monday, May 8, 2017, followed by a conference call
     and live webcast at 10:00 a.m. ET to review the Company's results and full-year 2017 outlook. The conference call
     will be webcast live through the Investor Relations section of the Company's website at
     www.snyderslance.com[1]. where the accompanying slide presentation will also be available. To participate in the
     conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for international callers. The
     conference 10 is 15908826. A continuous telephone replay of the call will be available between 12:00 p.m. ET on
     May 8 and 12:00 a.m. ET on May 15. The replay telephone number is (855) 859-2056 for U.S. callers or (404) 537-
     3406 for international callers. The replay access code is 15908826. Investors may also access a web-based replay
     of the conference call at        www.snyderslance.com[2]. About Snyder's-Lance, Inc.

     Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
     United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
     potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
     under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®, Snack Factory® Pretzel
     Crisps®, Pop Secret®, Emerald®, Late July®, Krunchers! ®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart
     Snacks™, O-Ke-Doke®, Metcalfe's skinny®, and other brand names along with a number of third party brands.
     Products are distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food
     service outlets and other channels. For more information, visit the Company's corporate web site:
     www.snyderslance.com[3]. LNCE-E Investor Contact Kevin Powers, Senior Director, Investor Relations
     kpowers@snyderslance.com, (704) 557-8279;Media Contact Joey Shevlin, Director, Corporate Communications
     ... blic   Affairs     JShevlin@snyderslance.com,           (704)     557-8850;
     https:llwww.globenewswire.com/NewsRoom/AttachmentNg/3f45292f-225b-4ce6-ba48-db6c6fb8d250 [ 1]:
     https:llwww.globenewswire.com/Tracker?data=yfsDCphdQ03Pd3S2XCI9v7dCFVRVD_ UaRKxYgvGHplsq2pLDY_
     poPu_axsfu_ldLJnCdTWCJsCtl884g8b14une4VawF1 bZmneVSGdMi5cA=                      [     2]:
     https:llwww.globenewswire.com/Tracker?data=yfsDCphdQ03Pd3S2XCI9v6ci5kIC54t2P9IpF7QI5qpADptHsRjJ_R6
     JSfRhnVRIQ7nPy4m8PYLNLcn10Zezj17YhdnuRvOnMMLlKs3HUdY=                        [     3]:
     https:llwww.globenewswire.com/Tracker?data=yfsDCphdQ03Pd3S2XCI9v2XFZvHK7Be8jphKmZOeiAFYKhNltDIG
     ZKmFUhFxwCeSnzX6D74LTKpfOdE843Rdiu-3ALywIGBrOkLOtWE2pM=


     Load-Date: May 3, 2017


       End of Document




            Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 230 of 260
               Spindrift raises $10m in funding round led by VMG Partners
                                                     FoodNavigator-USAcom
                                           May 3, 2017 Wednesday 7:57 PM GMT+1

Copyright 2017 William Reed Business Media Ltd. All Rights Reserved

Section: MANUFACTURERS
Length: 430 words
Byline: Elaine Watson" Elaine.WATSON@wrbm.com

Body


INTRODUCTION

Sparkling water brand Spindrift has raised $10 million in a funding round led by VMG Partners and supported
by Prolog Ventures, Karp Reilly, and other existing investors.

STORY

The cash injection will enable Spindrift - which has experienced 800% growth in the last 24 months - to boost
production capacity, "support our current business partners and pursue expansion opportunities in new channels
and geographies," said founder Bill Creelman.

Creelman, who began making his own drinks in 2010 to help kick his Diet Coke addiction, has since carved a
unique niche in the beverage aisle by using just two ingredients: lightly carbonated filtered water and freshly
squeezed fruit juice.

Speaking to FoodNavigator-USA last month after phasing out natural flavors and unveiling plans to discontinue the
company's sugar-sweetened soda line to focus exclusively on its unsweetened sparkling waters, Creelman said he
did not see the need to jump into bed with a big CPG company at this stage of the company's evolution.

"Typically you see those partnerships when there's a barrier you need to overcome to fulfill the promise of the
brand, but in our case we feel like we have all the makings of a brand that can be disruptive without those
partnerships," added Creelman, who raised around $10m in two funding rounds in April 2014 and December 2015.

He added: "We believe in our points of difference and think that sparkling water is the next big category to emerge
in beverage, and we're not aware of anyone producing a product the way we are producing it."

Waltham, MA-based Spindrift made the unorthodox decision to start in foodservice, targeting chains such as
Panera. More recently, however, the brand has picked up business with Trader Joe's, Sprouts, Costco, Whole
Foods and Target, and is devoting a lot of energy this year into building relationships with leading grocery chains.

A high-profile investor in the food and beverage arena,     has invested in fast-growing brands including Health
Warrior, Perfect Bar, Quest Nutrition, KIND Healthy Snacks, Pretzel Crisps, Pirate's Booty, Waggin' Train, Natural
Balance, Vega, Babyganics, Solid Gold and Justin's.

Read more about Spindrift .

Interested in clean label trends? Sign up for our : Where next for clean label? on May 23. The event, sponsored
by Farbest ,         ADM,         Ingredion , and Cargill, explores ...



       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 231 of 260
                          Spindrift raises $1 Om in funding round led by VMG Partners

   • The evolution from clean label 1.0 to clean label 2.0
   • The evolution from clean label 1.0 to clean label 2.0
   • The evolution from clean label 1.0 to clean label 2.0
   • The evolution from clean label 1.0 to clean label 2.0


Load-Date: May 3, 2017


 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 232 of 260
  Spindrift Sparkling Water Closes $10 Million In New Growth Capital Led By
     VMG Partners; First and Only Sparkling Water Made with Only Real
                       Ingredients to Scale Nationwide
                                                           PR Newswire
                                           May 3, 2017 Wednesday 11 :07 AM EST


Copyright 2017 PR Newswire Association LLC All Rights Reserved

Length: 696 words
Dateline: WALTHAM, Mass., May 3,2017

Body


Spindrift, the first sparkling water made withrealfruit, announces the closing of $10 million of new growth capital led
byVMG Partners,a private equity firm that specializes in investing in and building branded consumer product
companies. Additional investors in the round inciudeProlog Ventures, Karp Reilly, and other existing investors.

Spindrift experienced more than 800 percent growth in revenue over the past 24 months. Driven by consumer
demand for brands that offer simple ingredients and a focus on transparency, Spindrift has been able to grow
steadily in the emerging sparkling water space. New capital allows the brand to continue expansion into other
classes of trade while investing in production infrastructure to allow for greater capacity around bringing quality
products using onlyreal ingredientsto market.

"We are excited and humbled by the continued support for our brand," says Founder & CEO Bill Creelman. "In most
ways, working with real ingredients is a complete reset for the sparkling category. This capital allows us to continue
to support our current business partners and pursue expansion opportunities in new channels and geographies."

"We're thrilled by the opportunity to continue our partnership with Spindrift. It is a superb brand, with fantastic
products, and a talented and experienced management team," said Mike Mauze, managing partner at VMG and
Spindrift board member.

"Sparkling water is a category where the youngest brand is 30 years old," added lIya Nykin, managing director for
Prolog. "What excites us is the opportunity to usher in a new age of sparkling: sparkling 2.0."

Creelman started Spindrift in 2010 as a solution to kick his soda addiction, and to build something he felt
comfortable giving to his young kids. The decision to use real fruit originated from growing up on a farm in Western
Mass. where his groceries were sourced primarily from local farms. From the kitchen to the board room, Spindrift
first started in his house in Charlestown, Mass. and now has more than 30 employees and is distributed nationally
in key retailers such as Trader Joe's, Target and Costco.

For more information about Spindrift, please visithttp://www.spindriftfresh.com.

About Spindrift:
Spindrift is the first and only sparkling water made with real, fresh fruit. Founded in 2010, Spindrift celebrates
simplicity, transparency and the superior taste that only real ingredients can deliver. All products have no added
sweeteners and only consist of triple-filtered sparkling water and real fruit - yup, that's it! Fruit is picked from family
farms and then squeezed within a few days from harvest. The result is light, bright, and flavor-rich sparkling water.
Spindrift retails for $5.99 for an eight pack 12 oz. cans, and real fruit flavors include Grapefruit, Blackberry,
Cucumber, Lemon, and Raspberry-Lime. They are available nationwide at key retailers such as Trader Joe's,



      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 233 of 260
     Spindrift Sparkling Water Closes $10 Million In New Growth Capital Led By VMG Partners; First and Only
                           Sparkling Water Made with Only Real Ingredients to Scale ....

Target, Costco and Panera. Spindrift was awarded "2015 Carbonated Beverage of the Year" and "2016 Rising Star"
by BevNet trade organization. The company also donates 1% of total net sales to not-for-profits through their 5 year
membership to 1% For The Planet. The company was founded in 2010 and is headquartered in Waltham, MA.

For more information, visithttp://www.spindriftfresh.com.

About VMG:

VMG Partners continues to invest in emerging, revolutionary brands addressing the evolving demands of a
passionate consumer base. They bring a unique set of value-add resources and capital to early stage and
established consumer brands in its core categories of food, beverage, well ness, pet products, personal care and
household products. Representative past and present partner companies include KIND Healthy Snacks, Pretzel
Crisps, Pirate's Booty, Waggin' Train, Natural Balance, Vega, Babyganics, Solid Gold and Justin's.

For more information, visithttp://www.vmgpartners.com

To view the original version on PR Newswire, visithttp://www.prnewswire.com/news-releases/spindrift-sparkling-
water-closes-1 O-m iII ion-i n-new-g rowth-capital-Ied-by-vmg-pa rtners-300450653. htm I

SOURCE Spindrift


CONTACT: Havas Formula, (646) 762 8715 I spindrift@havasformula.com


Load-Date: May 4, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 234 of 260
  Press Release: Snyder's-Lance, Inc. to Report First Quarter 2017 Financial
                           Results on May 8, 2017
                                                Dow Jones Institutional News
                                              May 2, 2017 Tuesday 8:05 PM GMT


Copyright 2017 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2017, Dow Jones & Company, Inc.




Length: 403 words

Body


Snyder's-Lance, Inc. to Report First Quarter 2017 Financial Results on May 8, 2017

CHARLOTTE, N.C., May 02, 2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq-GS:LNCE) announced
today that it will release its full first quarter 2017 financial results before the market opens on Monday, May 8,2017,
followed by a conference call and live webcast at 10:00 a.m. ET to review the Company's results and full-year 2017
outlook. The conference call will be webcast live through the Investor Relations section of the Company's website at
www.snyderslance.com , where the accompanying slide presentation will also be available.

To participate in the conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for
international callers. The conference ID is 15908826. A continuous telephone replay of the call will be available
between 12:00 p.m. ET on May 8 and 12:00 a.m. ET on May 15. The replay telephone number is (855) 859-2056
for U.S. callers or (404) 537-3406 for international callers. The replay access code is 15908826. Investors may also
access a web-based replay of the conference call at www.snyderslance.com .

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover(R) , Lance(R) , Kettle Brand(R) , KETTLE(R) Chips, Cape Cod(R) , Snack
Factory(R) Pretzel Crisps(R) , Pop Secret(R) , Emerald(R) , Late July(R) , Krunchers! (R) , Tom's(R) , Archway(R)
, Jays(R) , Stella D'oro(R) , Eatsmart Snacks(TM), O-Ke-Doke(R) , Metcalfe's skinny(R) , and other brand names
along with a number of third party brands. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels. For more information, visit
the Company's corporate web site: www.snyderslance.com. LNCE-E
Investor Contact
Kevin powers~ Senior Director, Investor Relations
kpowers@snyderslance.com, (704) 557-8279




       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 235 of 260
        Press Release: Snyder's-Lance, Inc. to Report First Quarter 2017 Financial Results on May 8, 2017

Media Contact
Joey Shevlin, Director, Corporate Communications & Public Affairs
JShevlin@snyderslance.com, (704) 557-8850

(END) Dow Jones Newswires

May 02, 2017 16:05 ET (20:05 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.


Load-Date: May 3, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 236 of 260
      Snyderaeuro;trade;s-Lance, Inc. to Report First Quarter --7 Financial
                            Results on May 8, --7
                                                         GuruFocus.com
                                                 May 2,2017 Tuesday 8:33 PM EST


Copyright 2017 Newstex LLC All Rights Reserved

Length: 543 words

Body


May 02, 2017( GuruFocus.com: http://www.gurufocus.com/DeliveredbyNewstex)(GuruFocus.com) By
Marketwired. CIIDTD HTML 4. TransitionalllEN" ''http://www.w'.orgITRlREC-htmI4/100se.dtd''> CHARLOTTE, N.C.,
May -, - 7 (GLOBE NEWSWIRE) -- Snydera-8;-5';s-Lance, Inc. (Nasdaq-GS:LNCE) announced today that it
will release its full first quarter - 7 financial results before the market opens on Monday, May 8, -7, followed by a
conference call and live webcast at -: a.m. ET to review the Companya-8;-5';s results and full-year - 7 outlook.
The conference call will be webcast live through the Investor Relations section of the Companya-8;-5';s website
at         www.snyderslance.com[1]. where the accompanying slide presentation will also be available.

 To participate in the conference call, the dial-in number is (844) 8'--96 for U.S. callers or ('-5) 6-5-688' for
international callers. The conference 10 is -5988-6. A continuous telephone replay of the call will be available
between - : p.m. ET on May 8 and --: a.m. ET on May -5. The replay telephone number is (855) 859-56 for
U.S. callers or (44) 5'7-'46 for international callers. The replay access code is -5988-6. Investors may also access
a web-based replay of the conference call at www.snyderslance.com[2]. About Snydera--8;-5';s-Lance, Inc.
Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®, Snack Factory® Pretzel
Crisps®, Pop Secret®, Emerald®, Late July®, Krunchers! ®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart
Snacksa-'-;¢, O-Ke-Doke®, Metcalfea--8;-5';s skinny®, and other brand names along with a number of third
party brands. Products are distributed nationally through grocery and mass merchandisers, convenience stores,
club stores, food service outlets and other channels. For more information, visit the Company's corporate web site:
         www.snyderslance.com[3]. LNCE-E Investor ContactKevin Powers, Senior Director, Investor Relations
kpowers@snyderslance.com, (74) 557-8-79;Media ContactJoey Shevlin, Director, Corporate Communications
... blic AffairsJShevlin@snyderslance.com, (74) 557-885; Originally published on GuruFocus.com, link:
http://www.gurufocus.com/n ewsl 513884/snyderslance-i nc-to-report-fi rst-q uarter-2017 -fi na ncial-results-on-may-8-
2017/newstex               [           1]:
https:llwww.globenewswire.com/Tracker?data=yfsDCphdQO%E2%80%98Pd%E2%80%98S%E2%80%94XCI9v7d
CFVRVD_UaRKxYgvGHplsq%E2%80%94pLDY_poPu_axsfu_ldLJnCdTWCJsCtl884g8b%E2%80%934une4VawF
%E2%80%93bZmneVSGdMi5cA=                       [         2]:
https:llwww.globenewswire.com/Tracker?data=yfsDCphdQO%E2%80%98Pd%E2%80%98S%E2%80%94XCI9v6ci
5kIC54t%E2%80%94P9IpF7QI5qpADptHsRjJ_R6JSfRhnVRIQ7nPy4m8PYLNLcn%E2%80%930Zezj%E2%80%93
7YhdnuRv%E2%80%A6nMMLlKs%E2%80%98HUdY=                            [     3]:
https:llwww.globenewswire.com/Tracker?data=yfsDCphdQO%E2%80%98Pd%E2%80%98S%E2%80%94XCI9v%
E2%80%94XFZvHK7Be8jphKmZ%E2%80%A6eiAFYKhNltDIGZKmFUhFxwCeSnzX6D74LTKpfOdE84%E2%80%9
8Rdiu-%E2%80%98ALywIGBr%E2%80%A6kLOtWE%E2%80%94pM=


Load-Date: May 3, 2017


       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 237 of 260
         Snyderaeuro;trade;s-Lance, Inc. to Report First Quarter--7 Financial Results on May 8,-7



End of Document




    Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 238 of 260
       (\
       \)
  Snyder's-Lance, Inc. to Report First Quarter 2017 Financial Results on May
                                    8,2017
                                                         GlobeNewswire
                                                May 2, 2017 Tuesday 1:05 PM PT


Copyright 2017 GlobeNewswire, Inc. All Rights Reserved

Section: CALENDAR OF EVENTS; EARNINGS RELEASES AND OPERATING RESULTS
Length: 373 words

Body


CHARLOTTE, N.C., May 02, 2017 (GLOBE NEWSWIRE) -- Snyder's-Lance, Inc. (Nasdaq-GS:LNCE) announced
today that it will release its full first quarter 2017 financial results before the market opens on Monday, May 8, 2017,
followed by a conference call and live webcast at 10:00 a.m. ET to review the Company's results and full-year 2017
outlook. The conference call will be webcast live through the Investor Relations section of the Company's website
at www.snyderslance.com. where the accompanying slide presentation will also be available.

To participate in the conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for
international callers. The conference 10 is 15908826. A continuous telephone replay of the call will be available
between 12:00 p.m. ET on May 8 and 12:00 a.m. ET on May 15. The replay telephone number is (855) 859-2056
for U.S. callers or (404) 537-3406 for international callers. The replay access code is 15908826 .. Investors may
also access a web-based replay of the conference call at www.snyderslance.com.

About Snyder's-Lance, Inc.Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other
snacks. Products are sold under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®,
Snack Factory® Pretzel Crisps®, Pop Secret®, Emerald®, Late July®, Krunchers! ®, Tom's®, Archway®, Jays®,
Stella D'oro®, Eatsmart Snacks™ O-Ke-Doke®, Metcalfe's skinny®, and other brand names along with a number of
third party brands. Products are distributed nationally through grocery and mass merchandisers, convenience
stores, club stores, food service outlets and other channels. For more information, visit the Company's corporate
web site: www.snyderslance.com. LNCE-E



Investor Contact Kevin Powers, Senior Director, Investor Relations               kpowers@snyderslance. com, (704) 557-
8279     Media    Contact   Joey   Shevlin,  Director,  Corporate                Communications  &    Public   Affairs
JShevlin@snyderslance.com, (704) 557-8850



Load-Date: May 3,2017


  End of Ducument




       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 239 of 260
              To Report First Quarter 2017 Financial Results On May 8, 2017
                                                       Market News Publishing
                                                  May 2,2017 Tuesday 7:15 AM PST


Copyright 2017 Market News Publishing, Inc. All Rights Reserved.



l\JARKET        NI:'VS IJUBlISlHN(3
          Nt'h'dtJcnt/ On.1lt.~JI in (,.tW~t~x{


Length: 413 words

Bod


SNYDER'S LANCE INC ("LNCE-Q") - To Report First Quarter 2017 Financial Results On May 8, 2017

Snyder's-Lance, Inc. announced that it will release its full first quarter 2017 financial results before the market
opens on Monday, May 8, 2017, followed by a conference call and live webcast at 10:00 a.m. ET to review the
Company's results and full-year 2017 outlook. The conference call will be webcast live through the Investor
Relations section of the Company's website at www.snyderslance.com. where the accompanying slide presentation
will also be available.

To participate in the conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for
international callers. The conference ID is 15908826. A continuous telephone replay of the call will be available
between 12:00 p.m. ET on May 8 and 12:00 a.m. ET on May 15. The replay telephone number is (855) 859-2056
for U.S. callers or (404) 537-3406 for international callers. The replay access code is 15908826. Investors may also
access a web-based replay of the conference call at www.snyderslance.com.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
under the Snyder's of Hanover(R), Lance(R), Kettle Brand(R), KETTLE(R) Chips, Cape Cod(R), Snack Factory(R)
Pretzel Crisps(R), Pop Secret(R), Emerald(R), Late July(R), Krunchers! (R), Tom's(R), Archway(R), Jays(R), Stella
D'oro(R), Eatsmart Snacks(TM), O-Ke-Doke(R), Metcalfe's skinny(R), and other brand names along with a number
of third party brands. Products are distributed nationally through grocery and mass merchandisers, convenience
stores, club stores, food service outlets and other channels. For more information, visit the Company's corporate
web site: www.snyderslance.com. LNCE-E NASDAQ closing price for LNCE-Q Date: 2017/05/01 Closing Price:
34.47



(c )2017 Market News Publishing Inc. All rights reserved. Toronto:(416)366-8881 Vancouver:(604 )689-1101
Fax:(604 )689-1106


CONTACT: TEL: (704) 557-8279                         Kevin     Powers,   Senior   Director,   Investor   Relations   EMAIL:
kpowers@snyderslance.com




       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 240 of 260
                         To Report First Quarter 2017 Financial Results On May 8, 2017


Load-Date: May 3, 2017


 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 241 of 260
                                                  Good Enough to Eat
                                                     The Progressive Grocer
                                                               May 2017


Copyright 2017 Stagnito Media Food Group All Rights Reserved

Length: 1815 words
Byline: Bridget Goldschmidt

Body


Ingredients, formats adapt to meet demands for healthier, portable products.

With snacking on the rise among all consumers, especially a certain highly coveted and well-publicized
demographic, it's safe to say that candy and salty/savory snacks will continue to loom large on the American food
landscape, but these mainstay items are adapting in response to shopper and retailer needs.

Chief among these needs are innovative product formulation and presentation.

"Due to increased health awareness and education, more and more consumers are seeking clean-label products
made with no artificial flavors, colors or preservatives," notes Eric Van Der Wal, VP of marketing at Clearview
Foods, the better-for-you snack division of Charlotte, N.C.-based Snyder's-Lance Inc. "Gluten-free, organic and
products made with non-GMO ingredients are becoming particularly popular."

"We are seeing more emphasis on the nutrition value, ingredients and smaller serving sizes in candy and snacks,"
asserts Rob Auerbach, president of Louisville, Ky.-based CandyRific, a maker of licensed novelty products. "It's in
perfect harmony with what is going on in the mainstream grocery."

Sweet Shop

Although Nielsen figures for the 52 weeks ending March 11 show overall candy dollar sales down 0.2 percent, the
$5.3 billion category's chocolate candy miniatures segment is a bright spot, with dollar sales gains of 4.3 percent.

Larry Lupo, VP of sales for grocery, convenience and drug channels at Hackettstown, N.J.-based Mars Chocolate
North America, agrees that small is big. "The bite-sized category is projected to grow as treating becomes more
prevalent, especially with Millennial," he says, citing Kantar research. "Shoppers are looking for bite-sized treats
that are easy to consume and offer portion control in a portable, resealable format."

New to the company's U.S. lineup are Maltesers, the No. 1 bite-sized candy in the United Kingdom, according to
Mars. Portion control is also addressed by the company's 100 Calorie Sticks for Snickers, Twix, Milky Way and
Dove Chocolate.

The packaging of some of Mars' signature brands has evolved as well. "The stand-up pouch format drives both
dollar and unit sales, so we're converting our laydown bags to a redesigned stand-up pouch format for M&M's
Brand Candies, Snickers Bites and Twix Bites," explains Lupo. "This makes it easier for retailers to promote and
merchandise across brands, plus it improves the shopping experience for consumers." Referencing information
from Mars' recent path-to-purchase study, he adds, "Candy is currently ranked last in ease of shopping, and [stand-
up pouches] will enable shoppers to find items faster."

In the "snackfection" space consisting of items with attributes of both candy and snacks, Mars has augmented its
gluten-free Goodnessknows snack square line combining fruit, whole nuts and dark chocolate with three new


       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 242 of 260
                                                Good Enough to Eat

flavors, Blueberry & Almond, Mixed Berry & Almond, and Strawberry & Peanut, which Lupo observes "reflect the
most popular flavors in the top berries in the country"

The Hershey Co. is also paying close attention to this hybrid segment, through such offerings as Hershey's and
Reese's Crunchers and Reese's Dipped Pretzels, Hershey's Dipped Pretzels and Hershey's Cookies 'n Creme
Dipped Pretzels, all due in June.

"These innovations from our iconic brands deliver a sweet treat with a crunchy texture," says Dave Nolen, senior
director of category strategy and insights at the Hershey, Pa.-based company. Out this month, meanwhile, are
Hershey's Popped Snack Mix and Reese's Popped Snack Mix, entries in Hershey's expanding Snack Mix line
providing what Nolen calls "sweet and salty with a lighter eat."

Further, to drive home the idea that these items aren't candy as usual, the company recommends that retailers
merchandise them "in the salty snacks aisle with other warehouse snacks, because of shopper behavior," Nolen
explains. "Shoppers view Hershey's snackfection items as a distinct category from candy. We want our products to
show up where it makes sense for the shopper."

Back in the candy aisle, the company combats shopper-discouraging clutter with its "gold-standard planogram that's
proving very successful when implemented at food retailers," and, in common with Mars, makes use of "stand-up
packaging that allows brand logos to stand out as their own billboards and present customers with more modern
and convenient packaging," according to Nolen.

Discussing product development at his company, CandyRific's Auerbach points to "an evolution as we change the
fill in our products, with more fruit-based items and less sugar." He additionally notes that "the licensing component
in confectionary continues to increase, as food and snacks in general have an emotional connection."

To heighten that connection, CandyRific makes use of high-impact merchandising strategies. "We see floor
displays and power panels as the most effective way to do in-store marketing," says Auerbach. "This give stores the
opportunity to evaluate whether or not to put them into permanent planograms. It's a dramatic way to introduce the
product and shows the retailer and manufacturer which items sell the best."

Better Snacking

When it comes to the $13.7 billion snack category, although overall sales dollars are up 2.4 percent, caramel corn
and popped popcorn offerings have seen explosive growth of 13.1 percent for the 52 weeks ending March 11, on
top of a 16.3 percent increase the previous year, according to Schaumburg, III.-based Nielsen.

"In a single day, many consumers will reach for a nourishing treat in one daypart and something indulgent in
another," asserts Pamela Reardon, chief marketing officer for Vernon, Calif.-based Popcornopolis. "In terms of
varieties, our research tells us that both sweet and savory snackers most often opt for comforting, familiar flavors
with a contemporary twist - premium chocolate and natural cheese varieties top the list. Vibrant, authentic flavors
and crispy-crunchy texture cue freshness and quality for consumers coast to coast."

For its two latest offerings, the company teamed with shoppers across the country to come up with Popcornopolis
Organic Gourmet Popcorn and Zebra by Popcorn opolis.

"Guided by consumer preferences for clean, non-GMO whole grains, we created both lines using premium organic
popcorn," recounts Reardon. "Our Popcornopolis Organic Gourmet Popcorn line features eight gluten-free USDA-
certified organic varieties, [while] Zebra by Popcornopolis is a decadent, confection-style line including five premium
chocolate-d rizzled varieties."

Meanwhile, "Snack Factory has added a number of quality better-for-you snack options to our product portfolio in
the past year," notes Clearview's Van Der Wal. "Most recently, we introduced Organic Original Pretzel Crisps,
which meets the growing consumer demand for organic foods. [They're] are also Non-GMO Project Verified and




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 243 of 260
                                                 Good Enough to Eat

contain only clean ingredients, which we have found to be incredibly important to many consumers." Snack Factory
has also expanded its gluten-free Pretzel Crisps line.

Another recent launch is a line of produce-inspired Fruit Sticks and Veggie Sticks. "These products were specifically
created to meet the growing demand for convenient and healthy plant-based snacks and, as such, are made from
real fruit and vegetables," says Van Der Wal.

Along with the products themselves, in-store merchandising is of the utmost importance to Clearview. "With each
new innovation at Snack Factory, we take into consideration both product style and retail location within the store,"
observes Van Der Wal. "We have found that consumers are shopping more frequently around the perimeter of the
store, seeking fresh and better-for-you options, which validates our placements of Pretzel Crisps in the deli section
and Fruit and Veggie Sticks in the produce section."

He adds that the company also gives retailers "the option of ordering visual shipper displays, which provide easy
and eye-catching storage for our products. We find this especially helpful when introducing new products or around
high-traffic occasions in grocery stores, such as Super Bowl and holidays."

Among other produce-based shelf-stable snacks, Los Angeles-based Snack It Forward considers itself a leader "in
pushing clean labels," asserts CEO Nick Desai. "Our Sunkist Fruit Chips [have] one ingredient -fresh fruit - that's it.
Our new Sunkist TrueFruit Clusters [are] made from just five ingredients, with nothing artificial." A blend of three
premium fruits with no added sugar, the crunchy, bite-sized clusters, due in grocers' produce sections "soon,"
according to Desai, contain five servings of consumers' daily fruit needs per bag. The company merchandises its
products with display-ready cases, stackable displays and clip strips.

In common with Van Der Wal, Desai believes that healthier ingredients will stay in demand, observing, "As the
snacking category continues to grow, more and more foods are being consumed on the go, pushing companies to
provide more real-food, nutritious snack options."

"Candy is currently ranked last in ease of shopping, and [stand-up pouches] will enable shoppers to find items
faster."

-Larry Lupo, Mars Chocolate North America

"Shoppers view Hershey's snackfection items as a distinct category from candy. We want our products to show up
where it makes sense for the shopper."

-Dave Nolen, The Hershey Co.

"In a single day, many consumers will reach for a nourishing treat in one daypart and something indulgent in
another."

-Pamela Reardon, Popcornopolis

Sweets & Snacks Expo Continues to Grow

Its trade show floor sold out for the fifth straight year, the Sweets & Snacks Expo, hosted by the Washington, D.C.-
based National Confectioners Association (NCA), will take place May 23-25 at Chicago's McCormick Place, with
more than 800 companies slated to display an impressive 4 acres of confections and snacks. More than 17,000
industry professionals from almost 90 nations are expected to attend the premier industry event.

Barry Rosenbaum, expo chairman and president of Hicksville, N.Y.-based Nassau Candy Distributors Inc., notes
that the organizers of the show "continually seek to solidify our stature as the must-attend event for the candy,
snack and specialty categories."

Among the new features for the 2017 show are "Eye Opener" Morning Knowledge Building Sessions featuring
state-of-the-market presentations valued at $150 each, but waived for qualified retail attendees and NCA members;


      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 244 of 260
                                             Good Enough to Eat

the Small Business Innovator Award, under the 2017 Most Innovative New Products Program, specifically designed
to highlight companies with net sales of $500,000 and under; and Destination Retail, which will encompass the
Merchandising Gallery of Success, along with new technology pods demonstrating the latest in-store advances
from top companies.

For more information, visit sweetsandsnacks.com.


Load-Date: November 2, 2017


  End of J)ocumcnt




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 245 of 260
                                                 Good Enough to Eat
                                                     The Progressive Grocer
                                                               May 2017


Copyright 2017 Stagnito Media Food Group All Rights Reserved

Length: 1815 words
Byline: Bridget Goldschmidt

Body


Ingredients, formats adapt to meet demands for healthier, portable products.

With snacking on the rise among all consumers, especially a certain highly coveted and well-publicized
demographic, it's safe to say that candy and salty/savory snacks will continue to loom large on the American food
landscape, but these mainstay items are adapting in response to shopper and retailer needs.

Chief among these needs are innovative product formulation and presentation.

"Due to increased health awareness and education, more and more consumers are seeking clean-label products
made with no artificial flavors, colors or preservatives," notes Eric Van Der Wal, VP of marketing at Clearview
Foods, the better-for-you snack division of Charlotte, N.C.-based Snyder's-Lance Inc. "Gluten-free, organic and
products made with non-GMO ingredients are becoming particularly popular."

"We are seeing more emphasis on the nutrition value, ingredients and smaller serving sizes in candy and snacks,"
asserts Rob Auerbach, president of Louisville, Ky.-based CandyRific, a maker of licensed novelty products. "It's in
perfect harmony with what is going on in the mainstream grocery."

Sweet Shop

Although Nielsen figures for the 52 weeks ending March 11 show overall candy dollar sales down 0.2 percent, the
$5.3 billion category's chocolate candy miniatures segment is a bright spot, with dollar sales gains of 4.3 percent.

Larry Lupo, VP of sales for grocery, convenience and drug channels at Hackettstown, N.J.-based Mars Chocolate
North America, agrees that small is big. "The bite-sized category is projected to grow as treating becomes more
prevalent, especially with Millennial," he says, citing Kantar research. "Shoppers are looking for bite-sized treats
that are easy to consume and offer portion control in a portable, resealable format."

New to the company's U.S. lineup are Maltesers, the No. 1 bite-sized candy in the United Kingdom, according to
Mars. Portion control is also addressed by the company's 100 Calorie Sticks for Snickers, Twix, Milky Way and
Dove Chocolate.

The packaging of some of Mars' signature brands has evolved as well. "The stand-up pouch format drives both
dollar and unit sales, so we're converting our laydown bags to a redesigned stand-up pouch format for M&M's
Brand Candies, Snickers Bites and Twix Bites," explains Lupo. "This makes it easier for retailers to promote and
merchandise across brands, plus it improves the shopping experience for consumers." Referencing information
from Mars' recent path-to-purchase study, he adds, "Candy is currently ranked last in ease of shopping, and [stand-
up pouches] will enable shoppers to find items faster."

In the "snackfection" space consisting of items with attributes of both candy and snacks, Mars has augmented its
gluten-free Goodnessknows snack square line combining fruit, whole nuts and dark chocolate with three new


       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 246 of 260
                                                Good Enough to Eat

flavors, Blueberry & Almond, Mixed Berry & Almond, and Strawberry & Peanut, which Lupo observes "reflect the
most popular flavors in the top berries in the country"

The Hershey Co. is also paying close attention to this hybrid segment, through such offerings as Hershey's and
Reese's Crunchers and Reese's Dipped Pretzels, Hershey's Dipped Pretzels and Hershey's Cookies 'n Creme
Dipped Pretzels, all due in June.

"These innovations from our iconic brands deliver a sweet treat with a crunchy texture," says Dave Nolen, senior
director of category strategy and insights at the Hershey, Pa.-based company. Out this month, meanwhile, are
Hershey's Popped Snack Mix and Reese's Popped Snack Mix, entries in Hershey's expanding Snack Mix line
providing what Nolen calls "sweet and salty with a lighter eat."

Further, to drive home the idea that these items aren't candy as usual, the company recommends that retailers
merchandise them "in the salty snacks aisle with other warehouse snacks, because of shopper behavior," Nolen
explains. "Shoppers view Hershey's snackfection items as a distinct category from candy. We want our products to
show up where it makes sense for the shopper."

Back in the candy aisle, the company combats shopper-discouraging clutter with its "gold-standard planogram that's
proving very successful when implemented at food retailers," and, in common with Mars, makes use of "stand-up
packaging that allows brand logos to stand out as their own billboards and present customers with more modern
and convenient packaging," according to Nolen.

Discussing product development at his company, CandyRific's Auerbach points to "an evolution as we change the
fill in our products, with more fruit-based items and less sugar." He additionally notes that "the licensing component
in confectionary continues to increase, as food and snacks in general have an emotional connection."

To heighten that connection, CandyRific makes use of high-impact merchandising strategies. "We see floor
displays and power panels as the most effective way to do in-store marketing," says Auerbach. "This give stores the
opportunity to evaluate whether or not to put them into permanent planograms. It's a dramatic way to introduce the
product and shows the retailer and manufacturer which items sell the best."

Better Snacking

When it comes to the $13.7 billion snack category, although overall sales dollars are up 2.4 percent, caramel corn
and popped popcorn offerings have seen explosive growth of 13.1 percent for the 52 weeks ending March 11, on
top of a 16.3 percent increase the previous year, according to Schaumburg, III.-based Nielsen.

"In a single day, many consumers will reach for a nourishing treat in one daypart and something indulgent in
another," asserts Pamela Reardon, chief marketing officer for Vernon, Calif.-based Popcornopolis. "In terms of
varieties, our research tells us that both sweet and savory snackers most often opt for comforting, familiar flavors
with a contemporary twist - premium chocolate and natural cheese varieties top the list. Vibrant, authentic flavors
and crispy-crunchy texture cue freshness and quality for consumers coast to coast."

For its two latest offerings, the company teamed with shoppers across the country to come up with Popcornopolis
Organic Gourmet Popcorn and Zebra by Popcornopolis.

"Guided by consumer preferences for clean, non-GMO whole grains, we created both lines using premium organic
popcorn," recounts Reardon. "Our Popcornopolis Organic Gourmet Popcorn line features eight gluten-free USDA-
certified organic varieties, [while] Zebra by Popcornopolis is a decadent, confection-style line including five premium
chocolate-drizzled varieties."

Meanwhile, "Snack Factory has added a number of quality better-for-you snack options to our product portfolio in
the past year," notes Clearview's Van Der Wal. "Most recently, we introduced Organic Original Pretzel Crisps,
which meets the growing consumer demand for organic foods. [They're] are also Non-GMO Project Verified and




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 247 of 260
                                                 Good Enough to Eat

contain only clean ingredients, which we have found to be incredibly important to many consumers." Snack Factory
has also expanded its gluten-free Pretzel Crisps line.

Another recent launch is a line of produce-inspired Fruit Sticks and Veggie Sticks. "These products were specifically
created to meet the growing demand for convenient and healthy plant-based snacks and, as such, are made from
real fruit and vegetables," says Van Der Wal.

Along with the products themselves, in-store merchandising is of the utmost importance to Clearview. "With each
new innovation at Snack Factory, we take into consideration both product style and retail location within the store,"
observes Van Der Wal. "We have found that consumers are shopping more frequently around the perimeter of the
store, seeking fresh and better-far-you options, which validates our placements of Pretzel Crisps in the deli section
and Fruit and Veggie Sticks in the produce section."

He adds that the company also gives retailers "the option of ordering visual shipper displays, which provide easy
and eye-catching storage for our products. We find this especially helpful when introducing new products or around
high-traffic occasions in grocery stores, such as Super Bowl and holidays."

Among other produce-based shelf-stable snacks, Los Angeles-based Snack It Forward considers itself a leader "in
pushing clean labels," asserts CEO Nick Desai. "Our Sunkist Fruit Chips [have] one ingredient -fresh fruit - that's it.
Our new Sunkist TrueFruit Clusters [are] made from just five ingredients, with nothing artificial." A blend of three
premium fruits with no added sugar, the crunchy, bite-sized clusters, due in grocers' produce sections "soon,"
according to Desai, contain five servings of consumers' daily fruit needs per bag. The company merchandises its
products with display-ready cases, stackable displays and clip strips.

In common with Van Der Wal, Desai believes that healthier ingredients will stay in demand, observing, "As the
snacking category continues to grow, more and more foods are being consumed on the go, pushing companies to
provide more real-food, nutritious snack options."

"Candy is currently ranked last in ease of shopping, and [stand-up pouches] will enable shoppers to find items
faster."

-Larry Lupo, Mars Chocolate North America

"Shoppers view Hershey's snackfection items as a distinct category from candy. We want our products to show up
where it makes sense for the shopper."

-Dave Nolen, The Hershey Co.

"In a single day, many consumers will reach for a nourishing treat in one daypart and something indulgent in
another."

-Pamela Reardon, Popcornopolis

Sweets & Snacks Expo Continues to Grow

Its trade show floor sold out for the fifth straight year, the Sweets & Snacks Expo, hosted by the Washington, D.C.-
based National Confectioners Association (NCA), will take place May 23-25 at Chicago's McCormick Place, with
more than 800 companies slated to display an impressive 4 acres of confections and snacks. More than 17,000
industry professionals from almost 90 nations are expected to attend the premier industry event.

Barry Rosenbaum, expo chairman and president of Hicksville, N.Y.-based Nassau Candy Distributors Inc., notes
that the organizers of the show "continually seek to solidify our stature as the must-attend event for the candy,
snack and specialty categories."

Among the new features for the 2017 show are "Eye Opener" Morning Knowledge Building Sessions featuring
state-of-the-market presentations valued at $150 each, but waived for qualified retail attendees and NCA members;


      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 248 of 260
                                             Good Enough to Eat

the Small Business Innovator Award, under the 2017 Most Innovative New Products Program, specifically designed
to highlight companies with net sales of $500,000 and under; and Destination Retail, which will encompass the
Merchandising Gallery of Success, along with new technology pods demonstrating the latest in-store advances
from top companies.

For more information, visit sweetsandsnacks.com.


Load-Date: May 10, 2017


  End of Documcnt




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 249 of 260
                 Revamped food menus coming soon to theaters near you
                                                    Orlando Sentinel (Florida)
                                               April 21, 2017 Friday, ROP Edition


Copyright 2017 Sentinel Communications Co. All Rights Reserved

Section: A SECTION; A; Pg. 1
Length: 761 words
Byline: Kyle Arnold
Highlight: PHOTO: Simal Dattani, left and his wife Karishma Dattani, own Touchstar Cinemas. They installed
recliners last month at the Southchase 7 theater.Red Huber/Staff Photographer

Body


Fresh pizzas, chicken-and-waffle sandwiches, and beef sliders are taking a spot next to popcorn and licorice at
Central Florida's movie theaters.

From small theaters to mega chains, many more cinemas are improving their food game and putting in reclining
seats with food and drink tables. AMC Theaters announced last week it was introducing a revamped food menu
with charcuterie plates, stone-fire flatbread pizzas and gluten-free snacks, such as chocolate-covered pretzel
crisps.

Now a national trend, the upgrades started with boutique and specialty theaters, such as the Enzian Theater in
Maitland and the AMC Disney Springs. Now, entire chains of neighborhood cineplexes are replacingseats to
accommodate choosier customers. Theater operators say food brings in higher profits than tickets alone, while
there is increased competition from home entertainment.

"Theaters are competing with mobile devices and streaming movies at home, so it makes sense that they would
have to do something to bring in viewers," said Anne Russell, director of Full Sail University's film production MFA
program.

The bigger seats and tray tables are a risk for theaters. One Central Florida theater dropped 40 percent of its seats,
even though it kept a few non-reclining chairs.

Orlando moviegoer Onix Forestier said the upgraded offerings at South chase 7 theater near Hunters Creek make
the theater experience more appealing.

"Now, this is one of my top three theaters to go to," said Forestier, who works in the hospitality industry and was
seeing "The Fate of the Furious" on Thursday.

Operators say the new offerings are needed to attract customers.

"There really isn't a downside to the customer, only an added benefit," said Elizabeth Mukherjee, executive vice
president of Maitland's Enzian, a boutique theater that has had expanded food service for more than a decade.
"Plus it takes the rush out of trying to finish your meal in time to make the movie."

Mukherjee doesn't worry about competition from national chains, since her theaters show mostly independent and
classic films.




       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 250 of 260
                              Revamped food menus coming soon to theaters near you

Meanwhile, all four of AMC's Central Florida cineplexes will get the new food treatment this summer, a spokesman
for the company said.

Movie theaters have been moving toward the cushy, recliner-style seats for the last few years. Cobb Plaza Cinema
Cafe in downtown Orlando and Cinemark Theaters at Artegon Marketplace have installed premium seating.

Regal Pointe Orlando Stadium 20 even added "4-D" seating recently that bounces, shakes and blows mist at movie
patrons in conjunction with action on the screen. Regal has upgraded seats at its four other local theaters and
added beer and wine at the the Winter Park Village theater in 2016.

Stadium and recliner seating has been among the most popular upgrades though. As it becomes more common, so
does the ability to add tray tables for food.

Dallas-based Cineopolis announced last year that it was putting a "luxury theater" at the Hamlin Town Center
development south of Winter Garden.

The menu for the Cineopolis theater in Polk County includes traditional nachos and hot dogs, but also serves up
mango pork sliders, spinach artichoke dip and cosmopolitan cocktails.

Customers will be able to order food from their seats, and waiters will bring dishes to the fully reclining chairs.

Cineopolis has not announced an opening date for that theater.

Last month, Orlando-based Touchstar Cinemas finished putting recliner seating with tray tables in Southchase 7.
That enabled the theater to buy new cooking equipment for pizzas and mac and cheese bites. Southchase also
recently received its liquor license and is buying a machine to serve cocktails to guests, said owner Simal Dattani.

"Don't get me wrong, most of our profit still comes from popcorn; that barely costs anything to make," said Dattani,
who also operates theaters in Huntsville, Ala., and Spring Hill. "On weekends, we have two or three people in here
dedicated to cooking."

To make room for the bigger chairs, Dattani downgraded capacity at Southchase by about 40 percent and slanted
the floor for stadium-style views. Prices did go up by about a dollar a ticket, he said, but the theater is selling more
tickets than before.

As for food, the theater is starting with basics, such as pizzas, mozzarella sticks and chicken tenders.

"I think finger food is probably easier at this point than pasta or something like that," Dattani said. "We might expand
it in the future, but now we want to keep it simple."

karnold@orlando

sentinel.com, 407-420-5664, Twitter: @kylelarnold or facebook.coml

bykylearnold


Load-Date: April 22, 2017


  End of Docnment




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 251 of 260
   America's pastime scores the nation's No.1 'Pretzels, Baby!' on National
   Pretzel Day; Snyder's of Hanover to celebrate with baseball players, fans,
            thousands of free pretzels in eight U.S. cities on April 26
                                                           PR Newswire

                                            April 20, 2017 Thursday 2:29 PM EST


Copyright 2017 PR Newswire Association LLC All Rights Reserved

Length: 645 words
Dateline: HANOVER, Pa., April 20, 2017

Body


To celebrate National Pretzel Day on Wednesday, April 26, Snyder's of Hanover® - the nation's No.1 pretzel brand
- is inviting baseball fans to enjoy 'Pretzels, Baby' as they head to the ballpark for America's favorite pastime.

At eight ballparks across the country, street teams will give away tens of thousands of bags of boldly flavored
Snyder's of Hanover® Pretzel Pieces to honor one of America's most beloved snacks. The brand is also partnering
with big-league baseball players, including Albert Pujols, Hanley Ramirez and Zack Wheeler, to promote the holiday
by sharing the "Pretzels, Baby" message on Instagram and Twitter.

"Pretzels and baseball are two American favorites, so National Pretzel Day is the perfect opportunity to unite them,"
said Rod Troni, chief marketing officer of Snyder's of Hanover's parent company, Snyder's-Lance. "We hope all the
fans who try our hearty, crunchy, bold and baked pretzels will agree this substantial snack hits a homerun for
taste."

Thousands of free bags of Pretzel Pieces in flavorful varieties such as Honey Mustard & Onion, Hot Buffalo Wing,
Jalapeno and S'mores will be available to fans around the following stadiums:

Baltimore - Oriole Park at Camden YardsBoston - Fenway ParkChicago - Guaranteed Rate FieldDetroit - Comerica
ParkLos Angeles - Angel Stadium of AnaheimNew York - Citi FieldPhoenix - Chase FieldPittsburgh - PNC Park

Snyder's of Hanover encourages fans to visit itsFacebook,Twitterandlnstagrampages for product giveaways
throughout the day and to tag photos or posts on social media using #PretzelsBaby and #NationalPretzelDay to join
in the celebration.

"Snyder's of Hanover Pretzel Pieces are great for any day or activity," said Troni. "But we're especially excited to
celebrate 'Pretzels, Baby' with baseball fans across the country on April 26."

About National Pretzel DayNational Pretzel Day is annually celebrated on April 26. The day was originally
established more than 30 years ago by U.S. Rep. Robert S. Walker of Pennsylvania, then re-declared by
Pennsylvania Gov. Ed Rendell in 2003 to acknowledge the importance of the pretzel to Keystone State's history
and economy.

About Snyder's of Hanover®For more than 100 years, Americans have enjoyed Snyder's of Hanover pretzels. With
their unique sourdough heritage, Snyder's of Hanover pretzels are available across the country in a wide variety of
flavors and shapes, including traditional hard pretzels, flavored pretzel pieces, sticks, rods, nibblers, braided twists
and sandwiches and even gluten-free options. For more information, visithttp://www.snydersofhanover.com. or find
Snyder's of Hanover onFacebook,Twitter,lnstagramorPinterest.



       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 252 of 260
   America.s pastime scores the nation's No. 1 'Pretzels, Baby!' on National Pretzel Day; Snyder's of Hanover to
                              celebrate with baseball players, fans, thousands o....

About Snyder's-Lance, Inc.Snyder's-Lance, Inc., headquartered in Charlotte, N.C., manufactures and markets
snack foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other
snacks. Products are sold under the Snyder's of Hanover®, Lance®, Kettle Brand®, KETTLE® Chips, Cape Cod®,
Snack Factory® Pretzel Crisps®, Pop Secret®, Emerald®, Late July®, Krunchers!®, Tom's®, Archway®, Jays®,
Stella D'oro®, Eatsmart Snacks(TM), O-Ke-Doke®, Metcalfe's skinny®, and other brand names along with a
number of third-party brands. Products are distributed nationally through grocery and mass merchandisers,
convenience stores, club stores, food service outlets and other channels. For more information visit the company's
corporate web site: http://www.snyderslance.com. LNCE-G

To view the original version on PR Newswire, visithttp://www.prnewswire.com/news-releases/americas-pastime-
scores-the-nations-no-1-pretzels-ba by-on-national-pretzel-day-3004429 55. htm I

SOURCE Snyder's of Hanover


CONTACT: Natalie Bailey, 704-552-6565, natalie.bailey@lgapr.com


Load-Date: April 21, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 253 of 260
                  Snyder.s-Lance CEO retires amid unsatisfactory results
                                                      BakeryAndSnacks.com
                                          April 19, 2017 Wednesday 3:55 PM GMT+1


Copyright 2017 William Reed Business Media Ltd. All Rights Reserved

Section: MANUFACTURERS
Length: 497 words
Byline: Gill Hyslop, , Gill.Hyslop@wrbm.com

Body


INTRODUCTION

Snyder's-Lance has announced the surprise retirement of CEO Carl Lee Jnr (56) amid disappointing
performance results for the first quarter of 2017.

STORY

According to Alex Pease, executive VP and CFO, the company is "not satisfied" with its early 2017 performance
and wants to "return the business back to more expected levels of profitability".

Brian Driscoll, former president and CEO of Diamond Foods until its acquisition by Snyder's-Lance for $1.9bn in
February last year, will take over the role of interim CEO.

The US snack giant has announced it will launch a national search for a permanent replacement to Lee, who is
vacating his seat after 12 years with the company. Lee served as president of Snyder's-Lance since December 6,
2010 and as its CEO since May 3,2013.

The company saw its stock price dive on Monday by 15.4%, following the shock announcement. Prices closed at
$33.76 per share.

No announcement was made whether the challenges will affect the $38 million expansion planned for the
company's manufacturing facilities in Charlotte.

Good growth counterpoised by high costs

At the announcement of the transition, Snyder's-Lance also reported its preliminary unaudited financial results for
the first quarter ended April 1, 2017.

The Kettle Chips, Snack Factory and Pretzel Crisps-maker experienced sales and market share growth for the
majority of its categories, but it came at a higher cost than planned, said Pease.

He also said Snyder's-Lance had increased investment in promotional and marketing spending last year that offset
the benefits the Diamond Foods transaction could have delivered.

Snyder's-Lance estimates revenue of $530m-$532m for the quarter, falling short of analysts' consensus for
$551.2m. Although an increase of 18%-29%, these figures benefitted from two additional months of contribution
from Diamond brands.




       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 254 of 260
                              Snyder's-Lance CEO retires amid unsatisfactory results

If calculated on a pro-forma basis - as if the transaction were completed on January 1, 2016 - growth is only
expected to be 1-3%.

Net income for the first quarter, excluding special items, is expected around $13m-$14m, or $0.13-$0.14 per diluted
share.

Adjusted EBITDA for the period is forecast in the range of $52m-$54m.

Full-year results revised

Based on the company's performance to date, it also revised its previous full-year expectations, announced on
February 13.

Net revenue is now expected to be between $2.2bn-$2.25bn (down from $2.25-$2.29bn); adjusted EBITDA to be
between $290m-$315m (down from $330m-$345m) and capital expenditure between $75m-$80m (down from $90-
R100m).

Upon commencement of his role as interim CEO, Driscoll said he plans to immediately diagnose the underlying
drivers of the company's margin and revenue performance.

Pease added the Charlotte-based company will move aggressively to improve earnings; specifically focusing on
improving cost of goods productivity, net price realization, and accelerating its zero-based budgeting plans.

Final results for 01 2017 are expected to be release on May 8.


Load-Date: April 19, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 255 of 260
CEO Transition and Reports Preliminary First Quarter 2017 Financial Results
                                                               Market News Publishing
                                                          April 17, 2017 Monday 1:25 AM PST


Copyright 2017 Market News Publishing, Inc. All Rights Reserved.



ifIARKl:T         NI~'VS pUnUSmN(~
          i'tU(I,rjl::hlll (."(y'Jh""h~ iN (,lNJ~{"}'({




Length: 2810 words

Body


SNYDER'S LANCE INC ("LNCE-Q") - CEO Transition and Reports Preliminary First Quarter 2017 - Financial
Results

Snyder's-Lance, Inc. announced a CEO transition and reported preliminary unaudited financial results for the first
quarter ended April 1, 2017.

CEO Transition Underway

Snyder's-Lance, Inc. has announced that its President and CEO, Carl E. Lee, Jr., has retired after 12 years of
service to the Company. Brian J. Driscoll, former President and CEO of Diamond Foods and a current Director of
Snyder's-Lance, has agreed to step in as interim CEO.

In announcing the transition, Chairman of the Board, James Johnston said the following, "On behalf of the entire
Snyder's-Lance organization, the Board of Directors would like to thank Carl for his many contributions to the
Company, and welcome Brian into his new role." Mr. Johnston continued, "We see great potential in the strategic
direction of the Company, and are excited to have access to Brian's talent and experience to bring the Company to
the next level of performance. With increased focus on margin expansion and profitable growth, we are confident
that Brian has the skills to address some of the recent performance challenges, as well as drive the Company to a
level of profitability more in line with the expectations of our shareholders."

Brian Driscoll has more than 35 years of experience in the food industry having served most recently as the
President and CEO of Diamond Foods until its acquisition by Snyder's-Lance in February of 2016. In response to
his most recent appointment, Mr. Driscoll said, "I am honored and excited to be asked by the Board to fulfill this
critical role for the Company at such an important time in its development. I plan to immediately diagnose the
underlying drivers of the Company's margin and revenue performance and put in place strategies to continue to
deliver on the expectations of our shareholders."

The Company has announced that it will launch a national search for a permanent replacement to Mr. Lee. Mr.
Driscoll is considered a strong candidate for that role, and will have full faith and confidence of the Board to develop
and execute the Company's strategies until a permanent decision is made.

Preliminary Unaudited Financial Results

For the first quarter of 2017, the Company expects net revenue in the range of $530 million to $532 million, an
increase of approximately 18% to 19% from continuing operations in the first quarter of 2016, which benefited from
two additional months of contribution from the Diamond brands. On a pro-forma basis, as if the transaction were




       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 256 of 260
                   CEO Transition and Reports Preliminary First Quarter 2017 Financial Results

completed on January 1, 2016, growth would have been approximately 1-3%. Snyder's-Lance legacy branded net
revenue is expected to increase approximately 8% to 9%.

GAAP net income attributable to Snyder's-Lance, Inc. in the first quarter of 2017 is expected to be in the range of
$11 million to $12 million, or $0.11 to $0.12 per diluted share. Net income attributable to Snyder's-Lance, Inc.
excluding special items is expected to be in the range of $13 million to $14 million, or $0.13 to $0.14 per diluted
share. Adjusted EBITDA in the first quarter of 2017 is expected to be in the range of $52 million to $54 million. Net
income, excluding special items, and adjusted EBITDA are non-GAAP measures defined herein under "Use and
Definition of Non-GAAP Measures," and are reconciled to GAAP net income in the tables that accompany this
release.

"Our Company faced difficult challenges during the first quarter that have negatively impacted earnings," said Alex
Pease, Executive Vice President and Chief Financial Officer. "Although we saw sales and market share growth in
the majority of our categories, this has come at a higher cost than planned. Increased investments in promotional
and marketing spending combined with gross margin pressure had an adverse effect on our performance and more
than offset the benefits of synergy delivery related to the Diamond Foods transaction."

Mr. Pease continued, "Under Brian's leadership, we are moving aggressively to take the actions necessary to
improve earnings. Specifically, we are focused on improving cost of goods productivity, net price realization, and
accelerating our zero-based budgeting plans. We are not satisfied with our early 2017 performance, and our
organization is laser-focused on improved execution and continuous improvement to return the business back to
more expected levels of profitability."

The Company expects to report final results for its first quarter ended April 1, 2017 before the market opens on May
8,2017.

The Company does not plan to release preliminary financial information on an ongoing basis. The financial
information presented above is preliminary and based upon information available as of the date of this release. As
of the date of this release, the Company has not completed the financial reporting process and review of its first
fiscal quarter ended April 1, 2017. During the course of that process, the Company may identify items that would
require it to make adjustments, some of which may be material, to the preliminary financial information presented
above.

Revised 2017 Full-Year Outlook

Based on the Company's year to date performance and the current outlook for the remainder of the year, the
Company is revising its previous full-year expectations provided on February 13, 2017. For the full-year of fiscal
2017, the Company now expects net revenue to be between $2,200 million and $2,250 million, adjusted EBITDA to
be between $290 million and $315 million, and earnings per diluted share from continuing operations, excluding
special items, to be between $1.05 and $1 .20.

Full-year 2017 GAAP guidance is not provided in this release due to the likely occurrence of one or more of the
following items where the Company is unable to reliably forecast the timing and magnitude: Continued transaction
related costs associated with the divestiture of Diamond of California and integration of legacy Diamond operations,
other potential transactions and their related costs, settlements of contingent liabilities, possible gains or losses on
the sale of businesses or other assets, restructuring costs, impairment charges, and the income tax effects of these
potential items.

The Company's 2017 full-year outlook also includes the following assumptions:

* Capital expenditures of $75 million to $85 million;

* Net interest expense of $37 million to $40 million;

* Effective tax rate of 33.5% to 35.5%; and



      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 257 of 260
                    CEO Transition and Reports Preliminary First Quarter 2017 Financial Results

 * Weighted average diluted share count of approximately 98 million shares.

 Conference Call

 Management will host a conference call today at 8:30 a.m. ET to discuss the Company's preliminary unaudited first
 quarter financial results and updated fUll-year 2017 outlook. The conference call will be webcast live through the
 Investor Relations section of the Snyder's-Lance website (www.snyderslance.com). To participate in the conference
 call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for international callers. The conference
 10 is 9408303. A continuous telephone replay of the call will be available between 12:00 p.m. ET on April 17 and
 12:00 a.m. ET on April 24. The replay telephone number is (855) 859-2056 for U.S. callers or (404) 537-3406 for
 international callers. The replay access code is 9408303. Investors may also access a web-based replay of the
 conference call at         www.snyderslance.com. ?

 About Snyder's-Lance, Inc.

 Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
 United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
 potato chips, cookies, tortilla chips, restaurant style crackers, popcorn, nuts and other snacks. Products are sold
 under the Snyder's of Hanover(R), Lance(R), Kettle Brand(R), KETTLE(R) Chips, Cape Cod(R), Snack Factory(R)
 Pretzel Crisps(R), Pop Secret(R), Emerald(R), Late July(R), Krunchers! (R), Tom's(R), Archway(R), Jays(R), Stella
 D'oro(R), Eatsmart Snacks(TM), O-Ke-Doke(R), Metcalfe's skinny(R), and other brand names along with a number
 of third party brands. Products are distributed nationally through grocery and mass merchandisers, convenience
 stores, club stores, food service outlets and other channels. For more information, visit the Company's corporate
 web site: www.snyderslance.com. LNCE-E

 Use and Definition of Non-GAAP Measures

 Snyder's-Lance's management uses non-GAAP financial measures to evaluate our operating performance and to
 facilitate a comparison of the Company's operating performance on a consistent basis and to provide measures
 that, when viewed in combination with its results prepared in accordance with GAAP, allow for a more complete
 understanding of factors and trends affecting the Company's business than GAAP measures alone. The non-GAAP
 measures and related comparisons should be considered in addition to, not as a substitute for, our GAAP
 disclosure, as well as other measures of financial performance reported in accordance with GAAP, and may not be
 comparable to similarly titled measures used by other companies. Our management believes these non-GAAP
 measures are useful for providing increased transparency and assisting investors in understanding our ongoing
 operating performance.

  Net Income and Earnings per Share, Excluding Special Items Net income and earnings per share, from continuing
  operations, excluding special items, are metrics provided to present the reader with the after-tax impact of operating
  income, excluding special items, in order to improve the comparability and understanding of the related GAAP
  measures. Net income and earnings per share, excluding special items, provide transparent and useful information
  to management, investors, analysts and other parties in evaluating and assessing our primary operating results
  after removing the impact of unusual, non-operational or restructuring or transaction related activities that affect
. comparability. Net income and earnings per share, excluding special items, are measures management uses for
  planning and budgeting, monitoring and evaluating financial and operating results.

 Adjusted EBITDA

 Snyder's-Lance defines adjusted EBITDA as earnings before interest expense, income taxes, depreciation and
 amortization ("EBITDA"), further adjusted to exclude restructuring or transaction related expenses, and other non-
 cash or non-operating items as well as any other unusual items that impact the comparability of our financial
 information.

 Management uses adjusted EBITDA as a key metric in the evaluation of underlying Company performance, in
 making financial, operating and planning decisions. The Company believes this measure is useful to investors


       Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 258 of 260
                    CEO Transition and Reports Preliminary First Quarter 2017 Financial Results

because it increases transparency and assists investors in understanding the underlying performance of the
Company and in the analysis of ongoing operating trends. Additionally, Snyder's-Lance believes adjusted EBITDA
is frequently used by analysts, investors and other interested parties in their evaluation of companies, many of
which present an adjusted EBITDA measure when reporting their results. The Company has historically reported
adjusted EBITDA to analysts and investors and believes that its continued inclusion provides consistency in
financial reporting and enables analysts and investors to perform meaningful comparisons of past, present and
future operating results.

Adjusted EBITDA should not be considered as an alternative to net income, determined in accordance with GAAP,
as an indicator of the Company's operating performance, as an indicator of cash flows, or as a measure of liquidity.
While EBITDA and adjusted EBITDA and similar measures are frequently used as measures of operations and the
ability to meet debt service requirements, they are not necessarily comparable to other similarly titled captions of
other companies due to the potential inconsistencies in the method of calculation.

Cautionary Information about Forward Looking Statements

In this press release, we make statements which may be forward-looking within the meaning of applicable securities
laws, which represent our current judgment about possible future events. The statements include projections
regarding future revenues, earnings and other results. In making these statements we rely on current expectations,
assumptions and analyses based on our experience and perception of historical trends, current conditions and
expected future developments as well as other factors we consider appropriate under the circumstances. We
believe these judgments are reasonable, but these statements are not guarantees of any events or financial results,
and our actual results may differ materially due to a variety of important factors, both positive and negative. These
factors include among others: changes in general economic conditions; price or availability of raw materials,
packaging, energy and labor; food industry competition; changes in top customer relationships; consolidation of the
retail environment; decision by British voters to exit the European Union; failure to realize anticipated benefits of
acquisitions and divestitures; loss of key personnel; failure to execute strategic initiatives; safety and quality of food
products; adulterated or misbranded products; disruption of our supply chain or information technology systems;
improper use or misuse of social media; ability to anticipate changes in consumer preferences and trends;
distribution through independent operators; protection of trademarks and intellectual property; impairment in the
carrying value of goodwill or other intangible assets; new regulations or legislation; interest and foreign currency
exchange rate volatility; concentration of capital stock ownership; increasing legal complexity and potential litigation;
failure to realize the expected benefits from the acquisition of Diamond Foods; the inability to successfully execute
international expansion strategies; additional risks from foreign operations; our substantial debt; and the restrictions
and limitations on our business operations in the agreements and instruments governing our debt. Our most recent
report on Form 10-K and our other reports filed with the U.S. Securities and Exchange Commission provide
information about these and other factors, which we may revise or supplement in future reports. We caution readers
not to place undue reliance on forward-looking statements. We do not undertake to update any forward-looking
statements that it may make except as required by applicable law. All subsequent written and forward-looking
statements attributed to Snyder's-Lance or any person acting on its behalf are expressly qualified in their entirety by
the factors referenced above.

(Tables Follow) /1st Reconciliation of Non-GAAP Measures (Unaudited) Preliminary net income attributable to
Snyder's-Lance, excluding special items (in millions)

Low range High range Net Income attributable $ 11.0 $ 12.0 to Snyder's-Lance Transaction and 0.8 0.8 integration
related expenses, net of tax Emerald move and 1.3 1.3 required packaging changes Business restructuring 0.5 0.5
Class action insurance (0.5 ) (0.5 ) settlement Other, net of tax (0.1 ) (0.1 ) Special items 2.0 2.0 Net income
attributable $ 13.0 $ 14.0 to Snyder's-Lance, excluding special items Reconciliation of Non-GAAP Measures
(Unaudited) Preliminary EBITDA and adjusted EBITDA (in millions)

Low range High range Net Income $ 11.0 $ 12.0 Income tax expense 4.2 5.2 Interest expense 8.9 8.9 Depreciation
17.717.7 Amortization 6.9 6.9 EBITDA $ 48.7 $ 50.7 Transaction and 1.31.3 integration related expenses Emerald
move and 2.1 2.1 required packaging changes Business restructuring 0.8 0.8 Class action insurance (0.8 ) (0.8 )


      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 259 of 260
                    CEO Transition and Reports Preliminary First Quarter 2017 Financial Results

settlement Other (0.1 ) (0.1 ) Special items 3.3 3.3 Adjusted EBITDA $ 52.0 $ 54.0 Reconciliation of Non-GAAP
Measures (Unaudited) Preliminary earnings per diluted share, excluding special items

Low range High range Earnings per diluted $ 0.11 $ 0.12 share Transaction and 0.01 0.01 integration related
expenses Business restructuring 0.01 0.01 Emerald move and 0.01 0.01 required packaging changes Class action
insurance (0.01 ) (0.01 ) settlement Special items 0.02 0.02 Earnings per diluted $ 0.13 $ 0.14 share, excluding
special items Investor Contact Kevin Powers, Senior Director, Investor Relations kpowers@snyderslance.com
(704) 557-8279 Media Contact Joey Shevlin, Director, Corporate Communications &Public Affairs
JShevlin@snyderslance.com (704) 557-8850



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ NASDAQ closing price for LNCE-Q Date: 2017/04/13
Closing Price: 39.92



(c)2017 Market News Publishing Inc. All rights reserved. Toronto:(416)366-8881 Vancouver:(604 )689-1101
Fax:(604)689-1106


Load-Date: April 18, 2017


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-6 Filed 10/29/18 Page 260 of 260
